Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 1 of 120




                            PX 1
             D eclaration of L ashanda Freem an
                 FederalTrade Investigator
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 2 of 120




                   PX -I D eclaration ofLashanda Freem an A ttachm entlndex

              Attachm ent                    D ocum entDescription

             A              D M v.com website capture
             B              Transactionwebsitecapturessamples
                            (driverlicenseonline.org;getdriverslicense.org;
                            onlinedriverslicenses.orgs
                                                     'renewregistrations.org'
                                                                            ,
                            registenuyvehicle.org'
                                                 ,mycartitles.com)
             C              Feederwebsitecapturesamples(californiadrivers.org;
                            ioridadriverslicenses.org,'m arylanddriverslicense.org'
                                                                                  ,
                            m issouridriverslicense.org,
                                                       '
                            southcarolinadriverslicense.org'
                                                           ,mycartitles.com)
             D              BurtonKatzM iami.com websitecapmre
             E              OnpointGlobal.com website capture
             F              O npointGuides.com w ebsitecapm re
             G              D ragonG lobal.com w ebsite capture
             H              PublicBenefitswebsitecapmresamples(veteran-
                            affairs.org'
                                       ,texas-benefits.org',senior-assistance.org;
                            unemploym entassistance.org,  'section-8-apartm ents.org;
                            tenesseefoodstamps.org'
                                                  smaryland-unemployment.org)
             I              (video)License-driver.com Purchase
             J              License-driver.com Purchase capm res
             K              License-driver.com Purchase-em ail
             L              License-driver.com Purchase-undercovercreditcard
                            statem ent
             M              (video)License-guides.orgPurchase
             N              License-guides.org Purchase capm res
             O              License-guides.org Purchase-Florida Driver'sLicense
                            Guide
              P             License-guides.org Purchase-undercovercreditcard
                            statem ent
              B1            (video)DM V.com M obilePurchase
              Q             DM v .com M obilePurchasecapmres
              R             DM v .com M obile Purchase-em ail
              S             DM v.com M obilePurchase-undercovercreditcard
                            statem ent
              T             (video)Section-8-llousing.org
              U              Section-8-l-lousing.org capm res
              V              Section-8-Housing.org-em ail
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 3 of 120




             W           Section-8-H ousing.org-section 8 Housing Guide
             X           Section-8-ldousing.org-em ailsw ith spam solicitations
             Y           (video)Fishingticense.orgPurchase
             Z           Fishinglicense.org Purchase captures
             AA          Fishinglicense.org Purchase captures-Guide to Becom e an
                         ExpertFisherm an
             AB          Fishinglicense.orgPurchase-undercovercreditcard
                         statem ent
             AC          (video)SocialsecurityGuides.org
             AD          SocialsecurityGuides.org captures
             AE          (video)Obamacare-guide.org
             AF          Obam acare-guide.org capmres
             AG          (video)Food-stamps.com
             AH          Food-stam ps.com capm res
             A1          Food-stam ps.com -em ail
             AJ          Food-stam ps.com -Section 8 H ousing Guide
             AK          Food-stam ps.com -em ailfrom ''Diana''
             AL          Food-stamps.com -textm essages
             AM          Fishingl-icense.org-UndercoverTelephone CallTranscript
             AN          Fishingl-icense.org-textm essage confinuing refund
             BJ          Fishingl-icense.org-em ailconfinning refund
             AO          Fishingl-icense.org-Undercovercreditcard statem ents
                         between September30,2019 and November20,2019.
             BH          Transaction,Feeder,and Public Benetitsw eb capm re chart
             AP          OnpointGlobal.com-jobpostings
             AQ          BvMedia.crwebsitecapture
             AR          D irect-M arket.com w'ebsite capture
             AS          G8lwabs.cowebsitecapture
             AT          Brentl-evison.com website capture
             AU          Linkedln capm res
             AV          lnstagram capm res
             AW          Facebook capm res
             AX          N ew coM iam izol8.sched.com
             AY          Dom ainsby Proxy-certificate ofBusinessRecords
             AZ          Domainsby Proxy-summarychart
             BA          Florida Corporate RecordsforOnpointCapitalPartners.
                         DGDM V ,W altham Technologies,CambridgeM edia
                          Series,andOnpointGlobalLLC
              BB         DomesticCorporateDefendantsummary chart
              BC          FedwireAuthenticity Declaration
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 4 of 120




             BD          350 N E 60thStreetproperty ownership inform ation
             BE          1521 Alton Rd.fonvarding addressproperty ownership
                         inform ation
             BF          SimpleHealthdocum entsobtained during immediate
                         access
             BG          ExhibitsL,0 .and S to Santillisw om complaint

                                                      1
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 5 of 120




                          DECLARATION UF LASHANDA L.FREEM A N

                                     (Pursuantto28U.S.C.j1746)
            1,Lashanda Freem an,hereby state that1have personalknow ledgeofthe facts setforth

     below and am com petentto testify asfollow s:
            lam aUnited Statescitizen and am over18yearsofage. lam employedbytheFederal

            TradeCommission(ûSFTC''ortçtheCommission'')asanlnvestigatorintheDivisionof
            Enforcem ent,Bureau ofConsum erProtection. M y office addressis 600 Pennsylvania

            A ve.,N W ,CC-9528,W ashington,D .C.20580.

     2.     Priorto m y em ploym entwith the FTC,1was a ParalegalSpecialistfrom June 2012 to

            August2016,forthe D epartm entofJustice,Consum erProtection Branch in W ashington,

            DC.On August7,2016,1waspromoted to aProgram AnalystfortheDepartmentof

            Justice,ConsumerProtectionBranch,andremainedinthatpositionuntiljoiningtheFTC
            in February 2019.leam ed a Bachelorand M asterofScience degree in Crim inalJustice

            from D rury U niversity in 2008 and 2010,respectively.

            M y duties asan investigatorinclude investigating possible violationsofthe law sand

             regulationstheFTC enforces and possible violationsofordersobtained by the

             Com m ission.lw asassigned to work on the Com m ission's investigation in thism atter.

             The investigation w asinitiated in response to possibleviolationsofaO ctober16,2014

             OrderagainstBurton Katz (:ûKatz'')obtainedby theCommissionin FFC v.Acquinity
             Interactive,LLC,etal.,No.14-60166-Civ-SCOLN OTAZO-M YES(S.D.F1a.).
             A num berofdocum entsare attached to thisdeclaration.ln accordancew ith FTC

             procedures and thisCourt'srules,infonmation from these docum entshasbeen redacted in

             orderto protectsensitive inform ation,such asfinancialaccountnumbersand personally


                                     PX l:Declaration ofLashandaFreem an
                                                 Page1of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 6 of 120




             identifiable infonnation.lnform ation thatwould revealundercoveridentitiesand

             accountsused and controlled by theFTC has also been redacted.

           D ESCRIPTIO N OF INVE STIGA TIV E TO O LS AND SO UR CES O F EVIDENCE

             A san FTC lnvestigator,my duties includethe collection,analysis,and preservation of

             evidencerelevantto the violations 1investigate.Aspartofthis investigation,Iutilized
                                          (
             num erousresources and tools,which Idescribe in detailbelow .

             AdobeAcrobatPro X llr
                                 c/pCapture Tool.ln conducting m y investigation,lcapm red

             evidence from the lntem etusing a softw areprogram called AdobeA crobatPro X to

             record single w ebpages,orentire w ebsites,asthey existed on the day ofthe recording.

             Adobe'sprogram also hasa toolthatconvertswebpagesorwebsite into portable

             documentformat(1$.PDF'')files.
      8.     Camtasia.Som ew ebsite captures and videosw ere m adeusing the program Cam tasia,

             which recordsthe display on the com puterscreen.lim m ediately converted Cam tasia

             filesinto .m p4 or .wm v files,which arecom m only used form atforvideo and audio files.

      9.     Snaglt.Som e w ebsite and im age captureswere m ade using the program Snaglt,which

             takesan im age ofthe com puterscreen,ora sm allerselected area.These filesare

              typicallyjpeg,butIconvertedthem to .
                                                 PDF filesforcompatibilityreasons.
             AvcrM edia C'
                         cp/crJD . Thisprogram allow sa m obile phone to be plugged into the

              com puterusing aH D cable and displaysthe phone'son the com puterscreen so thatit

              m ay be recorded using the Cam tasia orSnagltsoftw are.

              TheConsumerSentinelNetwork(tICSN'')isasecuredatabasemanagedbytheFTC.
              Only federal,state,orlocal1aw enforcem enthave accessto the CSN . The CSN database

              consistsofcomplaintsandreports(collectivelyiûcomplaints'')thatconsumersdirectly

                                     PX 1:Declaration ofLashanda Freeman
                                                 Page 2 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 7 of 120




            subm itvia an online application,m ailed letters,orthrough calling the FTC 'SConsum er

            Response Center. The CSN also com pilescom plaints from externaldata contributors,

            such asthe Consum erFinancialProtection Bureau,BetterBusinessBureau,state1aw

            enforcem entagencies,and the U.S.Postallnspection Service.Each com plaintentered in

            the CSN isassigned aunique referencenum berand issearchable by differentfields,

            including prim ary orassociated company nam e,telephone num ber,tm e ofviolation,

            com m ents,orothercriteria.1have accessto the com plaintsthrough a web interface that

            CSN userscan access. Thisaccessallowsm e to search theC SN forcom plaints.

                                 UN DERC OV ER INV ESTIG A TIO N

            In m y dutiesasan lnvestigator,1engage in discovering,reviewing,and capturing w ebsite

            content;m aking undercovercalls and purchases;preserving evidence;and analv ing data

            asitrelatesto the investigations1am assigned.

            Forundercoverinvestigations,lutilize com puterslocated in the FTC 'SlnternetLab that

            have secure VPN connectionsand are notconnected to the FTC'Sm ain network to collect

            and preserve evidence.
      14.   Forundercoverinvestigations,lutilize fk titiousconsum eridentitiesw ith a date ofbirth,

            address,and firstand lastnam ethatarenotassociated w ith an actualperson.Ihave

            functioning creditcard accounts and telephonenum bersassociated w ith each ofthese

             fictitiousconsum eridentitiesthatIuse form aking purchases and telephonecalls

            undercover.Forthisinvestigation,the undercoveridentitiesdid nothave driver'slicenses

             or SocialSecurity num bers. lalso created em ailaddresses foreach ofm y undercover

             identitiesand socialm edia accountsforthe solepurpose ofresearching varioustargets.




                                     PX 1:DeclarationofLashandaFreem an
                                                 Page3 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 8 of 120




                                1. M ethodsto ldentify Entity W ebsites

            As required by theO ctober 16,2014 Order,Burton K atz subm itted a sw om com pliance
                                                                              ,




            reportto theA ssociateD irectorofEnforcem ent,on October20,2015.K atz stated hew as

            thefounderand managerofthe startup companyDGDM V LLC which wasformedto

            purchase an existing w eb property DM V.com .

     16.    K atz stated in hiscom pliance reportthatD M v.com providesinform ation aboutproducts

            and servicesrelated to m otorvehicle com pliance and linksto third party offers.

            According to K atz,the only proprietary productthatD GDM V LLC offersto consum ers

            isapractice testbutm ay offeradditionalecom m erceproductsrelevantto m otorvehicle

            com pliance in the futtzre.
            O n February 15,2019,in the FTC'S lnternetLab,lutilized the Snagltprogram to capture

            the landing and otherselected subpagesofDM v .com .Capturesofthisw ebpage are

            attached hereto as Attachm entA .
      18.   lreview ed the contentsofDM V .com and the websiteslinked to DM V .com .For exam ple,

            underûdonline DM V Services''section atthetop ofDM v .com 'slanding page,lselected

            the link to çsRenew yourLicense''and wasredirected to subpageon the DM v .com

            website,'tl-low to Renew YourDriversgsiclLicenseintheU.S.''Thefirstoption listed
            on thepage,SlfietStarted OnlineW ith DriversgsiclLicenseRenewalAssistance,''was
            hyperlinked and Iclicked on the link and lw asredirected to https://license-
             driver.coe foe stepl/renew-drivers-license-lW our-state.htm l.htm l.Thisw ebsite

             allow ed consum ersto navigate through a seriesofform blocksand entercreditcard

             inform ation to com plete atransaction.lcategorizethe w ebsitesin which a consum eris

             asked to enterfinancialinform ation asSsr ransaction W ebsites-''


                                     PX 1:Declaration ofLashandaFreem an
                                                 Page 4 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 9 of 120




     19.     A fterreview ing severalTransaction W ebsites,lobserved they had distinctsim ilaritiesin

            the design,text,im ages,and processflow .Iused specific phrasesfound in disclaim ers,

             entity nam esfound on (dcontactus''subpages,and addresses found on ûûcontactus''

             subpages assearch telnnsin intem etsearch enginesto identify additionalTransaction

             w ebsites.Exam pleslofthese Transaction W ebsites areattached hereto asAttachm ent

             B.
     20.     lreviewed com plaintssubm itted by consum ersto the Consum erSentinelN etw ork to

             identify waysconsum ers werebeing directed to these Transaction W ebsites.Based on

             these com plaints,lused term s such asEûrenew driverslicense''and ûfrenew tlorida drivers

             license online''in intem etsearch enginesto identify w ebsitesassociated with DM V .com .

             ln m any instances,these w ebsitesonly contained basic inform ation,often specific to a

             particularstate,and directed web trafticto theTransaction W ebsites.lobserved they had

             distinctsim ilaritiesin the design,text,and im agesand used those sim ilaritiesto continue

             to identify additionalwebsites.lcategorizethese websites asiiFeeder W ebsites-''

             Exam ples oftheseFeederW ebsitesare attached hereto asAttachm entC .

             On April l6,2019,in the FTC'S InternetLab,1conducted background research on

             Burton K atz to identify any businessesoractivitiesthathe m ay be participating in

             beyond w hatwasdisclosed in his com pliancereport.lidentitied thathehad a personal

              website,burtonkatzmiami.com.TheEûabout''sectionofthewebsitestated,tçlhlaving
              developed,m anaged and operated over200 w ebsites,Katz hascreated a network ofweb

              properties acrossm any verticals.H e hasachieved successby building a scalable


      1Icapturedlandingandççcontactus''pagesforover200websitesassociated withtheDefendantslidentifiedduring
      thecourseofm yinvestigation.Duetothevolum e,1selected asam pleofcapturesfrom eachcategoly Feeder
      W ebsites,TransactionW ebsites,andPublicBenefitsW ebsitestodemonstratethedistinctsim ilaritiesinthedesign,
      text,images,and processflow .
                                         PX l:DeclarationofLashandaFreeman
                                                     Page 5 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 10 of 120




            Custom erA cquisition and D ataM onetization Platfonn,thathas efficiently t'um ed high-

            volumetransactionalclicksintolifetimevaluecustomers.(...qKatzhasrecently
            partnered with Dragon Globalto acquire and operate Onpoint,a portfolio ofconsum er

            websites....''On A pril22,2019,Iused theprogram Snagltto capturethe w ebsite.

            Captures ofthe w ebsite are attached hereto as Attachm entD.

      22.   On April16,2019,in the FTC'S lnternetLab,lused theprogram Snagltto capture

            OnpointGlobal.com .On the landing pageunderksl-eadership Team ''Burton K atz was

            identified as:tCEO''and BrentLevison w aslisted asEECA O .''lcaptured changesto the

            tltveadership Team ''on A ugust l4,2019.Capturesofthe website are attached hereto as

            Attachm entE.

      23.   On April22,2019,in the FTC'S lntenaetLab,lused the Snagltprogram to capture
            DragonGlobal.com .The website identified RobertZangrillo astheFounder,Chairm an,

            and CEO ofDragon Global.The website identified Burton Katz asa m em berofthe

            Venture Team and partneling with Dragon Globalto acquire and operate On Point

            Global.Capturesofthe website are attached hereto asAttaehm entG .

      24.   O n Aprill6,2019,in the FTC'SlnternetLab,lused theprogram Snagltto capture

            OnpointGuides.com .The w ebsite contained downloadable PD F guidesw ith general

            inform ation in the topic areasofauto,career& education,health & lifestyle,travel&

            recreation,and governm entserviccsand had sim ilarbranding,such ascolorschem e and

            logo,asOnpointG lobal.com .Capturesofthe w ebsite are attached hereto asAttachm ent

            F.
      25.    These guidesshared sim ilardesign in im aging and layoutand contained website

             addresses listed in the lowerm arginsorlastpage.Som e ofthe w ebsite addresseslisted


                                     PX 1:Declaration ofLashandaFreem an
                                                 Page 6 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 11 of 120




            w ere ûûsection-8-housing.orp ''ikveteran-affairs.org,''and ttfood-stam ps.com .''lreview ed

            the contentsofthew ebsites,which contained distinctsim ilaritiesin the design,text,and

            im ages.lcategorized these websites asfipublic BenefitsW ebsites''because they

            concernapublicservicesuchasfoodstampsandhousingvouchers.Headlines(c.g.ddFind
            OutlfYouAreEligiblefortheSection8Program'')promptconsumerstoentersensitive
            personalinform ation to obtain an eligibility detenuination.Consum erswho provide their

            infonuation only receive a dow nloadableSkguide''ofpublically availableinfonuation.

            Exam plesofthese PublicBenefitW ebsitesare attached hereto asAttachm entH .

                                        Il.   Undercover Purchases

                A . License-D river-com Purchase

      26.   On M arch 8,2019,in the FTC'S lnternetLab,Iutilized the Cam tasia recording program

            to record m y com puterscreen forand undercoverpurchase.The recording isattached as

            Attachm entIsLicense-D river Purchase.
      27.    1launched thebrow seron m y computerw ith Bing asthe defaultsearch engine and typed

            EûD M V .com ''into the search bar.DM v .com wasthe fourth search resultthatappeared

             and the firstresultthatdid nothave an ad box nextto itatthe top ofthe page.Thetagline

             atthe top ofthe DM v .com landing page said,iiThe DM V M ade Easier.W here the DM V

             M eetsSpeed and Convenience.''lscrolled down and reviewed the inform ation listed

             undertheûdo nline DM V Services''section atthe top ofthe page which feattzred linksto

             ûûlkenew yourLicenses''ttlkenew CarRegistration,''and m ore.

      28.     lselectedtheIink tdltenew YourLicense''underthissection and wasredirected to the

             page,iil-
                     low toRenew YourDrivers(siclLicenseintheU.S.''Therewasalargeblockof
             textonthepagethatstated,ûilnmoststates,youcanrenew yourdriversksic)license

                                      PX l:DeclarationofLashandaFreeman
                                                  Page7of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 12 of 120




            online,by m ailorin person...During an online licenserenew al,you willbe asked to

            identify yourselfand pay the applicable selvice fees.''The firstoption listed on the page,

            éûcietStartedOnlineW ithDrivers(sic)LicenseRenewalAssistancer''washyperlinked
            and lclicked on the link.
            lwasdirectedto he s://license-driver.coe foe stepl/renew-drivers-license-l/Your-
            State.html.html.1noted thattherewasnotapop-up window when 1wasdirectedtothis

            page.A captureofthis webpage isattached hereto asAttachm entJ.

      30.    lentered m y undercovernam e,em ailaddress,and zip code in the form box titled

            ûûverify YourInform ation,Step 1 of3''and clicked the icon tscontinue.''

             lwajdirected to https://license-driver.coe foe stepl/renew-drivers-license/Your-

            State.htm lw hich contained anotherform block titled tdpersonallnfonnation''with the

            infonnation1enteredonthepreviousscreen(name,emailaddress,zipcode)already
            populated.Underthe dkselectA Service''field Eûlkenew D river'sLicense''waspre-

            populated.lenteredtheremainingrequired fields(birthday,phonenumber,gender,
            billingaddress,city,and state)usingmyundercoveridentityinformation.lselectedthe
            icon ktcontinue.''A capture ofthisw ebpage isattached hereto asA ttachm entJ p.2.

      32.    lwasdirected to httpsr//license-driver.coe notice.htm lwhich had the textVklm portant

            Notice(Updated01/18/17)atthetop ofthescreen andlongbox ofscrollingtext.A
            capture ofthisw ebpage isattached hereto asAttachm entJ p.3.

             lreview ed the textand clicked hyperlinked tûl-erm sand Conditions.'' lw asdirected to

             htTs://license-driver.coe tc.htm lwhich stated,iCLAST UPDATED 03/21/2018''atthe
             top and contained apagef'
                                     ulloftextoutliningtheterm sandconditionsofthesite.After




                                     PX 1:DeclarationofLashandaFreem an
                                                 Page8 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 13 of 120




            scrolling through thetext,lselected theback button on thebrow serand returned to

            ho s://license-driver.coe notice.
                                            htm land selected ttcontinue.''
      34.   lwasdirectedtohtT s://license-driver.coe illing.htmlwhich contained abox titled

            ûûorderDetails''withpre-populatedinfonuation(myundercovername,emailaddress,
            phonenumber,andaddress)andaform boxtitled:dBillinglnformation''appearednextto
            it. ln the itB illing Inform ation''form box,there was a brightgreen box im m ediately

            underitwith the texttElrorexpedited processing ofourproducts,w e recom m end debit

            card usage.''Therewasalsoanoption inthe iûBillinglnformation''box to makea $1,$3,
            $5orttNo,thanks''todonateto iEsupportM othersAgainstDrunk Driving.''lcompleted

            therequiredinfonuation(creditcardnumber,expirationdate,andCVV securitycode)
            using m y undercoveridentity in the tkBilling lnform ation''form box.A capture ofthis

            w ebpage is attached hereto asA ttachm entJ p.4.Then Iclicked on the içsubm it''icon.

      35.   Iwasdirected to htT s://license-diver.coe illdl-conf= ation.html,which hadthetext

            ''Thankyouforyourpayment.Pleasewaitjustasecondwhileweredirectyoutoyour
            License Easy Guide.TM''Afterapproxim ately three seconds and before lcould take a

            capture,thepagerefreshedto htTs://license-driver.coe checklist/renew-drivers-
            licenseW our-state.htm lwith iipage N otFound''in black fontatthe top ofa blank page

            which im m ediately redirected before lcould take a captureto https://license-

            driver.com /index.htm l.

      36.   Afterbeingredirected back to he s://license-dhver.coe index.html,lloggedintomy
            undercoverem ailaccountto see iflreceived any correspondence.1received an em ailat

             12:32pm EST from info@r.license-driver.com withthesubjectlineiélicense-driver.com.''



                                       PX 1:DeclarationofLashandaFreeman
                                                   Page9 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 14 of 120




            The em ailcontained a link to dow nload attcalifornia Drivers License Road Guide.''A

            copy ofthisem ailisattached hereto asAttachm entK .

      37.   lclicked on the link in the em ailand w asdirected to https://license-

            driver.coe checklist/renew-dHvers-license/califoOia.html(911URLomitteddueto
            lengthq.ThesitehadtextstatingutobtainYourRoadGuide''aswellasaiiDownload
            Now''icon forthe Road Guide and couponsand discountoffers.1clicked on the

            ttDownload N ow''icon forthe Road Guide. A capture ofthisw ebpageisattached hereto

            asA ttachm entJ p.5.
      38.   1was directed to httpsr//opg-dm v.s3.am azonaw s.coe checklisfdrivers/your-state.pDF

            w hich im m ediately displayed an errorm essage,td-l'he specified key doesnotexist.''1was

            notable to download aroad guide. A capture ofthisw ebpage isattached hereto as

            Attachm entJ p.6.

      39.   M y undercoveridentity'screditcard statem entshow ed chargesfrom license-driver.com

            for$3.99on M arch 8,2019,and $19.99on M arch 10,2019.A copyofmyundercover
            identity'screditcard statem entisattached hereto asAttachm entL.

      40.   M y undercoveridentity did notreceive a renewed driver's license afterthetransaction

            described above.

                B. LicenseG uides-orz Purchase
      41.    On M arch 8,2019,in the FTC 'SInternetLab,lutilized the Cam tasia recording program

             to record m y com puterscreen foran undercoverpurchase.The recording is attached as

             A ttachm entM ,LicenseG uidesPurchase.
      42.    Ilaunched the brow serbaron m y com puterwith Bing.com as thedefaultsearch engine

             and typed lsrenew florida drivers license online''into the search bar.lclicked on the


                                      PX 1:DeclarationofLashandaFreem an
                                                 Page10of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 15 of 120




            second resultlisted,which directedm eto floridadriverslicenses.org(111UR.L address
            omitted duetolength.lThetop ofthepagehad Iargetexttkldow toRenew YourFlorida
            DriversLicense''w ith the firsthyperlink ûsG etStarted w ith Online Application

            A ssistance''w hich lclicked on.

            lclicked on the firsthyperlink and w asdirected to

            htTs://license> ides.org/foe stepl/renew-drivers-license-l/ioida.htm l.Inotedthat
            there wasnota pop-up window when lw asdirected to thispage. The site had textin the

            m iddle ofthe page,ddRenew Drivers License in Florida''and a form box titled ttverify

            Y ourlnform ation,Step 1 of3.''lentered a new undercovernam e,em ailaddress,and zip

            code in the form box titled tkverify Y ourlnform ation,Step 1 of3.''A capture ofthis

            webpage isattached hereto asA ttachm entN p.1.

      44.   Iclicked ûûcontinue''and wasdirectedtohe s://licenseguides.org/foe stepl/renew-
            drivers-license/florida.htm l,which contained anotherform block titled ûspersonal

            lnformation''withtheinformation1enteredonthepreviousscreen(name,emailaddress,
            andzipcode)pre-populated,andundertheEdselectA Service''field,ltlkenew Driver's
            License''wasalreadyselected.lenteredtheremainingrequiredinformation(birthday,
            phonenumber,gender,billingaddress,city,and state)using myundercoverinformation.
            A capture ofthis webpageisattached hereto asAttachm entN p.2.

            lselectedtheicon(scontinue.''1wasdirectedtohtTsr//licensea ides.or#notice.html
            which displayed aheadline,fklmportantNotice(Updated 01/18/17)5'atthetop ofthe
            screen,and contained long w rolling text.A capture ofthisw ebpage isattached hereto as

            A ttachm entN p.3.




                                     PX 1:Declaration ofLashandaFreem an
                                                Page 11of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 16 of 120




      46.   lreview ed thetextand clicked the ûtcontinue''icon.Iw asdirected to

            htTs://license> ides.or#billing.htmlwhichcontainedaboxtitledEtorderDetails''with
            pre-populatedinformation(myundercovername,emailaddress,phonenumber,and
            address)andafonnboxtitledûtBillinglnformation''appearednexttoit.lntheûdBilling
            lnform ation''form box,there wasa brightgreen box im m ediately underitw ith the text

            çiForexpedited processing ofourproducts,w e recom m end debitcard usage.''There was

            also anoption inthetéBilling lnformation''boxtomakea$1,$3,$5ort(No,thanks''to
            donateto EûsupportM othersA gainstD runk Driving.''A capture ofthiswebpage is

            attached hereto as Attachm entN p.4.

            lcompletedtherequiredinfonuation(creditcardnumber,expirationdate,andCVV
            security code)usingm yundercoverinfonnation in thetûBillinglnformation''form box
            and then lclicked on the ûdsubm it''icon.Iwasdirected to hûpsr//licensea ides.org/dl-

            confrmation.html,whichhadthetextûs-l-hankyouforyourpayment.Pleasewaitjusta
            secondwhileweredirectyoutoyourLicenseEasyGuide.TM''Afterapproximatelytvee
            seconds and before lcould take a capture,the page refreshed to

            htTs'
                .//license> ides.orschecklist/renew-drivers-license/ioùdaltml.Thesitehadtext
             stating Gûobtain Y ourRoad Guide''aswellasa tûDownload N ow''icon forthe Road

             Guide and coupons and discountoffers.A capture ofthiswebpage is attached hereto as

             Attachm entN p.5.
      48.    1clicked on the Er ownload N ow''icon forthe Road G uide.1was directed to https://opg-

             dm v.s3.am azonaw s.coe checklist/dHvers/ooHda.pDF,w hich displayed a dow nloadable

             35-pagePD F titled ûdFlorida DriversLicense Guide.''The guide contained general




                                    PX 1:Declaration ofLashandaFreeman
                                               Page 12 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 17 of 120




            publically available inform ation aboutFlorida licensing and tipsforsafe driving.The

            downloaded guide is attached hereto asAttachm ent0.

      49.   M y undercoveridentity's creditcard statem entshow ed chargesfrom licenseguides.org

            for$3.99 on M arch 8,2019,and $19.99 on M arch 10,2019.A copy ofmy undercover

            identity'screditcard statem entisattached hereto asAûachm entP.

      50.   M y undercoveridentity did notreceive a renewed driver'slicense afterthetransaction

            desclibed above.

                C. DM v -com M obilePurchase
      51.   On April4,2019,in the FTC'S lnternetLab,lutilized the Av erM edia Center317 and

            Cam tasia recording program to record m y com puterscreen to m ake a purchase using an

            undercoveriphonethe FTC InternetLab provided.The recording is attached hereto as

            A ttachm entB1,D M v-com M obile Purchase.

      52.   1opened the Safalibrow seron theiphone phone and typed tidm v.com ''into the search

            bar.1reviewed the contentsofthe DM v .com landing page,w hich had the tagline atthe

            top Sil-heDM V M adeEasier.W herethe DM V M eetsSpeed and Convenience''and

            review ed the inform ation listed underthe kûonline DM V Sçrvices.''A capture ofthe

            webpageonthescreen oftheiphoneisattached hereto asAttachmentQ p.1.
      53.   Iselected the link :tltenew CarRegistration''and w asdirected to an inform ationalpage,

            dtl-low to Renew YourDriversLicense.''A capture ofthe w ebpage on the screen ofthe

            iphoneisattachedheretoasAttachmentQ p.2.
             1review ed the contentsofthe page and selected the icon atthe top ofthe page ûdRenew

             VehicleRegistration.'' 1wasdirected to registrationtags.com ,which contained a form

             block titled Edlkenew Registration in Y ourState.Verify Yourlnfonnation.''Ientered an


                                     PX 1:Declaration ofLashandaFreem an
                                                Page 13 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 18 of 120




            undercovernam e,em ailaddress,and zip code.A capture ofthisw ebpage on the screen

            oftheiphoneisattached hereto asAttachmentQ p.3.
      55.   Iselected the itcontinue''icon.A new form block titled ûûpersonallnformation,Step 2 of

            4''appeared w ith m y undercovernam e pre-populated.Icompleted therem aining required

            fields(birthdate,phonenumber,gender,billingaddress,city,andstate)andclickedthe
            Sscontinue''icon.1wasdirected to a page thatcontained a large Sscontinue''icon atthe

            top with the following text:ûtplease click ddcontinue''to proceed and agree to the

            following:Byusingtheregistrationtags.com website(the:çSite''),youagreetofollow and
            beboundbythesetermsandconditionsofuse(thetd-l-ermsandConditions'')andagreeto
            comply with allapplicablelaws and regulations.Read M ore.''A capture ofthe webpage

            onthescreen oftheiphoneisattached hereto asAttachmentQ pp.7-9.
      56.   Iclicked the ttcontinue''icon and a new form block titled EdBilling lnform ation''appeared

            on the screen.In theEûBilling Inform ation''form box,there was abrightgreen box

            im m ediately underitwith the text,ûEForexpedited processing ofourproducts,we

            recom m end debitcard usage.''There wasalso an option in the éûBilling lnform ation''box

            tomakea$1,$3,$5 or(dNo,thanks''todonateto (dsupportM othersAgainstDrunk
            Driving.''lscrolled down the screen and therew asan tûorderDetails''box with m y

            undercovernam e,em ailaddress,phone num ber,and addresspre-populated.Icom pleted

            theremainingrequired billinginformation (creditcardnumber,expiration date,and C'
                                                                                           VV
            code).lselected theoption to makea $1donationto SssupportM othersAgainstDrunk
             Driving.''A capture ofthe webpage on the screen oftheiphone isattached hereto as

             AttachmentQ pp.10-12.



                                     PX 1:DeclarationofLashandaFreeman
                                                Page 14 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 19 of 120




      57.   lclicked the :6subm it''icon and lwasdirected to a screen w ith thetextid-l-hank you for

            yourpayment.PleasewaitjustasecondwhileweredirectyoutoyourRoadGuioe.VSYS
            W ithin two secondsthe page refreshed and an errorm essage dipageN otFound''was

            displayed atthetop.W ithin two orthree seconds,the site redirected m eback to the

            startingpagewith apop-up window .Thepop-up window stated,kscarregistration

            applicationsm ustbe processed by an officialDM V location/w ebsite.H ow ever,

            independentthird-party application assistance isavailable through thissite as avalue-add

            to the officialDM V services,which m ay be free ofcharge.Application assistance

            selvicessim ply the processby providing personalized guides,docum entpreparation,and

            live support.By clicking,ûdcontinue''you acknow ledge thatthissite isprivately owned

            and isnotaffiliated with any governm entagency.''A copy ofthispop-up window is

            attachedheretoasAttachmentQ p.13.
      58.   On July 30,2019,laccessed Eûregistrationtags.com .''1observed thatthe pop-up w indow

            described abovehad changed.Thepop-up w indow stated,tr riving a m otorvehicle

            w ithouta valid driver'sIicense,carregistration orcartitle m ay be illegal,asis driving

            w ith expired credentials.M otorvehicle servicesand applicationsm ustbe processed by

            an oflcialDM V location/w ebsite.The assistance and serviceson this site sim plify the

            processby providing personalized guides,docum ents,and live supportfora fee.Thissite

             storescookies,by clicking ttAccept''you acknowledge the statem ents above and thatthis

             site isprivately ow ned and isnotaffiliated w ith norendorsed by an officialagency.To

             aid in thetask,ourdetailed websitehascom piled and liststhem ostim portant

             inform ation surrounding yourm otorvehicle services,so you can ensure theprocessis

             handled in a com pliantand tim ely m alm er.D riving a m otor vehicle withouta valid


                                     PX 1:DeclarationofLashandaFreeman
                                                Page15of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 20 of 120




            driver's Iicense,carregistration or car title m ay be illegal.as isdriving w ith expired

            credentials.''(emphasisinoriginat)A copyofthispop-upwindow isattachedheretoas

            AttachmentQ p.14.
      59.   Afterbeing redirected to the starting pageofregistrationtags.com ,llogged into m y

            undercoveremailaccountto seeiflreceived any correspondence.lreceivedan emailon

            April4,2019,at10:43am EST from info@registrationtags.com withthesubjectline
            ttregistrationtags.com .'' A copy ofthisem ailisattached hereto as Attachm entR .

      60.   lclicked on the link in the em ailand w asdirected to

            https://registrationtags.coe checklist/renew-registratioiioHda.htmlgfullURLomitted
            duetolength).ThesitehadtextstatingEçobtainYourRoadGuide''aswellasa
            tr ownload N ow''icon forthe Road G uide and coupons and discountoffers.A capture of

            thiswebpageisattachedheretoasAttachmentQ p.15.
      61.   lclicked on the ûr ownload N ow''icon forthe Road Guide.lwasdirected to httpsr//opg-

            dm v.s3.am azonaw s.coe checklist/registry/.pDF w ith an errorm essage éd-
                                                                                     l-
                                                                                      hisXM L 5le

            doesnotappearto have any style inform ation associated w ith it.The docum enttree is

            shown below .''lwas notable to download a road guide.A captureofthisw ebpage is

             attachedhereto asAttachmentQ p.16.
             M y undercoveridentity'screditcard statem entshow ed chargesfrom

             registrationtags.com for$3.99 and$1.00onApril4,2019,and $19.99onApril6,2019.l
             did notreceiveareceiptforthe$1.00 donationto tçM othersAgainstDrunk Driving''and

             thechargeonm ycreditcard formy $1.00 donation wasfrom registrationtags.com .A
             copy ofm y undercoveridentity's creditcard statem entisattached hereto asAttachm ent




                                     PX 1:DeclarationofLashandaFreeman
                                                Page16 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 21 of 120




      63.   M y undercoveridentity did notreceive a renewed vehicle registration afterthe

            transaction described above.

               D. Section-8-H ousina.orz
      64.   On M ay 6,2019,in the FTC'S InternetLab,lutilized the Cam tasia recording program to

            record m y com puterscreen to navigatethrough the section-8-housing.org website.The

            recording isattached asAttachm entT,Section-8-llousing video.

            Iopened the Google chrom ebrowseron m y com puterand typed,ûûsection 8 housing

            apply''into the search bar.The firstresultthatappeared wasttv irginia Section 8-lncom e
            Lim it,A pplication & W aiting Lists''w ith theU RL w ww .section-8-housing.org listed

            underthe link.1clicked on thehyperlink and was directed to https://section-8-

            housing.orglfullURL omittedduetolengthq.
      66.   1review ed the contentsofthe page,which contained thetextiûFind OutlfYou Are
            Eligible forthe Section 8 Program ''and otherinform ation aboutSection 8 Housing in

            V irginia.A captt
                            zre ofthiswebpageisatlached hereto asA ttachm entU p.2.

            lentered m y firstand lastnam e,em ailaddress,and zip code using m y undercoverprotile

            inform ation in the form box underSlFind OutlfY ou AreEligible forthe Section 8

            Program ''and selected the large orange icon kûcontinue>>.''

      68.    lw asdirected to a data-entry form screen with the textlGcontsrm YourA ddressTo

             Verify Eligibility.''lentered m y streetaddress,city,and stateusing m y undercover

             profile infonuation.A capttzre ofthisw ebpage isattached hereto asAttachm entU p.4.

      69.    lselected the large orange icon ttcontinuezo .''Iwasdirected to adata-entry form screen

             with the textûûW hatisyourcontactphone num ber?''lentered m y phone num berusing




                                     PX 1:DeclarationofLashandaFreem an
                                                Page 17 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 22 of 120




             m y undercoverprofile infonnation.A capture ofthiswebpage is attached hereto as

             Attachm entU p.5.
      70.    lselected the Iarge orange icon çicontinueno .''Iw asdirected to a data-entry form screen

             with the textkkconfsrm Y ourD ate ofBirth and GenderTo Verify Eligibility.''lentered

             m y date ofbirth and genderusing m y undercoverprofile inform ation.A capture ofthis

             webpage isattached hereto asAttachm entU p.6-
             Iselected the large orange icon Edcontinuezo .''lw as directed to a seriesofdata-entry

             form screens soliciting personalinform ation such as:em ploym entstatus,health insurance

             coverage status,disability status,m edicalconditions,and creditcard debtam ount.
             Furtherscreens consisted ofa seriesofyesorno,questionssuch as,bçW ould you like to

             im proveyourcreditscore,''which would re-directto a third-party sitew hen selected.A

             capture ofthe webpagescontaining the questionsare attached hereto asA ttachm entU

             PP.7-27.
      72.    Afterapproxim ately 25 m inutesofnavigating through the variousdata-entry form

              screens,larrived ata screen with the textiéG etYour Section 8 Eligibility G uide.''A

              capture ofthisw ebpage isattached hereto asAttachm entU p.28.

      73.     lselected the large orange icon ûdFinish''and Iw asdirected to

              https://hom etipper.coe getting-your-> ide/,which contained a sm allbox with the text

              EtYourguide hasbeen sentto yourem ail.''The page also contained additionalgeneral

              inform ation listed underttl-lousing Loans,Grants,and Assistance Explained.''A capture

              ofthiswebpage is attached hereto asAttachm entU,p.29.

       74.    Afterbeing redirected to he s:/lom etipper.coe getting-your-> ide/,1loggedinto my

              undercoverem ailaccountto see iflreceived any correspondence.lreceived an em ailon


                                      PX 1:DeclarationofLashandaFreeman
                                                 Page18of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 23 of 120




           M ay 6,2019,at2:l2pm EST from tttvee C''atSection-8-llousing with the em ailaddress

           info@e.section-8-housing.organdthesubjectlineiElundercoverFirstName),Your
           Section8HousingGuideisReady(OrderlD:(undercoveridentifyinginformation
           removedl).A copyofthisemailisattachedheretoasAttachmentV.
           Iclicked on the icon in the em ail,ir ownload YourGuide.''Iw asdirected to

           htms://localhometips.coe guide-download/which hasthetextûisection 8Housing
           Program Inform ation and Resources''atthe top ofthe page.The page contained

           hyperlinkslisted underûisponsored Searches''such asEdsection 8 housing applications,''

           btveteransbenefits eligibility,''itseniorassistance services,''and iifirsttim ehom e buyer

           program s.''ln them iddleofthe pagew asblack text,çsclick to D ownload YourSection 8

            Guide.''Iclicked on the black textand wasdirected to

            s3.am azonaw s.coe DM guides/section-8-housing.N ide.pD F,which displayed a

            downloadable l6-page PD F titled Sksection 8 Housing.''The guide contained general

            publicly inform ation abouthousing vouchers.The downloaded guide isattached hereto as

            Attachm entW .
            D espite navigating through theprocessabove,m y undercoveridentity did notreceive an

            eligibility detennination forSection 8 Housing.

            Ilaterlogged into theundercoverem ailaccountlused forsection-8-housing.org.This

            undercoverem ailaccountwasused exclusively forthisinvestigation and only for

            navigatingthrough specificPublicBenefitsW ebsites(section-8-housing.organd
            Obamacare-guides.orgdesclibedbelow.)Manyoftheemailstheaccountreceived
            claim edthatmy undercoveridentity hadwon prizesorwasowedunclaimedmoney.For

            exam ple'
                    .


                                     PX l:Declaration ofLashanda Freeman
                                                Page19 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 24 of 120




                  M y undercoveridentity received an em ailon M ay 8,2019,at9:23pm EST from

                  Research U nlim itedGroup with the em ailaddress

                  news@ resourceunlimitedapp.com andthesubjectlineddlundercoverFirstNameq,
                  W e Found a Check In Y ourN am e.''Thebody ofthe em ailcontained ahyperlink,

                  EçcollectY ourM issing Check.''

               * M y undercoveridentity received an em ailon July 5,2019,at9:24 p.m .EST from

                  Research Unlim ited Group with the em ailaddress

                  news@resourceunlimitedapp.com andthesubjectline,ûSCITIBANK CardCleared
                  ($1,000!)Congrats,(UndercoverFirstName.l''W ithinthebodyoftheemail,it
                   stated,tûAftercarefulconsideration,thetotalof$1,000hasbeen loadedontothis
                   cleared CITIBAN K Card.G etam ove on to the lirlk below to verify thiscard with

                   the highlighted requests.''Copiesofthese em ailsare attached hereto as

                   Attachm entX .

               E. Fishinzluicense-orz Purchase

      78.   O n June27,2019,in the FTC'SInternetLab,Iutilized the Cam tasia recording program

            to record m y com puterscreen foran undercoverpurchase.The recording isattached as

            Attachm entY,FishingLicense Purchase.

      79.   lopened the Firefox brow serand entered Etgetfishing license''into the Google search bar.

            ThefirstresultthatappearedwasûiFishingTripslGetYourLicensetoFish IReview
            R equirem ents''w ith the URL,ww w.fshinglicense.org/Resource/Guidelisted directly

             below.

       80. lclickedonthehyperlinkandwasdirectedtohttps://sshinglicense.org(111URL omitted
             dueto lengthl,which had largetextstatingtdNew W isconsin FishingLicenseAssistance''

                                    PX 1:DeclarationofLashandaFreeman
                                               Page20 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 25 of 120




            besidea form box thatsaid iûskip the Hassle & StartFishing.''lreview ed the contentsof

            thepageandenteredthefirstandlastname,emailaddress,zip code,andphonenumber

            ofm y undercoveridentity.A capture ofthisw ebpage is attached hereto asA ttachm ent

            Z,P.2.

      81.   lselected thelargeorangeicon labeled ttcontinue.''lwasdirectedto

            ho s://ishinglicense.oro illing.
                                           html,whichcontainedaform blocktitleddsBilling
            lnform ation''with m y nam eand zip codepre-populated.1filled in the rem aining required

            infonuation,creditcard num ber,expiration date and CV V code using m y undercover

            profile inform ation.A capture oftlziswebpage isattached hereto as Attachm entZ,p.5.

      82.   lclicked on the large orange icon,ûEsubm it.''lw asdirected to

            ho s://ishinglicenseaor#dl-conf= ation.html,whichhadthetextiûThankyouforyour
            payment.PleasewaitjustasecondwhileweredirectyoutoyourDownload''after
            approxim ately three seconds,and before lcould take acapture,thepage refreshed and

            displayed the textEtDownload YourGuideto Becom ing an ExpertFisherm an N ow''w ith

            a large orange icon thatsaid tr ownload''nextto it.A capture ofthiswebpage isattached

             hereto asAttachm entZ,p.6.

      83.    Iclicked the ûûD ownload''icon and w asdirected to https://pop-

             bookstore.s3.amazonaws.coe opg-contenfchecklisfrecreational/ûshinglicense.or#new-
             ûshing-license/wisconsin.pDF which displayed a downloadable78-page PDF titled

             téGuide to Becom e an ExpertFisherm an.''The guide contained generalinform ation about

             fishing.Thedownloaded guide isattached hereto asAttachm entA A.

       84. 1navigatedbacktohtTs://fshinglicense.or#checkist/new-fshing-
             license/wisconsin.htm lwherethetextûW dditionalFREE Guides''wasdisplayed in the
                                                               .




                                     PX 1:DeclarationofLashandaFreeman
                                                Page 21 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 26 of 120




            middleofthepage(seeAttachm entZ,p.6).lclicked on thelink iûGuidetobecomingan
            ExpertFisherm an-A udiobook''and was redirected to a blank page where audio began to

            play.The audio began w ith thenarratorstating,içN ationalG uide to Becom ing an Expert

            Fisherm an,Second Edition,by Recreation Am erica.N arrated by D an M cDennond.''l

            also selected the link,tiN ationalFishing License Guide''and was re-directed to a page

            which displayed a downloadable 132-pagePDF titled ûiY ourGuide to Getting a Fishing

            License.''1returned to the pagew ith the additionalfree guidesand selected the link

            GiFishing G earEssentials Guide.''lw asredirected to apagew hich displayed a

            dow nloaded 4l-page PDF titled ttN ationalFishing Gearand EssentialsGuide.''lclicked

            on the lastlink,ûûcookbook w ith TonsofTips,Recipesand M ore''underthe iûAdditicmal

            FREE G uides.''1wasredirected to a page which displayed a downloadable 106-page

            PDF titled EEcooking From The W ild''by Recreation Am erica.lnoted on the lastpage of

            the guide,Onpointem ployee CandiceN estelw aslisted asa contributor.

      85.   M y undercoveridentity'screditcard statem entshowed chargesfrom Orange Grove for

            $4.99onJune27,2019,and $23.99 on June29,2019.A copy ofmy undercover
            identity'screditcard statem entis attached hereto as Attachm entAB.
      86.   M y undercoveridentity did notreceive a fishing license afterthetransaction described

            above.

                F. SocialsecuritvG uides.orz
             On July 24,20l9,in the FTC'SlnternetLab,lutilized the Cam tasia recording program to

            record m y com puterscreen to navigate through the socialsecurityguides.org w ebsite.The

             recording is attached asA ttachm entA C,SocialsecurityG uidesvideo.




                                     PX 1:DeclarationofLashandaFreeman
                                                Page 22 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 27 of 120




      88.   lopened the lnternetExplorerbrow ser,which defaultsto the Bing search engine.1typed

            itsocialsecurity aid''in the search barand reviewed the search results.lclicked on the

            linkttl-lomelSocialsecurityAid.org''whichhadtheURLsocialsecurityaid.org
            undem eath itand w asthe third option listed in the search results.

      89. Iwasdirectedtosocialsecurityaid.orFindex.html,whichcontainedinfonnationaboutthe
            necessity ofhaving a SocialSecurity num berand SocialSecurity benefits.Thelast

            sentence ofthe firstparagraph stated,iiEvery m em berofthe United Statesw ork force

            needsto have a SocialSecurity Num berbecause theirfuture benefits are determ ined by

            the sum m ary oftheirearningsthroughouttheircareer.''A captureofthisw ebpage is

            attached hereto asAttachm entA D,p.2.
      90.   Iclicked on the hyperlinked text,kthave a SocialSecurity''and Iwasredirected to

            ho s://socialsecurityguides.oro enests.htmlgfullURL omittedduetolengthj.A data-
            entry form appeared atthe top ofthe page underthe textûdchange YourSocialSecurity

            N am e.Update YourSocialSecurity Card W hen Yourlnform ation Change.''Ientered the

            required information,including nam e,em ail,and zip code using m y undercoverprofile

            inform ation.A capture ofthisw ebpage is attached hereto asAttachm entAD ,p.4.

      91.   Iclicked on the largered icon ûdGetStarted Now .'' lwas directed to adata-entry form

            screen with the heading tEGenerallnform ation''with a sentence below stating EtEach Geld

            isrequired to receive yoursocialsecurity card from the SocialSecurity A dm inistration.

            W e need thisinform ation to ensure yoursocialsecurity card isaccurate and com plete.''l

            entered the required,gender,firstnam e,lastnam
                                                         ' e,and em ailusing m y undercover

            profile inform ation.lanswered,iûno''to the follow ing questions,é:Did you have a

            differentnam e atbirth?'''ûûAreyou using othernam es?'''and ikW asyournam edifferent


                                     PX 1:Declaration ofLashanda Freeman
                                                Page 23 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 28 of 120




            on yourpreviouscard?''A capture ofthisw ebpage isattached hereto asA ttachm ent.ND ,

            p.5.

      92.   1clicked on the large grey icon ûdN ext>.''Iwas directed to a data-entry form screen with

            theheadingddcitizenshipandBirth.''lenteredtherequiredinformation(countryofbirth,
            stateofbirth,cityofbirth,anddateofbirth)usingmyundercoverprofileinformation.1
            answered Edyes''to the question,ttAreyou a US Citizen?''and Iansw ered iino''to the

            question EûA re you updating yourdate ofbirth?''A capture ofthis webpageisattached

            hereto asAttachm entAD ,p.6.
      93.   Iclicked on the large grey icon ttN ext>.''An additionaldata-entry form appeared on the

            pagewiththeheadingttRelatives.''1enteredtherequiredinformation(mother'sfirst
            name,mother'smaidenname,father'sfirstname,andfather'slastname)using
            inform ation from tw o additionalundercoverprofiles.A capture ofthisw ebpage is

            attached hereto asA ttachm entAD,p.7.
      94.   lclicked on the large grey icon çtN ext>.'' 1wasdirected to a data-entry form screen with

            theheadingiiM ailingAddress.''lenteredtherequiredinformation(address,city,state,
            zipcode,andphonenumber)usingmyundercoverprofleinformation.lnotedasl
            hovered overthe ktcity''Geld in the addressbox,the m essage ttplease enterthe city ofthe

            addressyouwouldlikethesocialsecuritycardmailedto.(Pleasedonotabbreviate).This
             iswhere you willreceive yoursocialsecurity card''appeared.Underthe heading

             liRelationship with applicant''on the same pageslselected ttself''in the pre-populated

             drop-down.A capture ofthis webpage isattached hereto asAttachm entAD ,p.8.

             lclicked on the large grey icon tiN ext>.'' lwasdirected to a data-entry form screen w ith

             the heading tûsubm ission''and entered the required inform ation,firstnam e,lastnam e,


                                     PX 1:DeclarationofLashandaFreeman
                                                Page 24 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 29 of 120




            cardnumber,expirationdate,secutitygsic)code,andzipcodeusingmyundercover
            profile infonnation.N extto the data-entry form box w as a sm allbox with itorder

            Summary''which listed atotalof$33.94.A captureofthiswebpageisattachedhereto as

            Attachm entAD ,p.9.
            lclicked onthelarge grey icon etsubm itOrder.''A pop-upwindow appeared atthetop of

            the screen w ith a m essage,iisocialsecurityguides.org says System ErrorPlease Retry.''l

            clicked on theblue icon iûOk.''lverified allofm y undercoveridentity'screditcard

            inform ation w asaccurate and attem pted to resubm itand received the sam e errorm essage.

            A capt-ure ofthisw ebpage isattached hereto asAttachm entAD ,p.10.

      97.   Iopened a new G oogle Chrom e brow serand typed tksocialsecurity guides.org''and the

            firstsearch result,titled Eû-l-heBenefitsofO urSocialSecurity Guide,''appeared w ith the

            URL hûps'
                    .//socialsecurityguides.org.

      98.   Iclicked on the hyperlink and lwas directed to

            he s://socialsecurityguides.orTindex/htmlandapop-upwindow immediatelyappeared
            on thepage.Thepop-up window stated,tçsocialSecurity applitationsm ustbe processed

            by an officialGovernm entlocation/w ebsite.How ever,independentthird-party

             application assistance isavailable through this site.Application assistance serdces

             sim plythe processby providing personalized guides,docum entpreparation,and live

             support.By clicking écontinue'you acknow ledgethatthis site isprivately owned and is

             notaffiliated w ith any governm entagency.'' A capture ofthiswebpageisattached hereto

             asAttachm entJtl),p.11.
      99.    1clicked ttcontinue''and review ed the contents ofthe page.A box appeared atthetop of

             the screen w ith the headeriisocialSecurity Card A pplication''and fourlarge orange


                                     PX 1:DeclarationofLashandaFreeman
                                                Page25 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 30 of 120




             icons:ttReplace SocialSecurity Card'''tûchange nam e on S.S.card'''GûlIirstSocial

             Securitycard''and tsothercard updates.''A captureofthiswebpageisattachedhereto as

             A ttachm entM ),p.12.
      100. lselected the firstlarge orange icon t:Replace SocialSecurity Card''and was directed to

             ho s://socialsecurityguides.org/foe stepl/social-secudty-guide/applicatioihtml.The
             page contained a data-entry form w ith the heading tdGeneralinform ation''and was

             identicalto screen ldescribed above in Paragraph 91.lentered in the sam eundercover

             profile infonnation and navigated through the data-entry form screensusing the sam e

             processas ldesclibed in Paragraphs91-96,and receiving the sam e errorm essage.

      101. On August 14,2019,in the FTC'S lnternetLab,lagain attempted to com plete the

             transaction on socialsecurityguides.org and received the sam e errorm essage asdescribed

             above in Paragraph 91.

             1checked the undercoveridentity'screditcard statem entand confinned thatthere was

             nota charge from the socialsecurityguides.org w ebsite.

       103. M y undercover identity did notreceive an eligibility determ ination oranew Social

             Security card afterthe processdescribed above.

                 G . O bam acare-G uide-ort

       104. On A ugust 14,2019,in the FTC'S lnternetLab,lutilized the Cam tasia recording

             program to record m y com puterscreen to navigatetllrough the Obam acare-guide.org

              website.Therecording isattached asAttachm entAE,O bam acareGuidevideo.

       105. 1opened m y brow seron the undercovercom puterand typed in the address,Obam acare-

              guide.org.1reviewed the contentsofthewebpage,which included in large textnearthe

              top ofthe page tT IN D AFFORDA BLE HEA LTH IN SURAN CE''w ith a large m ap ofthe


                                      PX 1:Declaration ofLashandaFreeman
                                                 Page 26 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 31 of 120




            U.S.and a hm erlinked icon foreach state.A capture ofthisw ebpage isattached hereto

            asAttachm entA F,p.2.

      106. Iselected the state associated w ith m y undercoverprofile.lwasdirected to Obam acare-

            guide.org/texas.Underthe tkl-exasAffordable Care ActResource Center,''1selected the

            hyperlinked option ç<Are you an lndividualin Texas?''1w asdirected to Obam acare-

            guidepor#texas/obamacare-for-texas-individualswhichhadinlargetextûSARE YOU AN
            IND IV ID UAL m TEX A S? To GetStarted in Obam acare in TexasSelectfrom the

            Following''with aIargered icon underneath ûSGET A FREE QUOTE FOR
            AFFORD ABLE HEALTHCA RE ON Lm E>.''A capture ofthis webpageisattached

            hereto asA ttachm entAF,p.4.

      107. 1selectedthelargeredicondescribedin!106andwasdirectedtoObamacare-
             guide.org/get-quotes.Thepagestated tICOM PLETE THIS FORM TO VIEW QUOTES
             IN YOU R STATE.Com plete yourhealth profile.Sim ply com plete the inform ation

             below,and we willim m ediately corm ectyou w ith ahealthcare advisorw ho can provide

             the bestoptionsavailable foryoul''The screen contained a lengthy data-entry form

             screen requiring the following inform ation:fu11nam e,address,em ail,date ofbirth,

             height,phone num ber,use oftobacco products,insurance coverage status,Social

             Security/disability status,gender,and weight.The form also asked aboutany pre-existing

             health conditions(such asarthritis,cancer,diabetes,digestiveissues,mentalillness,
             neurologicaldisorders,psoriasis,thyroid,urinary,and/orvisionproblems),numberof
             m em bers in household,and household incom e.lused m y undercoverprofile inform ation

             forthe basic dem ographic inform ation and m ade selectionsfrom thepre-populated drop-




                                     PX 1:Declaration ofLashandaFreem an
                                                Page27of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 32 of 120




              dow nsforthe rem aining required fields.A capture ofthiswebpage is attached hereto as

              A ttachm entA F,p.5.

      108. lclickedonthelargerediconatthebottom ofthescreenEretQuotes.''Nexttotheicon
              wasthetextûûYourinform ation is safe and secure.'' 1w asdirected to Obam acare-

              guide.org/get-quotes/rl6 which had in largetextatthetop ofthescreen ikl-hank you!

              W e're Calling You N ow.2''There wasalso a listofvarioushealth insurance resource

              linksthatredirected to third-party sites.A capture ofthisw ebpage isattached hereto as

              A ttachm entAF,p.6.

      109. 1checked the undercoveridentity's creditcard statem entand confinned thatthere w as

              nota chargefrom the Obam acare-guide.org w ebsite.

      l10. D espite follow ing the stepsdescribed above,m y undercoveridentity did notreceive a

              free quote for affordable health insurance.

                  H . Food-stam ps.com
      111. On Septem ber4,2019,in the FTC'SlnternetLab,1utilized the Cam tasia recording

              program to record m y com puterscreen to navigatethrough thefood-stam ps.com website.

              The recording isattached asAttachm entAG ,Food-stam psvideo.

       112.    Iopened m y brow ser and typed in the U1kL,food-stam ps.com .lobserved nearthe top of

              thepage largetext,tûFind OutIfYou Are Eligible ForThe Food Stam psProgram W ith

               OurG uide By Com pleting Yourlnform ation Below .''A capture ofthisw ebpage is

               attached hereto asA ttachm entAH ,p.1.

       l13. 1enteredtherequiredinfonnation(name,emailaddress,andzipcode)usingmy
               undercoverprofileinfonnation.

       2Imonitoredthecellphonelusedtonavigatethrough thewebsite.Idid notreceiveany incom ingcallsbetween
       August14thandA ugust26th.Incom ingcallswerereceivedafterAugust26,2019,*however,they maybeassociated
       with otherinvestigationsthisundercovercellphone has been used for.
                                          PX 1:DeclarationofLashandaFreeman
                                                     Page28 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 33 of 120




      1l4. Iclicked the orange icon iicontinuelo .''lw asdirected to a data-entry form screen with

             the heading iiconfirm YourAddressto V erify Eligibility.''1entered the required

             information(address,city,state)usingmyundercoverprofileinformation.A captureof
             thisw ebpageisattached hereto asA ttachm entA H ,p.2.

      115. Iclicked theorangeicon dtcontinueno .''lwasdirected to adata-entryform screen with

             the heading EEW hatisyourcontactphone num ber?''1entered m y undercoverm obile

             num ber,butin orderto proceed,Ihad to check a box indicating thatlgave consentfor

             food-stam ps.com and theirm arketing partnersto contactm e viatelephone and text.I

             capm red the listofm arketing partners,which contained hundredsofnam es.A capture of

             thiswebpageisattached hereto asA ttachm entAH ,pp.3-5.

      116. 1selected the box and clicked the orange icon Sûcontinuezo .''1w asdirected to a data-

             entry form screen w ith the heading ttW hatisyourdate ofbirth and gender?''1entered m y

             undercoverinfonnation.A capture ofthiswebpageisattached hereto asA ttachm ent

             AH ,p.6.

             Iclicked the orange icon ttcontinueno .''lnavigated through a seriesofscreens,each

             w ith ttconfinzzYourEligibility''atthetop ofthe screen and prepopulated Edyes''ortçno''

             selectionsforthe following questions:

                 * A reY ou a H om eowner?
                    W hatisyourcurrentem ploym entstatus?
                 * Do you sufferfrom any ofthese ailm ents? Check allthatapply.
                     lfyouoralovedonehassufferedinjuries,youcanparticipateinaclassaction
                     lawsuit.Checkallthatapplyandt'urninjuriesintothecashyoudeserve.
                     W hatisyouramm alhousehold incom e?
                     D o you havean active checking account?
                 * How m uch creditcard debtdo you have?

                                     PX 1:DeclarationofLashandaFreem an
                                                Page29 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 34 of 120




               * Are you interested in im proving yourcreditscore?
               . Are you a V eteran?
               @ Job Search.To be eligible forcertain benefitsyou m ustbe actively looking for
                  work.Pleaseenterthejobtypeyou arelookingfor(Example:Cashier)andselect
                  Yestoreceivedailyjobupdatesinyourareafrom ZipRecmiter.
               * Do you w anta Visa Prepaid Card?G etting a Prepaid Visa is a greatchoice for
                  anyone getting benefits.Justclick Y esbelow.
               * Low lncom eM edicalHelp.D o you earn lessthan 32k peryear? Find m edical
                  help forlow-incom e fam ilies.Click ûdYes''to Iearn m ore.
               * G ethelp paying yourbills.Find ReliefW ith FREE GrantM oney ThatN everHas
                  To BePaid Back!
               . Learn How to Successfully A pply ForHousing Grants.Low incom e Am ericans
                  m ay be eligible forhousing assistance.W ould you like free infonnation regarding
                  housing assistance?
               * Daily Am azon CardW inners.Spin thewheelforyourchanceto win a$250
                   Am azon G iftCard!M ultiple W innersDaily.Try N ow .
               * Free ProductSam plesShipped To Y ou!Sign up to getfree productsam plesfrom
                   majorbrands.NocreditcardrequiredandZeroObligation.W ouldyouliketoget
                  free sam ples?
            Capturesofthese w ebpagesare attached hereto asA ttachm entAH ,pp.7-22.

            Afternavigating through the screensand selecting prepopulated answers,Iarrived to a
            screen thatsaid ûûconfirm YourEligibility YourFree Guide isReady.''lclicked on the

            large orange icon ddfletm y Guide''and w asdirected to Gnance-watcher.coe getting-your-

            guide,which contained basic infonnation aboutgrocery storesthatwillacceptEBT

            cards.ln a sm allbox on the lefbhand side ofthe screen in blue textitstated ttY ourguide

            hasbeen sentto yourem ail.'' A capture ofthisw ebpage is attached hereto as

            Attachm entAH ,p.24.



                                    PX 1:DeclarationofLashandaFreeman
                                               Page30 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 35 of 120




      119. Afterbeing redirected to fnance-watcher.coe geling-your-> ide/,Ilogged into m y

            undercoverem ailaccountto see iflreceived any correspondence.lreceived an em ailon

            Septem ber4,2019,at3:53 p.m .EST from tttaee C''atFoodstam p Resourceswith the

            emailaddressinfo@ foodstampresources.organdthesubjectlinettrundercoverFirst
            Name),M akeSureYou'reReady ToApplyForFloridaFood Stamps.A copy ofthis
            em ailisattached hereto asAttachm entA l.

      120. 1clicked on the link within the body ofthe em ailçtA ccessYourGuide Here >>''and was

            directed to a screen w ith a downloadable l6-pagePDF ofgeneral,publicly available

             infonuation.However,theguide was aboutSection 8 housing and did notcontain

             inform ation aboutfood stam ps.The guidew asidenticalto the guide 1received on M ay 6,

             2019,when lnavigated though the section-8-housing.org website.A copy oftheguide is

             attached hereto asA ttachm entAJ.

      121. D espite navigating tllrough theprocessdescribed above,m y undercoveridentity did not

             receive an eligibility determination forfood stam ps.

             On O ctober28,2019,llogged into the undercoverem ailaccount1used to forfood-

             stamps.com .Thisundercoverem ailaccountwasused exclusively forthis investigation

             and only to navigate through food-stam ps.com .In a little overa m onth,the em ailaccount

             had received over60 em ails advertising unclaim ed prizesorotheroffers.Forexam ple:

             m y undercoveridentity received an em ailon Septem ber8,2019,at9:51a.m .EST from

             ér iana''withtheemailaddressmembers@ l.getfoodstampsassistance.com andthe
             subjectlinettlundercoverFirstName),1havetotellyousomeimportantthingsl''The
             em ailstated,:(Letm e introduce m yself,lam the grand M edium Diana,the fam ous

             sensitivepsychic...lmportanteventsareabouttohappen inyourlife,NOME gsic),and

                                     PX 1:DeclarationofLashandaFreeman
                                                Page31 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 36 of 120




             the only way to find outwhatthey are isby accepting m y helpl''There wa:a hyperlink in

             the body ofthe em ail.A copy ofthe em ailisattached hereto asAttachm entA K .

      123. 1also received num eroustextm essagesto the undercovercellphonenum ber1used on

             food-stam ps.com .Forexam ple:

                * On Septem ber 9,2019,lreceived a textm essage from 53294 stating,iicLA IM :

                    $500GroceryGiftCard gundercoverfirstnamel)ClickHere->
                    http://nsurvey.rocks/r/l514m 1q0bs''

                * Thenextday,1received atextm essage from the sam enum ber stating,

                    Sslundercoverfirstnamel,YourW almartGiftCard lsReady!StartHere:
                    http://r.suN ey.rocks/r/lsm oiu oss''

                * On September10,20l9,Ireceivedatextmessagefrom 39796 stating,ûû$6,195in

                    schoolgrant$$ couldbeavailableifyou qualify!View Schools:
                    htto://-   z.schoolwe.com/r/lsl7n3w)c''.Screenshotsofthesetextmessages

                    are attached hereto asA ttachm entA L.

                                      111.    Undercover Phone Call

       124. ln the course ofm y em ploym ent,1am authorized to record telephone conversationswith

             partiessuspected ofviolating the FTC Actand the m lesitenforces. Forthesetelephone

             calls,luse an undercoveridentity,address,telephonenum ber,em ailaddress,and other

             fictitiousinformation. lconRucttheundercovertelephonecallsattheFTC'Sofficein
             W aShington, D .C.Before placing the calls, butafterstarting to record,lidentify m yself

             as LashandaFreem an,an hw estigatorw ith the FTC.A fterending calls,butbefore

             term inating the recording,1confirm m y identity asLashanda Freem an,an lnvestigator

             with theFTC. 1confirm the conversationshave been recorded properly and lcopy the

                                     PX 1:Declaration ofLashandaFreeman
                                                Page32 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 37 of 120




            audio recordingsfrom the digitalrecorderto FTC'Snetwork viathe U SB porton the

            digitalrecorderto bepreselved.
      125. On Septem ber30,2019,lplaced an undercoverphone callto arepresentative at

             fishinglicenses.org.The purpose ofthe callwasto requesta refund forthe charges

             associated withtheundercoverpurchaseconducted on thewebsite,fishinglicenses.org,

             on June 27,2019.lused the sam e undercoverprofile inform ation during thecallthat1

             used to com plete the transaction on the website and follow ed the procedures loutlined

             above in Paragraphs78-86.

             On O ctober25,20l9,1sentthe audio recordings ofthe undercovertelephonecallsto For

             The Record,lnc. ForThe Record transcribed therecordingsand sentthe transcriptsto

             m e. As lcom pared thetranscriptsw ith the corresponding audio recordings,lnoted

             correctionsasw ellasadditionsofwordsthat1could understand butthe transcriptionist

             did not. Isubm itted corrections and additionsto the transcriptsto ForTheRecord. On

             N ovem ber8,2019,1received the revised transcriptand velified the accuracy ofthe

             undercovercallwith Anyeli,arepresentativew ith fishinglicenses.org,asdescribed

             below . Thetranscriptoftherecording isattached hereto asA ttachm entAM .

             FishlngLicense-TranscriptofCall.

       127. O n Septem ber30,2019,atapproxim ately 10:31a.m .EST,posing as a fictitious

             consum er,1placed a telephone callto 888-867-48l6,which isthe telephone number

             listedontheûlcontactus''pageforfishinglicenses.org(seeAttachmentZ,p.3).After
             corm ecting to thenum ber,Ireceived an audio recording saying,ii-l-hank you forcalling

             thefishinglicenses.org customersupportcenter.Callsm aybemonitored orrecorded for




                                      PX 1:DeclarationofLashandaFreeman
                                                 Page33 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 38 of 120




             quality and training purposes.Please stay on the line and we w illconnectyou with the

             nextavailable agent.''
      128. A fterw aiting on hold,lspoke with arepresentative who identified herselfas idA nyeli,''a

             representative w ith fishinglicenses.org.ltold A nyelithat1placed an orderfora fishing

             licensebutlneverreceivedit.Anyelitoldm ethe $4.99chargeon my creditcardwasfor
             theprocessing feeforthetransactiononlineand the$23.99chargewasforan éûofficial

             link Esentviaemailjtocompletetheinformationgtogetjthefishinglicense....''When1
             asked Anyeliwherefishinglicense.org w as located,she stated thelocation ofthebusiness

             w as33l3 W .Chen.
                             y Lane,Ste.636,M elidan,ldaho 83642.

      129. This addressis differentfrom whatis listed on contactuspage forfishinglicenses.org.

             The addresson the contactuspage is 212 W .lronwood Dr.Ste.D,Box 177,Coeur

             D 'Alene,ldaho 83814.A G oogle search of3313 W .Cherry Lane,Ste.636,M eridan,

             ldaho 83642 revealed thatitis a location ofthe private m ailbox rentalcom pany,Postal

             Annex.

       130. 1wasassured by A nyelithatthe refund would be processed in threeto five businessdays,

             withthecreditof$23.99 appearingback on my creditcard.Iwasprovided withthe
             confirm ation num berBA 172B and told thatIw ould also receive an em ailand text

             m essage w ith the refund confinnation num ber.The callended at10:49 am Eastern Tim e.

       131. On Septem ber30,2019,at 10:42 a.m .,lreceived a textm essage on the undercovercell

             phonefrom (855)206-0129.ThetextsaidtéRefundProcessed!Allow 7-10BusinessDays
             To Show on YourStatem ent.Transaction #:29733822.TxtSTOP to OptoutFor

             questions855-482-9908.''A copy ofthistextisattached hereto asA ttachm entA N.




                                      PX 1:Declaration ofLashandaFreeman
                                                 Page34 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 39 of 120




      132. On October28,20l9,in the FTC'SlnternetLab,llogged into m y undercoverem ail

            accountto see if1received any cörrespondence.1received an em ailon Septem ber30,

            20l% at10:42 am EST from FishingLicensewith theem ailaddress
            info@ fishinglicense.organdthesubjectlineiivourTransactionHasBeenRefunded.''A
            copy ofthisem ailisattached hereto asA ttachm entBJ.

      133. On Novem ber20,2019,1loggedinto myundercovercreditcardaccotmtto seeifthe

            refund hadbeen processed.Thechargesfrom OrangeGrovefor$4.99 on June27,2019,

            and $23.99on June29,2019,remain on myundercovercreditcard,andtherehavenot
            been any creditsfrom any entitiesbetw een Septem ber 30,2019 and N ovem ber20,2019.

            A copy ofm y creditcard statem entsbetw een Septem ber30,2019,and N ovem ber20,

            2019,are attached hereto asAttachm entAO .

                                           W EB CAPTU RES

            ln response to Civilhw estigative D em andsto financialinstitutionsand third parties,

            docum entsw ereproduced to theCom m ission.lreviewed the responsive docum entsto

            identify any additionalw ebsitesbelonging to the D efendantsthatwould fallinto the

            categoriesofw ebsites1had identified:Transaction,Feeder,and Public Benefhs as

            described in Paragraphs 18-25 above. In theFTC'Sinternetlab,lused the program

             Snagltto capture over200 websites.1created a chartforeach category ofw ebsites

             (FeederW ebsites,Transaction W ebsites,and PublicBenefitsW ebsites)to summ arizethe
             website address and the datethe website wascaptured.To the extentthatan entity or

             addresswaslisted on the tscontactus''section ofthe website,Inoted thisinform ation.

             Thechart1created isattached hereto asAttachm entBH .




                                    PX 1:Declaration ofLashandaFreem an
                                               Page35of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 40 of 120




                                         O perating Com pany W ebsites

      135. During the course ofm y investigation,lidentifed severalw ebsitesforthe com panies

            associated with theD efendants.1categorize these as Ko perating Com pany W ebsites-''

      136. On April16,20l9,in the FTC 'SIntenaetLab,1used the program Snagltto capttzre

            OnpointGlobal.com .On the landing page,Onpointstatesthey process250,000

            ecom m ercetransactionsm onthly,possess2,000 dom ains,and have over270 em ployees

             acrossfouroffices:theheadquartersin M iam i,Florida,and additionalofficesin Los

             Angeles,Califom ia,San Jose,Costa Rica and M ontevideo,U ruguay. On the landing

             pagetmderûkLeadership Team ''Burton Katz isidentified as tkCEO,''Bob Bellack is

             identified asiûCFO,''BrentLevison isidentified as6iCA O,''and K arlaJinesta isidentified

             asthe ltGeneralM anagerofBV M edia.''On August 14,2019,lcaptured changesto the

             EElweadership Team ''which included the addition ofPaola Zuluaga astEV P ecom m erce''

             and SaraiJaim esasttl-lumanResourcesDirector-''SeeAttachmentE (identified above-)
       137. TheOnpointwebsitealsohadalinktoscveralopenjobpositionsinvariouslocations,
             which were frequently updated.Forexam ple,ltook acapture on Septem ber24,2019,

             usingAdobeforajobpostingforttW ordpressDeveloper''intheOnpointM ontevideo,
             Uruguayoffice.Onthesameday,IcapturedajobpostingfortûseniorSoftwareC#
             Engineer''in the Boca Raton,Florida office and forûtsalesCam paign M anager''in the

             Alajuela,CostaRicaofficeforBV Media.Capturesofthejobpostingsareatlached
             hereto asA ttachm entA P.

       138. On A pril16,20l9,in the FTC'SlnternetLab,Iused theprogram Snagltto capture

             OnpointGuides.com .The website contained downloadable PDF guideswith basic

             infonuation in the topic areas ofiûauto'''
                                                      5itcareer& education'''d$hea1th & lifestyle'''
                                                                                                   ,


                                      PX 1:Declaration ofLashandaFreeman
                                                 Page36of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 41 of 120




             kttravel& recreation'''and dsgovernm entservices.''1wasable to download the guides on

             thewébsitewithoutprovidingpaymentorlogin information.3SeeAttachm entF

             (identified above).
             On April16,2019,in the FTC 'SlliternetLab,lused the program Shagltto capture

             Bvmedia.cr.UnderidAboutUs,''thelandingpagestates,ikgtlheonlinemarketing
             departm entworkshard to m ake oursiteshighly profitable by plalm ing processesand

             building online strategiesto boosttraffic and increase conversions.W ealso have a 1 11-

             service custom erservice team thatprovidessupportto a variety ofclientsin the United

             States.''TheEscontactUs''section liststheaddressasRiO Segundo,Alajuela,Oficentro
             Plaza Aeropuerto,OficinaC-19 BvM edia.UndertdW hy Costa Rica''on the landing page,

             Burton Katz iscredited asthe Com pany Director.The landing page statesthatBv M edia

             began in 2014 w ith six em ployeesand grew rapidly to 188 em ployeesby 2018.On the

             presspage,there w asan article titled ftBella Vista M edia estrena m odernasinstalaciones

              enAlajuela''datedM ay28,2017,withaphotoofBurtonKatzandBrentLevisoncutting
              aribbon.Capturesofthewebsiteareattached hereto asAttachmentAQ .
       140. On April22,2019,in the FTC'S InternetLab,lused the Snagltprogram to capture
              D ragonGlobal.com .The website identifesDragon Globalasaprivate investm entfsn'
                                                                                            n

              focused on venture capitaland realestateinvestm entsheadquartered in M iam i,Flolida.

              RobertZangrillo isidentifed asthe Founder,Chairm an,and CEO ofDragon G lobal.

              Burton Katz isidentified asa m em berofthe Venture Team and partnering w ith Dragon

              Globalto acquire and operate On PointGlobal.Bob Bellack isidentified asa m emberof

              theVentureTeam .Also ontheteam page,Onpointadvisors,Em ilM ichael,Alex Soltani,

       3On September4,2019,1reviewedOnpointGuides.com,andnoticedsigniscantchangestothelayoutand formatof
       thewebsite.Notably,thevariousPDFguideswerenolongeravailabletodownloadandthemajorityofinformation
       wasremoved.
                                      PX 1:Declaration ofLashanda Freeman
                                                 Page 37 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 42 of 120




            and JeffClarke w ere listed asDragon G lobaladvisorsand D ede Lofttzsw asidentified as

            a m em berofthe operationsteam .On the Venture Capitalpage,textstatesthatDragon

            G lobalconductsthree types ofinvesting: ttlate-stagem inority investm ents,''early stage

            Stm inority-stake''investm ents,and ktearly-stage controlinvestm ent.''Underthe Early-

             Stage Controlsection isthe follow ing description:iio urearly-state controlinvestm ent

             activity isfocused on young,em erging com paniesin the consum erInternetspace thatare

             looking to team -up w ith one strategic and financialpartnerthatwillfully enable them to

             reachtheirnextlevelofgrowthandevolution.W eseektotakecontrolling,majority
             ownership stakes,which perm itsusto fully leverage the broad experience ofour

             O perating Partnersand the unique accessto ourextensive network ofadvisors.W orking

             in close partnership w ith ourOperating Partners,ourcom pany'sm anagem entteam sare

             em powered to pursue m ore aggressive growth strategies,including strategic acquisitions

             and allianceswhich enable ourportfolio com paniesto achieve higherlevelsofvaluation

             than they othenvise m ay have achieved on a stand-alone basis.Ourcurrentearly-stage

             controlinvestmentisOn PointGlobal.''SeeAttachm entG (identified above).
       141. On July 24,2019,in the FTC'S lnternetLab,1used the Snagltprogram to capture Direct-

             M arket.com .Notably,when typing iddirect-m arket.com ''directly into the internetbrow ser

             bar,lwasimmediatelyredirected io OnpointGlobal.com .lwasonly ableto accessthe
             websiteby typing ûçwww .direct-m arket.com ''into the internetbrow serbar.Undertt-l'he

             Team ''on the landing page,ChrisSherm an and Elisha Rothm an are listed.The address

             listed on thew ebsite is 143 S.R andallRd.#307,Batavia,IL 60510.Capturesofthe

             w ebsite are attached hereto asAttachm entAR .




                                      PX 1:Declaration ofLashanda Freem an
                                                 Page38of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 43 of 120




      142. On Septem ber4,2019,in the FTC 'S InternetLab,lused the Snagltprogram to capture

            G 8labs.co.Thisw ebsite appeared alm ostidenticalto D irect-M arket.com ,sharing the

            sam e design and images.Underdil-heTeam ''on the landing page,Ram iro Baluga is

            identified asthe CEO .Underthe ûtcontact''section,the company is listed asCarganet

            S.A.DBA G8lwabswith an offkelocation LuisBonavita,W orld TradeCenterFreeZone,

            O f.001,M ontevideo,Uruguay.Capm resofthew ebsite are attached hereto as

            A ttachm entA S.

      143. On Septem ber 11,2019,in the FTC'S lnternetLab,Iused the Snagltprogram to capture

            BrentLevison.com .Underthe :kAbout''section on the w ebsitew asthe following

            inform ation,dtBrentA.Levison isan ow ner,operator,investorànd executive in the e-

            com m erce,m obile,contentm edia and directm arketing industlieswith over20 yearsof

            legalexperience.''On the blog section ofthe website site w asan article from June 19,

            2017,Ef osta Rican Tech Com pany CelebratesGrand Opening ofN ew Office.''The

             article detailsthe opening ofBV M edia and states,iiownership group headed by Burton

             Katz invested over$100,000dollarsforexpansion and renovationswithhopesof

             expandingtheloo-employeecompany.New jobopeningswillincludecustomersenrice
             agents,supezvisors,graphic designers,software developers and writersto help m onitor

             and strengthen a highly trafficked network ofwebsites.''The article also attributesa

             quote to K atz,iEW e have offices in Costa Rica and Uruguay with over 100 employees

             who elevate ourfront-and back-end developm ent,graphicsdesign and callcenter

             support.hw esting in in-sourced talenthelpsm e reduce ourtixed costsw hile adding a

             layerofquality controlto m y offshore work.''Capturesofthe website are attached hereto

             asAttachm entA T.


                                     PX 1:Declaration ofLashandaFreem an
                                                Page39of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 44 of 120




                                       1I.   Linkedln W ebpages

      144. ln the FTC'Sinternetlab,Icaptured severalpagesfrom the businessand em ploym ent

            socialnetw orking site Linkedln.lused the Snagltand Adobetoolto capturethe

            w ebpages.
      145. O n April16,2019,lcaptured the Linkedln profile forCandice N estel.N estelidentified

            herselfas a Site M anageratOnpointand a Brand M anagerforDM v.com from A pril

            2013tothepresent.Someofthejobdutieslistedweredescribedas:iimanage
            DM v.com'snew productlaunchprocessandchecklistandQA allDMV.com site
             changespriorto launch.''On M ay 6,20l9,Ireviewed and captured N estel'sLinkedln

            profile,which had been updated.UndertkExperience,''N estelidentified herselfas a

             ProjectM anagerforFreemium atOnpointfrom April2013tothepresent,anda11
             referencesto DM v .com had been rem oved from herprofile.O n August13,2019,I

             reviewed and captured N estel'supdatesto herLinkedln profle.Under(iExperience,''

             N estelidentified herselfasDirectorofV erticalM arketsatOnpointfrom A pril2013 to

             thepresent,ProjectM anagerforFreemium (Jan-lune2019),andBrandManager-
             DMv.com (April2017-May2018).Thecapturesofthesewebpagesareattachedhereto
             asAûachm entAU ,pp.1-12.

             On A pril22,2019,lcaptured the Linkedln profile forBrentLevison.Levison identifed

             him selfasChiefA dm inistrative Offk er& G eneralCounselatOnpointfrom November

             2017 to the present.The description included ûdm anagesthe legal,com pliance and

             regulatory m attersofthe com pany,asw ellasits adm inistrative ftmctionsand com m unity

             involvem entinitiatives.The acting operationsm anagerforOnpoint'sCosta Rica office,

             he overseesthedevelopm entofoffice facilities,resources,callcenterorganization and


                                     PX 1:Declaration ofLashandaFreeman
                                                Page40 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 45 of 120




            billing and paym entprocessing.''A capture ofthisw ebpage isattached hereto as

            A ttachm entA U ,pp.13-15.
      147. On April22,2019,1captured the Linkedln profile forBurton K atz.Katz identified

            himselfasanEntrepreneuratW altham Technologiesfrom 2009totv present.The
            descriptionunderEntrepreneurincluded thefollowinginfonuation:idBurton Katz,a

            M iamiresident,isthemajorityshareholderofW altham Teclmologies,ahigh-growth
            intem etstart-up com pany focusing on content,data and com m erce.H aving launched a

            network ofweb properties acrossm any verticalsand developed,m anaged and operated

            over200websites,W altham hasseensuccessinitsmethodsg...)ThroughWaltham's
            owned and operated w ebsites,the com pany currently acquires 30,000 new consum er

            recordseach day.''A capture ofthiswebpage isattached hereto asAttachm entAU,pp.

             16-18.
             On August13,2019,lcaptured the Linkedln profile forRam iro Baluga.Baluga

             identified him selfas SVP Publishing & AudienceD evelopm entatOnpointfrom January

             2018 to thepresent.Priorto Onpoint,Baluga listed hisem ploym entasCo-Founder&

             CEO forG 8lwabs from July 2014 to Decem ber2017,located in M ontevideo,Uruguay.

             The description included,é(G8Labshasbeen acquired and is now partofOnpointGlobal.

             G 8Labsdevelops online audiences acrossdifferentverticalsin m ultiplem arkets.Under

             an exclusive publishing m odel,w e are ableto identify consum ersinterests and target

             specificproductsand servicesto ourend consum ers.''A capture ofthisw ebpage is

             attachedhereto asAttachm entAU,pp.19-23.
       149. On August 13,2019,1captured the Linkedln protile forGersom Bustos.Bustos

             identified him selfasProductM anager/CallCenterOperations atOnpointfrom


                                     PX 1:DeclarationûfLashandaFreem an
                                                Page41of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 46 of 120




            Decem ber2012 to January 2019.A capture ofthisw ebpage isattached hereto as

            Attachm entAU ,pp.24-25.
      150. On August13,2019,1capm red the Linkedln profile forDiana Loftus.Loftusidentified

            herselfasDirectorofOperationsatD ragon GlobalM anagem entfrom M ay 2008 to the

            present.A capture ofthisw ebpage isattached hereto asA ttachm entA U,pp.26-27.

      l51. On Septem ber 11,2019,lcaptured the Linkedln profile forArlene M ahon.M ahon

             identified herselfas SeniorV ice PresidentFinance and Accounting atO npointfrom

             Janualy 2011 to the present.Thedescription included,IEA Sa SeniorFinancialExecutive

             ofOnpoint,lhavebeen w orking togetherwith the leadership team forthe past8 yearsto

             grow Onpointto amultinationalcompany eamingover$70 M M in annualrevenue for
             2018 and building ateam ofover275 em ployeesworldw ide.''A capture ofthiswebpage

             isattached hereto asAttachm entA U,pp.28-30.
             On Augustl3,2019,lcaptured the Lirlkedln profile forCharlesOhana.O hana identified

             him selfas Software EngineeratO npointfrom D ecem ber2017 to the present.A capture

             ofthiswebpageisattached hereto asA ttachm entA U,pp.31-34.

       153. On August 13,2019,1captured the Linkedln profile forG abrielPenaloza.Penaloza

             identified him selfasDirectorofFinance forOnpointfrom Decem ber2017 to thepresent.

             The description included the following,:ta data-driven onlinecom pany thatspecializesin

             web publishing.Operatesa network ofover500 w eb properties.''A captureofthis

             webpage isattached hereto asAttachm entA U,pp.35-38.

       154. OnAugustl3,2019,1capturedtheLinkedlnprofileforElisha(E1i)Rothman.Rothman
             identified him selfas DirectorofData Processing atOnpointfrom D ecem ber2017 to the

             present.Rothm an listed hispriorexperience asPrincipalatDirect-M arket.com from June


                                    PX 1:DeclarationofLashandaFreeman
                                               Page42of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 47 of 120




            2016 to thepresent.The description included the following,ûûDirectM arketisa rapidly

            growing,innovative,and scalableCustom erAcquisition and D ata M onetization Platform

            efticiently tum ing high volum e transactionalclicksinto life-tim e valuecustom ers.''A

            captureofthisw ebpage isattached hereto asAttachm entA U,pp.39-40.

      155. On August13,2019,lcaptured the Linkedln prolile forV ictorSales.Sales identified

            him selfasW eb Developm entM anagerforOnpointfrom D ecem ber2016 to the present.

            Sales listed hispriorexperience as SeniorD eveloper/Technology M anageratDM v.com

            from M ay 20l5 to thepresent.A capm reofthisw ebpage isattached hereto as

            Attachm entAU,pp.41-43.

            On A ugust 13,2019,lcapm red the Linkedln profile forChrisShennan.Sherm an

            identified him selfasD irectorofD ata Processing forO npointfrom June 2012 to the

            present.A capture ofthisw ebpage is attached hereto asAttachm entAU,pp.44-45.

      157. On August l3,2019,1capttzred the Lirlkedln profile forRobertZangrillo.Zanglillo

            identified him selfasFounder,Chairm an and CEO atDragon Globalfrom February 2012

            to thepresent.Zangrillo listed hispriorexperience asChairm an atO npointfrom January

            2018 to thepresent.A capture ofthisw ebpage isattached hereto asA ttachm entA U,pp.

            46-48.

       158. OnAugustl3,2019,1capmredtheLinkedlnprofileforPaola(PaolaGutierrez)Zuluago.
             Zuluago identified herselfasVicePresident,E-com m erce from July 2019 to the present,

             DirectorofPublishing from January 2019 to thepresent,and ProductM anagerfrom

             O ctober2012 to the presentatOnpoint.Thedescription underProductM anagerincluded

             the follow ing,çksim ultaneously m onitorseveralsite operationsby tracking traftic,




                                     PX 1:Declaration ofLashanda Freeman
                                                Page 43 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 48 of 120




            acquisitions,leadsand revenue from paid,display advertising and em ailcampaigns.''A

            captureofthiswebpageisattacheàheretoasAttachmentAU,pp.49-50.
      159. O n August13,2019,1captured the Linkedln profile forOnpoint.Underthe overview

            section w asthe following infonmation,:1W e directly capture extensive,transactional

             éFirstParty'Dataw hile establishing the consum er'strustto m arketrelevantproprietary

            productsand third party offers.W e do thisthrough the operation ofa netw ork ofw eb

            propertiesw ith a diverse portfolio ofproductsand services in the autom otive,health &

             wellness,recreation,and public resources area.Onpointfocuseson e-com m erce,lead

             generation,custom eracquisition and data m onetization.''There w erealso severalactive

            jobpostingsintheBocaRaton,Florida,Alajuela,CostaRica,andMontevideo,Uruguay
             oftices.OnSeptember11,2019,lcapturedajobpostingforûtcustomerRetention
             Specialist''intheAlajuela,CostaRicaoffice.Oneoftheresponsibilitiesidentifiedwas,
             iûM ustbe able to work in a fast-paced,often high-pressure environm ent,with proven

             ability to m aintain com posure in stressfulsituationsand m anage and diffuse angry or

             upsetcustom ers.''A capture ofthiswebpage isattached hereto asAttachm entAU ,pp.

             51-58.
       160. On August 13,2019,lcaptured the Linkedln profile forDragon Global.Underthe

             overview section w asthe follow ing:ftl7ounded and led by RobertZangrillo,Dragon

             Globalisa private investm entfirm focused on venture capitaland realestate

             investm ents.''Underprim ary locationsisthe address1:350 NE 60tbSt., M iam i,Florida

             33137.55 A capture ofthisw ebpage is attached hereto asAttachm entAU ,pp.59-60.




                                      PX 1:DeclarationofLashandaFreem an
                                                 Page44 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 49 of 120




                                      111.     Instagram Captures

      16l. In the FTC 'Sinternetlab,Icaptured severalpagesfrom the socialnetworking site

            lnstagram .lused the Snaglttoolto capture the webpages.

      162. On August22,2019,lcaptured a postfrom N ovem ber 11,2017,posted on thepublic

            profileforRoberttiBob''Zangrillo(@ bobzangrillo).Theposthadthecaptionii
                                           .                                      Thank
            you @louiscarreonforflyingdowntoMiamitopaintOnpoint'sheadquartersinMagic
            City.''lconfinned thebuilding in the photo m atchesthe Google StreetView im age dated

            February 2019 of350 N E 60th Street,M iam i,Florida. A capture ofthisw ebpage is

            attached hereto asA ttachm entA V,p.1.

      163. On August22,2019,1captured a postfrom Janualy 26,2018,posted on thepublic

            profileforRobert$$Bob''Zangrillo(@bobzangrillo).Theposthadageolocationtagged
            tiA eropuerto de Carrasco''and a photo ofRobertZangrillo and Burton Katz in frontofa

             helicopterw ith iûuruguay''on the side. A capture ofthiswebpage isattached hereto as

             Attachm entAV,p.2.
             On August22,2019,1captured apostfrom July 20,2019,posted on thepublic profile

             forRobertttBob''Zangrillo(@bobzangrillo).TheposthadageolocationtaggedSiBob's
             N ew House''and a photo ofthe coverofM arie Claire ltaliana w ith thecaption ttldom e

             sweethim (sicj.''A captureofthiswebpageisattachedheretoasAttachmentAV,p.3.
       165. On August22,2019,lcaptured apostfrom Decem ber 14,2018,posted on the public

             profileforBV Media(@bvmedia.cr).Theposthad aphotooftheBV M ediaofficesign.
             UnderEIBV M edia''are the w ordsttAn OnpointCom pany.''A capture ofthisw ebpage is

             attached hereto asAttachm entA V,p.4.




                                     PX 1:Declaration ofLashanda Freem an
                                                Page 45 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 50 of 120




      166       On August22,2019,1captured a postfrom N ovem ber25,2015,posted on the public

                profleforVictorSales(@ victorsales).Theposthadaphotoofseveralindividualsand
                the caption û(So thankfulforthisfam ily!!DM V .com dYou'rew elcom e!'Theirenergy

                makesworkingajoy!A BlG Thankstoal1ofyou!#weworkyoudrive.''A captureofthis
                w ebpage isattached hereto asA ttachm entA V,p.5.

                                          IV . Facebook Captures

                In the FTC 'S internetlab,Icaptured severalpagesfrom the socialnetw orking site

                Facebook.1used the Snaglttoolto capture the webpages.

      168. On February 15,2019,1captured a postfrom O ctober l1,2018,on thepublic profle for
            .



                D M V .com .The poststated,çdYou can renew yourdriverlicensesonlineherel!Skip the

                linesdoingitfrom you gsic)home.''TheposthadalinktotheDM v.com website:
                hlps'
                    .//www .dm v.coe dhvers-license-renew al.A capture ofthiswebpage is attached

                hereto asA ttachm entA W ,p.1.
      169. On Febnmry 15,2019,1captured apostfrom April1,2018,on thepublic prolile for

                DM V .com .Theposthad a photo ofa skeleton w ith thetext,tç-rhere's only tw o other

                people in line atthe DM V ,Shouldn'tbe long now .''The postalso had,Ed#skip-l-helwine at

                DM V.com .''A capture ofthiswebpage isattached hereto asAttachm entA W ,p.2.

       170. O n August14,2019,lcaptured a postfrom January 27,2019,on the public proûle for

                OnpointGlobal.The postwasa picture ofBurton Katz w ith the caption,ûûl-lappy birthday

                toourfearlessleader@ burtonkatzmiami.''A captureofthiswebpageisattachedhereto
                asAttachm entAW ,p.3.
                On August14,2019,lcapm red a postfrom June 20,2019,on the public profile for

                OnpointGlobal.The postw asa picture ofa presentation with the caption,tûleffZel'
                                                                                               n,


                                        PX 1:DeclarationofLashandaFreeman
                                                   Page46of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 51 of 120




            Vice PresidentofPath & Yield M anagem ent,presenting the ins and outsofaregistration

            path to theglobalteam .''A capture ofthisw ebpage isattached hereto asAttachm ent

            A W ,p.4.
            O n August14,2019,lcaptured apostfrom Novem ber 19,2018,on the public profile for

             OnpointGlobal.The postw asapictureofem ployee ofthe m onth,Jerry Bautista,with

             the caption including the following,ûkW hy EOTM :Jerry'stireless effortshelped the

             com pany recuperate revenue in servicesthrough Google Adwords.''N otably,Elisha

             Rothm an liked the photo.A captureofthisw ebpage is attached hereto asAttachm ent

             A W ,p.5.
      173. On A ugust 14,2019,lcaptured a postfrom M ay 23,2019,on thepublic profile for

             OnpointG lobal.The postw asa picture ofBrentLevison wearing a Bv M edia shirtw ith

             twoindividualswearingOnpointGlobalbrandedclothing.Notably,Robert(ttBob'')
             Zangrillo liked the photo.A capture ofthiswebpage isattached hereto asA ttachm ent

             A W ,p.6.
             On Septem ber 19,2019,lcapm red apostfrom January ll,2017,on thepublicprofile for

             BV Media.ThepostwasajobannouncementforlkfulltimeCallCenterRepresentatives''
             and a key requirem entwas:SU S N ative orhave lived in a native English environm ent.''A

             capture ofthisw ebpage isattached hereto asAttachm entAW ,p.7.

                                               O therW eb C aptures

       175. On April16,2019,in the FTC'S internetlab,using the Snaglttool,Ilocated and captured

             an alm ouncem entposted on newcom iam izol8.sched.com fora presentation on M arch 26

             titled di-l-urning a Click lnto a Custom er''given by D anielle Ciolfiand Burton K atz.




                                      PX 1:Declaration ofLashanda Freem an
                                                 Page47of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 52 of 120




             Thew ebsitenewcom iam izol8.sched.com included a biography ofBurton K atz.The

             biography stated:ttBurton Katz isan experienced entrepreneurw ith an extensive career in

             thedigitaltechnology,lead generation,ecom m erce and m obile contentsectors.H e started

             Onpointin2011atatablein Starbuckswith asimpledrip coffee,apen and anapkin.''A

             capture ofthiswebpage is attached hereto asAttachm entAX .

                                  DO M AIN NA M E IN FO RM ATION

      177. FTC staffused the online query and response protocoltEW HO IS''to look up registration

             infonnationforFeeder,Transaction,andPublicBenefitsW ebsites.Themajorityofthe
             URLShad the registrantD om ainsby Proxy listed. According to,

             (httpsJ//www.Rodaddv.coe domains/full-domain-privacv-and-protection)Domainsby
             Proxy isa privacy protection service thatshieldsthe registrantofdom ainsfrom view on

             public listings such asW HO IS.

      178. ln response to an FTC Civillnvestigative Dem and,Dom ainsby Proxy produced 21,988

             pagesofdocum entsto theFTC.FTC staffm ade a copy ofthe production and elim inated

             infonuationnotrelevanttoourinvestigation(c.g.becausetheinformationincluded
             entitiesnotrelevantto ourinvestigation,identified previousownersofthe Defendants'

             URLS,and otherURLSownedbythepreviousowners).TheCertificateofAuthenticity
             ofBusinessRecordssubm itted by Dom ainsby Proxy is attached hereto asA ttachm ent

             AY .

       179. ln the production FTC staffidentified 1033 unique,relevantURLSforwhich the

             Defendantsused Dom ainsby Proxy to hidetheirownership from public view . These

             URL nam esgenerally referenceapparentdriver'slicense services,governm entservices,

             andpublicbenefitsandmanyofthem areslightvariationsonthoseproducts(c.g.,

                                     PX 1:DeclarationofLashandaFreeman
                                                Page 48 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 53 of 120




             onlinedriverslicense.biz,onlinedriverslicense.com ,onlinedriverslicense.info,

             onlinedliverslicense.org,onlinedriverslicenses.com ,onlinedriverslicenses.info,

             onlinedriverslicenses.net,and onlineddverslicenses.org.).
      180. ln the Dom ainsby Proxy accountrecords,A rlene M ahon islisted on 200 URL

             registrations,BrentLevison islistedon 177URL registrations,FinalDraftM ediaislisted

             on 148 registrations,ChrisSherman is listed tm 85 registrations,On PointDom ainsis

             listed on 54 registrations,and BV M edia is listed on 25 U RL registrations.lalso noted

             Eûonpointguides.com ''w asregistered w ith Dom ainsby Proxy on M ay 25,2017,under

             RobertZangrillo's ID ,and when itexpired on January 15,2018,itm oved to Brent

             Levison's ID with no expiration datelisted.(iG 8l-abs.co''w asregistered on July 24,

             2014,underJuan Rachetti's1D,who also registered ékgetyourlicense.org''on M ay 14,

             2014,and EEvehicleregistration.org''on July 29,2014.lcreated chartsto sum m arize the

             URLS associated with variousindividualsand entities,and they are attached hereto as

             Attachm entAZ.

       181. M y review oftherecordsprovided by Dom ainsby Proxy,showed thatBrentLevison,

              Arlene M ahon,and Chris Sherm an w ere identified asregistrant,teclmical,adm inistrative

              antl/orbilling contactsfordomainnamesand privateregistration servicesforthem ajority
              ofthe w ebsite addresses.

                                          CO RPO R ATE RECO RD S

       182. lvisited the FloridaD epartm entofState w ebsite and utilized the D ivision of

              ColporationsEntity Search at

              htT://search.sunbiz.or#lnquia/coporationsearciByName.lconductedsearchesforthe
              Corporate Defendantsand saved those docum ents.The inform ation lobtained is


                                      PX l:DeclarationofLashandaFreeman
                                                 Page49of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 54 of 120




            sum m arized in A ttachm entBB referenced below . Selected recordsfrom the State of

            Florida forDGD M V,OnpointCapitalPartners,OnpointGlobalLLC,W altham

             Technologies,and Cambridge M edia Seriesare attached hereto asAttachm entBA -

      183. lvisited the N evada Secretary ofState website and utilized the N evada Business Search

             athttpsr//esos.nv.aov/Entitvsearci onlineEntitvsearch.lconducted searchesfor

             Corporate D efendants and saved thosedocum ents.lalso obtained certified copiesfrom

             theN evada Secretary ofState'soffice.The inform ation lobtained issum m arized in

             Attachm entBB referenced below .

      184. 1visited the D elaw are D epartm entofState website and utilized the D elaware Division of

             Com orationsEntity Search at
             https://icis.com .delaware.Mov/Ecom /Entitvsearcn am esearch.asox.Iconducted

             searches forCom orate Defendantsand saved those docum ents.The inform ation l

             obtained issum m arized in Attachm entBB referenced below .

             lsum m arized the infonnation from the Florida Departm entofState,N evada Secretary of

             State,and D elaw are Departm entofStaterecordsforthedom estic Corporate Defendants.

             To the extentinform ation wasavailable,1identified date ofincorporation,place of

             incorporation,and owners,m em bers,and m anagersofthe Com orate D efendants.M y

             summ aly ofdom estic Corporate Defendantinform ation is attached hereto asAttachm ent

             BB.
       186. 1utilized the company search function on the lnternationalBusinessCompaniesRegistry

             forBelize athttp://com panvsearch.bz/public search/.Iconfirm ed 714 M edia,LTD and

             M acM edia,LTD are Belizean entities in active status.




                                     PX 1:DeclarationofLashandaFreeman
                                                Page50of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 55 of 120




              lreview ed the sworn com pliancereportBurton Katz subm itted to the Associate Director

              ofEnforcem enton October20,20l5.On page 1 ofthe compliance report,K atz identified

              Bronco HoldingsFam ily LP4, with the addressN o.4 Pineapple Grove,O 1d FortBay,

              W estBay Street,N assau,Baham asas abusinessforw hich hehas ownership interest.

              See PX 13 pp.1-2.
      l88. A sdiscussed below ,The FederalReserve Bank ofNew Y ork,wlzich m aintainsFedwire

              Funds Service records,produced recordsto the FTC in response to a CivilInvestigative

              Dem and.lreview ed these recordsto identify addresses associated with foreign Corporate

              Defendants.Ialso review ed ReportsofForeign Bank and FinancialAccountsobtained

              from the FinancialCrimesEnforcementNetwork (ûdFinCEN'')forBurtonKatz.SeePX8.
      189. ln m y review ofFedw ire records,Blackbird M edia LLC had an addresslisted in

              Charlestow n,N evis.The FinCEN recordslisted the addressforBlackbird M edia LLC as

              HunkinsW aterfrontJewels,Charlestown,KN .ln m y review ofFedwire recordsfor

              LicenseAm erica Holding,the addressw aslisted as738 Estate Road,UpperRam sbury,

              Charlestown,N evis.The FiIACEN recordslisted the address forLicense Am erica

              HoldingsLLC asP.O.Box 738,Estate Road,UpperRam sbury,Charlestown,KN .

                                 FINA NCIA L TM NSACTION RESEAR CH

       l90. TheFederalResen'e Bank ofN ew York,which m aintainsFedw ire FundsService

               records,produced recordsto the FTC in response to aCivilInvestigative Dem and.The

               Certificate ofAuthenticity ofBusinessRecordssubm itted by FederalR eserve Bank of

               N ew York isattached hereto asA ttachm entBC.


       4In otherdocumentslreviewed,thisentitywaslisted asBroncoFamily Holdings.Forexample,lconducted a
       searchforû:onpointGlobalLLC''ontheFloridaDepartmentofStateEntitysearchw'ebsiteat
       httpr//search.sunbiz.orc/lnquiw/cooorationsearch/BvNal
                                                            ne.UnderûûAuthorizedPersonts)Detail,''BroncoFamily
       Holdings islisted asa mem ber.
                                        PX 1:Declaration ofLashanda Freem an
                                                   Page 51 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 56 of 120




      191. 1reviewed the Fedwirerecords forwire transfersto Burton Katz and hisholding

            com pany,Bronco Holding Fam ily LP,from Corporate Defendants.Between February

            2017 and February 2019,Katz and Bronco H olding Fam ily received 14 such w ire

            transferstotaling $2,647,814.61 from Dom ain Developm entStudiosLLC,Cam bridge

            M edia SeriesLLC,Issue Based M edia LLC,BoratM edia LLC,Bring Back the M agic

            M edia LLC,GN R M edia LLC,Y am azakiM edia LLC,and OnpointG lobalLLC.

            D ate       A m ount                 Sender                 Sender to Recipient
                                                                             Notation
         2/24/2017    $86,382.04     DOM AIN DEVELOPM ENT
                                     STU D IO S LLC
                                     425 N W 26TH ST M IAM IFL
                                     33127-4119
          5/2/2017    $71,858.57     CAM BRIDGE M EDIA                 CONSULTING
                                     SERIES,LLC
                                     160 GREENTM E DR STE
                                     101D OVER DE 19904-7620
          12/22/2017 $111,275.06     ISSUE BASED M EDW LLC DISTRIBUTION
                                     350 N E 60TH STREET
                                     M IAM IFL 33138
          4/19/2018   $74,466.04     BORAT M EDIA ,LLC                 DISTRIBUTION
                                     425 N W 26TH ST M IAM IFL         FROM BORAT
                                     33127-4119
          4/20/2018 $33,979.24        BRING BACK THE M AGIC            DISTRIBUTION
                                     M EDIA ,LLC                       FROM BBM
                                     350 NE 60TH STREET
                                     M IAM IFL 33138
          6/15/2018   $15,705.87     GNR M EDIA,LLC                    RESERV E
                                     425 NW 26TH ST M IAM IFL          DISTRIBU TION GN R
                                     33127-4119                        & PJG RO OV
          6/15/2018   $16,909.20      BORAT M EDIA ,LLC                RESERVE
                                      425 N W 26TH ST M IAM IFL        D ISTRIBUTION
                                      33127-4119                       BORAT
          6/15/2018   $10,328.87      EAGLE M EDIA,LLC                 RESERVE
                                      425 NW 26TH ST M IAM IFL         D ISTRIBUTION
                                      33127-4119                       EAGLE
          6/15/2018 $7,559.92         YAM AZAKIM EDIA,LLC              RESERVE
                                      425 NW 26TH ST M IAM IFL         D ISTRIBUTION
                                      33127-4119                       YAM A ZAKI
          8/7/2018    $6,305.40       BORAT M EDIA ,LLC                EXPENSE REPORT
                                      425 NW 26TH ST M IAM IFL
                                   PX 1:DeclarationofLashandaFreeman
                                              Page52of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 57 of 120




                                      33127-4119
         8/7/2018     $6,305.40       ON POINT GLOBAL LLC                 EXPEN SE REPORT
                                      350 N E 60TH ST M IAM IFL
                                      33137-2125
         8/24/2018    $334,207.19     ON POINT GLOBAL LLC                 BRIDGE LOAN
                                      350 NE 60TH ST M IAM IFL            REPAYM EN T
                                      33137-2125
         8/29/2018    $354,262.77     ON POW T GLOBAL LLC                 LONG-TERM
                                      350 N E 60TH ST M IAM IFL           SH AREHOLDER
                                      33137-2125                          LOAN PAY M EN T
         2/4/2019     $1,518,269.04 ON POINT GLOBAL LLC                   REPAYM ENT OF OCP
                                      350 N E 60TH ST M IAM IFL           BRON CO
                                      33137-2125                          PROM ISSORY


      192. lreview ed Fedw ire recordsforincom ing w ire transfersto RobertZangrillo from

            CorporateD efendants.On M arch 22,2018,Zangrillo received a w iretransferfor

            $20,800.60 from CambridgeM edia SeriesLLC.From June2018toFebruary 2019,
            Zangrillo received fiveincom ing wiretransfersfrom On PointG lobalLLC .Thetotal

             am ountofw iretransfersZangrillo received from these CorporateD efendantstotaled

             $2,798,877.30.
             Date        A m ount                Sender                    Sender to R ecipient
                                                                               N otation
          3/22/2018    $20,800.60      CAM BRIDGE M EDIA             EXP REPORT JAN/FEB
                                       SERIES,LLC                    2018
                                       425 N W 26TH ST M IAM I
                                       FL 33127-4119
          6/7/2018     $12,807.54      ON POINT GLOBAL LLC            EXP REPORT
                                       350 NE 60TH ST M G M I         FEB/M ARCH 2018
                                       FL 33137-2125
          8/24/2018    $798,543.60     ON POINT GLOBAL LLC            BRIDGE LOAN
                                       350 N E 60TH ST M IAM I        REPAY M EN T
                                       FL 33137-2125
          8/29/2018    $354,262.77     ON POINT GLOBAL LLC            LONG-TERM
                                       350 NE 60TH ST M IAM I         SHA REH OLDER LOAN
                                       FL 33137-2125                  PAY M EN T
          12/21/2018 $94,193.75        ON POINT GLOBAL LLC            EXP REPORT
                                       350 N E 60TH ST M G M I        M IM BU RSEM ENT
                                       FL 33137-2125
          2/4/2019     $1,518,269.04 ON POINT GLOBAL LLC              PARTIAL REPAYM ENT
                                     PX 1:DeclarationofLashandaFreem an
                                                Page 53 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 58 of 120




                                     350 N E 60TH ST M IAM I       OF OCPBRON CO N OTE
                                     FL 33137-2125


      193. 1review ed Fedw ire recordsforincom ing wire transfersto BrentLevison and hisholding

            company,BA L Fam ily LP,from Corporate defendants.From Aplil2016 to February

            2019,Levison received 32such wiretransferstotaling$1,057,864.65 from EagleM edia

             LLC,Cam bridge M edia SeriesLLC,Bring Back theM agic M edia LLC,Cham etz M edia

            LLC ,Blackbird M edia LLC,lssue Based M edia LLC,and OnpointGlobalLLC.

             Date       A m ount                 Sender                 Sender to R ecipient
                                                                            N otation
          4/13/2016   $2,600.00     EAGLE M EDIA,LLC
                                    425 NW 26TH STREET
                                    M IAM IFL 33127
          5/13/2016   $5,500.00     EAGLE M EDIA,LLC
                                    425 NW 26TH STREET
                                    M IAM IFL 33127
          6/10/2016 $7,800.00       EAGLE M EDIA,LLC
                                    425 N W 26TH STREET
                                    M IAM IFL 33127
          7/11/2016   $6,900.00     EAGLE M EDIA,LLC
                                    425 NW 26TH STREET
                                    M G M IFL 33127
          4/7/2017    $17,879.36    CAM BRIDGE M EDIA SERIES, AM EX
                                    LLC                                 REIM BURSEM ENT
                                    160 G REEN TREE DR STE 101
                                    D OVER DE 19904-7620
          4/l1/2017   $159.03       CHAM ETZ M EDIA ,LLC 425            CHAM ETZ FEE
                                    N W 26TH ST M IAM IFL 33127
          5/8/2017     $3,018.26    BRING BACK THE M AGIC               BBM FEES
                                    M ED 1A ,LLC
                                    425N W 26 ST
                                    M IAM IFL 33127-4119
          5/8/2017     $3,215.55    EAGLE M EDIA,LLC                    EAGLE FEES
                                    425 NW 26 ST
                                    M IAM IFL 33127-4119
          5/8/2017     $454.75      CHAM ETZ M EDIA,LLC 425             CHAM ETZ FEES
                                    N W 26TH ST M G M IFL 33127
          6/1/2017     $31,160.00 BLACKBIRD M EDIA LLC                  RFB/DISTRIBUTION
                                    HUN KINS W ATER FRONT
                                    JEW ELS,CH ARLESTOW N,
                                    PX 1:DeclarationofLashandaFreeman
                                               Page 54 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 59 of 120




                                  N EV IS,W EST IN DIES
         6/12/2017    $3,437.83   BRW G BACK THE M AGIC                BBM FEES
                                  M ED 1A ,LLC
                                  425NW 26jT
                                  M G M IFL 33127-4119
         6/12/2017    $7,306.40   EAGLE M EDIA,LLC                     EAGLE FEES
                                  425 NW 26 ST
                                  M IAM IFL 33127-4119
         7/14/2017    $5,393.70   BRING BACK THE M AGIC                BRING BACK
                                  M ED lA ,LLC                         M AGIC FEES
                                  425 NW 26 ST M IAM IFL
                                  33127-4119
         7/14/2017    $6,153.75   EAGLE M EDIA,LLC                     EAGLE SERVICE
                                  425 NW 26 ST                         FEES
                                  M G M IFL 33127-4119
          8/14/2017   $213,317.40 BLACKBIRD M EDIA LLC                 /RFB/DISTRIBUTION
                                  HUN KIN S W A TER FRONT              DU E TO CA RD OZO
                                  JEW ELS,CHA RLESTOW N ,
                                  NEV IS,W EST INDIES
          8/15/2017 $5,865.05     BRING BACK THE M AGIC                BBM FEES
                                  M ED 1A ,LLC
                                  425 N W 26 ST
                                  M IAM IFL 33127-4119
          8/15/2017   $11,080.06 EAGLE M EDIA,LLC                      EAGLE FEES
                                  425N W 26 ST
                                  M IAM IFL 33127-4119
          9/14/2017   $6,033.87   BRING BACK THE M AGIC                BBM FEES
                                  M ED 1A ,LLC
                                  425N W 26 ST
                                  M IAM IFL 33127-4119
          9/14/2017   $9,081.85   EAGLE M EDIA,LLC                     EAGLE FEES
                                  425 NW 26 ST
                                  M G M IFL 33127-4119
          10/10/2017 $2,212.75    BRING BACK THE M AGIC                BBM FEES
                                  M ED 1A ,LLC
                                  425N W 26 ST
                                  M IAM IFL 33127-4119
          10/10/2017 $4,195.98    EAGLE M EDIA,LLC                     EAGLE FEES
                                  425 NW 26 ST
                                  M IAM IFL 33127-4119
          11/9/2017   $2,317.84   BRING BACK THE M AGIC                BBM FEES
                                  M EDIA,LLC
                                  350 N E 60TH STREET
                                  M IAM IFL 33138
          l1/9/2017   $8,474.45   EAGLE M EDIA,LLC                     EAGLE FEES
                                  350 N E 60TH STREET
                                  PX 1:Declaration ofLashandaFreeman
                                             Page 55 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 60 of 120




                                  M IAM IFL 33138
         12/14/2017 $8,935.05     EAGLE M EDIA ,LLC                      NOV SERVICE FEES
                                  350 NE 60TH STREET
                                  M IAM IFL 33138
          12/18/2017 $8,935.05     EAGLE M EDIA ,LLC                     NOV SERVICE FEES
                                   350 NE 60TH STREET
                                   M IAM IFL 33138
          12/22/2017 $6,745.30     CAM BRIDGE M EDIA SERIES, DISTRIBUTION
                                   LLC
                                   425 NW 26TH ST
                                   M IAM IFL 33127-4119
          12/22/2017 $52,705.79    ISSUE BASED M EDIA,LLC                DISTRIBUTION
                                   350 N E 60TH STREET
                                   M IAM IFL 33138
          1/17/2018   $1,521.40    BRING BACK THE M AGIC                 DEC SERVICE
                                   M ED IA ,LLC                          AG REEM ENT
                                   350 NE 60TH STREET
                                   M IAM IFL 33138
          5/31/2018 $16,666.67     ON POINT GLOBAL LLC
                                   350 NE 60TH ST
                                   M IAM IFL 33137-2125
          8/24/2018   $161,821.54 ON POINT GLOBAL LLC                    BRIDGE LOAN
                                   350 N E 60TH ST                       REPA YM ENT
                                   M IAM IFL 33137-2125
          8/28/2018   $102,267.90 ON POINT GLOBAL LLC                    LONG-TERM
                                   350 N E 60TH ST                       SHA REH OLDER
                                   M IAM IFL 33137-2125                  LOAN PAY M EN T
          2/4/2019    $334,708.07 ON POW T GLOBAL LLC                    PARTG L
                                   350N E 60TH ST                        REPAY M ENT OF
                                   M IAM IFL 33137-2125                  M M CA RD OZO NO TE


            lreviewed Fedwirerecordsforincom ing w ire transfersto A rlene M ahon from Corporate

            D efendants.From D ecem ber2016 to April2019,M ahon received 17 w ire transfers

            totaling $57,389.61from PJGrooveM ediaLLC,DirectM arketLLC,and Cambridge

            M ediaSeriesLLC.

            Date       A m ount                 Sender                    Senderto Recipient
                                                                              Notation
          4/11/2017   $1,123.91 PJGROOVE M EDIA,LLC                      PJFEE
                                  425 NW 26TH ST
                                  M G M IFL 33127-4119
          5/8/2017    $2,130.24 PJGROOVE M EDIA,LLC                      PJFEE
                                   PX 1:Declaration ofLashanda Freeman
                                              Page56 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 61 of 120




                                425 NW 26TH ST
                                M IAM IFL 33127-4119
         6/12/2017    $2,720.93 PJGROOVE M EDIA,LLC                  PJFEE
                                425 N W 26TH ST
                                M IAM IFL 33127-4119
         7/14/2017    $814.48   PJGROOVE M EDIA,LLC                  PJFEE
                                425 N W 26TH ST
                                M IA M IFL 33127-4119
         8/15/2017 $2,919.68 PJGROOVE M EDIA,LLC                     PJFEE
                                425 NW 26TH ST
                                M IAM IFL 33127-4119
         9/14/2017    $3,840.00 DIRECT M ARKET,LLC                   AM EX
                                113 BARK SDALE                       AGREEEM EN T
                                PROFESSION A L CENTER
                                N EW ARK DE 19711
         9/14/2017    $3,360.00 CAM BRIDGE M EDIA SERIES,            AM EX AGREEM ENT
                                LLC 425 N W 26TH ST                  CAW PBJ
                                M IAM IFL 33127-4119
         9/14/2017    $1,093.60 PJGROOVE M EDIA,LLC                  PJFEE
                                425 NW 26TH ST
                                M IAM IFL 33127-4119
          10/10/2017 $2,323.98 PJGROOVE M EDIA,LLC                   PJFEE
                                425 N W 26TH ST
                                M IAM IFL 33127-4119
          11/9/2017   $2,284.60 PJGROOVE M EDIA,LLC                  PJFEE
                                350 N E 60TH STREET
                                M IAM IFL 33138
          12/14/2017 $1,814.48 PJGROOVE M EDIA,LLC                   NOV SERVICE FEES
                                350 N E 60TH STREET
                                M G M IFL 33138
          1/17/2018   $640.73   PJGROOVE M EDIA,LLC                  DEC SERVICES FEES
                                350 N E 60TH STREET
                                M IAM IFL 33138
          5/16/2018 $4,447.71 PJGROOVE M EDIA,LLC
                                350 NE 60TH STREET
                                M IAM IFL 33138
          8/28/2018 $5,296.87 PJGROOVE M EDIA,LLC                    ()2 PRODUCTIVITY
                                350 N E 60TH STREET                  FEES
                                M IAM IFL 33138
          10/26/2018 $9,775.88 PJGROOVE MEDIA,LLC                    Q3PRODUCTIVITY
                                350 N E 60TH STREET                  FEES
                                M IAM IFL 33138
          1/18/2019 $9,053.03 PJGROOVEM EDIA,LLC                     Q4PRODUCTIVITY
                                350 N E 60TH STREET                  FEES
                                M IAM IFL 33138
          4/17/2019 $3,749.49 PJGROOVE MEDIA,LLC                     Q1PRODUCTIVITY
                                 PX 1:DeclarationofLashandaFreeman
                                            Page 57 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 62 of 120




                                   350 N E 60TH STREET                    FEES
                                   M IAM IFL 33138


      195. Ireviewed Fedw ire records forincom ing w ire transfersto Elisha Rothm an from

             Com orateD efendants.From A pril2017 to February 2019,Rothm an received 11

             incom ing wiretransferstotaling$1,750,314.73 from YamazakiM ediaLLC,lssueBased

             M ediaLLC,Cam bridge M edia SeriesLLC,and O npointGlobalLLC.

            Date        Am ount                    Sender                  Sender to Recipient
                                                                                Notation
         4/11/2017 $1,578.57          YAM AZAKIM EDIA,LLC                  YAM AZAKIFEE
                                      425 N W 26TH ST
                                      M IAM IFL 33127
         5/8/2017     $2,121.36       YAM AZAKIM EDIA,LLC                  YAM AZAKIFEE
                                      425 N W 26TH ST
                                      M IAM IFL 33127
         7/14/2017    $473.76         YAM AZAKIM EDIA,LLC                  YAM AZAKIFEE
                                      425 NW 26TH ST
                                      M IAM IFL 33127
         8/15/2017    $2,452.14       YAM AZAKIM EDIA,LLC                  YAM AZAKIFEES
                                      425 NW 26TH ST
                                      M IAM IFL 33127
         9/14/2017    $2,516.81       YAM AZAKIM EDIA,LLC                  YAM AZAKIFEES
                                      425 NW 26TH ST
                                      M IAM IFL 33127
         12/22/2017 $75,616.63        ISSUE BASED M EDG ,LLC               DISTRIBUTION
                                      350 NE 60TH STREET
                                      M IAM IFL 33138
         12/22/2017 $39,541.99        CAM BRIDGE M EDIA SERIES, DISTRIBUTION
                                      LLC
                                      425 NW 26TH ST
                                      M IAM IFL 33127
         4/19/2018    $37,992.88      CAM BRIDGE M EDG SERIES, DISTRIBUTION
                                      LLC 425N W 26TH ST                   FROM BOR AT
                                      M IAM IFL 33127
         8/24/2018    $323,643.09     ON POINT GLOBAL LLC                  BRIDGE LOAN
                                      350 N E 60TH ST                      REPA YM EN T
                                      M IAM IFL 33137
         8/29/2018    $239,206.55     ON POW T GLOBAL LLC                  LONG-TERM
                                      350 N E 60TH ST                      SHA REH OLDER
                                      M IAM IFL 33137                      LO AN PAYM EN T
         2/4/2019      $1,025,170.95 ON POINT GLOBAL LLC                   PARTIAL
                                     PX 1:DeclarationofLashandaFreem an
                                                Page58 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 63 of 120




                                     350 N E 60TH ST                      REPAYM EN T OF
                                     M IAM IFL 33137                      M M CARDOZO
                                                                          N OTE


      196. Ireview ed Fedw ire recordsforincom ing w ire transfersto ChristopherSherm an from

             Corporate Defendants.From April2017 to February 2019,Sherm an received seven w ire

             transferstotaling$120,019.79 from GNR M ediaLLC,IssueBased M ediaLLC,and

             OnpointGlobalLLC.

             D ate      Am ount                    Sender                  Sender to R ecipient
                                                                                Notation
          4/11/2017    $487.54       GNR M EDIA,LLC                        GNR FEE
                                     5700 LA GORCE DR
                                     M IAM IBEACH FL 33140-2142
          5/8/2017     $1,436.05     GNR M EDIA,LLC                        GNR FEE
                                     5700 LA GO RCE DR
                                     M IAM IBEACH FL 33140-2142
          6/12/2017    $687.65       GNR M EDIA,LLC                        GNR FEE
                                     5700 LAG ORCE D R
                                     M IAM IBEA CH FL 33140-2142
          8/15/2017 $534.52          GNR M EDIA,LLC                        GNR FEE
                                     5700 LA GORCE DR
                                     M G M IBEA CH FL 33140-2142
          9/14/2017    $3,239.05     GNR M EDIA,LLC                        GNR FEE
                                     5700 LA GO RCE DR
                                     M IAM IBEACH FL 33140-2142
          12/22/2017 $10,052.07      ISSUE BASED M EDIA,LLC                DISTRIBUTION
                                     350 NE 60TH STREET
                                     M IAM IFL 33138
          2/4/2019     $103,582.91 ON POm T GLOBAL LLC                     PARTIAL
                                     350 N E 60TH ST                       REPAYM EN T OF
                                     M IAM IFL 33137-2125                  M M CA RD OZO
                                                                           N OTE


       197. lreview ed the Fedw ire recordsforincom ing w iretransfersto Dragon G lobal

             M anagem entLLC. D ragon GlobalM anagem entreceived 17 transactionsbetw een

              September2017and January2019totaling$600,444.02 from Loton Corp.Co.Kaller

             M GMT (onbehalfofLivexlaive)andLivexLiveM edialnc.forûûofficerent''payments.
                                    PX 1:Declaration ofLashandaFreem an
                                               Page 59 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 64 of 120




         D ate      A m ount       Sender               Recipient      Senderto Recipient
                                                                           Notation
       9/19/2017    $37,692.73 LOTON CORP CO       DM GON              DRAGON GLOBAL
                               K ALLER M GM T      GLOBAL              M AN AGEM EN T,
                               30423 CANW O OD     M AN AGEM EN T      LLC LIVEXLIVE
                               STREET SU ITE       LLC 1521 ALTON      SEPT OFFICE
                               227 AGO URA         ROAD SUITE 352      REN T
                               HILLS,CA 91301-     M IAM IBEA CH ,
                                                   FL 363139
       11/10/2017 $43,127.73 LOTON CORP CO         DRAGON              DRAGON GLOBAL
                               K ALLER M GM T      GLOBAL           M AN AGEM EN T,
                               30423 CANW OOD      M AN AGEM ENT    LLC LIVEX LIVE
                               STREET SU ITE       LLC 1521A LTON O FFICE REN T
                               227 AGO UR A        ROA D SU ITE 352
                               H ILLS,CA 91301-    M G M IBEA CH,
                                                   FL 363139
       12/7/2017    $37,692.73 LOTON CORP CO        DRAGON             NOVEM BER RENT
                               K ALLER M GM T       GLOBA L            7-0000338
                               30423 CANW O OD      M AN AGEM EN T     D RAGON GLOBA
                               STREET SU ITE        LLC 1521A LTON     L M ANA GEM ENT,
                               227 A GOUM           ROA D SU ITE 352   LLC LIV EXLIVE
                               H ILLS,CA 91301-     M IAM IBEACH,      OFFICE REN T
                                                    FL 363139
       12/29/2017 $39,607.73 LOTON CORP CO          D403224004         DM GON GLOBAL
                               K ALLER M GM T       DR AG ON           M AN A GEM EN TS
                               30423 CAN W OOD      G LO BA L          LLC LIVEX LIV E
                               STREET SU ITE        M AN A GEM EN T    DECEM BER 2017
                               227 AG OUM           LLC 1521 ALTON     OFFICE REN T
                               H ILLS,CA 91301-     RO AD SU ITE 352
                                                    M IAM IBEACH ,
                                                    FL 363139
        1/24/2018 $20,316.00 LOTON CORP CO          DRAGON             DRAGON GLOBAL
                               K ALLER M GM T       GLOBAL             M AN AG EM EN T,
                               30423 CAN W OO D     M AN AG EM EN T    LLC LIV EXLIV E
                               STM ET SUITE         LLC 1521ALTON      JANU ARY OFFICE
                               227 AGO URA          ROAD SUITE 352     RENT
                               HILLS,CA 91301-      M IAM IBEACH ,
                                                    FL 363139
        3/5/2018    $31,281.50 LOTON CORP CO        DRAGON             DRAGON GLOBAL
                               K ALLER M GM T       GLOBAL             M AN AGEM EN T,
                               30423 CANW OO D      M ANA GEM EN T     LLC LIVEX LIVE
                               STREET SU ITE        LLC 1521A LTON     OFFICE REN T
                                227AGOURA           ROAD SUITE 352 Im V LL201)
                                H ILLS,CA 91301- M G M IBEA CH ,
                                                 FL 363139
        3/19/2018    $33,126.20 LOTON CORP CO DRAGON                    DRAGON GLOBAL
                                  PX 1:DeclarationofLashandaFreeman
                                             Page60 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 65 of 120




                             K ALLER M GM T         GLO BAL             M AN AGEM EN T,
                             30423 CANW O OD        M AN AG EM ENT      LLC LIVEX LIVE
                             STREET SU ITE          LLC 1521A LTON      O FFICE REN T
                             227AGOUM               ROAD SUITE 352 (M ARCH)
                              HILLS,CA 91301- M IAM IBEA CH,
                                              FL 363139
       4/2/2018     $35,219.00 LIVEXLIVE            DRAGON              DRAGON GLOBAL
                              M ED IA IN C 269 S    GLOBA L          M ANA GEM EN TO
                              BEV ERLY DR           M AN A GEM EN T  LLC LIVEX LIV E
                              SU ITE 1450           LLC 1521A LTON O FFICE RENT
                              BEV ERLY HILLS,       RO AD SU ITE 352
                              CA 90212-             M IAM lBEACH ,
                                                    FL 363139
        5/1/2018    $34,021.50 LW EXLIVE             DRAGON             DRAGON GLOBAL
                              MEDIAmC269S MGL
                              BEVERLY D R
                                             OBAL
                                            AN AG EM ENT
                                                                        MANAGEW NV
                                                               LLC LIVEX LIVE -
                              SUITE 1450      LLC 1521 ALTON OFFICE REN T
                              BEV ERLY HILLS, RO AD SU ITE 352 M AY
                              CA 90212-       M IAM IBEA CH,
                                              FL 363139
        6/15/2018   $37,574.00 LN EXLIVE             DRAGON             DRAGON GLOBAL
                              M ED IA IN C 269 S     GLOBAL             M AN AGEM EN TO
                              BEVERLY DR             M AN AGEM EN T     LLC LIVEX LIVE
                              SUITE 1450             LLC 1521A LTON     JUNE O FFICE
                              BEVERLY H ILLS,        ROAD SUITE 352     REN T
                              CA 90212-              M IAM IBEA CH ,
                                                     FL 363139
        7/3/2018    $39,406.50 LIVEXLIVE             DRAGON             DRAGON GLOBAL
                              MEDI A INC 269S GLOBAL
                              BEV ERLY DR     M AN AG EM ENT
                                                                        MANAGEMENV
                                                               LLC LIVEX LIV E
                              SU ITE 1450     LLC 1521A LTON OFFICE RENT &
                              BEV ERLY HILLS, ROA D SU ITE 352 PA RK IN G
                              CA 90212-       M IAM IBEACH ,
                                              FL 363139
        8/2/2018    $37,419.39 LIVEXLIVE             DRAGON             DRAGON GLOBAL
                              MEDIA INC 269S MGL
                              BEVERLY D R
                                                OBAL
                                               AN AG EM EN T
                                                                        MANAGEMENV
                                                                      LLC LIVEX LIVE
                              SU ITE 1450            LLC 1521 ALTON OFFICE REN T
                              BEV ERLY HILLS,        ROA D SU ITE 352 AU GUST
                              CA 90212-              M G M IBEA CH ,
                                                     FL 363139
        9/18/2018   $36,894.39 LIVEXLIVE             DRAGON             DRAGON GLOBAL
                              M ED IA INC 269 S      GLOBAL           M AN AGEM EN TS
                              BEVERLY D R            M AN AG EM EN T  LLC LIVEXLIVE
                              SUITE 1450             LLC 1521A LTON OFFICE REN T
                              BEV ERLY HILLS,        ROA D SU ITE 352
                                 PX 1:Declaration ofLashanda Freem an
                                            Page 61 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 66 of 120




                               CA 90212-            M G M IBEA CH ,
                                                    FL 363139
       10/1/2018   $39,154.39 LIVEXLIVE             DRAGON                DRAGON GLOBAL
                               M ED IA IN C 269 S    GLOBAL          M AN AGEM EN T,
                               BEV ERLY DR           M ANA GEM EN T  LLC LIVEX LW E
                               SUITE 1450            LLC 1521A LTON OFFICE RENT
                               BEVERLY H ILLS,       ROAD SU ITE 352
                               CA 90212-             M IAM IBEACH ,
                                                     FL 363139
       10/2/2018   $46,371.50 LIVEXLIVE              DRAGON               DRAGON GLOBAL
                                M EDIA INC 269 S     G LOBA L         M ANA GEM EN T-
                                BEVERLY DR           M ANA GEM EN T   BA CK RENT
                                SU ITE 1450          LLC 1521 ALTON
                                BEVERLY H ILLS,      RO AD SU ITE 352
                                CA 90212-            M IAM IBEACH,
                                                     FL 363139
       12/7/2018   $35,602.63 LW EXLIVE              DRAGON               DRAGON GLOBAL
                                M ED IA INC 269 S    G LOBA L             M ANA GEM EN TJ
                                BEVERLY D R          M AN AGEM EN T       LLC LIVEX LIVE
                                SU ITE 1450          LLC 1521 ALTON       N OV OFFICE
                                BEV ERLY HILLS,      ROA D SU ITE 352     REN T,N OV
                                CA 90212-            M IAM IBEACH,        PA RK IN G &
                                                     FL 363139            M ISC .N OV .
        1/10/2019 $15,936.10 LIVEXLIVE               DRAGON               DRAGON GLOBAL
                                M EDIA INC 269 S     GLO BA L             M AN AG EM EN TS
                                BEV ERLY DR          M AN AGEM EN T       LLC LIVEX LIV E
                                SUITE 1450           LLC 1521A LTON       OFFICE REN T
                                BEV ERLY HILLS,      RO AD,STE 352
                                CA 90212-            M IAM IBEA CH ,
                                                     FL 33139


      198. SEC documentsfrom (https://www .sec.uov/cai-biibrowse-
             eduar?action=aetcom oanv&c lK =oool4gl4lg&ta e=& dateb=& owneN include&count=

             K )show LivexLiveM ediaInc.principalexecutiveofficesarelocatedat9200Sunset
             Boulevard,Suite 1201,W estH ollpvood,CA 90069,priorto and including M ay 2019.

       199. M aniBrothersRealEstate Group ownsand operates the com m ercialproperty located at

             thataddresssee httpr//www .m anibrothers.coe propelv/gzoo-sunset-boulevard/.Further

             review ofFedw irerecordsshowsthatLivex Live M edia lnc.paid Dragon Global

                                   PX 1:DeclarationofLashandaFreeman
                                              Page62 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 67 of 120




           M anagem entLLC by sending On PointGlobalLLC three w iretransfersin January 2019

           totaling $97,254.15.
           Date      Am ount          Sender              R ecipient       Sender to R ecipient
                                                                                Notation
         1/4/2019   $33,408.73 LIVEXLIVE              ON POINT             DRAGON GLOBAL
                                  M ED IA TN C.,      GLO BA L,LLC ; M AN AGEM EN T,
                                  269 S BEVERLY       350 NE 60TH    LLC LIVEXLIV E
                                  DR .SU ITE 1450     STREET         O FFICE RENT
                                  BEVERLY             M IAM I,FL
                                  H ILLS,CA           33137
                                  90212
         1/10/2019 $32,051.46 LIVEXLIVE               ON POINT             RENT JAN l9
                                  M EDIA IN C .,      GLOBA L ,LLC;
                                  269 S BEVERLY       350 N E 60TH
                                  DR.SU ITE 1450      STREET
                                  BEV ERLY            M IAM I,FL
                                  H ILLS,CA           33137
                                  90212
         1/22/2019 $31,793.96 LIVEXLIVE                ON POINT            FEBl9 RENT
                                  M EDIA IN CO        G LOBA L,LLC;
                                  269 S BEVERLY       350 N E 60TH
                                  D R.SUITE 1450      STREET
                                  BEVERLY             M IAM I,FL
                                  HILLS,CA            33137
                                  90212


      200. Fedwirerecordsshow lssued Based M edia and OnpointGlobalLLC arem aking

            paym entsto M aniBrotherson behalfofD ragon Global.lidentified six such transactions

            betw een January 2019 and M ay 2019 totaling $231,265.05

           D ate     A m ount         Sender               R ecipient       Senderto Recipient
                                                                                N otation
         5/1/2019   $47,931.01 ISSUE BASED            M ANI                RENT 05/01
                                  M ED IA ,LLC;       BROTHER S;       D RAGON GLOBAL
                                  350 N E 60TH ST     9200 SUN SET
                                  M IAM I             BOULEVAR D
                                  FL 33127            SU ITE 555 W EST
                                                      H OLLYW OOD
                                                      CA 90069
         4/1/2019   $45,971.01 ISSUE BASED            M ANI                APRIL RENT INV.
                                  M EDIA ,LLC;        BROTHERS;            58760/58803/0015694
                                    PX 1:Declaration ofLashanda Freem an
                                               Page 63 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 68 of 120




                                  350 NE 60TH ST 9200 SUN SET
                                  MG M I         BOULEV ARD
                                  FL 331274      SUITE 555 W EST
                                                 HO LLYW OO D
                                                 CA 90069
          1/4/2019 $46,201.01 ON POINT               M ANI               JAN RENT INV.
                                  G LOBA L LLC;      BRO THERS;      57079/m V .57027
                                  350 N E 60TH ST    9200 SU N SET   INV .0015524
                                  M G M IFL          BOU LEVA RD
                                  33137              SUITE 555 W EST
                                                     HOLLYW O OD
                                                     CA 90069
          2/1/2019   $38,823.51 ON POINT             M ANI                FEB RENT
                                  GLOBAL LLC;        BROTHER S 9200
                                  350 NE 60TH ST     SUN SET
                                  M IAM IFL          BO ULEV ARD
                                  33137              SU ITE 555 W EST
                                                     HOLLY W OOD
                                                     CA 90069
          2/4/2019   $6,465.00    ON POINT           M ANI                FEB PARKING m V.
                                  G LOBA L LLC ;     BRO THERS 9200 0015582-m
                                  350 N E 60TH ST    SUN SET
                                  M IAM IFL          BOU LEVARD
                                  33137              SUITE 555 W EST
                                                     H OLLYW O OD
                                                     CA 90069
          2/28/2019 $45,873.51 ON POINT              M ANI                M ARCH RENT INV.
                                  GLOBAL LLC;        BROTHER S 9200 58276/58229/15639
                                  350 NE 60TH ST     SUN SET
                                  M IAM IFL          BO ULEV ARD
                                  33137              SU ITE 555 W EST
                                                     HO LLY W OOD
                                                     CA 90069


             lreview ed Fedwire recordsofincom ing wire transfersto License A m erica Holding w ith

             an accountatthe Bank ofSt.Lucia lntem ational.License Am erica Holding's accountin

             St.Luciareceived 38 incom ing w iretransfersfrom Cam bridge M edia SeriesLLC

             betweenAugust2016 andJanuary 2019 totaling $2,128,872.70.

       202. lreview ed Fedwirerecordsofincom ing w ire transfersto Blackbird M edia LLC with an

             accountatthe Barlk ofSt.Lucia lnternational.Blackbird M edia LLC 'SSt.Lucia account
                                    PX 1:DeclarationofLashandaFreeman
                                               Page64 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 69 of 120




            received 96 incom ing w iretransfersbetween August2016 and Decem ber2017 totaling

            $4,330,103.58 from GNR M ediaLLC,CambridgeM ediaSeriesLLC,BoratM ediaLLC,

            PJGrooveM edia LLC,and Bring Back the M agic M edia LLC.

      203. On M arch 16,2017,Blackbird M edia LLC senta wiretransferof$3,910.00 to

            Chargeback H elp.lsearched forChargeback Help online and located theirw ebsite

            https://charueback.com /.Chargeback Help is acom pany thatadvertisesthatitcan assist

            businessesw ith reducing chargeback ratesby up to 40% and recoverlostrevenue dueto

            disputed transactions.Betw een A ugust2016 and M ay 2017,Dom ain D evelopm ent

            Studiosreceived 10 w ire transfersfrom Precise Leadstotaling $81,712.05.lsearched for

            Precise Leadsonline and located theirsocialm edia profileson Linkedln and Facebook.

            Precise Leadsisa com pany thatadvertisesitprovidesreal-tim edelivery ofinsurance

            leadsto a network ofagents,brokers,and callcentersasw ellasothercustom er

            prospecting services.PreciseLeads'public Facebook profilestates,ûsprecise wasone of

             the firstlead-generation com paniesto m arketdirectly to seniorsand fam ily decision-

             m akers.''
      204. lreview ed the analysisofdepository accountsto locateinfonuation on businesseswho

             transferred large depositsto the Defendants.See PX 4.

                * Through m y work on otherinvestigationswhere lreviewed responsesto Civil

                    lnvestigative D em ands,lhave becom e fam iliarwith variousfinancialinstitm ions

                    and the servicesthey offerto businesses.

                            Forexample,1know Qualpayoffersmerchantaccountservicesto
                            facilitate financialtransactionsbetw een consum ersand businessesby

                            chargingacreditcard,debitcard,orprepaid debtcardand charging


                                     PX 1:Declaration ofLashanda Freeman
                                                Page65of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 70 of 120




                       businesses feesforprocessing those transactions.See

                       https://ww w.qualpav.coe products/m erchant-account.

                       lam fam iliarthatPaysafe allow sabusinessto setup am erchantaccount

                       in orderto facilitate financialtransactionsw ith consum ersforgoodsand

                       servicesusingtherelationship Paysafehaswith an acquiringbank,such as

                       W oodforestN ationalBank.See https://ww w.pavsafe.coe na-ei .

                    o lalso review ed responsesto a CivilInvestigative Dem and sentto Esquire

                       Bank in thism atter.Esquire Bank facilitated m erchantaccountsfor

                       severalofthe Defendantsin orderto allow them to processtransactions

                       with V isa and othercreditcards.

                       W ells Fargo and W estam erica Bank also responded to CivilInvestigative

                       Dem andsin thism atterand review ofthe responsive recordsshowed that

                       they processed Defendants'financialtransactionsw ith consum ers.

                       lsearched online forinform ation aboutBankcard Services and identified

                       thatitisa creditcard processor.See

                       https://w ww .uetbaA card.coe m erchant-sea ices.

                       lsearched online forinform ation aboutM erchantService,and according

                       to theirw ebsite,they offercreditcard and electronic paym entprocessing.

                       See http.
                               '//ww w.m çrchdntseN ice.com/.

                       lsearched online forinform ation aboutPayarc and according to their

                       website,they offerpaym ent-processing servicesand prom ote thatthey can

                       help businessesreduce the amountofchargebacks.See

                       httpsr//pavarc.com /.


                                PX 1:Declaration ofLashanda Freem an
                                           Page 66 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 71 of 120




                            lsearched online forinform ation aboutHum bolt,and according to their

                            w ebsite,they have i%been providing safeand secureshassle-freecreditcard

                            processing form erchants ofa1ltypes and sizes since 1992.'5See

                            https://hbm s.com /.

                            IsearchedonlineforinformationaboutTSYS(TotalSystemsServices
                            LLC)andtheyofferpaymentprocessingservices,merchantservices,and
                             otherrelated paym entservices.TSY S M erchantSolutionsisalso a

                             registered ISO/M SP ofW ellsFargo Bank,N .A .,D eutsche Bank,N ew

                             Y ork,N Y ,and othersforVisa and M astercard transactions.See

                             https://www .tsvs.com /.
                             According to theirwebsite,Vantivsisa com pany thatoffersm ultiple

                             servicesto facilitate paym entprocessing between consum ersand

                             businessesand prom otesthatitisdian ecomm erce paym ents leader.''See

                             https'
                                  .//ww w .worldpav.coe en-us/fnancial-institutions/m erchant-

                             solutions-ûnancial-institutions.

                 * Othercom paniesIresearched thatm ade largedepositsto the D efendantsappear

                     to bepaying forinform ation harvested by theD efendants.

                         o Forexample,ZipRecruiter6isanonlinemarketplacethatmatchesjob
                             seekerswith em ployers.




      5Accordingtohttps://www.cnbc.com/zol7/o8/og/vantiv-merces-with-worldpav-lo-billion-deal.html,Vantiv
      m erged withW orldpayonAugust9,2017.
      6Notably,theundercoverprofilelusedtonavigatethroughttsection-8-housing.org''andû:obamacare-guide.org''
      received over200em ailsbetweenM ay 6,2019andOctober28,2019,withaIargenumberofthem sentfrom
      ZipRecruiter.See:77above.
                                        PX 1:Declaration ofLashandaFreeman
                                                   Page67 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 72 of 120




                       Sim ple Insurance boughtconsum erleadsfrom third parties and isone of

                       the defendantsin FFC v.SimpleH ealth PlansLLC etal.,CaseN o.18-

                       CV-62593,S.D..FIa.SeeMI222-223below.
                    o Isearched online forinform ation aboutAdm ediary LLC,and according to

                       theirw ebsite,they are an tlonline perform ance m arketing com pany that

                       specializesinleadgenerationviatheinternetandphonefora1lmajor
                       industry verticals.''See https://w ww .adm ediarv.com /.

                       lsearched online forTeam lnternet,and according to theirw ebsite,they

                       are û(a leading providerofservicesin the directnavigation search m arket.''

                       They advertise thatthey are able to help custom ersm onetize theirdom ain

                       portfoliosand have a platform thatallow susersto buy and selltraffic with

                       a cost-per-click m odel.See httosr//team intem et.coe ei products.

                       1searched forinfonnation online aboutD iablo M edia,and according to

                       theirwebsite,they çddrive the traffic and deliverthe custom ersthatgrow

                       yourbusiness''through performance m arketing.They also claim to have a

                       network ofover 1,200 affiliates.See https://diablom edia.com /.

                       lsearched forinform ation online aboutZeta,and according to their

                       w ebsite,they offerm arketersaccessto 2.2 billion probabilistic profiles,

                       750 m illion connected determ inistic profiles,and over500 Zeta intender

                       audiences.See httos://zetaglobal.corn/.

                       lsearchedonlineforinformationaboutW 4(now knownasDMS
                       PerformanceAdM arket),andaccordingtotheirwebsite,theyofferto
                       Eûexpandrslyourbrand'sreachbysourcingnew,qualitycustomersthrough

                                 PX l:Declaration ofLashandaFreem an
                                            Page 68 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 73 of 120




                       digitalchannelsm u m ay notbeable to reach on yourow n.''See

                       https://w4.com /dm s/.
                                          ?

                       lsearched forRook M edia online,and according to theirwebsite,they

                       advertise,ûim akem ore m oney w ith yourdom ain portfolio by Ieveraging

                       dem and from hundredsofdirectadvertisers''and prom ote thatthey are an

                       industry leaderin dom ain m onetization.Rook M edia'sw ebsite statesthat

                       over650 directadvertisersbid on theircustom ers'w eb traffic.See

                       https://www .rookm edia.net/.

                       lsearched online forA l1W eb Leads,and theirw ebsite statesthatthey are

                       iithe prem ierCustom erA cquisition M arketing businessfocused on the

                       U .S.insuranceindustly delivering tensofthousandsofhigh-intent,

                       qualified consumersto ourcustom ersevery day.''See

                       http://www .allwebleads.coe about-our-insurance-leads.

                       Isearched forExactM atch M edia LLC online,and according to the

                       business'public Linkedln page,they are a ttpay-per-callnetw ork exchange

                       m arketplace wherebusinessesinterested in connecting w ith consllm ersbid

                       forinbound real-tim e callsgenerated through an exchange by independent

                       and experienced m ediapublishers.''See

                       https'
                            .//w ww .linkedin.coe com panv/exact-m atch-m edia-llc.

                       1searched forAdknow ledge online,and according to thebusiness'public

                       Linkedln profile,they are adigitaladvertising company thathasm orethan

                       a decade ofexperience w orking closely with high-perform ance advertisers




                                PX 1:DeclarationofLashandaFreeman
                                           Page 69 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 74 of 120




                          in ecom m erce,lead generation,and socialgam ing.See

                          https://www .liA edin.coe com panv/adu owledxe.

                          lsearched forH 2H Interactive online,and according to the business'

                          public Linkedln page,they ttfocuson a1lchannelsofonline m arketing,

                          m ainly custom eracquisition/lead generation.''See

                          https://www .liA edin.coe com panv/hzh-interactive.

                       o 1searched forD igitalRem edy online,and theirw ebsite statesthattheir

                          parentcom pany isCPX iand they offerservicesthatcan expand target

                          audiencesby ûdusing m ultiple third party data resources.''See

                          https://w ww .diuyitalrem edv.coe publisher/.

                       o lsearched forAragon Advertising online,and according to theirw ebsite,

                          they have an extensive network oflead generation partners and thousands

                           ofaffiliate m arketers.See https://aracon-advenisinx.coe .

                           1searched forTorchlightTeclmology,and theirwebsite statesthatthey

                           ûdwork with com paniesw ho generate custom erdata leads,inbotm d phone

                           calls,and website traffic acrossm any businesssectors.''See

                           https://torchlixhttecu olozv.coe .

                           lsearched forRex D irectonline,and according to theirw ebsite,they

                           tihuntdown potentialcustom ers and deliverthem quickly so you can

                           devourthe profits.''See https://rexdirect.coe leads/.

                                      ADDR ESS INVESTIGA TIO N

      205. lvisited the website forthe Florida Departm entofState and utilized theD ivision of

             Corporations Entity Search at


                                    PX 1:DeclarationofLashandaFreeman
                                               Page 70 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 75 of 120




            (http://search.sunbiz.oru/lnquirv/comorationsearclBvNam e)and searched forSsonpoint
            GlobalLLC.''The recordson thew ebsite showed OnpointGlobalLLC'Sprincipal

            addressat350 N E 60thStreet, M iam i,Florida 33137.

      206. 1review ed recordsprovided to FTC by lnternationalFinance Bank pursuantto a Civil

            lnvestigative D em and.The records from lnternationalFinance Bank included a copy of

            thelease between lssue Based M edia and M agic City PropertiesXV LLC forthe property
                                                                                .




            located at350 N E 60tb Street,M iam i,Florida.See PX 12 A tt.C pp.35-40.

      207. lreview ed recordsprovided to FTC by private m ailbox rentalproviderspursuantto Civil

             Investigative Dem ands.Records from privatem ailbox rentalprovidersshowed 350 N E

             60thStreet, M iam i,Florida asthephysicaladdressassociated w ith CorporateD efendants:

             Shadow M edia LLC,PBJM edia LLC,Orange GroveM edia LLC,CoinstarM edia LLC,

             Bring Back the M agic M edia LLC,Bluebird M edia LLC,V ery Busy M ediaLLC,

             DGD M V LLC,Cambridge M edia SeriesLLC,GNR M edia LLC,BoratM edia,and

             Y am azakiM edia LLC .These recordsalso show ed 425 N W 261 Street, M iam i,Florida

             331277asthephysicaladdressassociated w ith Com orate Defendants:lssue Based

             M edia,BoratM edia LLC,and Y am azakiM ediaLLC .See PX 9 and Attachm ents.

      208. 1also reviewed recordsprovided to FTC pursuantto a CivilInvestigative Dem and from a

             paymentprocessor,ElectronicM erchantSystems(ççEM S.'')EM Sprovidedrecordslisting
             business addressesforCom orate Defendantsat425 N W 26th Street,M iam i,Florida

             33127 and 900 N .FederalHW Y #100,Boca Raton,Flolida 33432.Also,w ithin the

             recordsfrom EM S wereM erchantSiteInspection Reportsfrom June27,2017,July21,
             2017,and October20,2017 forthe businesslocation,425 N W 26thStreet,M iam i,Florida

             33127(seePXIIAtt.A pp.39-46).Additionalrecordsfrom EMSformerchantaccount
      7Law enforcementpersonnelconfirmed asofNovember22,2019,thisoftscespaceisvacant.
                                       PX 1:Declaration ofLashanda Freem an
                                                  Page71of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 76 of 120




            applications subm itted in 2018,showed the addressof900 N .FederalHW Y #100,Boca

            Raton,Florida 33432,as aprim ary business location.Therecordsfrom EM S also

            contained M erchantSite lnspection Reports from August27,2018 and Septem ber21,

            2018 forthe business location 900 N.FederalHW Y #100,Boca Raton,Florida 33432.

            See PX II Att-A pp.31-38.

                                       PRO PER TY R EC O RD S

      209. lsearched recordsto identify ownership ofpropertieslocated atspecific addressesl

             identified asassociated with theD efendantsand theirbusinessoperations.The resultsof

            m y findingsare sum m arized below .

      210. Iutilized theM iam i-Dade Property Appraisersproperty search,at

            (httpsJ//www.miamidade.gov/pa/propedy-search.asp)andsearched fortheaddress350
            N E 60th Street,M iam i,Florida 33137,which istheprim ary business addressfor

             Onpoint.The inform ation lfound forthisproperty listed M agic City PropertiesX V LLC

             asthe owner.
      211. lused theFlolida Departm entofState,D ivision ofCorporationsEntity Search at

             (http://search.sunbiz.orc/lnquirv/comorationsearckBvName)andfoundRobert
             Zangrillo was listed asthe m anagerofM agic City PropertiesX V LLC on the Application

             by Foreign Lim ited Liability Com pany forAuthorization to TransactBusinessin Florida

             filed on June 10,2015.The property record infonnation for350 N E 60th Street,M iam i,

             Flolida isattached hereto asAttachm entBD.

      212. The address 1521 A lton Road #352,M iam iBeach,Florida,33139,islisted on the

             Application by Foreign Lim ited Liability Com pany forOnpointCapitalPartnersLLC




                                    PX 1:DeclarationofLashandaFreeman
                                               Page 72 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 77 of 120




            which identifiesRobertZangrillo as them anagerofDragon GlobalM anagem entLLC

            andDedeLohusasanauthorizedperson.See$182,AttachmentBA (identifiedabove).
      213. 1review ed docum entsprovided pursuantto a CivillnvestigativeD em and related to the

            privateUPS m ailbox rentalassociatedwith theaddress1521Alton Road #352,M iami
             Beach,Florida,33139.1identified areceiptwithan address,645CaliforniaW ay,

             Em erald Hills,California 94062,where m ailfrom theprivateU PS m ailbox rentalwas

             folw arded.See PX 9 A tt.E pp.6-7.
      214. On O ctober8,2019,FTC Staffcontacted a representative atthe San M ateo County,

             California'sOffice ofM ark Church,ChiefElections Officer& A ssessor-county Clerk-

             Recordervia em ailrequesting a copy ofthe deed showing currentownership ofthe

             propertylocatedat645CalifomiaW ay,EmeraldHills(whichappearsasRedwoodCity
             inSanMateoCounty'sdatabase),California94062.Uponreceivingtherequest,a
             representative w ith San M ateo County'soffice forw arded a copy ofthe Deed forAPN

             068-171-030,which show ed W illiam J.Loftusand Diana L.Loftusasthe ownersofthe

             property.lutilized the San M ateo County Property M apsportalat

             (https://cisvsmcaov.oriHtmlsviewer/?vieweNraster)tosearchtheAPN 068-171-030,
             and confirm ed itisassociated with the address645 CaliforniaW ay,Em erald Hills,

             Califom ia 94062.Theproperty record infonnation for645 Califom ia W ay,Em erald

             Hills,Califom ia isattached hereto asA ttachm entBE.

      215. 1reviewedtherecordsprovidedtotheFTC inrespimseto aCivilInvestigativeDemand

             forthe private m ailbox rentalwith the addressof8190 BarkerCypressRoad,Suite 1900

             #1013,Cypress,Texas 77433.The recordsshowed the contactlisted on theapplication

             w asChrisSherm an and the com pany listed w asDirectM arketLLC d/b/a Section-8-


                                    PX 1:DeclarationofLashandaFreem an
                                               Page73 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 78 of 120




            housing.org.The recordscontained acopy ofChristopherSherman'sFlorida Driver's

            License,w hich listed hisaddressat6799 CollinsA ve.,M inm i,Florida 33141.See PX9.

            1utilized the M iam i-Dade Property Appraisersproperty search

            (https://www.miamidade.uov/pa/propehv search.asp)tosearchforpropertiesassociated
            w ith the DefendantsBurton Katz and Arlene M ahon and theirbusinessactivities.The

            recordsfrom the M iam i-Dade Property Appraisersw ebsiteconfinned Burton K atz's

             addressis 5700 LaGorce Dr.,M iam i,Florida 33140.The M iam i-Dade Property

            A ppraisersw ebsite confirm ed Arlene M ahon's currentaddress is3901Alaham bra Circle,

             CoralGables,Florida 33134 and herpreviousaddress was 10765 SW l10th Terrace,

             M iam i,Florida 33176.

       C ON SUM ER C OM PLAINTS A BOU T D EFENDA NTS'PUBLIC BENEFITS W EBSITES

      217. On October30,2019,lsearched the Consum erSentinelN etw ork forallcom plaintsfiled

             referencing atleastone ofthew ebsiteaddresses Iidentified asa Public Benefits W ebsite.

             fseeAttachm entsBH,H).Thissearch yielded 71resultswith complaintsdating from
             September30,2014 to October30,2019.1review ed the com plaintsand elim inated two

             thatwerenotrelevantbecause they w ere about<çpetfoodstam ps.org''which doesnot

             belong to theD efendants,and three thatw ere duplicatesofprevious entries.Thisresulted

             in 66 unique,relevantconsum ercomplaints.

      218. 25 com plaintsrelated to the website section-8-housing.org and were reported betw een

             August2,2016 and Septem ber28,20l9.M any com plainants reported thataher

             providing personalinform ation on the website,they began receiving spam solicitations

             viatextand emailwith advertising offerssuch as$500 W al-M artgiftcards,firsttime
             hom ebuyergrants,and free cellphonesthrough the iiobam a Phone''program .Som e


                                      PX 1:DeclarationofLashandaFreeman
                                                 Page74 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 79 of 120




            consum erssim ply reported the contents ofthe spam m essagesthatthey received

            containing D efendants'w ebsite URLS.

               * A consum erreported she w ascontacted via phone afterproviding herinform ation

                   on Eûsection-8-housing.org''and told by arepresentative thatshe had won a

                   governm entmantbutthatshemustpay $200 to obtain it.

                   A consum erreported,û(lwasresearching on how to find senioraffordable housing

                   form yself.1fotmd a website thatlooked legitim ate.ln the website,itasked m e

                   very detailed questionslikeitw as foran application.lnstead lhavebeen

                   receiving multiple em ailsthata11look like they are com ing from the sam e

                   source...lbelieve thatitw asa scam .''

                   A consum erreported thatafterentering personalinform ation on the website,

                   he/she called to check the stat'
                                                  usofhis/herpending eligibility and wastold by a

                   representative dsthatthere's no such thing asan eligibility status.''

                   A notherconsum erreported she wasscared thatûûsom eone hasso m uch

                   inform ation thatlvolunteered via falsepretense!!''

               * In a com plaintdated Septem ber28,2019,one consum erreported thataftershe

                   Google searched forlçsection 8 Apartm entsW ashingtonr''she found aw ebsite

                   thatappeared to be a W ashington state affiliated website offering an eligibility

                   toolforhousing benefks.A fteransw ering a seriesofpersonaland m edicalrelated

                   questionsthatûçlookkedllikeeligibilityquestions,''theconsumerreportedbeing
                   asked m arketing related questions.The consum erreported thatshe was (dtricked

                   into giving hercontactinformation to distribute to predatory m arketerswho call



                                    PX 1:Declaration ofLashandaFreeman
                                               Page 75 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 80 of 120




                    seniorsand disabled people''and now she hasttno way to retracthercontact

                    information.''

      219. ln addition,19 com plaintsrelated to the w ebsite food-stam ps.com and werereported

             between April17,2015 and A ugust22,2019.M any consum ersreported thatafterthey

             provided sensitivepersonalinformation,such asdateofbirth,name,address,email,and

             phonenum ber,they started receiving spam solicitationsviatextand em ailstating,for

             example,thattheyhadqualifiedforacashadvanceandthattheywouldktreceive(1food
             stam psfasterwith aD irectD epositEBT card.''Som e consum ers sim ply reported the

             contentsofthe spam m essagesthatthey received containing D efendants'w ebsite URLS.

             Forexam ple:

                * On August14,2019,a consum erreported,û$1entered allofm y personal

                    inform ation on this site...l'm concerned aboutm y personalinfo,asI'm receiving

                    countlessjunkemailthatI'veneverreceivedbefore.''
                * One consum erreported thatwhen they searched Google forhow to apply forfood

                    stam psonline,they w ere directed to isfood-stam ps.com .''A fterentering personal

                    information(name,dateofbirth,email,andphonenumber)theconsumer
                    received an em ailinstructing herto provide bank accountinform ation ttso they

                    gfood-stamps.comlcould lirlkmy accounttotheirfood stampsprogram .''The
                    consumerreported,$ilrealizedit'sjustafraudandI'm prettynervousaboutthe
                    w ebsite and the inform ation 1gave.''

                    Anotherconsum erreported thatdespite pressing the içunsubscribe''option she

                    continues to receive em ailsfrom difood-stam ps.org.''




                                     PX 1:D eclaration ofLashandaFreem an
                                                 Page 76 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 81 of 120




      220. Furtherm ore,ofthe 66 unique complaints,nine complaintsrelated to the website

            tr bam acare-guide.org''and w erereported between October27,2014 and July 16,2018.

            M any com plainantsreported thatafterthey provided personalinform ation on the website,

             representatives selling health insuranceplans contacted them via phone and who

             requested additionalsensitive infonnation from consum erssuch as SocialSecurity

             num bers and creditcard inform ation.Som e consum erssim ply reported the contentsof

             the spam m essagesthatthey received containing Defendants'website Ulklxs.

      221. Oneconsum erreported thatshe attem pted to sign up forhealth insurancein W isconsin

             andwenttodiwww.obamacare-> ide.or#wisconsin''insteadofféhealthcare.gov''by
             m istake.The consum erfurtherreported thatafterproviding hercontactand other

             sensitive infonnation on ûtwww .obnm acare-> ide.org/wisconsin,''a representative called

             heridentifying herselfas a sales agentofSisim pleH ealth.''The Sim pleH ealth salesagent

             persuaded theconsum erto provide herSocialSecurity num beroverthe phoneby stating

             thecompanyhaddsover20+(years)ofexperience,''andthatitwasiinecessarytoprovide
             a SocialSecurity number.''The agentalso could only read the detailsofthe purported

             health insurance plan overthe phone ratherthan send itin writing.The consum eralso

             reported thatthe Sim ple H ea1th salesagentpressured theconsum erto provide hercredit

             card inform ation,w hich she ultim ately refused to do butbecam e concerned thatthe

             sensitive information she did provide would used fraudulently.

      222. Dueto m y w ork on otherFTC investigations,lwasfam iliarw ith the com pany ûûsim ple

             Health''and the FTC'Sallegationsthatthey used deceptive salestacticsto lure consum ers

             into purchasing costly bogushealth insurance coverage.On N ovem ber2,2018,the

             CommissionfiledaComplaintforPermanentlnjunctionandOtherEquitableReliefin

                                     PX 1:Declaration ofLashandaFreem an
                                                Page77 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 82 of 120




            the Southern D istrictofFlorida againstSim ple Health PlansLLC and others alleging that

            these tacticsviolatethe FTC Act.On M ay 14,2019,the Courtgranted prelim inary

             injunctionagainstSimpleHealth(FFC v.SimpleHealthPlansLLC eta1.,CaseNo.18-
             CV-62593,S.D.Fla.)
      223. FTC staffwho are in ligation againstSim ple Health gathered docum ents from Sim ple

             Health'sbusinesslocationinNovember2018(seePX2$$5-6).Thesedocumentswere
             placed in a secure intem et-based docum entm anagem entsystem ,Relativity,forFTC staff

             review .FTC staffsearched forthe nam esofDefendantsand theirw ebsitesand retrieved

             copies ofspecific docum entsfrom the Relativity database.Copiesoftheretrieved

             docum entsare attached hereto asA ttachm entBF.

      224. Finally,review ofthe 13 rem aining com plaintsyielded the follow ing results:fourrelated

             to SlM edicaid-help.org''and w erereported between M ay 19,2017 and August22,2019;

             fourrelated to EEtexas-benefits.org''and were reported betw een Septem ber 17,2017 and

             D ecem ber8,2017,
                             .fourrelated to ûsunem plom entassistance.org''and state specific

             unem ploym entwebsitesand were reported between August5,2017 and June l3,2019;

             and one related to Eûsenior-assistance.org''and w asreported on M arch 4,2019.Som e

             consum ersalso reported thatafterthey provided personalinfonnation on the Defendants'

             websites,they began receiving spam solicitationsvia phone,text,and/orem ail.

                         PR EV IOU S LA W SUIT A GA IN ST BUR TON K ATZ

      225. lconducted a search on theM iam i-Dade Florida County CivilCourtOnline System

             (httpsr//wwwz.miami-dadeclerk.coe ocs/search.aspx)forfilingsrelatedtoindividual
             defendants.llocated a civillaw suitfiled on September21,2011,by Joseph Santilli

             againstBurton K atz,Jonathan Sm yth,License Am erica HoldingsLLC,and severalother


                                     PX 1:Declaration ofLashandaFreem an
                                                Page 78 of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 83 of 120




             entities(Santilliv.Katzetal.,CaseNo.11-30420CA40,Cir.Ct.M iami-DadeCounty
             FL.)1obtainedcopiesofthecomplaintandexhibitsfrom theMiami-DadeClerkof
             Courts.
      226. 1reviewed Santilli's sworn com plaintand exhibits.lidentified thatExllibitS contained a

             seriesofemailexchangesbetweenBurtonKatz.Joseph(1Soe'')Santilli,Jonathan Smyth,
             CharlesCcharlie'')Ohana,Andrew Resnick,andothersdiscussingthedevelopmentof
             the website Asdriverslicenses.org.''ln one em ailexchange from M arch 29,2011,betw een

             Santilli,Resnick,and Katz,Santillistated,$11eliminated thequestionsaboutchild

             support.W hy?Ibelieveifsomeone islilling outthisinfo undertheauspicesorbeliefof

             gettinghisorherlicense,thechild supportcould causethem to abandon theregistration

            process.W ho w ants to adm itto being in trouble when allthey wantis a licenser See

             Attachm entBG,p.2.Iidentified thatExhibitL and ExhibitO werecopiesofcorporate

            documentsfrom theOffice oftheRegistrarofCompaniesfortheIsland ofNevis.The

             corporate docum entsforBoom erang Intem ationalLLC,which identify the solem em ber

             ofthe com pany asBurton K atz;and the com orate docum entsforLicense Am erica

             Holdings,LLC,whichidentifythemembersasCardozoHoldingsLLC (10%),Andrew
             Resnick(32M9,BoomerangIntemationalLLC (29%)andBrightstationIntemational
             LLC (2914.ExhibitsS,L,andO toSantilli'ssworncomplaintareattachedheretoas
             Attachm entBG .

             Ideclareunderpenaltyofperjurythattheforegoingistrueandcorrect.
      ExecutedinWashington,DCthisYG               dayof            e-          <           2019.




      Lu handaL.Freeman

                                    PX l:Declaration of1mqhandaFrgem an
                                               Page79of79
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 84 of 120




                               A ttachm ent A
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 85 of 120

          ' . )(. '
                   .i    s
                         j''.t
                             ?.
                              .a
          7        j,          7)
                               $ .t tt    t!
                                     gl?ji.t)
            ' ,:  k.
                  @
                    ..       '           1i '




                                                           c
                                                                                       o'
                                                                                        -               r
                                                          E
                                                          t:                           D>            aP -5!
                                                                                       f
                                                           R                          L:Z q/         31 î
                                                                                                        cx
            *                                              &                          a2 %            > o
                                                                                                     w. q2
                                                          <>                             G            O <
                                                                                       c u
                                                                                       qz =          < n
           q                                                                           >
                                                                                       v. >Q'        %C (*
                                                                                                         x1
                                                                                       = E
            s                                                                          >. A           +X* V
            p                                                                          u. *
           to
            a                                                                         >Q- t
                                                                                          &>         re so
            c                                                                          /
                                                                                       r    9
                                                                                            c         P
                                                                                                       A D
           Lo                                                                          Y    c         o = *
           V
           M                                                                           E
                                                                                       O    2        œ r
           D                                                                           o
                                                                                      =o
                                                                                            %
                                                                                            x        >+- o:
                                                                                                          -
            *                                                                               e        > wo-
           Ca
            ?                                                                          c c           Zl =i
           a
                                                                                      g9 <
                                                                                         *'          =o  0
                                                                                                         .
                                                                                                      *' >
                                                                                   > k!              ç>
           l
           se                                                                    Q
                                                                                 o !
                                                                                   lP
                                                                                    ;n .q
                                                                                        cJ           5c
           /y
                                                     *
                                                                                =<
                                                                                 *     !!>>
                                                                                       4             'ï .c
                                                                                                         **               *
                                                                                                                          QJ
           Bu                                        =                           *     = D            î R                 D
                                                                                                                          =         œ
           m-                                        Q                3         .*
                                                                                 -
                                                                                 c    %=;C           X c                  Q)        Q
                                                     o                =          *       =*'        E q
                                                                                                      <
                                                                                                      11
                                                                                                       '                  D
                                                                                                                          c         2*
                                                     *                                          -* o
           la
           dt                                                                   C     -o *
                                                                                       ; <O        .s =
            c
            u
                               .                                      *
                                                                                -*  rx m        * *
                                                                                                  X kîb       y
                                                                                                              c
                                                                                                                          C
                                                                                                                         QQJ        =
           d
           E                                        S                 k2         Q r' G qz      * >
                                                                                                o zs
                                                                                                   o*S        N                X
                                                                                                                               m
                                                *   2                           Z* 7
                                                                                '   c1 :5       =    r                    '-
                                                                                                                          al   =
                                                                                                                               qp   >
           '
           e
                                 .
                                                œ   c                           > =.o o
                                                                                   =-           .- = p
                                                                                                X < o
                                                                                                              &
                                                                                                              c
                                                                                                                          >    2    X
                                                                                                                                    c                 =
           c
           n
           a
           f
           u                                    2
                                                >
                                                                                                                                                      *
                                                                                                                                                      U)
           s
           n                   .                                                      O                                                               Q
           l
           '
          ds
           r
           o
                               I
                                .
                                                œ
                                                *
                                                >
                                                                      <               1II
                                                                                      O                       @                     Q                 œ
                                                                                                                                                      k
                                                                                                                                                      x

           c
           e                                                                                                                                          *
          R                                     &                          rr         c h2                                                            E
           -                                    œ         E
                                                          ro                          = /.
                                                                                      V                             c
                                                                                                                    '                                 X
                                                          X                             2                                                             O
           s
           p                                    =         = -x
                                                             75                                                     a
                                                                                                                    X.
          lo
          ta                                    =
                                                =         .2
                                                           .r
                                                          -8 *
                                                                =                     œ S
                                                                                        o                           C $5
          lu                 j                             o =                                                      9=tp                              <
          Re
           g                                    c         .1! c
                                                              =                       X Q
                                                                                      r x                           % A                  CJ
                               >                          X
                                                          w .;
                                                          =  z.                       .% *                          = 5
                                                                                                                    o z                  R
          &                                               1 .2w                       a: <'
                                                                                         o
           s
           n
           o                                                                          O m                           = D                  X*
                                                           &
                                                          *'    CDr                    c:
                                                                                      .a v
                                                                                         ug                         D G                  3        K
          ia
          t                                               =q:   o                     cp c                          1  2                          œ
          lo                                                    m                     Q  X                          œ? =
                                                                                                                    u =
          i
          V                                                =    c                     l 'C
                                                                                         =                          :                    K
           *
                                                           D
                                                          Cj
                                                          2r-k  WJ
                                                                                      xs D
                                                                                         u                          = 5>
                                                                                                                    o c                  <
                                                                                                                    x o
           s
           e                                                                          o:
                                                                                       >
                                                                                        > >.
                                                                                                                    =    q
          lT
           l
           i                                              > k
                                                          >  x=o                       œw *q
                                                                                           ml                        *
                                                                                                                     E   G               c
           &                                              ID >                                                           m               X
          n                                                                           O=   :                        Z    U
                                                                                                                     Q   a
          n
          l
          t
          a                                               :*
                                                           5>co                       o
                                                                                       t:p O
                                                                                        /                            A
                                                                                                                     X   p
                                                                                                                         .               =
          r
          t
          s                                               r> q)                       *
                                                                                      *
                                                                                      J ...1
                                                                                           r.                       %E   Q
                                                                                                                         -
          Re
           l
           g                                              =Y                          2 =P      =
                                                                                                                    0 <
                                                                                                                    .' *                 QXJ
                                                          = o                         o
                                                    *     f%% =
                                                              -       *          @)    k! c
                                                                                          '-    2                                   e
           v
           :
                                                    m
                                                    =
                                                    *   qn
                                                        t> !!         c         -o    Un MX     %             *o    >>. DB
                                                                                                                                    *    Q;
           e                                        o   c                        *     . œ                     *     &              tl   %
           s
           n                                        ... cp .
                                                           5
                                                           cr         œ
                                                                      Q         G      t:
                                                                                        u
                                                                                      > P o     >
                                                                                                =u             tz    o .t           =    K* c
           e                                        =- -E  2
                                                           *          *                         k                                   *
          ic
          L                                          L ï! ow
                                                            .         S         Dœ
                                                                                 O n> f
                                                                                      U                       Fu- DR .!$?           œ    *C
                                                                                                                                          h .
                                                                                                                                            f-j
                                                     * *t *                      t) X c         2
                                                                                                *
                                                                                                 t            ï- rE w!:             &
                                                                                                                                    N    *
                                                                                                                                         X X
                                                                                                                                         =  >
                                                    > : G                        - œ >                                                   1ï t
                                                    '
                                                    c G .4D           =          M'
                                                                                 w .M           2                                           ot
           -                                        c < = -           <         a.  X1          o             F- O
                                                                                                                 = lXz              c*    D a:
                                                                                                                                         Q. *


           g
                                                                      A                                                             >


 E
 8
 %
 =E
 (*




      '
      *
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 86 of 120

         j'
          ..Jï
             .z
              .l
               <i12
                  -3'
                    41
                     .3Lt
                        .t
                         -'
                          ,t
                           -)
                            .)
                             :('
                               .(
                               h.p
                                 .!
                                  .'
                                   @
                                   .'
                                    )
                                    .k
                                     .ë
                                      .7
                                       .(S#
                                          .'
                                           .gù'
                                              :b
                                               .j'
                                                 .)
                                                  ..9
                                                    .l
                                                     .h
                                                      Jjg
                                                        Mjjjö'%'Aqh'q%//*''. ''BK:t&
                                                                                   -.
                                                                                    7:%è.t   lto.)y'jt.:s
                                                                                                    ..  '.
                                                                                                         '.:
                                                                                                           ..'..
                                                                                                               '.
                                                                                                                '...'..'
                                                                                                                       ...
                                                                                                                         c:'.,.'....r....
                                                                                                                                        '
                                                                                                                                        a.
                                                                                                                                         '.
                                                                                                                                          lj. .r
                                                                                                                                               .c.
                                                                                                                                                 y;
                                                                                                                                                  k:t
                                                                                                                                                    .r
                                                                                                                                                     .!ï
                                                                                                                                                       .j
                                                                                                                                                        .j
                                                                                                                                                         pl)?
                                                                                                                                                            '
                                                                                                                                                            ..j.3.
                                                                                                                                                                 zm..
                                                                                                                                                                    q;
                                                                                                                                                                     't
                                                                                                                                                                      k.
                                                                                                                                                                       4cj
                                                                                                                                                                         .y
                                                                                                                                                                          '.
                                                                                                                                                                           $,
                                                                                                                                                                            r.
                                                                                                                                                                             @j.
                                                                                                                                                                               t'
                                                                                                                                                                                ;.
                                                                                                                                                                                 ;j
                                                                                                                                                                                  ..
                                                                                                                                                                                   .;
                                                                                                                                                                                    ;:
                                                                                                                                                                                     ..
                                                                                                                                                                                      ...
                                                                                                                                                                                        ..
                                                                                                                                                                                         a'c..
                                                                                                                                                                                           . ...
                                                                                                                                                                                               ....h
                                                                                                                                                                                                   c..
                                                                                                                                                                                                     ..
                                                                                                                                                                                                      . ..'




                             #
                                                                        #'

                                                        .
                                                                                                                y
                                                                                                                Q
                                                                                                                                                                                                                                X
                                                                                                                                                                                                                               'c          c
                                                                                                                                                                                                                                           Ql
                                                        *                                                       =                                                                                                              Vœ
                                                                                                                                                                                                                               .           E
                                                                                                                                                                                                                                Q)         œ
                                                                                                                                                                                                                                          .k
                                                                                                                *                                                                                                               >w         =
                                                        -                                                       *                                                                                                             ==
                                                                                                                                                                                                                               .           =
                                                                                                                                                                                                                              r            Q?
                                                                                                          Q                                                                                                                     U)
                                                                                                        * Q                                                                                                                   =Q)         X
                                                                      r
                                                                     .-.
                                                                                                        > G
                                                                                                        œ                                                                                                                       œ         E
                                                                      Cx
                                                                      o                               *         *                                                          .                                                  =
                                                                                                                                                                                                                                          c
                                                                      o                               =         u
                                                                     %Q                               =
                                                                                                      m         =
                                                                                                                o                                                         *'                                                    Q)
                                                                                                                                                                                                                                œ
                                                                                                      *         r             .2                                                                                               E          O
                                                                     -*                               o                                                                                                                        t/          E
                                                                     @œ)
                                                                     -
                                                                                                      ..
                                                                                                      e C
                                                                                                         m                    ;e                                          f
                                                                                                                                                                                                                               =          UO
                                                                                                        *. =                   =@                                                                                             E                       c
   o-                                                                                                  ** w
                                                                                                          N-                   &                                                                                               c    r
                                                                                                                                                                                                                               Y    <G                E
                                                                                                                                                                                                                                                      *
   mO
   .                                                                                 o                  o
                                                                                                        p o                   x,
                                                                                                                               .                                                                                              =2
                                                                                                                                                                                                                               c.    &          0..
   t                                                                                                                                                                                                                                            Q)
   œ:                                                                                                   o       *             * =
                                                                                                                                tN                          2                                                                  c.
                                                                                                                                                                                                                               X     >'         *     u.
   G       E                                                                                          -*        >
                                                                                                                N             X
                                                                                                                              e O                                                                                              c     >          C      (n (N
                                                                                                                                                                                                              *                f5                     rc ( D
   *       oa
           (                                                                                          =*-       o.            *
                                                                                                                              * ='                          o
                                                                                                                                                            o                                                 =                      c          9          U1
   =       >                                                                                                                                                                                                  '
                                                                                                                                                                                                              2                m- ç;                   X (U
           I'                                                                                         ==        E             a
                                                                                                                              O .                           >                                                                  q:
                                                                                                                                                                                                                               *  =  o                r* (k
                                                                                                                o             œ                             #                                                 y                c  ë .9          Ql
   JoQ     KC;:                                                                                       <
                                                                                                      *œ- 0                                                                                                   œ                œ = u
                                                                                                                                                                                                              =               =P >.
                                                                                                                                                                                                                                 o o= œ;        t
                                                                                                                                                                                                                                                .     =
                                                                                                                                                                                                                                                      OQ
    a       œ
            D                                                                                                                                                                                                 U                f                c     zY
                                                                                                                                                                                                              =                o (é =>.=Y       >
   *o       u'
           mX                                                                                                                                                                                                 o                 k G t7'.xf      >     cE
                                                                                                                                                                                                                                                      Q
    <
    o      V                                                                                                                                                                                                  E               ='u s =  o 2            = n
   -
           .
           =c                                                                                                                                                                                                 E                      u.
                                                                                                                                                                                                                                ru- o= = 'U-
                                                                                                                                                                                                                                       S         Q
                                                                                                                                                                                                                                                 c>   Eao
                                                                                                                                                                                                              o                 u         o
                                                                                                                                                                                                              fa              %D*- ;>%11 G      C<    (
                                                                                                                                                                                                                                                      o2 *
                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                         <-.
   C                                                                                                                                                                                                                          -7  > oc a) G           *
                                                                                                                                                                                                                              & - & <           c
   o                                                                                                                                                                                                                          c.
                                                                                                                                                                                                                              (u T
                                                                                                                                                                                                                                 *J G =
   >                        .                                                                                                                                                                                                     * . o
                                                                                                                                                                                                                              o o .k >h         c     m
   =                       D
                           <                                                                                                                                                                                                  F- .0 =u. .î            )<
                           ch
                           2E                                                                                                                                                                                                                         œ
                            o
                           .2
                           :7
                           Q
                           Q0
                           a'                                       m
                           2
                           >                                        '
                                                                    œ
                                                                    rn                                                                                              '''
                                                                                                                                                                      '.....'.2
                                                                                                                                                                              ''
                           Q)                                       C                                                                                                   ''.'7) *
                           o                                        2                                                                                                 '
                                                                                                                                                                      .                                            X=    t
                           G
                           =                                        1
                                                                    q3
                                                                     )                                                                              -'           .    f''5
                                                                                                                                                                         5L
                                                                                                                                                                         J.'
                                                                                                                                                                           .  .'                                    - tt x
                                                                                                                                                                                                                    m
                           Nj.
                           :                            #           :7$
                                                                    c                                                                               .-
                                                                                                                                                     .'>                 ''j .
                                                                                                                                                                       '.l
                                                                                                                                                                       . z.                                        M uza a:
                                                                                                                                                                                                                         UJ D
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            e
                                                        e           D                                                                                                  ,.                                           o    o=   a.     (o   uo
                           o#'                                      D
                                                                    >x                                                  .             ..'.                                b. î '.#'
                                                                                                                                                                        '''                              ''         (J   -    fn     oy   (p
                                                                                                                                         ..                           y'z                         azk*,
                                                                                                                                                                                                      1            wO.   w
                                                                                                                                                                                                                         C    =
                                                                                                                                                                                                                              L
                                                                                                                                                                                                                              xu
                                                                                                                                                                                                                                     g)
                                                                                                                                                                                                                                     F-
                                                                                                                                                                                                                                          x
                                                                                                                                                                                                                                          <
                           qs                                       EY                                                                                               -*      '                    '
                           X                                       F-                                             .               '                 '       '' J'                            ''        '           =.t Z
                                                                                                                                                                                                                       ua *
                                                                                                                                                                                                                          - M
                                                                                                                                                                                                                            t= O
                                                                                                                                                                                                                               a;
                                                                                                                    r                                    ,' .J
                                                                                                                 t.
                                                                                                                ,.

                                                                                                                              .
                                                                                                                              $.'       4. .' , vJy;
                                                                                                                                        .
                                                                                                                                        ,          .s
                                                                                                                                                    4tz ytï.
                                                                                                                                                           J'
                                                                                                                                                            j                              .
                                                                                                                                                                                           g
                                                                                                                                                                                           v
                                                                                                                                                                                           .
                                                                                                                                                                                           k
                                                                                                                             y.   l                'j .r' .                     .          .
                                                                                                                                                                                           '
                                                                                                                                    .     ..                         .
                                                                                                                                                                 .' .:
                                                                                                                                                                           .             t
                                                                                                                                                                                         . .
                                                                                                                                               ..    .               ..4.#'
                                                                                                                                                                       .y             s ; ',
                                                                                                                                        i4                                            .r .



                                                                                                                                                                              ) ?t
                                                                                                                                                                              $
                                                                                                                                                                         )

                                                                                                                                                                        f
                                                                                                                                                                        t'
                                                                                                                                          '
                                                                                                                                          .
                                                                                                                                                                        )
                                                                                                                                                                        '
                                                                                                                                                                        !

                                                                                                                                                i
                                                                                                                  ;                            k
                                                                                                                  ,
                                                                                                                  ,                            ?(           .          ,
                                                                                                                  j
                                                                                                                  $                            g              . .. . ,
                                                                                                                                                        .. .. .      )
                                                                                                                                                                     ..
                                                                                                                            L                   J       .                     '
                                                                                                                            'j
                                                                                                                             %$
                                                                                                                              .
                                                                                                                              fX''tkl
                                                                                                                              .
                                                                                                                             .....Lz
                                                                                                                                   z1          f'
                                                                                                                                               .
                                                                                                                                                                '             3..::
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 87 of 120




  r..
   œ
   c
   œ
  L9u           o
   >           .2




                            I                                                          )
                                                                                       =
                                                                                       C
                                                                                       r
                                                                                       o
                                                                                       '
                                                                                       Q
                                                                                       <
                                                                                       c
                                                                                       œ
                                                                                       O
                                                                                       (
                                                                                       !
                                                                                       E
                                                                                       v
                                                                                       U
                                                                                       ?
                                                                                       1
                                                                                       a
                                                                                       n
                                                                                       q
                                                                                       m
                                                                                       .
                                                                                       )
  X             >
               r    =tN
           *   <
  C7       =   >    œE
               I
               c
  'G
   o           $
  a.       =   Q
           o   D
           O   q>
               c
  O            o
               E
  O            2
  =
                                                                                       n.




                    œ
                    Z
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 88 of 120

   .:. ......%
  k.         . w&
             ...fé;
                  ysrF   **5A ...az
                                  .
                                  'i
                                   'ùAu
                                      mo
                                       u:




                                                                                           ' Cp
                                                                           .                  ks :            X        =c2.
      ?                  E4
                         (           *                                  '           ''7     C
                                                                                            RC =O             W
                         ku         m*                                                    p:E o             -+         U
      .                  =
                         *          (wJ J
                                        C2:                    '                          1D* .z             =X        X
                         .                                                                    <                        Xu'
     U'         =
                o z
                  p                 '
                                    ss
                                    o l!               o                                       Q
                                                                                            œi w
                                                                                               E
                                                                                                  .
                                                                                                            =O         QmJ
                - >        g 's     .                                                       o
                                                                                            =  o             *5
      =
      fa        -
                <
                t
                af xo jm .v=
                           ) g.                   '
                                                  x                                         s. (
                                                                                               ,p
                                                                                                a           9
                           P a: œ                 a
                                                  )                                        .2 *
     a
     %          o wz *
                D      2=    >
                          kn > c
                                wf.               v
                                                  O.                   '                    o
                                                                                            ë. E.
                                                                                             g                         X
                                                                                                                        c.
                                                                                                                        Q)
      o
      o
                k
                u >y' .*
                *      !! ek a
                       u
                                o
                             e- !/'
                                                  >
                                                  .-
                                                                                          (
                                                                                          é
                                                                                           .J; o
                                                                                               .
                                                                                               x
     =
     >          œ
                uz ult
                     'zo CE >11 '
                                R
                                J                 DD                                      .ro
                                                                                            E E*                       S
     x          > *           =                                                               ' o
     o          -
                =
                o 2tu @ @ * * Q
                              UE                                                              =O
                                                                                               c .=                    P
      ,                                                                                        :2 u
                                                                                                  cp
      u
      =
     fa                                                                                       =D E
                                                                                              w                        E
     tv                                                                                       o. 2
                                                                                              o =u2
    =q,                                                                                       o
                                                                                              - =
                                                                                                qp
     *
     N                                                                                      =                     Q    c
     x                                                                                      î'  E
                                                                                                o                 D    S
     =o
     c                                                                                    'a1a =c
                          *                                                               ' %, q:      3Q         2    t;
      #                   =
                          c) w
                             œ =o
                                =                    =                                        > >                                                 c
    a=          u
                *l        a                          E                                        >u       =          *     œ     -*                  O
     *3'        =        =$2 *
                         .   c7 .
                                qp
                                2                   ab
                                                                                              c) CD
                                                                                                       *
                                                                                                                       Q;
                                                                                                                                              %   E
                                                                                                                       Q$     m
     ql
     t          lu        t =2
                             . =                      .
                                                     qp                 b
                                                                        o -.cu                                                           Lb
    ==u
    k           Q
                LJ
                         -o
                             !l a
                          >..o   4vxc
                                t.  u:               S                  7-  =-
                                                                         - Mg                          k9         e
                                                                                                                  .     2     >.              c
                          e                                                                                       2    7      o               N
      '         -1
                tâ        g %- z
                         .o     8
                                - >X
                                .
                                                     a
                                                    t:D *C Z! 1   q) =  .
                                                                      * S G QJ                                    =
                                                                                                                  œ
                                                                                                                       œ
                                                                                                                       c      =          Q
                                                                                                                                         c/   D   tl-
     v
     uz         >â'      >w >Q
                            *(D o
                              - > .ut2              '15 .1
                                                         wz; uq
                                                              z: '
                                                                 uuo. * C =                                       >    =      m          O    c    (u *
     =          t                                   ac c              2
                                                                      =
                                                                      .                                                                           rc (Q)
     C
     =a
     $
                C
                o
                F-
                         .9 > *
                         z% o .=
                                 ' 1.
                                e u o
                                                 a:
                                                 u  M =
                                                 xz c
                                                             t3 V cp r
                                                     w i! 2w xtu s    w                                                                            O %m
    s %
     O
    'S
     o
      o <
        œ=
        . g=
           .>s o
               s. s
                  . >a
                     . j (m
                          o m.
                             = jj1
                                 Il                        -
                                                                                                       <          Q!
                                                                                                                   o                              rœ Q.
                                                                                                                                                  %Q
    œ
    Q:                                                                                                                                             9E
                                                                                                                                                   c
                                                                                           c                =                        c            = n
    :                                                                                     .(
                                                                                           cDl
    *
    c
    2                                               *
                                                                                              = .L>
                                                                                                  :1
                                                                                                                                    rD
                                                                                                                                    m
                                                                                                                                    T'
                                                                                                                                                   ' at)
                                                                                                                                                  .9 -
    w
    -t
     =*
                                                    (
                                                    ..a
                                                    <?-                                       .
                                                                                              -Z
                                                                                               mh =
                                                                                                  X
                                                                                              :-n =                                                o <.
    =?
    q?                                              fp                         E              .!! I
                                                                                                  G)                                              (D
    e                                   'p          ..-
                                                    r                      m   fa             a:..th
                                                                                              .
     =
     v
     2)                  t
                         u!s         E * '
                                         o-
                                         o          =
                                                    *'
                                                    tu             =: sf*o uo
                                                                            q:;               e x2o
    w                    c)                                                                   Ch =
                                                                                              ..
    a                          =     o a:   =h      œ               u o .n  !a.               w o                                                 œ
                                    ua I c
                                     x   =          *               *
    %2                   Y
                         ûo7   o
                               ta
                               p
                                    'B' ao  (a
                                            *       c
                                                    x
                                                    tu             tl' - *'
                                                                    ït o= xa:                 o
                                                                                              = v
                                                                                              = =)
                                                                                                o
                         *          'u! tu o                        (p .- p.                  = 2
     $         =          R    œ     * = .2         t-t
                                                    .               =
                                                                    .- .tx œ                  lf=
    t
    S:
    =
    .
               o
               (J        ro ==
                             * =
                               a>.'t
                                   c)h a:
                                       ê
                                       C            2
                                                    u
                                                                    OZZ:Y
                                                                   =* < L=*=                  62 0
                                                                                              > 1Q7
    e
    e-                                                                                        >
                                                                                              c >uv
    w2
     =                                                                                        .œ
                                                                                               c?
                                                                                                l>
     :
    ,ç                                                                                    .   .-
                                                                                               >.utz
                                                                                                   o
    a*g                       *a u,
                              =
                              t
                              .   o
                                                                                              =o x;
                                                                                              aqz =
    a:                       u2 q c
                                  az                                                          1o
                                                                                               =2 o
                                                                                                  >.   *                      2
    o,
     o             *
                              i:
                              (u  =  G
                                     m)                                                       œ =S     t)
                                                                                                                  *
                                                                                                                              %t)             *
    q
    cg
    m              t
                   =a G  o
                       a ra  .t
                              vt  e
                                  o
                                . .  =?
                                     *                                                        eu3 =
                                                                                              c
                                                                                              ;   s    E          *           =
     Y         *
               uo
                z -G)
                   12 *
                    2 ç: Xc  C
                          *? t    >
                                  = ib!
                                     O2                                                      M X
                                                                                               w,      =                      =               2
                                                                                                                                              .
                                                                                                                              uz
    ==,        t
               = l e 7*1= %
                      t;      fa =
                                  2
                                  o *
                                                                                            -t
                                                                                            =t*
                                                                                          . m CX
                                                                                                       *          *
                                                                                                                                              ë
               UlJ t
               t   qz * qi2z !ta! * *2-                                                      t:X1                 U           *               .
                                                                                                                                              >
               Q, .c
                   *.
                    -et .-                                                                             %          E           2
  l11x:        v
               a: >.
                      -  .t. <
                             =
                   : c, . * * ==
                                  z
                                  '
                                  S
                                  n  '
                                     z
                                     Z
                                     D                                                    ,
                                                                                              <
                                                                                              =sqa     <          œ           o
                                                                                                                                              E
               >         A' qz X c c &
               a <a
                  œ at
                    gg a: m
                          ku
                           â:g
                             LJ =
                                w                                                         jjjj
     .         c                @)
                                                                                                       A
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 89 of 120

 x :7?.)
       si;Chî
            'ij
              'ê
              fb                           '=




                                                                       :      Z
           .                                                       A> j       c:n                  Q1
                                                                                                   >                    =
                                                      'x        œ .l
                                                                   .          jgg
                                                                                zqgp               O
                                                                                                   O               P .2
                   =                    v                  '
                                                             at
                                                              ..
                                                               ,              R
                                                                              m'=
                                                                                o
                                                                                .-                 t:l o              cs
        .          o
                   -              t
                                  .                     l                      72 o
                                                                               o                    <%              > o
                                                                                                                   w. cl
                   ..     62 n E
                                  ï                   >                         > t:
                                                                               < w-
                                                                                                   'i7 G
                                                                                                   .1 =
                                                                                                                    U %
       d           ï
                   >
                   ç-
                    o
                         .
                          *  e
                          * .œc'
                              E .s
                                  =
                                  *                       t
                                                          )
                                                          '
                                                                               t:o
                                                                               a. o
                                                                                   :                œ) D
                                                                                                    >
                                                                                                    w >. C)         : =7-
                                                                                                                   L *
                   -      =
                          ,n . e.                         )                    *   o                D7 E
                                                                                                    (
                   (7    =*'  t
                              -
                              /  œ''  e     .             '                    Y                                    d  R
                   u, P
                   <     = .2 2   c: *a     '.' '< .'     '
                                                          r                   aa *'=)
                                                                                   q                ;>. *           * -6
                         w G  * w =                                                                *c 0  œ         =e 2o
                   œ
                   *     jr a$ : 'g
                                  z G p K.x ''C.                                 . '
                                                                                   t-
                                                                               :5 .x                /
                                                                                                    = 0
                   t     v
                   1: u3 s
                         .
                         w x .u .ron -*
                                      = zo     ..
                                               ' ..
                                                  '
                                                                               2
                                                                               '   0
                                                                              t.o u:                Q c
                                                                                                        .<         SO
                                                                                                                    o =
                                                                                                                       o
                                                                                                                       *
                   uzot a; DJ a: F- tc                '                                             E
                                                                                                    D 9
                   =
                   .=   * * * * *=-                   ..
                                                       .
                                                       '
                                                                               E =u
                                                                                  o                 o   %          >- %-0
                   œ&                           QTI                           =9
                                                                               *t
                                                                               c =
                                                                                 <;            =o z;               X ..o-
                                                           ..                  Q o
                                                                                 E              c: .e
                                                                                                    cp             ED z.ë
                                                           .                  v5
                                                                               u
                                                                               u 22
                                                                                                P E!               =q) >za
                                                                               c u
                                                                              o r              % .t .               7  >
                                                                              *  =
                                                                              u =r           o ==                   Q
                                                                                                                    o (0
                                                                              o5             = wt >                wt =
                                                                           s o w'
                                                                        * û .o
                                                                       =u =w r co
                                                                                             * y>
                                                                                             u                     'ï 2
                                                                                                                    g R
                                                                        Q > >           3Q   .œ
                                                                                              c
                                                                                              -IqJ
                                                                                                 p*
                                                                                                   c               (o cz
                                                                                                                   = =
                                                                        t) >
                                                                        *               =    * o =*=                             c
                        Q                                                    I
                                                                       = ca ca               C +- <           -* &O =1            (%
                        = =9
                        w
                        a     =
                              Q                                         o
                                                                        r o5 =(u        O    * A   r5    m    * %
                                                                                                                *T uQr.      g
                                                                                                                             '    E
                        lg w w                                         ... >            k9   -n    '
                                                                                                   m     c                   c    *
                        -
                        c                                                  . *
                                                                            .   '            Z- '-
                                                                                                 Ea.          o oï    !
                        &n S
                           G G'                                        => az u
                                                                       .                                      = :
                                                                                                                E *'c:           LL
                        a: s
                      aw œ
                           . a
                           qz (x
                               œ
                                                                       o o =Q*
                                                                                             >* =X
                                                                                                 * =o
                                                                                                    e         .-
                                                                                                              X < o
                                                                                                                   m p       D
                                                                                                                             c    m tfl
                                                                                                                                 = q)
                   =
                   :
                   œI
                   c .q
                       > E :
                       <-)
                         'to! a                                                                                                   Qc (
                                                                                                                                     (7)
                                                                                                                                      7

       *
       (7J
                   o >o
                      aj =
                         e
                         j                                                 Ijjjj
                                                                                        <    Q!
                                                                                              o                                  X* n.
                                                                                                                                 %A
                                                                                                                                 BU
       L
       %)
                                                                                                     N              c
                                                                                                                                 cE
                                                                                                                                 Q
                                                                                                                                 = =
                                                                                                    =
       *
       c                                                                                            uG
                                                                                                     %             r=            'a
                                                                                                                                  o
       2
                                                                                                   CXL                           t
       =
       ='                          œ=                                                                                            q)
                                                                                                                                  )<
       *
       C                      .     s. -                                                                                         c
       e                     .1! .
                                 =9.! !?
                                       ?# =1!         wu   =E
       vj                e    =
                              * i
                                -          -          k     =                                                                    =
       =                .az t: -*2 k7
                                    qp a              s.   mq?
       z
       w
       a
       2
                         F
                         1-
                        .2
                             F
                             e- >
                          ! .=  :
                                e
                                =, .eo> .>a
                                .          = a
                                           .
                                                      5  m
                                                         2 1
                                                      a. a .e
                                                                                                                                 œ
       s           *    J=
                         œ  F-    o
                                  u xy       o (g     kuj aq. ao.
                   uz    > a          .t     o:
                                              @ wo-
                                                      v
                                                      xz   oz =o
       u%n         u
                   i
                   -.
                    -    R   2
                         q) kw
                                 .c
                                  S   ?
                                  qg. $
                                             t
                                            .1        u
                                                      t    c
                                                        ) .*   *
       1
       =!
       .           F-    z >     = o.1      @m) !
                                                =a    ::1 =2 uua!
       c
       2
       :
       '!                             =
       e%
       .                              .e
       ub
       =                              %
                                      zz w8 '
                                            a:                                                                c
        .          x
                  = s e
                       = .e
                          œx
                               ' qp
                           , ..-J; =
                                                                        *
                                                                        o               *    *
                                    ru                                                  fz
     *z
     q       ac w  o
                  2 *ï! =: aP: a
                   -               s:                 *
                                                      =                 =
                                                                        *                    *
                                                                                             *                 =             *
     w
     C
     * '  F
          ï- .ï!
               .  : 1 '
                      vr  O     4  Z                  o
                                                      --    =          '(
                                                                        *z'             E
                                                                                        Q                     =              2
                                                                                                                             .
     2
     o    s. 1: t rup =tu o
                  '     n = t2 k;                     b
                                                      o     w
                                                            2          *v2,             *     *               ku
          @                                                                                   9                *
          -) r
          o    p
               ) a! .a w  ta =o ..x u:                tu    w
                                                            o           w
                                                                        ..                                                   Q
             aq: .1! o s      w    y                  a.
                                                      w     ck
                                                            .) =        >                     t
                                                                                              N)
                                                                                                               * =
                                                                                                              .:
                                                                                                               >: a
    I11jx -
          u
          ,
          .z
          u.ta?=
             =   u
                 >.
                  e-> a*  =
                          .=
                       qz tu
                             'Ev .:2=g
                                                      =
                                                      .
                                                      -
                                                      =
                                                           .
                                                           q ox2
                                                           =
                                                           .   .. ..
                                                                   c                    =
                                                                                        <     u
                                                                                             Q.               c .c           E
          t
          X: >* R
          ..      q, -tez o
                          c, 8)
                              = >  .e                 (
                                                      va
                                                      -    .Q
                                                            .!*
                                                            s, s
      .. > z at at (a o ='
          w   1   .
                  =    a
                       c  .
                          *
                          =  .
                             =
                             r      g                 w
                                                      -    '
                                                           :a =            j1l1
                                                      >    u  s
                                                                                             T
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 90 of 120

 d .'rjljj
         .u@
           rX J' 1 '                r'




                                                                          &
             =
             8                                                            17
             X                                                            2
             t)                                                           =
         *   *                                                            =œ
             u                                                            rc
             uc.               m                                           œ
     e       t
             w
             2           Yt    =g
                               *
                                                         .                 CX
                                                                           *
                                                                           :D
     ta
     =       -
             uz           Q
                          t    ï
                               12
                                                                          @)
     2
     w       x         v
                       x f:
                          >
                          a    ;                                          1
                                                                          S
     .       :n        :       .G x                                       U
     8       o
             =         Go zuz
                           * y: op
                           m
     =
     >       b- >. -M a o =                                               ar
     >       =< m . =
             < cs       t                                                 3Q
     co      s
             o.o
               1- * @ O i5
                         =                                                =t)
                                                                          to
                                                                          E

     #A
     '
                                                                          i)
                                                                          %
                                                                                      Q
                                                                                     **
                                                                                      @              2
                                                                                                     .
      =                                                      *                                       11
     X                                                       =            Cc         X*              z;
                                                             Q                  -;
     c                                                                    r*    =                                                   c
     2
     .                        t&                                           c         C
                                                                                      *              C(D   2*
     %(4                  R                                                Q
                                                                           Q>
                                                                            ;   *                     &    *                   %    E
      Z3                  X
                          = t=a                                           X          -*              O                         c    œ
     'u
     uo                   =                                  S                  kë
             w           .s a
                            x aE                             2            9          r
                                                                                      o              R     o                   N
                                                                                                                                    LL
     *'      z
             o      o y a -:5 t*
                       * .t     àh w
                                '                            c            &
                                                                                 E   >*              c
                                                                                                     qz                        &
                                                                                                                               c     f: ID
     y       r
             5      f
                    R
                    o) w
                    =  * .g @
                       %    a       (U                                                                                              =c c)*
     '
     =              c  o r  =:a !
                                5r p
                                   .a                                                                                                q: œ
     .
     S       =
             o      o  x  z
                    E : G % s   >  Z                                                      O
     (5
     'P
      Ch
             w
             =     =. o  8 =o o > œ&
                                                                                <         III
                                                                                          O
                                                                                                                                    X* n.
                                                                                                                                    QQ
                                                                                                                                    -1
                                                                                                                                    % Yœ
     C*                                                                                   q  1
                                                                                             mQ                                      Q 6
                                                                                                                                     c
                                                                   C:                     Cs
                                                                                           'c                      c                = n
                                                                   X                      G q
                                                                                            2;
                                                                    4D/
                                                                   ..                      m
                                                                                           *    -X                r&                 E a4
                                                                                                                                        a
                                                                                                                                    .9 +'
                                                                                                                                     t)<.
                                                                                                                  jb
                                                                                                                  (
                                                                                                                  't'
                                                                                                                    f'
                                                                                                                     b
                                                                                                                     ?
                                                                                          mf5   c
                                                                           œ               *    c
             @)                                                            S              =     X                                   &
             =
             o:
             ;          x             *
                                      .                                   ZX              .(
                                                                                           j *'
                                                                                           p %C
                                                                                              '-h                                   r
                        a
                        - =,          =                                    œ               O    vn
             5                                                                             c    .
                   E= a- .
                         2E   t
                              a
                              =k
                                                                           c
             o      ;*                                                    EX              ==    o
                                                                                                I                                   œ
             s     x2 m- a z .g                                           L)               R ;
             ki    V  a.
                    2S a *
                         .  o
                            p =                                                            PU
                                                                                          = =
     .
     .,      x
             o: z
                'z o
                   Rx  <g &
                     o l  c,                                                              oS -
                                                                                             Q
                     œ    =                                                               x  m
     =                                                                                    o
     *                                                                                    cp X
                                                                                             *s
                                                                                             q
     c                                                                                   o 2!
                                                                                         X
     Q                                                                                   ch D
     %                                                                                   O G
     >                                                                                   *
                                                                                         G k=
     2
     .
     qp                                                                                  5 kP:             c
     X
                                     %                       *
                                                             *                  *
                                                                                Q     * ii
                                                                                         P E               œ             D
     m                               E                                               ** gr; =x
                                                                                             a)            Q             m     *
     v'      t                                               *                        o  <                 =
     =
     *'      =7                      c
                                     =p            x         2                  D    s. >c. *
                                                                                            2              =
                                                                                                           ku            1
                                                                                                                         .
     2       s                        =   m        e
                                                   sz                           *     * :x  < .                          c:
     o       a
             o                     t' z
                                   w      tu
                                          2       ro
                                                             *
                                                             *
                                                                                S    >o c O
                                                                                     .
                                                                                     t' o cx
                                                                                            :!             *
                                                                                                           *                   ke
             o*        -
                        g'
                         o: =
                            , Eo          > P'<              !2:
                                                             .                       * -s
                                                                                     &  czp >              *t            D
   11luI =
         a
         ou.a =
           c  % ak
              (  ls=
                 : .j w
                      u
                      az
                       :ja o-
                         .  .
                            a,q                              c                  <    X' e.
                                                                                        fu >
                                                                                           ta              c
                                                                                                            :xp          >:
                                                                                                                         u'k
                                                                                                                           s
             F
             v-t=!
                1 x2: .=K t   = )         u    =
             uaa
             =  a:      aakN  %
                              .
                           y: =>          <
                                          tz
                                           :   o    2z
                                               z,t kz
                 . i:- t
                       .'
                        s t o to          u
                                          =    q
                                               a . s.
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 91 of 120

 .   .sL
       .ïwA
          . Jîjl!




                                                                           =             >
                                                                                         O
               FI                                .                         =Q
                                                                            J 7zà
                                                                            ta o4
               -
               œ                                 :                                       b
               o
               t:                                                         .9 L  2
      .        uz                                                          n tp          -Q
               = =                               .                         's  d
                                                                               '
                                                                               c          2
                                                                                         rX
               t;    a                       t                              67 cs
      (:f      .
               =-.   :
                     * 'P
                        *                    j                            n o             >
               >
               /     ia
                     e- o8
                        5      cn
                               G
                               .             x
                                             . * '.
                                                                          % g.            :
                                                                                          Q7
      '
      =n
      2        o
               =      *
                      b=
                       a*      ;,
                               *             I
                                             2                            =2 Y0           c
      w
      *        :a    ï te      y x           r
      0
      o
      =        o. * t
               >    ! d: R
           qj .xw v zo                                                     6* .
      >
      >
        : .m
           *  =-. =. x                       l                            =E .
                                                                          Q =
                                                                              #
                                                                              o
      cz      .*     * * @ o':-                                           %O =N
              o
                                                                          r mm
                                                                          U
                                                                          * xc
      qs
     =*                                                                   Y2L ..G
                                                                                X
                                                                                2   I
     A                                                                               Q
     7k                                                                   > m
                                                                          N îz      *J
     =                                                 *                  c7 e
                                                                             c      L.
                                                                     e'
                                                       Q              o   '
                                                                          (% k7      *
      =                                                t)             >    * j2.                                   c
     2                                                 *             r
                                                                     .    n          *          *                  X
     GD                                                              *    = =       C           œ        &         E
                      *                                                             -*
                                                                                               *
     ==u       m      Eo                                              V                                       c    O
                                                                     '-
                                                       c                  .Q =       o                   (5
     u         o                                      **
                                                                     X    mo :$                o              N    â
               œ
               o      kl                              >
                                                      =
                                                                                    Z* XE
                                                                                    '          =         *1
                                                                                                                   œ
      #        e.     a:                              c              #-   b:
                                                                           u =.     > =X       '-
                                                                                               m         K    D
                                                                                                              c
     *
     0
     .         M
               =
               -       =
                       H
     S         œ
                      .
                      2<                                                                                           r ql
                                                                                                                   c (7)
     =
     r         ul
               =      c
                      =
     .t

      3
               -
               o      o
                      t2
                                                                     <              Q!
                                                                                     o                             =* a.
                                                                                                                   OQ
                                                                                                                   BY
     Q:                                                     :Z                                                      9E
                                                                                                                    c
                                                                                                                   = .=
     *                                                      =* *                                    r(
                                                                                                     D
                                                                                                     =              'a o
     c                                                          3
     2
     11                                                     -7p c
                                                            'B
                                                                                                    to             9o <-.
     -:
      5
     cp       *                         m
                                       'o
                                        H                    = =*                                                  q)
     a:
     q:       o
              œ                         tz                   œ%
                                                             k
     <=
      te
       o      o
              (az
              u             = .
                            a <
                              :
                              ij     o #
                                       .(g                  Ow w2                                                  =
     w2       cr           :6 =      e
                                     .
                              c) t: = u 2!                   o D
                                                             *   J                                                 )<
     .S       u            u
                           .           <e.                  r*   x                                                 œ
      2       <       ta   ' == =
                           n     o h:
                                    2 q
                                                             k   *
                                                                 c
     b>       =
              o      to    P
                           œ = = *?
                               2= t t
                                    * '15                    &
                                                             X =2
                                                             c
                                                                 *
              m       =    k$ x =m n: -q
     *.       =
              uz      o
                      *                 ,
     =1t
     .        œ      at
                      *. 5
                         > r%
                            o (!
                               o! V
                                  = =
                                    c)                       i2 qz
                                                            > 2
     e                                                      >
                                                            CD >==
      =                                                     6* 5
     w2                                                        .
      S                                                     .>.
                                                             & o
     M
     .0                                                     =œ U=
     œœ                                                     :D o                               c
                                                       m*   m
                                                            82 .
                                                               =-    *
                                                                     Q              *
                                                                                    **
                                                                                               *V
      *                                                c
                                                       *    a) h
                                                            *   qz   r              *          O              *
     *)
     fO
     =                     =                           o    G   D                   *          =
                                                      ...
                                                      =     œz *
                                                            2   =
                                                                =    D                         =              2
     *J
     2
     L                      F,u
                           œq                                        *              *          kl
              fa                                       w. y; :
                                                       *     D1
                                                             l       S              9          *
                                                                                                              .Q
              c-     w e'                              > .2 *J;                     Q          *              k
     Il11: uo
            t
            =a k
               o$a
               e z
                 er:                                  'a == œ        >                         2               E
             z œ   w
                   o                                  c <5           <                         c
              >      S .
                       2
              %      '*
                      = =œ K
      -       o      (3 > >
                                                                     A              32
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 92 of 120

 '
     ..'î
        Avi3#
            .k
             k'3krêa)s S7:f
             '                        ' ' ' '-j
                                              .l




                                                               S                           =
                                                                               ta          (u
                                                              ?G     *         .R          >
                                                                                           O
                                                               .c    v                     .
                                                                                           fa
                              o                                X     o
                                                               Y=               *
                              <                                 to                        a2 %
              e               $                                O
                                                               >               rQJ            G
                                                              < 0              3          =. b
                                                              n. E
                                                              0.
                                                               1 o             .Q
                                                                                K          > Q
                                                                                           u >
                                                              Y œ)                         DJ î
                                                                                           C
              o
              c                e@
                              f.r                             & =
                                                                -              P           N A
           2
           %                   fzxutp wcœ/. e
                               c                               % E
                                                                                           u
                                                                                           O o
                                                                                             œ
              tl               =  S
                                  c    o    .x                 ç o
                                                               = =                         S
                                                                                           = - D
                                                                                               .
           =                   œ
                               wje:: -> u.>
                                          . oe                Cvs +4                       * =
           >                  (q
                               0 .G) <cu C   677               E =w                        E   q
           >                                                   q/ o                        Z;
                                                                                           w ::
           n                  * o o                            G o
                                                                                          =o ..!
                                                                                               &
                                                                                               o
                                                               c o                         c c n
           (&                                                 xO  E
                                                               ug '                       w2   :
            D
            *                                                  C) X
                                                                  w.                      XX .2
                                                              g=                              =2
           #>%                                                o =
                                                            g; 'o
                                                                (7
                                                                 <                   m@   !!>>
              D                                           * t                             w
     r (D                                                =u   =u c
                                                                 <                   *-   e
                                                                                          &J>
     '''
     jr
     ;j!                                                  Q > >'          3          .*
                                                                                      -
                                                                                      =   Y JD
     %   c                                                                            œ      #
                                                                                           cp .                           c
                                                         =ï >
                                                            O >
                                                                          =                         *
     *' *
     j
     '  2-                      u
                                0-a                            c                     œ    wo *
                                                                                             .-'
                                                                                           œ u
                                                                                             C 1    œ
        qs                      =                         = 5
                                                            o =*0
                                                                          *                         œ                     E
     E =t
     :  C2
         3                      ;
                                =                         c >.            k9         =* e
                                                                                        o
                                                                                        - m
                                                                                        ' &                   (5   c      *
     Y ku
     &                          el
                                S                        '>
                                                          - :; :4                    kvë ''
                                                                                          E- a
                                                                                             m$     o         œ
                                                                                                              (2
                                                                                                                   N
                                                         = -: (w                                    =
     ès *>
     q                          e
                                (p *
                                   t
                                   c/
                                                    *
                                                    œ    c o G                       >* =f
                                                                                         *u =x
                                                                                             -      m-        &
                                                                                                                   =
                                                                                                                   c       O (D
  t1j       Q
            =J
            C        Ir =
                        >
                        o              ï
                                       (8
                                       aaj          E                                                                     rc ( %
  ;
  y         =2       uz :
                        œ             .o
                                       tJ                                                                                  N %7)
           =$        =
 Z<

 v
  U
  Q        'v)
           E
           Q
              y
                     h-
                     o ro             ,
                                      u
                                      .=            o
                                                    *
                                                    >
                                                                          <          Q!
                                                                                      o                                   =@) a.
                                                                                                                          OQ
                                                                                                                          >Y
 e         *                                                                                                              c E
                                                                                                                          9
                                                    >         c                r           u X
                                                                                          Dr u;
 11 .                                               ql        Y                              c
                                                                                           G o
                                                                                             s:p         U
                                                                                                         =* >             = .=
  Q
 'o        mc
                                                    5          =* .R'
                                                                   B
                                                                               '
                                                                               q-z
                                                                               e'          m (p          *:
                                                                                                         f
                                                                                                         n0c>             ' ao
  #        o
           w                                                                   c
  l
  o        S
           .                                        2         .& *
                                                              '7c
                                                                ip =*          %          œTU 9
                                                                                              c          t5 =             o<
 ->.       :>                                                                              *  r          U                m
 0
 -
 ,
           P
           %v
           =                      s
                                                    D
                                                              *      >.
                                                                               œ
                                                                               c
                                                                               rc
                                                                                           c u
                                                                                          = X            O *E
                                                                                                         E  o
                                                                                                             '            c
 &         o,                      c                          -
                                                              .J    -w                    .!
                                                                                           .? *          : A
                                                              e     .2
                                                                     .         77          p +o'         s e*             =
 =
 c         =             s        :2                          o      r                     C) @)
 E
 a
           2
           w         w N.5 = <o    tp u.
                                       r                      *
                                                              r      =
                                                                     œ                    == oo          = c
                                                                                                                          œ
 o        .!2                          o                                                   (> C:         X =52
 >
 :
 E i
   2
   >                 ;z .04t:: %.
                     u          P- '
                                   O2 *=                      !
                                                              (
                                                              sf *
                                                                 1)
                                                                 c                        E  X
                                                                                          a:==           *
                                                                                                         6 i:
           .         2
                     f
                     n x2z .
                           8$p.- .u
                                  q)                           0 -2
                                                               =                          r =            :5 *
                                                                                                         .- .t
           @                                                   * p                        <
                                                                                          D
                                                                                          O' o>.
          .!)
           =l        0
                     -
                     < e,. .
                           g
                           c
                           rzl >o z
                                  a.                          .î
                                                               ?o
                                                              > 22
                                                                  '-                      >s
                                                                                          X  *
                                                                                                         * r
                                                                                                         c
                                                              >   =
                                                                  u                       = X*           o G
                                                                                                          *   r3
           e                                                  Cl >                           ql
           c                                                                                              X
           %-
           2                                                  '*
                                                               SIcz                       tm O           =O    0
                                                                                                               o
                                                                                          O
           >
           Z!                                                 r>. n                        G =            c   r
           .                                                = Y                                          P œ
           *
           Q:                                               % =                            aQJ P    Q 1
                                                                                                    o të
                                                                                                       a8o2
                                               *)        *  Et S          *           *
                                                         m .2 =                            eE  E    m. =q
                                                                                                        = k
           #
           m                                   m
                                               .
                                               -         I
                                                         *  cw z
                                                               Ef         c           *        .f
                                                                                            QJ y
                                                                                               Y     t) z =w       m
                                                                                                                   *
           q
           m;
           c                                   >
                                               o         t) r .                       *
                                                                                     .*
                                                                                            :.
                                                                                            =  o     =   S. tB
           *                          œ        c)           :7 qr                    >    > 2       =    e ./
                                                                                                            .      '.
                                                                                                                    2..
          L2l                      S
                                   =
                                      tz
                                        M                 çfh v5 17       *Q          *
                                                                                      u   Q U       ul
                                                                                                     *   =  o
                                                                                                         a$ E .    j
                                   = *1 =o                u ys
                                                          *      (D
                                                                  Q.                 *J   c= Xr      w
                                                                                                     *    E o
                                                                                                            tl     k9
                               *â .o tl g                                 Q
        111! t       uz        t
                                                         => .'2 *J;                  œ
                                                                                     u. .œ
                                                                                         = >
                                                                                                     >   =o s
             2:
           s <
              : i
                =%=c
                  t e
                    .>
                    =
                m x c
                      a
                      j             -                    o < r
                                                               Qq z
                                                                 .w
                                                                          %
                                                                          <
                                                                                         - N        c
                                                                                                    c US :w =
                     œ
                     :a        .E    2
                                     o -
                                       ol      =
                                               ta
                     *
                     =
                               UO   *o
                                     '=tN      E
                                               =
                     ..        <    > v) :7
                                                                                     T
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 93 of 120




                                                                                       Q>
                                                                                       O
                                                                                       QJ
                                          '
                                          .   .r'L   .                                 .t
                           2*:                       (                                 (D o
       .
                           'p
                            o 11                     !                                 a e
                           tw: c                                                       .2 *
                                                                                       =  u
   U        =
            o'         zo ! v'
                        =3h '
                                                                                       q
                                                                                       <
                                                                                        )D
                                                                                       >. C)
                                                                                          >'
            -
            +         * 1u  5                                                          O .S
                                                                                       o
       A
       c    <
            u        j=    ï'XQ(p. <q'
                        g' >
                           ar        h
                                     )                                                  =    (5
   :2
    -       =
            &
                     Q ir                '*                                            %O-   (
                                                                                             tDp
   -
       q;
       w    uz       aW toi X
                      * o   c Q
                              xCR
                              o               '
                                                                                       Sc     O
                                                                                              .
                                                                                              <
   =o       *
            œ         o
                      o s * g
                            o d
                              o?
                              *=.                                                       t     c
   >
   >
            t
            u
            >
                     z k1 > =
                            2 (
                              =
                               D                                                        E
                                                                                        =     2
                                                                                             w:5
   cz       -
            =
            o
                     * * * * us                                                         D
                                                                                       rO > Tm
                                                                                        C. .t
   Y
   t4                                                                                %
                                                                                     > .t
   =                                                                               r gl 2
   #                                                                               Q CD .q
                                                                                         cp
   N
   =                  c>                              *
                                                                                  'm
                                                                                   * S
                                                                                     v.!>>
   CD                G.                              =                            K- c
                                                                                  *  O1
                     a                               &'                 3          *      JD
   cy               ow                               Q
                                                     t)                 =Q         = o, ZXZ
                                                                                   * o v'          *                     c
   9                 *                               *                   Q                                               %
   ::               2 =                              c                  *         = .  a- h
                                                                                          .O-                            E
   o
   =        m
            t        = :                                                          -*  o   *        O         r+
   =        vu)   = ':
                     .- %                             =1
                                                       71               kë         t) r' q&z
                                                                                                   o          *    N
                                                                                                                         *
            a:    2 c) =
   '        =
            o u .  :o> '
                       uoa                           =>                           .c u
                                                                                   * X o
                                                                                  > =* =
                                                                                       .
                                                                                       -
                                                                                                   =          :7
   q)
   #        fa c=
                =z .# o Et                           c                                                        C)   c     qj C
   S        (
            =p uu ç=& .l2                                                                                                = œ
   =)       ..-   t! tt
                      2z :3                                                                                              c (7)
   v        >     œ                                                                                                      (7 œ
   !E -
   *
   o
      o- z
         -
         c+:,
            . -
              tu
               :                                         11111
                                                                        <         Q!
                                                                                   o                                     =* œ
                                                                                                                         =
                                                                                                                         %A
                                                                                                                         BY
   *                                                                                                                       q)
   CZ                                                       c                =m        X                 c
                                                                                                                          QE
                                                                                                                          c
                                                                                       CM                =*; >           = n
   to
   =                                                        =* ...;r.                  G
                                                                                       *                 J
                                                                                                         v) z(Li
                                                                                                                          iat)
   w2                                                        :z' =                                                       mo -
   S
   .
   =
                                                            ..
                                                            -f
                                                                 ez
                                                                 =
                                                             o4 =(
                                                                 D
                                                                                       X
                                                                                       œ                     1
                                                                                                         /c =-              <.
                                                                                                                         q)
   =a                                                       qh .                                          DE
                                                                                                          5   2          c
   tœ       *
            o     &        r =
                               e G                          =
                                                            -t
                                                               :.
                                                               .b
                                                             w 'M
                                                                                                                         =
   2=       *     a            w t                              gd                                       'E œ @)
                  ë := 2œ      o    o)                          =
            ..
   %        <          =   t
                           >
                           u   !! aw :                      *
                                                            O' W                                          = c            K
   'ô       *     -t b  -  =
                           =  a.
                               !! -
                                  =                         = o
                                                             *  ç
                                                                o                                         X -62          œ
   s        t:
            =      t:' a. . f: .G
                   >                                         t Q
                                                            .=  cJ                                       % 82
            ..
            >      if =q; Ga. 'M E =)                        = =t                                        11 o
   *b       .-
            œ     .o, sp ( =  =t
                               z
                               v: cx
                                                             *
                                                             w                                           v   .t
   G2
   -
   =        o     >(7 a'-. -
                           $) t    .;.
                                   =                        '
                                                            >
                                                             b? E
                                                                *                                        X r
                                                                                                         E txl
   +.                                                       > =t<                                        o G
   e                                                        co >
   Q
   r
   w                                                        q
                                                            5x> c
                                                            :   >z                                       =q5r
                                                                                                          D O
                                                                                                            o
   C
   '
   (g                                                       0
                                                            .
                                                                 o                                        = =
   a
   .
   qz                                                  =
                                                       2 %rm;                                        Pu' i
                                                                                                   c W
                                                                                                     (   qz
                                                                                                          a
   X                                                 * m
                                                       = -v
                                                          n
   '                                                 m 52 =             *                          =*     13
                                                                                                         =Z
                                                                                                           ato
   *                                                   r     o   h!               **                .
                                                                                                    t)    * u=
   .)                                                  *     =
                                                             m                     *                               *
   v
   =        m                      x                   o     0, 5cp                *               =
                                                                                                    =    s? .
                                                                                                         q
                                                                                                            1!
   q
   2)       tu                     o                 =.-     t?  !!     =
                                                                        *                          ua    2l -c
                                                                                                             tx    2
   LJ       a:
            t)
            =
                  '
                  J ;
                  (p .=
                                   8
                                   .
                                   =                   m.
                                                       w
                                                            =72 =*      G         ë
                                                                                   *                *        E
            o
                                                                        .                           w.
                                                                                                    * G      D
                                                                                                             =     àëz
            @) G aF
                  a-) =g xo        c
                                   !
                                   a                  *.
                                                     .> *' G
                                                        =  q?
                                                                        >
                                                                                  Q                > =o      G
  l1lue
      o x.
        p '
        u  q
           -
           'u . o
                =I oa o
           o :! a: ro >.
                                                     .
                                                     oc =
                                                        <
                                                        -us             <         Q.
                                                                                                   =  u
                                                                                                   c UU
                                                                                                      Q      =
                                                                                                             $7
            t:z w2 a. : :E l
                           d
            o
            :     tz y > = o
                           z
   -        *-    œ:
                   !kt c
                       oz c
                          =: >                           1111
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 94 of 120

 d
 *




                                                                                     E
        .                                                                            CN               t)
                                                       œ         .. .                = r             =D           >
                                                                                                                  C)
                                                                                                                  L)
                                                                     =.
                                                                     %               t
                                                                                     po =o
                                                                                         '-           *          i2
                                                                                                                 .
                                                                                                                 c o
             c
             o                      .e
                                             û                   '        $*         32 .-o
       .     -                  ï                                 >                   >
                                                                                      o t:           =           X
                                                                                                                  1    %
                                                                                                                       U
             w
             <           .D j: E                                                     < O             3           E(D   u
                                                                                                                       =
      d      F-
             *            :
                          4. o
                             E .=
                                S                                              )
                                                                               l
                                                                                      d
                                                                                      c
                                                                                      as
                                                                                       > o
                                                                                          Eo
                                                                                                     rQ)           >
                                                                                                                   w >' Q
                                                        .                                             A            O .E
                                                                                                                   o
             ou
             k           a=:    = ==
                               .e
                                         r    .
                                              ''.                              '          (p         P             ;>.' m
             =           w:     c. a     2!
                                         .      ;.                                    2x =>.
                                                                                     .c                            v    t
                                                                                                                        n
             œ
             <            z    =*  %
                                k; .
                                         w
                                         c m .)..., '..
                                         s                                            E   EE                     N*O- œ tp
             tz          G
                         .     x ! '2
                                    o    s. p    ..                                   uEa: o                     Nc o
                                                                                                                    <
                                                                                                                    x
               wl œ
                  T: k g'.=
                          9 =Cè                         '
                                                        L''''.
                                                           .'                        tvA ia                       X c
             ;z=
             =
             u
               = *=
               Q    *19*c
                        r*e
                          .= u                          .
                                                        '
                                                                                     Ex
                                                                                     *
                                                                                       y)
                                                                                       =
                                                                                                                  E
                                                                                                                  =2%
             =o                              m.-                                     wggo                        =& >
                                                                 ,'                   o <
                                                                                      u =                           r
                                                                                     'E! '
                                                                                         G
                                                                                         z                       2 !!
                                                                                     Q u                     % ..1
                                                                                                             X
                                                                                     ï=                    % i2 .2
                                                                                                           o = =o
                                                                               *
                                                                                     D Po
                                                                                     ie
                                                                                                           = œ >
                                                                                                           d
                                                                                                           - *- >
                                                                               =     %    =c               h. * c 5
                                 x.                                            Q
                                                                               <     >w   >=    3           œc
                                                                                                           .- %cp; X                             c
                           F '>
                              *                                                =il uD>
                                                                                                =          q)          =     *
                              =
                              B                                                    L: tn        Q
                                                                                                *          c p +- wO'
                                                                                                                             *        CY         E
                     = a(
                     G
                     .k
                      p
                            a0
                        q0z (œ
                                                                                v
                                                                                yj J>'mN
                                                                                = Q             kQ          * o =
                                                                                                           -t) a & o                  m    c     *
                      ql = =
                      =                                                        '
                                                                               -> :;%                      .
                                                                                                           z ,   s           o        q/
        h             E wC-h oj                                                lu xa m                                       =             D     tl- co
       *
       të)           i* == S                                                   o ow -G                     >* .6
                                                                                                               X q>
                                                                                                                 =                    K
                                                                                                                                      Q    o      (7 =
       c     o        > D ==                                                                                                                     rc o
       (!    =        = L) X   lg
       =o
       t     -
             0        E eo b
                      *
      2.
      .

      *
       2.
        !:
         3   =
             :2
             ;!
              1 u,
                 -
                 :
                 1         '. '.
                               '1
                                ::
                                 ..
                 .d-.r.,,j.., .::.:
                     .
                         ::l
                         '                                                         1.1
                                                                                     1111
                                                                                                <          f
                                                                                                           I
                                                                                                           E
                                                                                                           i
                                                                                                           l
                                                                                                           ql
                                                                                                            :
                                                                                                            l
                                                                                                            -
                                                                                                            :
                                                                                                            li
                                                                                                             -
                                                                                                             ,
                                                                                                             l
                                                                                                             ;
                                                                                                             i
                                                                                                             I
                                                                                                             l
                                                                                                             -
                                                                                                             :                                   n X
                                                                                                                                                  m Q.
                                                                                                                                                  (U
                                                                                                                                                 =d
      Q
      o
                                                                                                                                                 % U
                                                                                                                                                 c m
      C                                          v)                                                                              :%              Q E
      v                             o         .=2 e                                  c
                                                                                     %                                           c
                                                                                                                                 (
                                                                                                                                 D
                                                                                                                                 =
                                                                                                                                                 '
                                                                                                                                                 grt)
      c
      m                             2
                                    =         E x
                                              o   '
                                                  q-
                                                   z                                =i'.
                                                                                       z.
                                                                                       a                                         =               = jj
      2
      w                    *     w
                                 .9          'B m  =                                -
      S
     .=                    cC:
                             D    =          1c5 .ou                                'R7r
                                                                                       îX*'                                                      tl)<
                                                                                                                                                 c
      C>
      q:                   to     o                 -                                o! =c
      a:                   S
                           .
                           u.    tr       = .< ? M.j to                             .!                                                           c
      .5                   o     o, xm =  o t% u ..2.
                                                   .- i=                             c z *
      to
      c      *1
                           s
                           .
                           <
                                  o   =
                                  Rl rœ u =   =
                                              q
                                              o$ o *
                                                   X =
                                                       op                            a: -x
                                                                                    ='- .
                                                                                         zr
                                                                                         >!
      2      =
             ra      cp          =ço =o fao =
                                          t            o                             o :7                                                        M
      %
     -6
             <      .G   P
                        e=
                                  *(
                                  u
                                      x> ço'  <p. t=? <
                                                      4S                             *- Cr
                                                                                    = q)                                                         œ
     S       =       #            =   o ti
                                  * =r. ' 7; ( a   %  =                              l
             u:
             o
                     t@ 1:
                    k%
                    'uu .         Q       o  -42
                                 uo. .* .. ..a0 u
                                                   .
                                                   (p '
                                                      :wa
                                                   x) t                              ssf s
                                                                                     =
                                                                                     t   q=)?
                                                                                         =
     m.      j.
             o      ?o =q)       .=. t up >   B    A  =                              .
                                                                                     !: iJ
                                                                                         ?-
     .*
     =       <      < :=D             q   o   >
                                 < ta :c < :z: f   o  rou
                                                                                    > Q  t
     F
     *-                                                                             >
                                                                                    (o =>=
      c
      o                                                                             B :z
      '
     .a
      g;
                                                                                    >-m
                                                                                    n *
     .                                                      =                       =
                                                                                    t =i;
     q,
     a:                                                     ii
                                                             '                   uo .-
                                                                                     o                                       c
                                                            .0                 * t              *                            Q
       .                 :                                  a=                 m
                                                                               = l
                                                                                 qng.=
                                                                                     !?         th         *
      to                ç                                                                                  *                 O
      *
      =                 'o
                         @                                m
                                                          mo w
                                                          r  .(=0               o w
                                                                               .o a cr Ei                  *                 3             *
      .
     u2a
                         m
                        Dfv   wc:
                                                         aqâ . =               =-' =u,, =!?     =
                                                                                                *          *
                                                                                                                             =
                                                                                                                             m             62!
                                                                                                                                           .
                                             =        .- a: to4                 * f bn          :
                                                                                                .          9                 *
             <
             C
             ra
                    tta  Cp    62
                      ? .G zx j,
                                             <
                                             o
                                                      (a '1t
                                                          e Y
                                                                                * **
                                                                                > 2 u                                        *             e
                                                                                                                             2             œ
     1ljj <
        g o
            >w.
            =
          = =
               =
               >.e
                 =
            a .9 =
                     R <
                 to; Y
                 R   = f
                           .
                           -s
                            q::*
                               >
                               c'
                                :t.
                       =.7 mo .o. c
                                   a s a.
                                  sp f;
                                        r <=w=**                      .
                                                                                                >
                                                                                                <                            c
             >.-' * :2
             .       ru (7 a=                n        .R
                                                       .' :q
                                                           /) w*
                                                               c: .o-
             :
             c: <
                =: tz
                    ,  , lj u.
                    7 <!                              =<
                                                       poc: c. =r-
                                                                 q                 111
      .>                     *
                                                                                                A          EY
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 95 of 120




       1
       .
       d                                                    u e >
                                                                 =*'
                                                            Zz +o- r
                                                            o
                                                            :>w .Z
                                                                    cl = qg
                                                                              q;
                                                                              +-
                                                                              &                    œ
                                                                                                   >
                                                                 =? 8 rcu =u.
                               x              '.           .S
                                                            * .> +
                                                                 =- = o >s
                      (         ' g.,         ,:            c u.
                                                               = r- x(u .S                                                                          s $ p
                                                           .9
                                                           .
                                                             -o >.%@) .jd
                                                                        - .n1!                                      <
                                                                                                                    o.       >< =
                                                                                                                                tz n              - (
                                                                                                                                                    u5 .
                                                                                                                                                       Ya :    to                :7 uo
                                                                                                                                                                                 &   ;o
                                                                                                                                                                                      7. .
                                         *
                                         *
                                                            (5
                                                            tg L9.G t2z ...s
                                                                                                                                   -              (m.J (tD?    X
                                                                                                                                                               o
                                                                                                                                                               ko m        z     Uh +c-r .
                                                                                                                                                                              Sg g g '-
                                                                                                                                                                                         s
                          *
                          *              œ                 .9   v
                                                           > o IS .S. >B
                                                                m  œ                                                         l     (
                                                                                                                                   n<             = =
                                                                                                                                                    *.
                                                                                                                                                    = *o
                                                                                                                                                    o   5
                                                                                                                                                               *
                                                                                                                                                               c (vuwa .c
                                                                                                                                                               c
                                                                                                                                                               o
                                                                                                                                                                           &
                                                                                                                                                                           '- E =ia =.ô *.
                                                                                                                                                                        X. r
                                                                                                                                                                        .  t; P tc to '
                          c
                          œ
                                        .2
                                        =                  Q    *  c   u-   O                                            =              t7        (z) fn      F- i- c) > S R: g: ;       .
                          2
                          .             G
                                        .
                                                           (2 -Q? o :D *
                                                                 n       o qz                                            C    p:
                          *
                          *             *
                                        m
                                                           e= .rr * >h .2
                                                           o m =c = l                                           %        K = +.
                                                                                                                             = <=
                                                           rf? .0
                                                                >. qzG>x œ
                          2o-            =q)
                                          u.                       n.    m                                                              X
                          OM'           =<                  o!! g
                                                                o= * c.
                                                                      to =
                                                                         *                                               =!             >                      )
                                                                                                                                                               M                          c
                          *             q)                  E = G  * >.. G
                                                                         -
                                                                                                                                                              o    >    p    .B 19        (U
                          T
                          .
                          D.
                                        =
                                        q)
                                                             c
                                                             u
                                                             f-
                                                                o =
                                                              p >. c
                                                                   o k
                                                                         o
                                                                      a) r
                                                                                                                              o
                                                                                                                              u    a:
                                                                                                                                   <         5     a
                                                                                                                                                   Y
                                                                                                                                                  ''
                                                                                                                                                    :         >cb i;. ,
                                                                                                                                                                  û2  aç?-z ma -nx
                                                                                                                                                                                 o:      .oE
                                                                                                                                                                                         ,
                                                                                                       =                                           o m         to m *' o    qo uo
                                                           .î! .Y
                                                                o .1! =
                                                                      o ra?
                          œ             r
                          X             (D                                                             >                                          n:8   =>
                                                                                                                                                         q) :R
                                                                                                                                                             r     -R) >?: >k- .: t: 2 ' 'u=
                                                                                                                                                                                         J (l)
                                                           o to ...
                                                           cr
                                                            o ..,-n  =. e
                                                                  m
                                                                  i5 sc .G                                                                        =r    z4p =o     =o =q? =o =8 z3 = ch i'(v.m m
                                                           =   E > u =E                                                                      >t                                           rc *
                                                           o .
                                                           >x t*$ To lt o                                   &                                                                              (U U)
                                        *                  6
                                                           o <. .'Pw '(
                                                                      P> .
                                                                         *G-                                *                                                                              n O
                                                           S R =X o   u q)                                                                                                                 œ (l.
                                        œ                                                                                                                                                  œ ..
                                        2                  (p z p a- u    o                                                                                                      zz
                                                                                                                                                                                          .- l<
                                                                                                                                                                                          w- ..-
                       o                                   ta.r* q$ 2 E c    i;p                                                                                                 tQ
                                                                                                                                                                                  t        O  c
                       mQ               =œ                 S c
                                                           .
                                                           o o =V =qz o
                                                                      u. c
                                                                         ox                                                                                                              .c q)
                        *               =                  t c c > œ
                                                              c. o * z P                           >
                                                                                                                                   =
                                                                                                                                                   j: :sup .a
                                                                                                                                                            g      ;. y
                                                                                                                                                                      B     s: z$a cfo .,
                                                                                                                                                                                        .:ao   E
                      L2a                c
                                         œ                 o .q
                                                              m) .Mto .c =G o
                                                                            o                                                                     eY : ri aï          s  $) --
                                                                                                                                                                      J; =   e' *
                                                                                                                                                                                (7
                                                                                                                                                                                 0  P
                                                                                                                                                                                    =   '
                                                                                                                                                                                        d  t
                                                                                                                                                                                           uu.nt)
                          *                                                                                                                          s 7             =o >= >ro >= >.12 .
                                                                                                                                                                                       >'-tœ)<:;
                                                                                                                                                                                               (z
                                                                                                                                                                                                7
                          w.            m                   >    u a =  ta (=7 n.
                          ql            D                                                                                                         .9 2 u : :<
                          t             *                   c3   G =u- t/ m mT                                           &
                      c                  *
                                         *.                  *   u
                                                                 :> >.oq*l 'n
                                                                            E 1:                           9
                          R
                          (p
                                         -
                                         m
                                         *                 .=    .
                                                                 (7 c; .!? ov ç;                                                                                                          =
                                                            .P
                                                             >   '->'=o
                                                                 (    . o
                                                                        l 22 = .               <                     >
                          I
                          *             .S
                                         ql                 o .S     htz ro= o                 R                     2                                                                    X
                                                                                                       Q:                                                                                 œ
                                                           =., .=
                                                            tp .P>
                                                                      o R
                                                                      c.
                                                                     vx  .9
                                                                           g
                                                                           k  :t>x
                                                                           w...
                                                                              !2
                                                            * nx
                                                            =         E %
                                                                     (s * =
                                                                           = ' >
                                                                              tu                                                                   O
                                                                                                                                                   e'         '   os    Cë un *8v2 zr
                                                            = o
                                                            o        > Q J E g)                                                                    Q
                                                                                                                                                   mt -vQ
                                                                                                                                                        vl    =u qqo)   jj = u
                                                                                                                                                              oa rce 'toz .c
                                                                                                                                                                           :! c
                                                                                                                                                                              qz .'m ja .
                                                                                                                                                                                  zz E .
                                                           U> G
                                                              YCX G
                                                                  Y Wm lO
                                                                     = a
                                                                                                                                                  .c1
                                                                                                                                                  .S .
                                                                                                                                                  < <
                                                                                                                                                       S
                                                                                                                                                              s
                                                                                                                                                              u
                                                                                                                                                              = -lf -3s) o2 o c .v
                                                                                                                                                              < < o f.l (.J cà u
                                                                                                                                                                                 ?,p .2.- .
                                                                                                                                                                                          .
                                                                                                                                                                                       v '.
                                                                                                                                                                                          '

           >          >


                                   t
                                   *)                                    '             *   +
                                                                                           .
           *                       c                                           ''
           *
           *
           c                       lq2a)                                           '       .
           *                       At.?
           b!                                                                      k       p
           *                       ;>%
                                    c
                                    <               u
           $
           't    =                 -0               o
           cu.   c
                 L)                >O              o..c.




 ;
 .
 E
 N
 E
  td
  >
 rE
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 96 of 120




                             :.
 '-
 x
 :r zg =J                              O
 > c
 =    '- î                              œ
 -'   o ;x   :
 iog =6P tu-
           z-.w                        %tl
I R k
                       =>*            aU
                       R
                       o
                       Q.
          S                                                                            c
          cz =
             r7                                                                         %
a         m x                                                                           E
m.
G
. c; *
  o  >. **
         *                                                                              Q)
5
g c
  Ip C U(7
   J C
  w. * a:
        .c                                                                             u- cq
D & (L
                                                                                       r0
                                                                                        c
                                                                                           =
                                                                                           o
                                                                                        (g U)
                                                                                       n O
                                                                                        v)a.
                                                                                        œ
                                                                                       =Q
u
'-     E.                                                                              = *
o      Ek a       rw                                                                   qE
b&     @
       b:
        3 =
        Coo       c                                                                    o r
E
H      o .t
       Eo
      -f  1n
           2                                                                           ;- o
ë: > Q 1                          =œ                                                   ma
                                  c                                                    o <-
                                  &                                                    Q1
                                  =
                                  *                                                    c
                                  œ                                                    =
                                  D
                                  =
                                  X                                                    M
                                  g                                                    œ
                                  œ
                                  0.
s =to o ya
R# 7
ï  tu .c43 G
           Di
.7 :
   1: S X
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 97 of 120




                                                                                                                                œ             K A AA
                                                                                                                                >
                                                                   C:
                                                                   Gz
                                                                                                                                          >
                                                                                                                                          =
                                                                   X                                                                              <       X o
                                                                                                                                                            A o           =
                                                                                                                                                                          u.
                               *
                               œ
                                                                   'G
                                                                   œ
                                                                   *
                                                                    a                                                                                     #       * <t'
                               C
                               *                                   O                                                                                  =
                                                                                                                                                      o       .
                                                                   m
                               L9a                                                                                                            S               t
                               W
                               <
                               *                                                                                    H                                 *           6 y
                                                                                                                                                                  4
                               t
                               .
                               c
                                                                                                                     c'
                                                                                                                     Ql                   #           aë            >
                                                                                                                                                                    m
                               *                                                                                    r
                               tz                                                                                                                          o      œ
                                                                                                                    *O#                                    >      <
                               *
                               X
                                                                                                                     *               R
                                                                                                                    *
                                                                                                                     X               >                                             O
                                                                                                                     *                                            R                m
                           /                                                                                                    a
                                                                                                                                o         o       œ       ; O                       Q)
                                                                                                                    *                     *       œ
                                                                                                                                                                                   (L
                                                                                      cl                            A*
                                                                                      X
                                                                                      n.                                                                                           Q
                               œ                                                      62
                               *
                               c
                               Ql                                                     Q)                            *
                                                                                                                                                          8       I                q)
                                                                                                                                                                                   E
                               2                                                      c.                                                                                           r
                                                                                      P;                                                                                           O
                               *                                                  =c qX
                               œ                                                   X G                                                                                             <
                               c
                                                                                   Q)
                                                                                   O  D                                                   2
                                                                                   c
                                                                                   œ &
                               *                                                      >                                                                                        =
                               I                                                  =2 c                                    <.
                                                                                                                          -
                                                                                                                                                      >
                                                                                                                                                      =                        X
                               *                                                   u. .G                                  S          a:                                   M
                                                                                   = .=                                                                                   <    œ
                                                                                   o. 'K
                                                                                   >   >                                             o                    <
                                                                                   C> >.
                                                                                   S .0
                                                                                   V >%
                                                                                  = =
                                                                                  2! S

              <                           '
                                          à4
                                                               >        >    >    >
                                          '-'   .:
                                                 ,
                                          =J
                                          ..    .
                                                .z..                                             A                                   '
                                           n    =.t     s                                        Y-
                                          1                             *                        o                                                    *
                    4œ                    Qt.   -
                                                'r'     J7à
                                                        '
                                                        *               9                       (::
                                                                                                  Dr œ
                                                                                                     (é                    .-
                     c5j
                     q      '. T'
                            k
                            i
                                 lz       =
                                          '-
                                          cj
                                                M
                                                œ'      5
                                                        3
                                                        .               e    *                qz *-'                                                  e
              *     .2
                            .
                             J Z .)       -   1z
                                               a. ZïZ                   J;   *
                                                                              =               =l C
                                                                                              t   o             *                   '                 '
              o     =p      ,
                            Y.' u=        è' k. - u;
                                                    r                         œ            *
                                                                                           t
                                                                                           4  j
                                                                                              =! *
                                                                                                 w-       &                          1.               .
                                                                        .-
              m
              c      r      x
                           ..w            yo  ;j                         E    2            c o   c.       PQ
              qz)             , : î       '
                                          t
          E   t     >
                    =       '05
                            R    a
                                 G..      ia( j
                                          ,
                                              ='
                                               yj .
                                                  k.
                                                   f
                                                   .T
                                                    j                    $
                                                                        a.   .e            t
                                                                                           v
                                                                                           u. %  E
                                                                                                 o        =D'
                                                                                                          :
          1   D
              ''    f:3 :-D  â .xL' zX                  'S
                                                         :J             i:   R             = .q) o        C)                                          .
               tq    K
                     o- fo  .
                            t
                            .o
                             xz .0   o                  '.
                                                        =1
                                                         rz7                               S*2! x         >'
              .
              q
              >)
                    .p.
                    .c
                     &. x
                           .
                           :.-       ,.
                                     ':E c=      s
                                                 c:'     '.
                                                         &
                                                         %              E    o               u.-==
                                                                                           o <            :;
                                                                                                          >
              =                      W                                  o    *
                                                                             O
      -
      '       cj    <n. =U           'r: i?
                                     a    uJ:    J
                                                 aS
                                                .uu.'    v '
                                                        u='a            =*   u             G U  M
                                                                                           < tp -%
                                                                                                          u-û




 j.
 w
 v'
  .
 g.
 E
 U
 E
 O
 k;
 S
 =E
 C@

 U
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 98 of 120




                                                     *
            EX                      ru               &.
                                                     œ    m                O
       tp   M œ =;>s                Y =P
                                    >                G    qJ
      =c    *h .c o                       &.                               *c. *9
                                                                                X
            (u .:-  (u                    E          =X   =                c
       X    cp   xh.h:
            = r; fu
                                          O
                                          P               >                X . u)
                                                                               &                 *)
                                                                                                 r
      q; .t c.                                        D   >                >
                                                                           Q) =QJ                c
      = np =c e
      X                                              rD   (D               X w
                                                                           *.  o.
                                                                                                 O
                                                                                                 t)
      = v c * =                           <           X
                                          t?         S                     %
                                                                           u  t
        o Nc g
        c     u ox                                   O
                                                                           œ =u
                                                                           =
        o o o M                                      E
        E
        O
          .
          =c -=  o
                 u                                   c                     œ
        c
        uR o .%
              P Y*                                   X
                                                     A                     X
                                                                           *
       =o o t K                                      o
       > m w w& g        m
                         u
      &
      .U œ G  œ Go       *
                         o                           6
                                                     *
        œ                                            c
        > G= Y* -O = u   O                           Ql
       c   E
       O o o  c  œ  :    &                           =P
       o o = o
              2 uE ooc =-o                           X
      =o x e < <     c =o                            *
       G% k   o r2 = c S                             t
                                                     .
       *  Y  .. z                                    =                                                    %
       o u         > o                               X                                                    =
       x
       c o *
           c =m K X     *
       u         p o a
      o o -o o 0 .>      u                                                                                 *
                                                                                                           (7
      œ < o =c r m                                                                                        (k
       Gt o   =
              cG w -o .    G nc
      O g Mo xc o œ            m                                                    m                     k
                                                                                    c                     'd
       tœ o m o .G E                                                                Q)
        .   2  !  G
       = *' = 27 ..r: D
                       E   .
                           t
                           z  m                                                     =E                     E
  >                                                                  $                                    r
  X   Zt *   1o
             t2' E O   > M' =Q                                       >              o                     O
  c    < . o      = m  .-. G
                           E .s=g
                                                                     &
                                                                     Q)
                                               R                     =              lm
  œ     t8  = o
              >  >.    >
                       m   fT ka
                           M                   &                                    G                     <
 f     G o *J p.  .
                       o * u- 7                O                           O        %c
                                                                                    .
                                               >%                          *
       4S > *       ' :E D o W m                                     c              c
 %      P'  C>
            u - ..f2: *gi mx .Xa:
                                               '
                                               #
                                               mc
                                                                      2    <
                                                                           qJ
                                                                                    X
                                                                                    O
  =    .o   c.   =x
  o      -  c
        ql (u ts vod .:<   (n :
                              .-1              rœ
                                                                     =N
                                                                      2    œ        Q
  C   ==to F.o: =(op X     * E                  Q)             c     c..
 X
  *                  .0 S -ii        r'
                                                               QJ
                                                               E
                                                                     c
                                                                     q1
                                                                           Q
                                                                           S
                                                                                    c.
                                                                                    *
       E nZN =
       m          rl =rE? a
                          r9 'wo
                               =                                     *
                                                                     W     O        Q)
       *o y:                        UD         'G              's    c     X
                                                                           >.            @   @        *
            .uw =c c.  c.=e *  o,   O           a!              U'
                                                                     =E
                                                                                    D
                                                                                    O
      fa. :7 o r; q) c.             t)         =                !!                  kl
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 99 of 120




       c                                          A
       X
       Q)                                                          *
       >
       X             X 3c m'
                          cj
                                       G
                                       D                           G               O
 r     =
                     S .2 =
                     '                 E                          'c
                                                                   0              rœ
       O                               Z3                                          *)
  !!   =              ç%               &                           c
                                                                   E              E
  Q
 +-    â             'm s G            >
                                       o-
       's            = Q)
                      O
                      o  U                                        rx              O
 =œ     c               .-             G                          =
       !!             =
                      Q *
                        c              G i                        A
       *             =                    E
                     r= X
                      c o                 S
                                                                   @)
       *                 . .c                                     'Q
       œ              =                   *
                      o                   E                        u
                                                                  =E
       =O                                'i                        &
        Q)           ktz                  *;                       &
                                                                   œ
        œ
        c             Q)                     œ
       qJ             >                                                                 c
       =%!            (U                                                                Q
       =
                      œ                                 w.
                                                        X                               E
       X              %                                 >w
                                                                                        *
                      G)
                      c.
                      o                                 *
                                                                                        %m
                                                                                        r o
                                                                                        c
                                                                                        (g U)
                                                                                        n O
                                                                                        (0 CL
                                                                        X               =Q
                                                                        v
                                                                        &
                                                                         ;              B %
                                                                        =               c *
                                                                                        9E
                                                                                        = r
                                                                                        :?
                                                                                        m 0
                                                                                        o<*
                                 c                                                      (D
                                 QJ
                                 =                                                      =
                                 7P                          *                          X
                           @i    7>5                         82              Z1
                                                                             .          œ
                                 X                           (7
             œ              (D                               C)
             @)            r     =o     i                    E
       @                   .=
                             œ    >    52                    œ
                             =    X     t/                   G)
                            &    =                           =
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 100 of
                                     120




                                                        O
'G  **
    o -o Xc                                             œ        * =
E =*' G o  E                                      > =            O P
i
c!p'=
    H 'ci5 E!                                     > =            o =
P   ='
    2! ota .
           5                                      f:s c          St5 m-
c          =                                       X q)              c                   .
                                                                                         v                                       Lh
 . o m tp                                         = =
                                                  .              > .Q
                                                                 *                       l c .e
                                                                                              -                                  a S
c .o <u u-                                        r -o           tpw11                   c5 .D
                                                                                         -      o                       Q ED Q.
                                                                                          M r xo f vu)                 so o                 g
GP (
'  >%
   v=E E* =o
           f
                                                   = qp          m .G
                                                                                         u
                                                                                         b a. c.:
                                                                                                cd c
                                                                                                   o
                                                                                                   nq
                                                                                                                .-
                                                                                                                =   œ   ç  s t>
                                                                                                                           q #              7
 =
 = E o
     tl w
        .
        = =
= :D cp c
           cz
           q                                       W G
                                                  =c 'v          =t
                                                                  cq   E
                                                                       q)                *.
                                                                                         . -
                                                                                          u: *o
                                                                                                     p v) =
                                                                                                5 cIJ m x .f-
                                                                                                            u
                                                                                                                o
                                                                                                                E= ELp =m =* t ;            ë
                                                                                                                                            tv
                                                                  - x                     o
qz o
   x .G r: =
           o                                       fu *             *                    tz y oo i.-   >œ- :
                                                                                                           D    >œ) B Rfc RX Rqa            :-
 &                                                 œ o            œ c
 t; cg-.
       ru
        t a* z>'
                                                  .1! =.         cCp*
                                                                    =
                                                                 = 'c       .c
=fu %L) .                                          G.Lo!:
                                                   E
        'ea %= .
               =                                                  >. k
                                                                  o         .=

  o -Q =* = a) @                                   o4 u
                                                   (  ro.         * .t      F
A-œ ==    W -                                                     M&         o
     Y Y
       3 cK o
                                                   O cp
            G                                                    'c &.      rN                   E
                                                                                                 .                     X
                                                                                                                       î X
E  o   t  xo .o                                   = 3            Q
                                                                 o o
                                                                     E       c
                                                                             tu          X       =
                                                                                                 M o
                                                                                                   > t
                                                                                                     x
                                                                                                                       .
                                                                                                                      TG Wo           O
(7 o
   Im '>
       ew *-  =                                   sA             E V                      é
                                                                                          Y      tz e aj .d ro ro                     g
                                                                                          q) =&r
                                                                                               o I& -$u7 U :o
                                                                                                            >- b
                                                                                                               =o c=nl =O
u      -   =w -                                                             r            '
= < O œ c                                          = u =             o                    u
                                                   œ O                      '
                                                                                         =q; q>p qKy 3
c  r7 > D                                                        G           c                       tu7 R
                                                                                                         o Ao : o: Co =P .
                                                                                                                         =S
(v (> .=i *
G ch E = Ro
                                                   <E o
                                                   œ
                                                  .0  œ n        q) r!!
                                                                 t: 'B
                                                                 .           X           = c z c = X = z D o                                     to
                                                                                                                                                 =
.
=o o                                               >. G
                                                      'y         = qr        X                                                                    *
   cp *
      c.:::                                        * œ(Q..c4)
                                                   E             c t
                                                                 *           QJ
x- .G .w d
=                                                                            X                                                                    O
m =c: u
O     * .
        =2
                                                   :a >.*r       'P *        c)                                                                  CL
      o  E o                                      >o  .c=        u  .0
                                                                     >      'G
 to   c. O c.                                      6' =œ     G
                                                            L=   * ez.
                                                                 E          .g                                                                   Q
 c-
 *    (œD .9                                           =
                                                  em cp .cj  œ   *? E
                                                                  > œ       c.                                                                   U
 X                                                 1 '-
                                                      ut =
                                                      -           o @)      O                                               ta
                                                                                                                          = ;z *
                                                                                                                               al                œ
=2
 &
       :
       *
       =
                                                  =o .
                                                     ql .S       .c =
                                                                  o *       E                        x;>. c
                                                                                                          X           =c =c
                                                                                                                          a r CR.                E
 &     m                                           oj q: A        4u =P     O             cr
                                                                                          t      r
                                                                                                 *u ra (a2 œ .Q
                                                                                                              . o vj P (*u                       =
                                                                                                                                                 c
 œ
 p    =9                        d                 .e =m E
                                                        c.       .c *
                                                                 -                 *     =62 q4: 7
                                                                                                 i5? =
                                                                                                     '
                                                                                                     Y =
                                                                                                       L r Ge t
                                                                                                              1u% c
                                                                                                                  *: H
                                                                                                                     = .G
                                                                                                                        c
 u
5 .wm                           2                  œ Im o         & -
                                                                     *
                                                                      o
                                                                      .     =*     *     s a :< at -0,u > > > >
.
= *
                                                   t
                                                   =z -Q o       G .t
                                                                 r
                                                                 .          b=     o                                                             <
2! .t                          =b!                 a!*
                                                  .w.   *'          =              O
                                c                  qz m
                                                      c >
                                                        X        .E
                                                                  - r.             *
& =                             c.                 n. œ =        rZ> c
                                                                     a)     Pc.    *
y o                             r:                 MD =2 o
                                                   (     =        *
                                                                                   c                                                         M
m .G                                                                        rq)    *
Y X                            r*          6       cp * >%        o *
                                                                                   2                                                         œ
ql r                                       =CJ    .u 'w
                                                      q) g        c O        X>.
                                           œ      .u
                                                   k. '=
                                                       1 o
                                                         D
                                                                 =2 +c-
#- o
*                              ,P          qz                               E      *
G *O-                           .          :7     ED = =
                                                                 .    p                   O           un r:      o     %?    tw
'                                                                H
                                                                 o .G       1
                                                                            2      œ      : O cku2    =
                                                                                                      jo <c     =X r4oJ c
                                                                                                                        =o            y
                                                                                                                                      t
o u
t                          *         * @         * @             = .:
                                                                    2*      œ      >      ql =ut 1
                                                                                                 o    =    o     x     c     R =X      (m    D
                                                                                                                                             4
m! =*;                                                                      t
                                                                            .      *CI   .(
                                                                                          n
                                                                                         .C .
                                                                                                 d    d: 'tz
                                                                                                     ..
                                                                                                      <         .'
                                                                                                                 NZ    (7   .2   a     <
                                                                                                                                       Q     j
                                                                                         < <T <u     <u 'LBJ    (o    oo    u'
                                                                                                                             t
                                                                                                                             -z) -
                                                                                                                                 0    l%    Jl
                                                                                                 .
c o                                                              X *        =      c                             0    J     '    u.    .7
        Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 101 of
                                             120




                                  ..         #


                                  '.
    i
    lg
    5 Et
       :r                    >              D
                                            o
    1 '
      o
      -
    .t .>s                                  C7    x
    : D:                     w              *
                             m              -/
                             Y              S(t
                             $
                             Q
                             a.
                                                                                            c
        f2 ==
        c                                                                                   N
        tn .i
        -7
         2 .T2                                                                               E
    )  %> '(                                                                                 %
    p
    :  c   cp
       t:) =.
           (D                                                                                â
                                                                                            LL s
    1 1q.
    .
           =                                                                                 O m
                                                                                                   .
                                                                                            =c ( Ep)
                                                                                            =
                                                                                             X (v
                                                                                             (a (l.
                                                                                            =Q
                                                                                            Y U
                                                                                            c m
    Y - qh
    $
    b C
      -z X
      o  c             >
                       o                                                                    =Q rE
    î m  %:                             œ                                                   EeO
    ) jlt o
    7     e            t
    .   s s            Cj               œ                                                   m
                        E              .c
                                        c                                                   o<*'
                        o              2
                       *               U                                                    &
                       X
                       (               a)
                                       D                                                    =
                       Ca              t:r
                       4J              X                                                    X
                       =2              'e
                                       o
                                       >'
                                                                                            œ
                  *
                 *                     *
'                S     u:
                        -7
                        o              >.
                 =
    ) c
    + c*
       ) 1
         .7
          -      o
    ' 'B :
    C     7.
         ..      *
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 102 of
                                     120




                          '2 %                                                                  o c
                       c
                       P :c82: o   =o
                                    c 2(uf                     o r                =t =o     <p =+- *                      c
                      .        E                        c     ep >.
                                                                 o                *7
                                                                                  (,k       T       == ql                        =t:
                      't% s- x      o .=                P                                        *7 G m                   Q)     c
                       tzi G        m
                                    o Gv                œ     '- .
                                                              o  G                 :ç Y*     *
                                                                                            7P   r
                                                                                                 m
                       D N
                      =o œœ S      r% oc                =     O c
                                                              * 9
                                                                                  'S q  )    >   o S FS R '.
                                                                                                           é
                                                                                                                          R
                                                        2     U 'u                 m>. ==    o
                                                                                             =   LJ =p .% =
                                                                                                 <         E              **     X
                       S  = o       = o6                                           R%       c. =      = q,                  œ    O
                       m c c
                       t mM = >
                                    o u                       *!/ uE
                                                              h                   fl
                                                                                            o  o
                                                                                               to '.
                                                                                                   o- o o.
                      = r o = *                               œ o                            *' œ c =a a?
                                                                                             u                              œ
                                                                                                                            O
                       O S U *X Y                             & >G                G         =œ
                                                                                             w çso .*9- w E q)            'pQ)   œ
                                                                                                                                 >.
                                      -                       c) .                c
                       G =  o =o c o o
                                                              CcO    q:
                                                                    =*            P          o t>o =0 =Y -% o!              X    X
                                        o                      o                  ,
                                                                                  jg        .G .(                           c.
                       o '=œ j: q  >) lg                       *     c            E         r * =e !! *o 'Y               .=
                       c
                       !   (
                           .g  œ   o    G                            u                       Q' E    X  *  W              E
                         !
                      .. 0    .
                           ,. .
                               1 . E s .mJ                    .!
                                                               5! .î
                                                                   t7!            o          =          aS                *)
                       *                                                                    .t
                                                                                             wn..
                                                                                                2- .c* -o <ou             &.
                       o..= =qp o  o ' 's al                  c
                                                              o =
                                                              u o
                                                                                  G
                                                                                            =4a pc .9 -45    2%                              H
                                                                                                                                             .
                       ><z E =
                       c       c =z - *- œ                      >           œ
                                                                            G U                                                               E     c
                       q) u* o c   ro *Q.=*                   Q7. *
                                                                  o         X D
                                                                                            -2
                                                                                                    Uq; '5   0.
                       E n.m q)
                               :>x
                                   >X ..=E                    Z t:5D        * vx
                                                                               w            %Ls =68 =   S    o.
                                                                                                             m                                c. g
                                                                                                                                              t
                       o       ço  a    2% E                  =(7 œ
                                                                  (J        G  c
                                                                            (u O            9 S tr (7 >.                                     =      q)
                       *   S oVa
                           '               m                                                h=
                                                                                             kz O = œ q)                                            q)
                       *
                       > %-=  .- tz '   5 rt                  *Cp n         œ QJ             *  * 0tp =- *-r'                                 $  =
                      =o c:3 q=z <-
                                 q)    Qê c
                                       c.
                                           u                  9 r           t
                                                                            Up =W
                                                                            .
                                                                                c'           c c e - x
                                                                                            * 9-         0 0                                  Z! u
                                                                                                                                                 (7. *
                                       w
                                       qy r
                                          w:                                                o . *        s                                   k   r m
                       w  tu *
                       r> p   > .*
                                 c:
                                  .                           * œ           S     O         u U =
                                                                                              * -        = c=
                                                                                                            *                              6
                      tm ='- oR o=       2u! Zo
                                         t
                                                              X œ
                                                              R œ           G     E         0
                                                                                            S c
                                                                                              Do
                                                                                                         o
                                                                                                        wo -c                              9..s
                                                                                                                                              -  c
                                                                                                                                                 (v *(7)
                                                              ç c
                                                                *           Y     X                                                      ' v
                                                                                                                                         G    o .t;n*7 a
                                                                                                                                                       (G.
                      QmJ: o  rz :r V; JS ==
                              .-  a  o   o                    W o           *
                                                                            =
                                                                             c
                                                                                  A
                                                                                   *-       gg or o                  W
                                                                                                                     œ
                                                                                                                                       d
                                                                                                                                       r
                                                                                                                                       o.,s
                                                                                                                                          :2 =o     (  ..
                              to w .+ -o V                    E  X
                                                                 u           u    *=        ql *œ t; s m                               r
                                                                                                                                       u
                                                                                                                                       E         2! u<
                                                                                                                                                   ..
                      *Q*-J 'afu .1
                                  q) .
                                     z - m
                                     .
                                  u. g                        X              o     œ
                                                                                             .2
                                                                                              U 'so nt4 .-E oo4a    .=                     x .- c w- ..u
                                      * .m
                                         Q w                  M 3o
                                                              e             .C1   'o                                E                  >. t: = o o c
                      u 2    G   =   %        œ                             'P gD;                                                      o   =   œz c E  œ
                        c = up œct *.    (J .E                0 -o
                                                              G                               aU o s x        j      œ
                                                                                                                     c.                .
                                                                                                                                        S
                                                                                                                                        % * E'.R
                        E     o
                              O   :
                                  X> '
                                     Y   S   W                G o           X *
                                                                            = m.
                                                                                              o. Sn..*
                                                                                                     G !  o2 G U1   .k                      qz 9 . P
                                                                                                                                                   = =Q =
         N              c ;x
                         .o          w o. >.                  (é .2                         'eo> o   u .=    )x:     œ                 .= E W E % (      J
                      > r X .*cz M c
                                   X                          0) U
                                                              @             i =œ              œ F
                                                                                                =             a
                                                                                                                    =e
                                                                                                                                        R   m  .62 a X  =
                                                                                                                                                        %
                       >    o v'o =x y SE                     0. j2         D G
                                                                            S                 !$ .t w.= .&
                                                                                                  -                  c                 ==
                       D e
                            *w  c -       1                   o :a.          œ -o            .a G. . = om            Q                  tu .=
                                                                                                                                            <? .k
                                                                                                                                                t; / o <
                        = >
                       =a) .tu .9
                                    : G o
                                    œ Z! =                    / *  c         *
                                                                             X 0
                                                                                            =. . c s .t   !l w+-     *
                                                                                                                     *                  f   G .y ao o..
                                                                                t:            8 =* t  ; m            *                  * o
                            =   n. ... œ c                     c o E!
                                                               *            'B
                                                                             c '
                                                                               g-             o zp ck =.Q-J 6                          -S ..t M K  m=
                                                                                                                                        tu =- m
                        *
                        = = >x v    n' E o                     E =2 (  =u
                      .1' o    n g fp .=                                     9 S             Nt) o
                                                                                                 1: QSJ O u*  o     W
                                                                                                                                                = . )<
                                                                                                                                        E a (5 M (l.
                      '45 =>.:V .(2 .!! =E                     !! S E!      '
                                                              .5            uc <c            5 * o* S   *k- rq?      c                  œ   p% =   q)
         R
         I
                        E! O= =o = w'  = tp                    cr,qtz =n.   œ <
                                                                                                     o
                                                                                            Ou- Po -Q? c  Q: o8     =                   c
                                                                                                                                        .. o = =
                        = q) v.t- ..œ- a .P                    !!tou- =     =                                                          =u' :c D F
                        o% =j! =tD xz
                        >           o s aj                     nz. t/ o     e r&            .=
                                                                                              o > 'B -x: u          e
                                                                                                                     X
         k
         1,           o o .0 o >'
                                xœ
                                                               -
                                                               u
                                                               o t/ %       c G
                                                                            X                 c Y .s a o      :z                       @ @ @ @
         o
         I            cz = = .= z: =                          lg O (x G     .c    O         u=..
                                                                                               q
                                                                                               o) k-o
                                                                                                    f =
                                                                                                      :(%           =Y


             <                                          >


                                        Yo
                                        v                                   *      .
             ï                          &
                                        ct
                                        .               W
             e             CD7
     1114
        . ! ;''
          a:
                           é7
                           .
                           R3
                           Y-
                           q
                             .
                             '
                                        %
                                        .
                                        g
                                                   X
                                                  J1
                                                  oj
                                                        tO
                                                         /
                                                         uj
                                                                                   *
             r'
             .    t
                  1                     .à'
                                        z
                                        D
                                                   <:
                                                  ..
                                                  >
                                                         c
                                                        ..
                                                         >.
                                        *
     -       a    e        iL
                            -à
                             -
                                        o
                                        .
                                        **
                                                  =
                                                  &
                                                        c
                                                        &
     Q       @) x

N
(,
y
'
*'
.g
<
a,
E
O
S
E
r
C@

U

+
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 103 of
                                     120




                 A                  X              *
                                    !2
                                    .              R                                                     D
                              =                                                                          c
                              c 20
                              X œ
                                                                                                         O
                                                                                                         'C
                                                                                                         f5 .N
                              c
                              2                                                                          =* a
                                                                                                            v)
                              W                                                                          -Q %
                              c                                                                           O o




   1111
                              .P                                                                         9 x
                              y*                                                                         Xo Y
                              =                                                                          X*h r
                                                                                                             O
                              C)                             X                                            7- E
                                                             QJ                                          VJ  8
                                                             (D                                              =
                              'JJ
                               Q7
                                                             (a                                          Q? œ
                              =
                                                             X                                           2 c
                                                                                                         .  Xzt
                              .
                              E                                                                          U DS:c
                                                                                                         ï
                                                                                                         != O
                                                                                                         c
                              *
                              c.                                                                         S'vu' F
                              X                                                                          o .G E)
                                                                  =X                                     t? .9
                                                                                                             cx-%
                                                                                                                =
                                                                   &                                     >        .LL.on
                                                                                                         I
                                                                                                         CD
                                                                                                            U (U m
                       Q>
                                                                        U                                œ    -!
                                                                                                              .
                                                                                                               c7!=c o
                                                                                                               o
                       G
                       G                                               Y         d
                                                                                                         '
                                                                                                         S     x nœ U) (7
                       =tl                                             's-      'P q;                    %
                                                                                                         .
                                                                                                         *
                                                                                                              œc: (@u)œ..
                        X                          '
                                                   tf                  jy       z; .g                    c    m ..a <
                                                   g                            ;
                                                                                ; 'IQ          xœi       .Q .!2hy
                                                                                                                o- ..-
                       o
                                              *    &                   -o =
                                                                          0     o =
                                                                                *' c            o
                                                                                                         V; * o
                                                                                                          œ
                                                                                                          :D 5.
                                                                                                              1 c E
                                                                                                                    c




   1111
                        G                     œ                         Rw *
                                                                           c    .S r
                                                                                   e            = q;      ==    Q
                                                                        (D U
                                                                        c        = c.
                                                                                 o o           ..-= =S       cx = n
                       Ac .                   =                         * .s    == G.           *O- .U   G =;>.=(7 ttvâ
                                              =                         œE                 i             .t a -% =
                                                                                 Z7 'Y    -45 W 'VW      E o
                                                                                                         =
                        E                                              % .î!                                 c; t
                                                                                                                *)<
                                              >                                                          .
                        X                     *Q                       'G w2     O
                                                                                 u
                                                                                 c-
                                                                                  :n m.   z     .* S
                       m                                                                                 tcx = (2
                                              c                                 *œ k Su Q   l u  a. g;
                                                                                .
                       >                                                * 'ql
                                                                           '-              >
                                                                                           o  3  * o         è- ..
                       X                                                k >     .z U
                                                                                   m o o r x =   *- .G   a) u =
                       (D                     *    o                   == c     ru w
                                                                                   g ...+- c a) aj
                                              *         d                  o                             S c
                                                                                                           =rn.
                                                   i                   .9E      D Qa; -q5 -45 tp y r!
                       =q)                              o                        * E x: ac w  o o= *     c >.
                                                   X    W
                                                        c
                                                                       R E
                                                                       O o      X O X O * r œ        >   %    =
                        O                     o    t4                                                    =
                                                                                                         .
                                                                                                              ,:
                                                                                                               :
                                         =S        D     Q             X U      * O œ O D & X
                                                                                                         +    *
                                          œ   >    O
                                                   >.
                                                        v*   @ @ @ @            * * @ @ @ * @            r    >
                       *                 E    o         D                                                *    5
                                              =    G    =                                                S    c
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 104 of
                                     120




      Q)                                                              i
                                                                      cp
 >x
      c s
        tu                                                     o m <o               *             ut*
=Z % .m                                                      *-                     c             N
                                                                                                  .

 * 2
   m .Q
                                        >.
                                        = œ .S
                                                 *
                                                              'G
                                                               ï! r
                                                                   o * c ti
                                                                  -x .S Fa .S2    =QJ
                                                                                        c
                                                                                        Q
                                                                                                  c
                                                                                                  O
                                                                                                  c.
                                         *
                                         qG .uO- .=                q5 s   a >      eJ   R         E
   E L= w
   o o. m
         >.                              *z t     =           .o -
                                                               = œ     œ O 2!                     o
'$t) S   o                                C> 8 K               D- t œm            a
                                                                                  *     =         O
      cp =                              .E o '    =            x
                                                               œ =o a u = o       >     E         *
                                                                          - =O                    %
                                        .v                                        *
 > = .9
.(                                      =2- o E LEœ
                                                               zœ x wœ =o w
                                                                                        X
                                                                                        A         t
  *D Q!! 1p                                                                       o               .
         E                              c * o
                                            p                +-O E u.  O ->* >N
                                                                             O
                                                                             O    X     >.        c.
 :5 -o   =                               e 2
                                           7B                = M O                q     X
  q; O w9                               =u 1 tz                c? r. g y 72
                                                               r             q)   *;    E
  : '5 .ç                                1'= .qcp              c: o q) (u w
  E '>- **                              q; o
                                           o œ
                                                             '2 E = E Z       p   Q
      m -
        m
                                        2 cp=
                                        .                     u o Fp   B 'c =x
    -
      o. t                              U çv =17              E E .P =
                                         i! eo 4; u           w :.
                                                              o       =
                                                                      +- u :  j                         c
      E                                  fl. c 1 :=          x.- o                                      (7
    Q)
      O                                  E
                                         o .<P cp *=         .G % t == E
                                                             * c td'w,
                                                             c       C œ
                                                                       X
                                                                             o
                                                                          u. *                          E
                                        so LG 7).G !!                                                   O
    Z                                   > z  .u cwr?-: Gq)    u
                                                              gz .9
                                                                  m- =œ
                                                                  *   D. =G =2
                                             (                                                          œ CD
    '5                                                        W
                                                              tz oE
                                                                  u- 9c -t2S
     c.                                  > *&- r
                                              )    o%         o          '
                                                                         +/
                                                                          w .*
                                                                             t
                                         o o c m  ro wr oz
      q)                                                             '
                                                              +- &.- %    o =u                              Q)
      E
      X                                 >.                    m  .G   sl =
                                        =c == lg .c           *      'c .a q)                               O
      *
      Ql           vi                          a) *
                                                  <-          E C Q w- =                                    (l.
                   Cp
                   E           u         o r: *- o           '= P E O *
                   c          xc         * qp o *-           AV V= œ  E=  = O                               k
                                                                                                            '
                                         mg Lq
                                             E3 *.P mq)                      A
   =O              m
                    *                    .        t3 =       '
                                                             -- n
                                                                o o = <
                              .P                                                                            *
    O               E          @)       'o;
                                          = (:
                                           >
                                           x a: cuS xC>      =
                                                             E *!! -u
                                                                    o. 0
                                                                       >. o.
                                                                          *                                 E
    c              .u:        =                              31== .r-
    2
    u              =œ      ti c
                          '= rf7
                                         *
                                             ti =Q> ==
                                          çg =                       ;.9.
                                                                       q) =
                                                                          !@
                                                                  (5 =*- = k
                                                                                                            .c
                                                                                                            O
    c
                   -
                   = v; E cp              w
                                          =
                                          o A'* Q
                                            '    *z' t:
                                                     15      !l
                                                             .
                                                                 .Z! >.FE R
                                          > n1B t            .E
                                                              =
                                                              < xo    o
                                                                      F q  Fs
                     c     = 'g '&                o'                                                        <
   n.                fo tR=                x     =    E                  CD u
   >
   *t               .!2 -9 œ qz 't
                                 u. <
                                    o   '.o
                                          -= Ah .s u q-
                                                      z       œ   o o
                                                                  u
                                                              G' G 6 ,E
   œ                 = .G m x .=          $V =; Or
                                                 ;=  (A.                 u =o
   '                 En.=t Q 'o o
                    .m                    = =.
                                             =v GG E  œ       f
                                                              œ 'E v ço) a Rx
   o          xu                    =    'J  t
   c         =œ    tt! =(p =çu fo E
                                                .             E
                                                              (u >.
                                                                 ro =* =    o
                                                                         œ .c
   Q
              E    tz G =
                        a .=c) ==       =* m ë d .m  t       -Q2 y ** :  1 to
   X          œ                         =o ' r'
                                             Wm=9t
                                                 eE  o        o m .G qz F.Q                  O
    P        E     F- (5 m +. <         .- . = o             '
                                                             S .G .G a:  * .=                œ
    œ                                   œ
             =      * @ * @ @'          = E.
                                        *
                                        .    =
                                             v- s
                                           o o               <u kG ço i =
                                                             t                               1r
    =        c
             O                          > =tv ...
                                                G- >
                                                   (7ï
                                                             -
                                                             F- .c- .aj a o
                                                                          c                  =c
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 105 of
                                     120




          œ
          >             * -7E
                        %                =
          o O               45       >X 'Q
          .c
          F.Q O
              u'       Hh
                        =? =>- =2    o -jy
           R *c-        =
                        (
                        /   u
                            O
                       (.J C)
                             .       Q. G
           D .2
           o                       'wo. .S
           >x *
              X         cf *=a c    œ E!             =G .l2                           O      s                                77
           Y =P i      X .* .- F -%!                  2 xroo q 3                   o
                                                                                   = o c    'G s
                                                                                            .                                 '          r.
          .D o. E       m .b
                        =   *2      o
                                    œ k2              tp
                                                     ta (: j qo'
                                                                         H    s   ss su     sL> 7   o                                    Q
           w c. =
           t
           oo ço G     .o
                        N Q oa g >       m           s  s
                                                        . (   o
                                                              cu @
                                                                 to) =   o
                                                                         E   .
                                                                             .9   ao .co:       ë1
                                                                                            '(g w5 .:
                                                                                                    ,
                                                                                                    o
          +- c u-
                 =     =    *:
                             - .Z? O                  D
                                                      o  D œ
                                                         o   c) x(u Q    b    P    (, r;     (u r ;w.                                    TQ   .
           S  t5 o     b qc) > =- (7aQ               bo m +. +. :.0      >   S    R R       F R R
           * -o =
          'k A O
                       <.
                        o c: vj mœ qc>
                       S çEo :5 Af   ?=
                                                                                                                         >.
                                                                                                                         =           .U
                                                                                                                                      1!
           u c r                         o                                                                               'ï          9œ,
          =c g. o.
                 (p
           o o
             t: .G     %2 œ* a     >   =o
                                        c 3u
                                           o                                                                             XQ
          '-
           = & =        =
                        tX a -It5 =o    ga .
                                        c  =.
                                            m.                 e
           p - =œ             > '=      a                     .e             ;
                                                                             tD a                   T  =                                          c
           o    M       .h-= +'    p    cp! u
                                            o                  o .. o
                                                               9.   0
                                                                    -
                                                                    -  k!
                                                                            w ew
                                                                             :  a;
                                                                                'g-          o
                                                                                                    a c
                                                                                                    t
                                                                                                    u
                                                                                                                                                  O
                                                                                                                                                  E
           O    !l       o o t çv a)                  M ; = o * o cao cç
                                                     'vro      c    t
                                                                    ?  x  -
                                                                          ;
                                                                          f  r               :        .a
                                                                                                    z a
                .        o.uo
                         *
                         *
                                  o
                            <ua- mm
                                  =. o  q) G
                                        aa            t!l =c
                                                           rc =R; -?) > >. .Z E7            =Q
                                                                                                 = .x
                                                                                                 o
                                                                                                 tp m
                                                                                                    c =œ
                                                                                                                                                  *
                                                                                                                                                  e
                   G                                 .(
                                                      0p q >        :  R  R          P      A       =  q
                         O                                                                                                                        LL m
                         c.= t     u rcp =           2: za =c   a =q> =o co z8 =Y j o=      =
                                                                                            o    e  o
                                                                                                 o Q. E
                        (zi t G O 6                                                                                                               r o
                       c; 1  5 = EP
                            s.- P .*                                                                                                              G zm
                                                                                                                                                  W
                        G
                         o' o *q    : .i 2 =.-                                                                                                    n 'o-
                        t Co .O   *
                                  .-- .=0 E X                                                                                                     (n fl.
                                                                                                                                                  (t
    œ
                       h=
                        t    G' v
                             o    X. .G>h F.Q'                                                                                                    =Q
                        * a: o ';u M                                     Y*                                                                       Bc t
                        c <       c D       a)                                     5                                                                 *
    =
                       rt I=
                           m
                                  9 y
                                .*rv t:
                                            =
                                           =o        rr      x;>. q=7 =c .u
                                                                          = t
                                                                          =  co T
                                                                                o @e).. = =                     >                                 gf
                                                     =
                                                     œ ru f
                                                          oo w .e o .S (
    >                  X o c    'u(-
                                   S *
                                     Q
                                     G
                                     !?
                                                          e  .7?. e = r. (o = = o =
                                                                          on P o(0 t2 o
                                                                                        (0 .=
                                                                                            r
                                                                                            cj:                                                   o: r0
    *                                                = 7 '
                                                         B c = '
                                                               m- to tr 2 .G .t Z! o
    c:I                rzi QJ o 12 .*                                                                           c                                    Z
                        .. . = * *                   G -9 = at .0: > u N > u > > >
                                                     .                                                                             &              -Q ..a
                                                                                                                E
                                                                                                                9                  r:             t7<
                                                                                                                                                  *
                       X    2
                            X '
                              Z
                       m= .. < * *   7Q                                                                                            K
    o                            w- =2                                                                                             =2.
                        * ruj z .
                                a. o
                                   (x                                                                           *
                                                                                                                QJ                 t
                                                                                                                                   D
                                                                                                                                   œ              r
                       :E =12 E
                              œ. Q                                                                                                 D
                                Q c
    =                                                                                                           (1                 =              X
    *2:                 o p x w-   =                                                                            r                  b              œ
                       -Q -0 2 - :
                        Q x c o a                                                                          *    %
                                                                                                                -                  C)
                                                                                                                                   >
                                                                             U                             œ
                       mw ..o- uE z .o                                                                                             œ
    2                           u a. G                m          o s o       w/ gf                         t:    o
                                                                                                                M=
                                                                                                                                   c.
                                                                                                                                   >.
    %                                                 : ru =     X
                                                                 V
                                                                 =) .E  =     t)t  po (v .e
                                                                                          T kf
                                                                                             =u o 8        =
    =
                       @               @         *   =çu .a:
                                                          = =o   ru =a .S
                                                             24 .e      s     *
                                                                              =
                                                                              c; .Sœ, 'Q
                                                                                       y o      n o2       o         X
               o                                     -Q . 2 u        ra o     o           q? 4
                                                                                             ro e? i       *
                                                     < < < < ta (a ta (o u: ta = :P H
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 106 of
                                     120




                                                                                    c
                                                                                    O
                                                                                    E
                                                                                    Q)
                                                                                    â
                                                                                    LL cq
                                                                                     % t'q
                                                                                    rc orn
                                                                                    m- rv'
                                                                                        e
                                                                                     r
                                                                                     *S
                                                                                     œ
                                                                                     = d
                                                                                    Yc M*
                                                                                    =Q rE
                                                                                     :?
                                                                                     m  0
                                                                                     o*<
                                                                                    œ
                                                                                    c
                                                                                    M
                                                                                    œ
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 107 of
                                     120




                                          '
                                          o-            w.                                       t
                                                                                                 ç>
                                          s=          Op
                                                      t                                         .z: 2
                                                                                                w,
                                                                                                 H
                                                                                                     EE
                                                                                                     c q  2,<>b
                                          np q
                                          q  cs       v
                                                      u                  k
                                                                         bl.c=) *    ''=O' dM    u   N sa c)I>:h
                                                                                                               p
                                          E
                                          *a .œ       ru.2n         31   Cu>g
                                                                            ko c   *
                                                                                   W' '9*J)u    o:*' E
                                          t   Eq
                                              t     =1Z
                                                      ot            =tpt ..:*'o  O h- . N E:         u tA$'?
                                                                                                           D67           è
                                                                     o
                                                                    *cx'oc       r
                                                                            ou-*ms
                                                                                 p1r1pjm?wO     oc a 2 +  -' d4
                                                                                                              t          :
                                                                                                                         4
                                          c= ç
                                             c>u v,ox;j
                                                      i
                                                      's
                                                       1                 t&                      u :7*! co:              (
                                          m
                                          C. .
                                             m-*œ' a
                                                   u.iOB>            =   :
                                                                         Wpe;
                                                                            >.E =D >.D  xJ>
                                                         4p          =
                                                                     c
                                                                     r:..&  n
                                                                                   O    O I.    zql
                                                                                                  a eo,= qcnzu
                                                                                                     to r q  <M
                                                                                                                         j
                                                                                                                         !
                                          9
                                          XTQ
                                          o  t
                                             rl
                                              :tc
                                                oa4
                                                  x.
                                                   -.=,>.
                                                       u.*
                                                         b
                                                      :B m          =Ri.r$e
                                                                         1  ej   o?o
                                                                                   . o.k*)$
                                                                                     -
                                                                                           0
                                                                                          'o
                                                                                           '-    ca
                                                                                                 r
                                                                                                 tp <  4x;Z
                                                                                                          g-hv
                                                                                                          '      tq
                                                                                                                 :       4
                                                                                                                         1
                                          c
                                          o
                                          qot
                                            =Kr ï
                                                %
                                                çl.
                                                  =c. .
                                                      G rs
                                                         ua
                                                         o           ). e:-k*'
                                                                            rp hXœ.
                                                                                  '
                                                                                  .O -O m        >
                                                                                                 V. %  <p!21*=t   FQj'   !
                                                                                                                         t
                                          Uiuo)t%xQc
                                                   2po r:>.          B   n
                                                                         r  q
                                                                            . ,
                                                                              =
                                                                     Q>. u)Ft= W(>0*
                                                                                   t
                                                                                   '
                                                                                   ç
                                                                                    v
                                                                                    x
                                                                                      ' w
                                                                                        u  jj
                                                                                        O >'
                                                                                           Q     c,    >  2  P
                                                                                                             . .<>       2
                                          t
                                          qz4pf
                                           i     l %   ttc
                                                         up
                                                          !          œ   e &;<.         >'ifz   a. e P '      5 .-
                                                                                                              i          l
                                          t/ rr'e
                                                4v
                                                 .t%g6 *C 5          q)v         c:F n           y. o
                                                                                                 u     = tx.- 3          :
                                                                                                  > .-â=q
                                                                    ..
                                          E  I
                                             o+        C
                                                       P c
                                                         Y:          s   w.C*J
                                                                             -q
                                                                              owwflc'Jï =
                                                                                    tp     '-    s
                                                                                                 e            t2ï*r-     !
                                          y E=O
                                          b- u
                                             4:c
                                                       ==
                                                o Q7*'UC
                                                       Ck rl:
                                                                    w
                                                                    u  ft
                                                                        .s*
                                                                    tph>.
                                                                        rp
                                                                          o'o
                                                                         '*
                                                                              m
                                                                          **3.S!
                                                                                c
                                                                                am
                                                                                *
                                                                                  n;
                                                                                  *
                                                                                  u+c
                                                                                ''o  -          a'-
                                                                                                ':. xq
                                                                                                       Za7g-:*a'.?o
                                                                                                                  a      '
                                                                                                                         !
                                                                                                                         .
                                          '
                                          t*
                                           na't.lo w fwiw o         aC
                                                                    '
                                                                    6     2   w
                                                                              O.Y O C !                'p= Kotf          i
                                          ,
                                          fz
                                           J
                                           2 y
                                          -p r: o
                                                c.
                                             tp fo tr  c! fo            o
                                                                    Orm c 4 3   u p
                                                                                  . 4p'          *
                                                                                                 15 *
                                                                                                 '  u
                                                                                                    c' 2;9u:=>?<C2       :
                                          (        kp: c
                                                       fp o
                                                          e-        -
                                                                    =w
                                                                     **oz OyoX20*eE              o
                                                                                                 hn $ 4pi >'
                                                                                                          EE
                                                                                                          O  =*  Q% E I
                                          S=-*P*we
                                          w      j2.o.>a
                                                       r.-*
                                                          rc'T-h1   9c ë7e,
                                                                         >WWe
                                                                           >E'7 '<,'
                                                                                   7             E
                                                                                                 o  %ux .o:zzo   g  a     $
                                                                                                > rz w o , - :!c
                                                                                                 w
                                          o> * >  o- ='  k*a<                                                - i  ) %
                                               ..''  oc **  -p
                                                           'O
                                                                     z
                                                                     .
                                                                     z c
                                                                       u
                                                                       s EE;
                                                                           : y  q
                                                                     >w- z.x- t:m,e
                                          l:
                                          8 rr ::
                                                -.e
                                                  Qz
                                                  VJ.-ç
                                                   '  '= .. =       uœ. cc
                                                                      x.-
                                                                        %  D '-'j = E:..o-g:    > Q! ov;=    y- >x' * )X
                                                                                                                    '
                                                                                                                   .=
                                          J>QqEl+ J-
                                                   rt4z,.v'
                                                         C)=Q'      tcs.cm o   S œy tOc*        ta. 6q) zs2o 'kvrïo? ).E
                                                                                                .
                                          Clz                         *w-.cP ='
                                                                              * Dt;poO V?-O
                                                                                          *-     oy t      yMtroï>, ' ;     (l)
                                          a   .w
                                               .S om *   a.Do       Nit
                                                                      xc
                                                                        reU * c-*S
                                                                        C2
                                                                         ' v
                                                                           '
                                                                           !
                                                                           # =
                                                                             -    '
                                                                                  o  4-Of:%
                                                                                          *t    H4: s s   e't p< '        '( 1)
                                          N =m r.0o em
                                          w- cn fo .e na'
                                                         U#
                                                         r  *'
                                                            =       .x:.-
                                                                        m ep c-s. tn
                                                                                   - EQ >iv
                                                                                          o-    aE <l  n    wsPtg*  t- (E1
                                                                                                                    *
                                                                                                                            u.
                                                                                                                            a .co
                                          -                                ..                             t
                                                                                                          .)  o  w
                                          a?'
                                            h'*
                                              =d!c9:*'
                                                     o C
                                                     el,Gy.t
                                                            *
                                                             .)     nï-r  ob
                                                                       .p ..- c
                                                                              0Dço .
                                                                                r  m1
                                                                                    o!2
                                                                                      C2 '
                                                                                         r
                                                                                         -
                                                                                         o
                                                                                         =.     t! 5 '    =JU    ?Z
                                                                                                                 !  n?    i
                                                                                                                          ' (7 (N
                                          *-3  -p q
                                               (  v;
                                                   gûo-  fp v
                                                            ra      #'Jœ..=:g* u
                                                                     T?..
                                                                        P
                                                                        vPC' : '>.zt
                                                                                    .
                                                                                    z* œ
                                                                                     :2=
                                                                                       *'
                                                                                                e40 a     g  E
                                                                                                             *
                                                                                                 t? %ë rx= r? 4c
                                                                                                                 p
                                                                                                                 b  c
                                                                                                                    v,    fr     o
                                          g    K
                                               ==
                                                n w  c   c
                                                         :ïw                       Ot: c         gxa o E gE      ev.- ! c)
                                          ë.;.o ;2'c
                                          c
                                                     u,e:js
                                                     .              *'
                                                                     q
                                                                     --,1
                                                                        o*U
                                                                          15 Y
                                                                             w
                                                                             E- 1
                                                                                m7KY
                                                                                   j)o
                                                                                     -
                                                                                     ra*
                                                                                       o''       EFa R D o == 1n(U X
                                          rx=  os qzoc- .o
                                                         cafc
                                                            c>'      qs..
                                                                     c
                                                                     r  C'=
                                                                        o v$-:F W$iw
                                                                                g  ek!
                                                                                     .g47p
                                                                                       c         oo
                                                                                                 w        >
                                                                                                          uz=M   >
                                                                                                                 wz .> !  I(/)n.
                                                                    :o
                                                                     g= c E$
                                                                          r-ac
                                                                             qz+-- C
                                                                                   '
                                                                                   =-  tp       <b    L1 :o   Ecuo .e     (.t5 ..
                                          + -r kv E
                                          V. aO o31.  *O *  W       .- m
                                                                     *=4     œ::t
                                                                          o7 o
                                                                             1     >)
                                                                                on*=
                                                                                C
                                                                                     E
                                                                                     c.
                                                                                    .*
                                                                                     u o
                                                                                       O.        >
                                                                                                 =
                                                                                                 $0.g o tR., o
                                                                                                              o
                                                                                                              w
                                                                                                              -H c
                                                                                                                    u= ç
                                                                                                                     x ç%-.
                                                                                                                            .u <
                                                                                                                                .-
                                          ôo cxz..b'z*zs.
                                          t                 *:       *  E
                                                                    %'<>ci         .->
                                                                                     o
                                                                          *'GDœ o o -= *'        2:A'
                                                                                                 K    to
                                                                                                     of w -
                                                                                                          t:g :
                                                                                                          *,a;ch=r  x
                                                                                                                    *J;  2  o    c
                                               v tz = - z           ob>o w
                                                                    a    q-
                                                                          .=
                                                                           ot=o E1?5gj           s
                                                                                                 ls           - D o 1c o
                                          U
                                          c i  ë
                                               '  q: V
                                                     œ   >:
                                                         x z>
                                                            *-                                   o   ( x >..
                                                                                                          o e    0
                                          ci2't'P
                                          . eork.qu!=' c:o'
                                                        mU          =x >*  a
                                                                           -'O
                                                                             =. œ:.
                                                                                c.nt
                                                                                   !?=''Y
                                                                                        ra       x. >qçi eoj.2 w  ..Eë .*
                                                                                                                        2 z
                                                                                                                          f
                                                                                                                 z o z 1= n
                                                                                                                      .     o    E
                                                                    G:>ID =;
                                                                           *=
                                                                             *  -
                                                                                =.
                                                                                   o.&
                                                                                     =e
                                                                                   = DQou'      .2
                                                                                                 tr
                                 m
                                          F
                                          a
                                          o   r..
                                              o
                                          j. 4.
                                              t7
                                               '
                                               n
                                                 *'j=
                                                 c
                                                 c
                                                 o
                                                    *a =a;oW
                                                    6   =
                                                        97z
                                                           a;
                                                            o        m x<.
                                                                       - o>n po
                                                                             i
                                                                             ë
                                                                             .  ca v fn r
                                                                                         :      ï
                                                                                                f xd.N=
                                                                                                œl'
                                                                                                      œmh?Re
                                                                                                        a  =?o
                                                                                                           X
                                                                                                                 o !(; o
                                                                                                             ?Z3.b
                                                                                                                 *?!u X
                                                                     &' ïU
                                                                         ;hy
                                                                           m R1c(pwq
                                                                                   =t=
                                                                                     2!E          Y f2c rx
                                                                                                         ;o* Y n= 1-(U *
                                                                                                                       *.-.
                                          *         .- -U  .t'      v'
                                          t
                                          *o c   cp/*
                                              r? .        n          œ                          *
                                 o        gz xp o o
                                          K **
                                            Eo*
                                                                    s  u
                                                                    :3s*
                                                                    u
                                                                        ,
                                                                       c'
                                                                        pf
                                                                         N4
                                                                         R.
                                                                           o
                                                                           =o.
                                                                           Rn;*
                                                                                :ntd!$>o1
                                                                              ='QOâ             Fa.
                                                                                                o
                                                                                                    a
                                                                                                    -t
                                                                                                  pw t
                                                                                                  w
                                                                                                      é s z sjî
                                                                                                      z p.$ =
                                                                                                              ît.l
                                                                                                            csJ (l) <
                œ                         e w    owc
                                              cg 3o                 to
                                                                     7c* 1
                                                                         .%
                                                                          . c)B
                                                                       =* n ro= o
                                                                                >=
                                                                                    y
                                                                                    :           >wr tp e =
                                                                                                         çv= u!s m  cx!.(:1
                                 o        >> = a
                                          o    0 xc                 =tow          œ ED          > IL Uq,=9 ao. 'z
                                                                                                                u-as* 1..
                *                Q        w œcoNz o
                                                                     o   ut aa4  ee..uo.>
                                                                                        u.w
                                                                                          =o    (D
                                                                                                 o.'(
                                                                                                    më c
                                                                                                       r0''-,o
                                                                                                             ;w,       4m
            F
            D   =                                                    o1.,T:*>    tp
                                                                                  ar
                                                                                   ss..
                                                                                      a-
                                                                                       )2
                                                                                        o r            O *
                                                                                                    o o c:       5 <
                                                                                                          Dv.Q tg'C. ''M
                                          a.   cuçp œ
                                            o- n
                                          - .         B
                                                    *>x a
                                                      o.=           J5
                                                                     <   q
                                                                         =  o
                                                                            w    < '
                                                                                   D- '
                                                                                      2
                                                                                      >
                                                                                        o:o
                                                                                        c >.
                                                                                                       Srpas.= a    :>+t
                                                                                                                       z
            %   -                         =
                                          R
                                          m $  *
                                                  a
                                                >.o
                                                  'F
                                                  .
                                                  >
                                                  . rr=
                                                      c ys           o.q-
                                                                    .-    p
                                                                            -
                                                                            c 0. m      tbc
                                                                                   - QU ' u
                                                                                          o     '>
                                                                                                œT> u
                                                                                                                        n.
            .   o                o        c my -F:6 U
                                          o         74a;o            p
                                                                     i
                                                                     *. eto F .
                                                                              .
                                                                         Di*'.i .e a.
                                                                                    . a7u
                                                                                        p =     o.o      o
                                 uz       cz *- o >'* o             z>           cd
                                                                                  :n
                                                                                   .- '
                                                                                      *   tv
                                                                                      o u.u     œz
                *                         * *- o ta' *   D           o.. k )c
                                                                         r.j>.)t >p.us 'o
                                                                                   (-   @o
                                                                                           w
                                                                                           w.   œL y
                                                                                                .
                                                                                                   cv
            N
                E
                *-
                                 <
                                 o
                                          .. c u,> m c D
                                          s  DE>
                                          o = w..' i==
                                                 ::'  Qzm
                                                        uz,=m       E
                                                                    C
                                                                    5bT
                                                                      .
                                                                      i-
                                                                       O
                                                                       sF
                                                                        o7cjUq.
                                                                        u     ,*
                                                                               tB
                                          .>
                                           b=oE'        rro
                                                 oc/,xc7w           >to >
                                                                        <.pK7 E .
                                                                        .       zz =e
                                                                                : -ç
                                                                                     qp qp
                                                                                         gi
            b   œ                         = *=47s QJ'
                                                        .  <a
                                                        v>b-        N xO o   r- r
                                                                           noG  N
                                                                                œ wM O
                                                                                     o*
            z   >                =                         =        D                -  Oxo




                     i
                             *        '
                         )   .        .
     11lE
     -                                -
     >
     -
     o
     A




il
E
 O
 >
=E
œ

N
 Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 108 of
                                      120




    = -&              u -=                              x œmo o     <
                                                                    w -kaoz:aovm4 <uouu.+o(z:&<<cuuaeu-3
                      o                 iO o                                                                                  =œ a'                      œ' 2 to >u* 2:
    c*3
    *=.
    .e
     o wo
                      6-oj
                       lo w
                          rwo      wi
                                  =d  P=*
                                      1*-c - v -P=0.
                                                      oc=6- v.
                                                     -œ-o=-
                                                   - .* o     *- = #                                               t,2c
                                                                                                                   z   u o
                                                                                                                         a     uow y
                                                                                                                               $  e   1.o
                                                                                                                                      >   c:       c     ox tzœ '(
                                                                                                                                                         x        kx?
                                                                                                                                                                    lc*xU:5 c     =a!!* y
                                                                                                                                                                                           =,      g' =    L
                                                                                                                                                                                                          w-          s.>
                                                                                                                                                                                                                          9.P
                                                                                                                                                                                                                          yza  >:h.w.
                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                       t>a.wn * C
                                                                                                                                                                                                                                    .xut>a
                                                                                                                                                                                                                                         to   :
                                                                                                                                                                                                                                              z
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              -** ='        qZC:E
                                                                                                                                                                                                                                                            œ/.ep.:w; z      c* tp=
                                                                                                                                                                                                                                                                             ça a  g::l '
                                                                                                                                                                                                                                                                                        ,-
                                                                                                                                                                                                                                                                                         vt a>
                                                                                                                                                                                                                                                                                              g* >
                                                                                                                                                                                                                                                                                                   o cw I        q
                                                                                                                                                                                                                                                                                                                 t s B
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                 o:. 'e   c             3
                                                                                                                                                                                                                                                                                                                                        .-
.
2e*wo
   t ï  . ='IE E Y Q= >wg==
                          w        o
                                  œcpœoœ-mc
                                      o **
                                      =   w=o   ** .  =
                                                      og   cgon
                                                           O
                                                           *  = w   G
                                                                          6
                                                                          =
                                                                           7 t
                                                                             to :
                                                                                e.L     t
                                                                                        m  obo   uu< e.       =>'156   >2 $=      ro
                                                                                                                                          4o
                                                                                                                                      cn.e œ  t   *
                                                                                                                                                   p
                                                                                                                                                   J     Y
                                                                                                                                                         2
                                                                                                                                                         a ' .    r   o
                                                                                                                                                                      5  =
                                                                                                                                                                             q,c
                                                                                                                                                                           742
                                                                                                                                                                             w
                                                                                                                                                                                  E:,a q'q
                                                                                                                                                                                       o
                                                                                                                                                                                           q
                                                                                                                                                                                           qz
                                                                                                                                                                                             ; w
                                                                                                                                                                                                  +o-  t
                                                                                                                                                                                                       *o  r
                                                                                                                                                                                                           E
                                                                                                                                                                                                            xec w
                                                                                                                                                                                                               ï
                                                                                                                                                                                                                      w
                                                                                                                                                                                                                      (D
                                                                                                                                                                                                                          t
                                                                                                                                                                                                                          X 1  o
                                                                                                                                                                                                                               5
                                                                                                                                                                                                                               t   =
                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                    q J(
                                                                                                                                                                                                                                       t p
                                                                                                                                                                                                                                         q    R
                                                                                                                                                                                                                                              tv  =
                                                                                                                                                                                                                                                  D
                                                                                                                                                                                                                                                   . nœt
                                                                                                                                                                                                                                                            *  E
                                                                                                                                                                                                                                                               <
                                                                                                                                                                                                                                                               o .
                                                                                                                                                                                                                                                                 ' o
                                                                                                                                                                                                                                                                   * 2 =
                                                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                                                         s*
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                             =
                                                                                                                                                                                                                                                                             =    ==   o
                                                                                                                                                                                                                                                                                       *  '
                                                                                                                                                                                                                                                                                               o1
                                                                                                                                                                                                                                                                                               w
                                                                                                                                                                                                                                                                                               G
                                                                                                                                                                                                                                                                                                   =
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   -C   =
                                                                                                                                                                                                                                                                                                        D
                                                                                                                                                                                                                                                                                                                 >
                                                                                                                                                                                                                                                                                                                 *
                                                                                                                                                                                                                                                                                                                 *       Q S -
                                                                                                                                                                                                                                                                                                                             id  *'   .!   .
x=ï
2*      *    m
             oo   xo
                  oc w x       = =M*X * = =Z==
                                          G em :        %œ    m=    =     Sï?c
                                                                             k h            = s  1   tn         <  tn  =      =   c x s      .     o
                                                                                                                                                   rm    >        9   q x c  o   :     > . =       <
                                                                                                                                                                                                   vb, fd =    =  x : (p  l i + -  f.s : 3    z   cp       c ;w  . u l . .-  .-    (n .l r     c   re   >. '
                                                                                                                                                                                                                                                                                                           o-    tr      o  = : =
                                                                                                                                                                                                                                                                                                                                -     5 o    ;
:.=*
. .. E w=    *xweMEo>-
               o  c            w      <muX6R o  Go
                                                     r
                                                   o3Y=ma
                                                   -
                                                   e  o-o
                                                           *  x  *
                                                                 Gim cztz    uusa
                                                                                q o
                                                                                =;z  -
                                                                                     oy co <
                                                                                        ua:e ;     .ar
                                                                                                 <co <     >
                                                                                                           =t.k
                                                                                                              zoau u
                                                                                                                   L
                                                                                                                   oca
                                                                                                                     Jaku
                                                                                                                       zn: se:cc) E
                                                                                                                                  o,k =   ïxïmct5a *.
                                                                                                                                      o.. a
                                                                                                                                          c
                                                                                                                                          .  o.    z  & a  . c
                                                                                                                                                                 a-.= o
                                                                                                                                                                  o   q .
                                                                                                                                                                          oYtax:2! ïU'
                                                                                                                                                                          o . -   p    w   a
                                                                                                                                                                                           .      2    m
                                                                                                                                                                                                                  w
                                                                                                                                                                                                       œ =aO&* t=nf  .
                                                                                                                                                                                                                      =
                                                                                                                                                                                                                       ,  o
                                                                                                                                                                                                                       :>.=f   *
                                                                                                                                                                                                                               p   X!=m - w
                                                                                                                                                                                                                                        c     p
                                                                                                                                                                                                                                              ..  V
                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                  I        z/zc*
                                                                                                                                                                                                                                                                   (a.r
                                                                                                                                                                                                                                                                   =
                                                                                                                                                                                                                                                                   r.   -ce= o
                                                                                                                                                                                                                                                                             x.
                                                                                                                                                                                                                                                                                  .1.=
                                                                                                                                                                                                                                                                                  >'
                                                                                                                                                                                                                                                                                   *   a-
                                                                                                                                                                                                                                                                                          . .ç-?=
                                                                                                                                                                                                                                                                                               œ
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   *
                                                                                                                                                                                                                                                                                                   œ' v.c
                                                                                                                                                                                                                                                                                                        oa 0. =  t
                                                                                                                                                                                                                                                                                                                 l:'r .w.x cooqotoo $;
9. =0 ovogz
eo--         E w ==
             woo      . oomow  .=  .#wcwewtw2*=   w =-=èy m
                                                 xcœ             oy <        7 1c o  v) i
                                                                                        =  F=-   h- >  '   u .     a   o       o  q , o     *  . .- ( a0eo..  o-.;ry  . .sc  o zt c    s >s *       '
                                                                                                                                                                                                  tâ-'C   o    E  m
                                                                                                                                                                                                                  a.c ox=%c   z.
                                                                                                                                                                                                                              .    tuzwfo/ c*<' =S..          =    =   =    ..-   M    ç o     jë  z>   y  D     wo
                                                                                                                                                                                                                                                                                                                          œ  w
                                                                                                                                                                                                                                                                                                                             ;v -
                                                                                                                                                                                                                                                                                                                                c '   &
                                                                                                                                                                                                                                                                                                                                      *tz'à   .
t=g=
1= e    o -  rM* œx
                  w
                  u,.   ->
                        *1 >   > v=.
                                   m
                                   oE tcm mx
                                          t
                                          .o o c*
                                                wv &o=2o
                                                  >*    r mP-
                                                           œ xxo    c =    > k,aç
                                                                           = X= Koo  ko
                                                                                      wu<-Xuu<   pa
                                                                                                 t .t
                                                                                                    =tua > oe o.h
                                                                                                           t. C    x-
                                                                                                                     .
                                                                                                                       c-o a c
                                                                                                                       >J
                                                                                                                              o .:c =
                                                                                                                                     aq
                                                                                                                                         a. w=a.a xus y y o : oo *
                                                                                                                                        !,vg=xc;= z      =r ( u8'=n':5.>-.=q,q    o >s     q' '       -a.o>  .<
                                                                                                                                                                                                              uo
                                                                                                                                                                                                                  zlw=.1fs=kt   x
                                                                                                                                                                                                                                   =.- u
                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                         xo œo    9
                                                                                                                                                                                                                                                  m
                                                                                                                                                                                                                                                  c j
                                                                                                                                                                                                                                                            <r''
                                                                                                                                                                                                                                                               O-t t4
                                                                                                                                                                                                                                                                   -7.u  2$
                                                                                                                                                                                                                                                                         $   6 =   .
                                                                                                                                                                                                                                                                                   o-g c -o    '-' ïw .t
                                                                                                                                                                                                                                                                                                  .*
                                                                                                                                                                                                                                                                                                   .    vnt
                                                                                                                                                                                                                                                                                                        m  Cns =
                                                                                                                                                                                                                                                                                                           q    =p
                                                                                                                                                                                                                                                                                                                 fd *     %
                                                                                                                                                                                                                                                                                                                          z!fr
                                                                                                                                                                                                                                                                                                                             tpa=2 <         g
. owœ
s  eo &<     o    a sîo
             - g xc     oxm    c   so o<= k  œ   vr
                                                --
                                                m  o    oo o
                                                     - .u     uœ
                                                              == o
                                                                    œ
                                                                    6     o >- t     =  oa  i-:u  uo
                                                                                                 ku <      a tt>
                                                                                                              F  ua
                                                                                                                 - >
                                                                                                                     z(co 1. :    ='
                                                                                                                                  tq  rp==c   cxçp q  os=o=       oï   q  roA > o       o- k          .9
                                                                                                                                                                                                   .- w)! *
                                                                                                                                                                                                           -*
                                                                                                                                                                                                           d   œ
                                                                                                                                                                                                                .*':'
                                                                                                                                                                                                                  o
                                                                                                                                                                                                                    h* ru=
                                                                                                                                                                                                                     E    =
                                                                                                                                                                                                                          * '
                                                                                                                                                                                                                              t5k
                                                                                                                                                                                                                              c        acœ   +
                                                                                                                                                                                                                                             *-'  2
                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                  l        grv
                                                                                                                                                                                                                                                           (
                                                                                                                                                                                                                                                               >/.*'
                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                               *   ï     #+c
                                                                                                                                                                                                                                                                        -*   D* =  *'& t*
                                                                                                                                                                                                                                                                                       ' o *   GQ=      *=
                                                                                                                                                                                                                                                                                                        n  c -  w        .*-.2
                                                                                                                                                                                                                                                                                                                             u
                                                                                                                                                                                                                                                                                                                             *  h
                                                                                                                                                                                                                                                                                                                                > ! <t'      -
                                                                                                                                                                                                                                                                                                                                             X
om uY v o ïceoun                     >*#œ            Ccmcoo               uz
                                                                          tat=
                                                                             ouut
                                                                                ulo:g
                                                                                    qo o=<       a.:u      :pol>.E     o2 Q   = çI    *fv.yœ*    > *'o   =t   w'S     a!7. 12:
                                                                                                                                                                      '                    K oo        4,z=   =.m ro .-.t ua
                                                                                                                                                                                                                           o.4mFt       o-0  rj.v2: c      ..o ==  a.o   :x  a: .z .to =m .   .r
                                                                                                                                                                                                                                                                                              .wr .< - =
                                                                                                                                                                                                                                                                                                . s. z'
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                           u) t   v to      .y( .
                                                                                                                                                                                                                                                                                                                                y-
                                                                                                                                                                                                                                                                                                                                <k) ;   y.   $.
p
   œo. ' ME oKœ  r D'>=        ;   Ox
                                   = 4      = Eê   #a-     -  Qo*   o
                                                                    x =              <ma    ko
                                                                                             u.s: c< y- o  kuu:z 0<a.          -mR)*-Fu  o.* G.=    =>r       to
                                                                                                                                                               ;@;o   =>         47v   *=         l    .
                                                                                                                                                                                                       r  .
                                                                                                                                                                                                          œ    v     >        œ     o.                     o                                                     s        o!
                                                                                                                                                                                                               Ez œ
                                                                                                                                                                                                                  s
                                                                                                                                                                                                                  >*  -
                                                                                                                                                                                                                      >.E w..2:>&s  œ!o:>'j    jw D w      =rc.>
                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                               œ:* fP, .,                          =    v
                                                                                                                                                                                                                                                                                                        za fa    .       v  .=-.
.
r9                      Io     - xo       o*
                                        - Y=
                                          œx >  O-
                                                o-œY= u o- * -E
                                                              -p          ES2   e?         <        =      m  c  z   .aa.: F                                              =
                                                                                                                                                                          rw12!m           2
                                                                                                                                                                                           *3 9                                                                           .E           . .'
                                                                                                                                                                                                                                                                                               e.
                                                                                                                                                                                                                                                                                               -    p .z   .    -0
                                                                                                                                                                                                                                                                                                                 -       =      *- 'o   '-'-
1==
rha   œ*œ =
        <
        =      o :* -0     ro  *> o               O W= x=
                                                        *P       co       =  p -a : c
                                                                                    = t c
                                                                                        =a  ku  t   k u    .  w    i
                                                                                                                   a-r u -    (
                                                                                                                              4. a   )   à .  .$  z  )   =
                                                                                                                                                         *   =   Z  , %   G 'a;  v    =*   c      o    !d*
                                                                                                                                                                                                       -  .0 o '- o  tM   o   o                                              ... =M )  x
                                                                                                                                                                                                                                                                                       v      c    Q>   J
                                                                                                                                                                                                                                                                                                        4    $           R $   =       * * #
            e a oe- Go Eo eox = à                             -' aD = u    a <  s  .uz  ta =     cz : E    m  a  t uo  o      on      o  .  a            o        h ; q ,          >    w  o       >   >q  o  >.  .
                                                                                                                                                                                                                  c-     u u  =
                                                                                                                                                                                                                              c x      uo  = o    E        l  . -  c   T Q
                                                                                                                                                                                                                                                                         >   o    b   =       o    V    4
                                                                                                                                                                                                                                                                                                        5
                                                                                                                                                                                                                                                                                                        - I f   'u-      *
                                                                                                                                                                                                                                                                                                                         x*. t
                                                                                                                                                                                                                                                                                                                             6*
                                                                                                                                                                                                                                                                                                                              :*u     X w    *
5  = co
.- -
      w* =&S o o &.xo*     œo
                           n-D     co oto y. o =- om-
                                                  E>o -sœ=-E> o= *o    *>
                                                                    c =m     o
                                                                             zC->u> at-uçLau?:ua
                                                                                                 .
                                                                                                n zuaa: Fo-t@tz-zp>=ouaaa: ai;f2œz)2 Pa      J;o .e t = * ,.5D w a o
                                                                                                                                                 > <an'u
                                                                                                                                                                             o             w
                                                                                                                                                           'œ*YFQxtïxV* ct,2a.==* G*oz 1a<7.$                  Iv=k6E=1:oaw         w>.c.-z o.- .O*- * 2 o m o a; z S = c K o o .'
                                                                                                                                                                                                                                    o                                                                                        v'-*' ïz
                                                                       . o=                                                              e..=            cs                                                Em
:W                                                                                                                                                                                                                                      tu *-              E <œ    .-x,k     4', w.=' =*q'          . 4o o y              a>-e
                                                                                                                                                                                                                                                                                                                             .               x
-  s-- sop:
>*m%           eo xo g=*-
                        ou
                        u  xe      .
                                   u  >= ao
                               csstomv>evwwaxo os  %onnD
                                                      poac x- oo
                                                              xrœtwo*o    fa u
                                                                             >aiczo :c> c       mo>        e
                                                                                                           co.a:=  u!.( u s-c;;- o           1,E a)r:s                qhe , * Az a oZ               iZ='-otz h =
                                                                                                                                                                                                               q?
                                                                                                                                                                                                                !*o
                                                                                                                                                                                                                  >-'>o
                                                                                                                                                                                                                      ohï mc  ;
                                                                                                                                                                                                                              .>..= f
                                                                                                                                                                                                                                    >l.goC   *z:
                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                               .k
                                                                                                                                                                                                                                                cY(s .o.    -. t
                                                                                                                                                                                                                                                               O
                                                                                                                                                                                                                                                               *po
                                                                                                                                                                                                                                                               c   E-.c
                                                                                                                                                                                                                                                                   .     b=
                                                                                                                                                                                                                                                                         ;   O .
                                                                                                                                                                                                                                                                             o     *
                                                                                                                                                                                                                                                                                   Q!.tco*-    V*o- *=œ3 R j iG ntn' .t   >
                                                                                                                                                                                                                                                                                                                          :'@
                                                                                                                                                                                                                                                                                                                          u     =
                                                                                                                                                                                                                                                                                                                                Q
                                                                                                                                                                                                                                                                                                                                c     2
                                                                                                                                                                                                                                                                                                                                      a. -.Q *
                                                                                                                                                                                                                                                                                                                                             c-
aayr
N
'  aw-       F--
             o œ  @o=
                    -OO c  E-
                           wo=m
                           wz-w    œO   *.
                                        u>> =%r> axg    o$=mw    v
                                                                 c--==    a
                                                                          corx
                                                                             o  K
                                                                                a
                                                                                =u: t
                                                                                    u p
                                                                                      a e . a  :$s
                                                                                                 z   o
                                                                                                     uo    .x : 2  =
                                                                                                                   co  a
                                                                                                                       o :    a
                                                                                                                              ku: a
                                                                                                                                  > , :
                                                                                                                                      s2;z
                                                                                                                                         t f
                                                                                                                                           :s
                                                                                                                                            =
                                                                                                                                            m    sc  a(;:   e   .=g
                                                                                                                                                                  v   o
                                                                                                                                                                      s  g
                                                                                                                                                                         . . a
                                                                                                                                                                             .,à sw
                                                                                                                                                                                  o.  .> - o
                                                                                                                                                                                           e .
                                                                                                                                                                                             ç    .. u
                                                                                                                                                                                                   =
                                                                                                                                                                                                   o   o ;-
                                                                                                                                                                                                       œ       *  œ
                                                                                                                                                                                                                  =
                                                                                                                                                                                                                  > '>    f
                                                                                                                                                                                                                          vxj o
                                                                                                                                                                                                                              >
                                                                                                                                                                                                                              r .   $
                                                                                                                                                                                                                                    0  u
                                                                                                                                                                                                                                       =.u
                                                                                                                                                                                                                                         -  oo    t
                                                                                                                                                                                                                                                  M
                                                                                                                                                                                                                                                  *:       G
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           =  .o-  w
                                                                                                                                                                                                                                                                   q-    o
                                                                                                                                                                                                                                                                         m   '
                                                                                                                                                                                                                                                                             *-   ;e
                                                                                                                                                                                                                                                                                   =  .c  .    m
                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                               vF  c
                                                                                                                                                                                                                                                                                                   œ    41 N     e        w  c
                                                                                                                                                                                                                                                                                                                             p  o
                                                                                                                                                                                                                                                                                                                                w       .
                                                                                                                                                                                                                                                                                                                                        o   .e
pw    mEw a>   v œUG=
                  w o.w =.2- *o p =     o o = xo
                                               .-n = C =K = = on    oc o> chq ao    =
                                                                                    =   +
                                                                                        to.ob
                                                                                           o  -C  3  X     !!Do >a.:.Kx .z
                                                                                                           v ):z   u . k7         q
                                                                                                                                  ool >
                                                                                                                                      :ç epw      z  =s  c
                                                                                                                                                         =x'etae= *c  'e*e   tkiîœc>i-ovj  e ev. o     =f  o      2( >o                               w œ           i*   o;m       2
                                                                                                                                                                                                                                                                                   tE
                                                                                                                                                                                                                                                                                    uo        .o   ;
                                                                                                                                                                                                                                                                                                   E> - =m >. . $x. s*v     *= z
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                           x.1 z;c       =o   o    =zs* ok   .
                                                                                                                                                                                                                                             elc  w   E                                                                               or.1
                                                                                                                                                                                                                                                                                                -
   u2                                                                                                                                                                                                                                                          rt  -o       .o. ..                                              .o .   *
10
5  o-
   -#&
        0
        =    :
             .
               o
             -=R
               mejcgw   o x=      zvoaooooowo
                                        o
                                        ==exo     c>œ
                                                 y<
                                                     œ= mc * =-w
                                                           *od
                                                                =R
                                                                  ,Dzs m  a
                                                                          o
                                                                           '
                                                                           :kau:=uo :p= uo  uc  uaut z4
                                                                                                      o h->                   h
                                                                                                                              D-:.r
                                                                                                                                  f  e
                                                                                                                                     a.v o    !5o œk
                                                                                                                                                      c)
                                                                                                                                                         :
                                                                                                                                                       eaw.3.. **
                                                                                                                                                                  *
                                                                                                                                                                      to#
                                                                                                                                                                          -g t           ,%P
                                                                                                                                                                                                   o-  q
                                                                                                                                                                                                       %z o
                                                                                                                                                                                                          =$o: :  *M
                                                                                                                                                                                                                   -.=6
                                                                                                                                                                                                                       '*
                                                                                                                                                                                                                      *.  E'=
                                                                                                                                                                                                                              t4=
                                                                                                                                                                                                                              =    .'.  aw
                                                                                                                                                                                                                                                  tn
                                                                                                                                                                                                                                                   vo      = .'
                                                                                                                                                                                                                                                           c       z
                                                                                                                                                                                                                                                            emœo-'=p.n.  ï .=      a.s linrmœ
                                                                                                                                                                                                                                                                                            c+ c-= =
                                                                                                                                                                                                                                                                                                   u) g cw
                                                                                                                                                                                                                                                                                                        o  c
                                                                                                                                                                                                                                                                                                           Gp ï  E :     '2
                                                                                                                                                                                                                                                                                                                          i;<q
                                                                                                                                                                                                                                                                                                                             =,y:n u
                                                                                                                                                                                                                                                                                                                                t            E
                                                                          o.aotttrcoJ   onu     (z)to =    .x:F-.e z.u        a                                                   % ào:== .:D
-
1*                   x  e- c   oeY        oï   m   c:   P*-      ?u    *        m           so .e.o a
                                                                                                                       au:>.c   ; wor:.E
                                                                                                                                  ç      qz.o-R:b        =   k;y q      ,zc  ts                    -
                                                                                                                                                                                                       m !o       I   s
                                                                                                                                                                                                                      f*      tv =   -o=   t  r .
                                                                                                                                                                                                                                                '=Oc  u
                                                                                                                                                                                                                                                      >:. œt             <
                                                                                                                                                                                                                                                                         ==  1    e*   ë :  *
                                                                                                                                                                                                                                                                                            2 b    k>   .. *    2        c>>=   u         Z'm6
oo   -=%    =  **
               *     1- 2o     oc    --
                                      Vd  =/   -*-
                                                 r co   mmœ*=    Oo    u
                                                                       *
                                                                       .  Tn s. ara.      :< o e. a:.         <r u.  azçaa:
                                                                                                                          i-tuaao=w a.œ & o rew             9 4;F o      67= ql .     =-E  4E, x  o  ..o  g
                                                                                                                                                                                                          s   .o.>= .t
                                                                                                                                                                                                                     cpp  *   c
                                                                                                                                                                                                                              9    o
                                                                                                                                                                                                                                   x   -    =     6  r e  t=o N(u :-
                                                                                                                                                                                                                                                                   P   =e   *c-   â
                                                                                                                                                                                                                                                                                  o  ! >çc  -
                                                                                                                                                                                                                                                                                            tosm   v
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   6:   =
                                                                                                                                                                                                                                                                                                        41.
                                                                                                                                                                                                                                                                                                          >*-    o
                                                                                                                                                                                                                                                                                                                 >       o
                                                                                                                                                                                                                                                                                                                         =  *o'eœ-      f
                                                                                                                                                                                                                                                                                                                                      - R,c  %
'
'     o o   *  > Q  =   x  >
                           G  =   x     c o    >'  * m  =-   -  e         ua=   >                                                                                                                      '-      c  o  < '  =            o    o     >
                                                                                œ..2<       F
                                                                                            >-  zu   cu
                                                                                                      o p  .z- t  =oo q          tsxaç oev:o c8   œrrp :s P =o 4,R E ljo E o
.'                                                                                                                                                                                                                                                 .                                                                                    o
joœo
   low       *x   >*c -o2             e*  >>c=-
                                             Q*=c<œ-8m-    o o@-    Oœ >                                                  a.=                    z2?
                                                                                                                                                                                                                                                                                                                            .-
r%-
'
     =m =
. /0 %
            -coE o
                 . o.&
               -œ=    ..=o
                        *0 o-o e=%woe o-o-
                                        w o  u
                                             =
                                          - eo Eï  o
                                                   w=
                                                   w /  o
                                                        =*
                                                        oyo   < oo* *-
                                                                    sm
                                                                       st t
                                                                          (ou
                                                                           o
                                                                             u
                                                                             >uza
                                                                                e
                                                                                < .
                                                                                    x'a
                                                                                    a :
                                                                                        o:u
                                                                                        to =
                                                                                              o.c
                                                                                                : a5
                                                                                                ..J
                                                                                                  D y-     c
                                                                                                           oco=œ  o:2w c'c% à=<
                                                                                                                              co w
                                                                                                                                 5   a'1 o
                                                                                                                                         a2a=vq    )l 8sxm
                                                                                                                                                         8a = >..1r2x .>
                                                                                                                                                                      ns,*
                                                                                                                                                                         tp  o
                                                                                                                                                                             u
                                                                                                                                                                             >'
                                                                                                                                                                              .  t
                                                                                                                                                                                 *
                                                                                                                                                                                 :
                                                                                                                                                                                 t !
                                                                                                                                                                                   m  A>
                                                                                                                                                                                       2
                                                                                                                                                                                       E ! o
                                                                                                                                                                                           %
                                                                                                                                                                                           z ) .w '*ap
                                                                                                                                                                                                  Y
                                                                                                                                                                                                  l
                                                                                                                                                                                                       zc
                                                                                                                                                                                                       w
                                                                                                                                                                                                       m
                                                                                                                                                                                                          >k c
                                                                                                                                                                                                          o
                                                                                                                                                                                                               Eiq
                                                                                                                                                                                                               .
                                                                                                                                                                                                               o-.
                                                                                                                                                                                                                  cp=
                                                                                                                                                                                                                  =-
                                                                                                                                                                                                                     www
                                                                                                                                                                                                                     r
                                                                                                                                                                                                                     q :
                                                                                                                                                                                                                       )
                                                                                                                                                                                                                          o..s
                                                                                                                                                                                                                          z .
                                                                                                                                                                                                                              m-œ
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                   nm
                                                                                                                                                                                                                                   g
                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                       go
                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                       - :
                                                                                                                                                                                                                                           g!=
                                                                                                                                                                                                                                           .  ..
                                                                                                                                                                                                                                                  mE
                                                                                                                                                                                                                                                  (!%
                                                                                                                                                                                                                                                     oE.q
                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                     ( u
                                                                                                                                                                                                                                                           x-p
                                                                                                                                                                                                                                                           c
                                                                                                                                                                                                                                                           o
                                                                                                                                                                                                                                                             rvl
                                                                                                                                                                                                                                                              nw
                                                                                                                                                                                                                                                              =
                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                   >gu>g
                                                                                                                                                                                                                                                                   o   E
                                                                                                                                                                                                                                                                       w
                                                                                                                                                                                                                                                                             (!
                                                                                                                                                                                                                                                                             v
                                                                                                                                                                                                                                                                             c
                                                                                                                                                                                                                                                                              s
                                                                                                                                                                                                                                                                              . k
                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                  o:=r E
                                                                                                                                                                                                                                                                                  w
                                                                                                                                                                                                                                                                                  o    a  ct
                                                                                                                                                                                                                                                                                            eAw
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            oz
                                                                                                                                                                                                                                                                                             ,.
                                                                                                                                                                                                                                                                                               vp
                                                                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                                                               z. .
                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                   . 5
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                        s
                                                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                        :y
                                                                                                                                                                                                                                                                                                         b
                                                                                                                                                                                                                                                                                                          x q
                                                                                                                                                                                                                                                                                                        * ck
                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                           i:
                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                 jp o
                                                                                                                                                                                                                                                                                                                 ç
                                                                                                                                                                                                                                                                                                                 uv
                                                                                                                                                                                                                                                                                                                         s.o
                                                                                                                                                                                                                                                                                                                         (a
                                                                                                                                                                                                                                                                                                                             c.s
                                                                                                                                                                                                                                                                                                                             E e=s
                                                                                                                                                                                                                                                                                                                                o  . p
                                                                                                                                                                                                                                                                                                                                   w
                                                                                                                                                                                                                                                                                                                                   c  wNxa
                                                                                                                                                                                                                                                                                                                                                (g
                                                                                                                                                                                                                                                                                                                                                E)
.
P<      =    o c -      .  .   3  0       o  œ a o o >  w        >-   m   u:
                                                                           a=
                                                                            o v         u?ac
                                                                                           .ax: orc uru m<    g:>->    22e          .o!$c    y * *ac=   nx  q,* G        z'  =DQ  =>r              z   -  w
                                                                                                                                                                                                          .
                                                                                                                                                                                       x x o o.e o = * c o .1qP> ..       ço wD.   w        c
                                                                                                                                                                                                                                            .     *           =    xp   o               f     fz   o       =     ta  m   '
                                                                                                                                                                                                                                                                                                                         B   w .   o  C      %  q
   w œœ & = -=X oc-        x w=   = oS*Mo    2 c oœ'> X=
                                          - >=y                  *
                                                             * EW-        a C D C
                                                                                *D  =
                                                                                    R   %                                 J :q=n =
                                                                                                                                 <v      =   F                        % 'œ                                                                        E  %  !      *   u   ' *   Q    =         *           *'           *          O  t />  '
                                                                          K n a:o >     a:iu-om ua= = =    (DIa:= <a   u:a>'- .  3!o Zlo     >s       qsqso P œ wo Q'-%                    5? p       .- o cp=    ïf =-   too -Z'  w-auoo   uo    v*ro. J   C,>mm  r<  :-    y m  re*' ïo   *cZDx
                                                                                                                                                                                                                                                                                                5O w f  pectp
                                                                                                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                                                                            ' u  :=  la 9=o  w
                                                                                                                                                                                                                                                                                                                             *= R -   r. :-.e9q  )
                                                                                                                            .
5
a  mj=
   œ
jaw=< ooc
        o*  2:
          m x
             ..o=w
                me
               =uol-    o-coo
                          oooo         s  E*e-=
                                          .  wo-   ogcEzx= oomcœ.w= *-c <== uze u.aEr u t/ak ueo t    ol ; <::o
                                                                                                              uuœ om   a;=
                                                                                                                                                 .-. * > * c Y *
                                                                                                                             iz.Et/*=-C4tall-o$!1,2$*6g:e* 4Xicw  C'a'
                                                                                                                                                                     'B=O    $p=       *   cb w   * .c /x
                                                                                                                                                                                                        rœta=o o +   f
                                                                                                                                                                                                                      ru
                                                                                                                                                                                                                      ô
                                                                                                                                                                                                                         <p
                                                                                                                                                                                                                             n
                                                                                                                                                                                                                                       o
                                                                                                                                                                                                                                       t
                                                                                                                                                                                                                                                 < .      .
                                                                                                                                                                                                                                                           t,
                                                                                                                                                                                                                                                           *-  z , >   o     w    c v  =    B      œ    tm
                                                                                                                                                                                                                                                                                                        =        Q   o   hro t<o Y              u
                    :smN= =o
                           = oo**cs     -a *po=      =  m=
                                                        > o=        L-
                                                                                                                                                                                                  y.u  cx$q
                                                                                                                                                                                                          .-so.$
                                                                                                                                                                                                               *..c
                                                                                                                                                                                                                  w-ho
                                                                                                                                                                                                                     o
                                                                                                                                                                                                                     w.y.r     -:o m
                                                                                                                                                                                                                                   1o
                                                                                                                                                                                                                                    r.= *.>  c1.  p-.P
                                                                                                                                                                                                                                                  t   c:.% q!J.=
                                                                                                                                                                                                                                                               a;w a>=.o     o .  pr
                                                                                                                                                                                                                                                                                   -)œ  t
                                                                                                                                                                                                                                                                                        ao%o.a==
                                                                                                                                                                                                                                                                                               o.p q vv ç.*œ:. v*œ
                                                                                                                                                                                                                                                                                                                 vo      o.  m-m>.çol <
                                                                                                                                                                                                                                                                                                                                      rM
                                                                                                                                                                                                                                                                                                                                       .z:      u.%
.           o op                             - ..    0 mov                .                                               <.                                      u      çE      o=8     r2
p mo    oo
        e= <G 0*           w=v       */m>-o
                                          0 *g     œx= r ==w
                                                                .oro                                                                                                                   o
     =          -<         -*     *o    œ      <**o          *  M  *O -
                                                                      * o u.<
                                                                            =>  t-z)
                                                                                .   o
                                                                                    >   %t  ut  <f  Atz
                                                                                                      u Z  F-K u  uu.I tum>'O =  o1   E.. = > = 2*         't:B 'e o         E*        a'N== c         o.=tp   c     c   â    q:   t   m   T* p  m         -   î   œ .   o  *          w  .  >
                                                                                                                                                                                                                                                                                             ,     =    =  4
                                                                                                                                                                                                                                                                                                           . .   fx  z
                                                                                                                                                                                                                                                                                                                     +*: %   o
                                                                                                                                                                                                                                                                                                                             x      o e
                                                                                                                                                                                                                                                                                                                                = e t:.g rxj
                                                                                                                                                                                                                                                                                                                                W         . *o- (5
ow:o5ou
w
nm*
          =
          =po=
            -
            -
               a-m6
               2 wo     KP
                        o x Eo-
                        cw        n **-
                               :p P= =-   %
                                          cZ
                                               c= *e
                                             %2O-    oo
                                               *x *> o==xœu  - o<-
                                                             w
                                                                 o
                                                                 ol.
                                                                 w>
                                                                      = = to u.e-.truo :z7L5 tuou=.ai
                                                                          Q <   o   <   k-.o
                                                                                           b-:  1D2muo m   uuGo :6o
                                                                                                                   = (0>.
                                                                                                                       e0-F
                                                                                                                          u-
                                                                                                                             p.to u o
                                                                                                                            aa   t:.u Q'3
                                                                                                                                         t2 4aE?op e
                                                                                                                                         .
                                                                                                                                         = rZ  'q' . .
                                                                                                                                                         oa o sxa=
                                                                                                                                                          -l0
                                                                                                                                                                      .?ow o u y,o
                                                                                                                                                                      =X o   * *vï
                                                                                                                                                                                           0) =
                                                                                                                                                                                         -.. C    *Xo  >
                                                                                                                                                                                                       >'2
                                                                                                                                                                                                          e
                                                                                                                                                                                                          '-,* E*>(
                                                                                                                                                                                                               T  =
                                                                                                                                                                                                                  =>
                                                                                                                                                                                                                    ëm >'4=
                                                                                                                                                                                                                     =
                                                                                                                                                                                                                     o.E  œ=  5o
                                                                                                                                                                                                                              &p*  cvS
                                                                                                                                                                                                                                   *
                                                                                                                                                                                                                                       Cr>
                                                                                                                                                                                                                                           zzwO.<
                                                                                                                                                                                                                                            Do. > cxo
                                                                                                                                                                                                                                                      ty f
                                                                                                                                                                                                                                                      ca =
                                                                                                                                                                                                                                                           œ
                                                                                                                                                                                                                                                           <a o >.
                                                                                                                                                                                                                                                           E'>>o=  :!z.>
                                                                                                                                                                                                                                                                   t     -.%
                                                                                                                                                                                                                                                                         o   y? :o
                                                                                                                                                                                                                                                                             =      ;'c
                                                                                                                                                                                                                                                                                   :*  C rsC
                                                                                                                                                                                                                                                                                        e-  î
                                                                                                                                                                                                                                                                                            cd
                                                                                                                                                                                                                                                                                              z(
                                                                                                                                                                                                                                                                                             :-
                                                                                                                                                                                                                                                                                               t7
                                                                                                                                                                                                                                                                                                -=qp .
                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                                              .0 c = 2  Q
                                                                                                                                                                                                                                                                                                        CQ
                                                                                                                                                                                                                                                                                                         :t
                                                                                                                                                                                                                                                                                                           w V p *o' r
                                                                                                                                                                                                                                                                                                           =
                                                                                                                                                                                                                                                                                                           tvz œ q
                                                                                                                                                                                                                                                                                                                 >p* > -  o.=Z9+<-=
                                                                                                                                                                                                                                                                                                                                   KD>*   'e r
                                                                                                                                                                                                                                                                                                                                      =.e c O
a  î g=   o
          * eay
            œ-   Q= r   o      oo    u  o*
                                        .    w rE ocwu       x      oa    B E D > . >   u                              1     B -:5       8     !    o
                                                                                                                                                    s    k  : 7  :5   Q                    3p Voo.                                                s
                                                                                                                                                                                                                                                  t                      *   o    =   .                                   t
'u
'o=
y      eo   Y-   osaœoW-o-rcë-wume*c w    w    o
                                                   o m
                                                 x oow r -c  re
                                                                 x  m c
                                                                    to z  u)
                                                                            uu= =
                                                                            Do
                                                                            œ   <:% t,-o = o
                                                                                      a >.: bp
                                                                                                tot u
                                                                                             -b-r    ua. a
                                                                                                           aa.< z D < < c = q
                                                                                                             :tzo.o    QJta :a
                                                                                                                           zz   .o *     L   v'
                                                                                                                                             a
                                                                                                                                               ,: ==o3 œ
                                                                                                                                                 Qo
                                                                                                                                                                  *zC v.:'
                                                                                                                                                                      a!r
                                                                                                                                                                         (a (8po  2>t  qcx$       e-xc
                                                                                                                                                                                                  =
                                                                                                                                                                                                       u
                                                                                                                                                                                                          o-o  m
                                                                                                                                                                                                               *.Q-  *ç
                                                                                                                                                                                                                     w     or
                                                                                                                                                                                                                          Y.o
                                                                                                                                                                                                                          œo   oz   n
                                                                                                                                                                                                                                    -. c
                                                                                                                                                                                                                                       , :H=c
                                                                                                                                                                                                                                            Cs       )m.wc .c
                                                                                                                                                                                                                                                           m>    :ow
                                                                                                                                                                                                                                                                   m   a ms
                                                                                                                                                                                                                                                                         a   o.   woEu/z
                                                                                                                                                                                                                                                                                    -qj*4      o,o  '.  u
                                                                                                                                                                                                                                                                                                        w- o
                                                                                                                                                                                                                                                                                                           .o   mcp  D
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                     ox  w=:w*xa;
                                                                                                                                                                                                                                                                                                                             4
                                                                                                                                                                                                                                                                                                                             e1aaya(-1.      jn(g c)
                                                                                                                                                                                                                                                                                                                                                   g
= <
. %=e
, 4-
.
     #*=  /
          - En
         z= -
            *
            =w
              :  >w=
              o <@
                 o <=   ./ œvx>   T
                              0.g*=
                                     cu x
                                  ..rmo-o
                                          xi
                                          c-   c
                                          . . s==
                                                 =   *     o
                                                     o =>.ws
                                               ->o=weoz
                                                             -   wa
                                                                 œ*=
                                                                    ow
                                                                      s Jm
                                                                          QJe.G t9
                                                                                 u=
                                                                                       h
                                                                                    >- =-
                                                                                        .xt=p=  koa a: =      u   t o  =
                                                                                                           o D k/o o +.i  a .<   'zlo *  ï
                                                                                                                                      fr.1:a'
                                                                                                                                            'v
                                                                                                                                                =
                                                                                                                                               h=   :
                                                                                                                                                  .y e ; k !Y
                                                                                                                                                         csow    S
                                                                                                                                                                 12s*o
                                                                                                                                                                         *1
                                                                                                                                                                         u Dz
                                                                                                                                                                             C
                                                                                                                                                                             oo   q
                                                                                                                                                                                 wa '  S !
                                                                                                                                                                                      =.4r
                                                                                                                                                                                           %
                                                                                                                                                                                           >v
                                                                                                                                                                                            7 U
                                                                                                                                                                                                  owouœo
                                                                                                                                                                                                       .
                                                                                                                                                                                                       o  E    ovcE  œ xi*-
                                                                                                                                                                                                                              rEw       uw -
                                                                                                                                                                                                                                       =*  œ
                                                                                                                                                                                                                                                  c*
                                                                                                                                                                                                                                                  <>
                                                                                                                                                                                                                                                  œo       G
                                                                                                                                                                                                                                                           =
                                                                                                                                                                                                                                                               *
                                                                                                                                                                                                                                                               œ=
                                                                                                                                                                                                                                                               =-
                                                                                                                                                                                                                                                                   o     *
                                                                                                                                                                                                                                                                         **
                                                                                                                                                                                                                                                                             w
                                                                                                                                                                                                                                                                            - >GO  ro
                                                                                                                                                                                                                                                                                   *>  u    o-œ
                                                                                                                                                                                                                                                                                            - oO ï **m
                                                                                                                                                                                                                                                                                                        =  œïm
                                                                                                                                                                                                                                                                                                        U=Y r*1 Xo=          ==*--         .o % œœ
.c
50   îs= w  ow   m
                 =    . m :   r.m=s            .
                                     œ <o w o'= : Ex-        zvr
                                                             ooov.-   î   tuo
                                                                            = =o    uu=:= Q Q: uo:     .          c
                                                                                                              -Db-a x  m  (x o   &
                                                                                                                       =:C)z k,=q:=      t;i3 9 T N B wz.w               e/1,a    =s=   tpi62 # **=    Ao =a      <
                                                                                                                                                                                                              œ=o=u
                                                                                                                                                                                                              u           ouœ
                                                                                                                                                                                                                     ==D wœœ=          Q   w o    xc  v    <  =-=        œ/       î?    *   G  co w     c  Om    X*       x  G o   eï              ''
oez-=    -* -    zï     œ*.                          x     .        o w   X
                                                                                                                                                                                              c? -0    @*ïSO
                                                                                                                                                                                                          =                            o*Ys                ïozr         o   y     orotm                 -  0
                                                                                                                                                                                                                                                                                                           .     cc      OW<*      o  '      g X   X
                                                                                                                                                                                                              > œx
       =
       mw .=  3     av=m-      m-oc=    ïu
                                        aoœ=e@ z2Oe  w
                                                     u=    *
                                                           >- e 4.. d.a >  -                                                                                                                                                       r + o *- o
                                                                                                                                                                                                                                   O                       =*œv-                  o-K =coœo-wmnnm) =    *w;-     mo
                                                                                                                                                                                                                                                                                                                 *= mQ=  6**>Y             V *o *c
>m
Ea s o6>    =e= 2w         oo         œœ           œQ   œo                 ïc
                                                                          cuu u)e
                                                                                x
                                                                                o.tto<pi   =  5i-a:o u. <  M
                                                                                                           > :o
                                                                                                              :E:=cD>co -ao
                                                                                                                          t  u
                                                                                                                             ai
                                                                                                                          uu:<
                                                                                                                                :*
                                                                                                                                 q
                                                                                                                                 & ,o
                                                                                                                                 1n>=me' J  Sq
                                                                                                                                         ro;=  ,%
                                                                                                                                                3>  >
                                                                                                                                                    :E
                                                                                                                                                        P:g
                                                                                                                                                           FN1r4:t'   *=
                                                                                                                                                                      o  =?s
                                                                                                                                                                         t   L<y q.C   *;o =ç
                                                                                                                                                                                              to eo
                                                                                                                                                                                                  .1      eo      =mx.oy          â ocxocerc               G*.oO
                                                                                                                                                                                                                                                              o->a                +                     .o.= EP          ox-yo          **
nw
. oaoi
    -v- o
          r oo
          o VE* o>
                 m*=o/
                    n-
                           -
                           ow
                           cw
                               ce
                                  xwco x
                                  m     uè uc%02
                                               -wï- e
                                               usw
                                               .
                                                        v
                                                        -
                                                     o al    P==o:
                                                             œ
                                                           < toc =U - k   s
                                                                          <-c
                                                                            e
                                                                            o o
                                                                              - u
                                                                                ()z C
                                                                                    cJ
                                                                                    ::)o
                                                                                      7ac-  taza
                                                                                            /   =
                                                                                                o   i
                                                                                                    -
                                                                                                    i
                                                                                                    = tH -
                                                                                                         =
                                                                                                         u
                                                                                                         a tu
                                                                                                           uouR   g:?,uxr
                                                                                                                       t :=
                                                                                                                         fo  wu
                                                                                                                             g   =    =  t
                                                                                                                                         i7 a    ==ac
                                                                                                                                                    >  .
                                                                                                                                                       r
                                                                                                                                                       '-   =œ.u =a.  *  m
                                                                                                                                                                         s: q
                                                                                                                                                                            =o,'  s   a
                                                                                                                                                                                      y    f
                                                                                                                                                                                           qx
                                                                                                                                                                                           c;am   w
                                                                                                                                                                                                  c
                                                                                                                                                                                                  *5   yw=c-
                                                                                                                                                                                                          P   c >-o=
                                                                                                                                                                                                                  om*    -
                                                                                                                                                                                                                         EU   E.=
                                                                                                                                                                                                                              o=   o   o =o  oo  gr ï>= s.œ   < -*<
                                                                                                                                                                                                                                                              z    c   c G< c     &.
                                                                                                                                                                                                                                                                                  =   o
                                                                                                                                                                                                                                                                                       o.
                                                                                                                                                                                                                                                                                        x* .
                                                                                                                                                                                                                                                                                            c
                                                                                                                                                                                                                                                                                              = -o G
                                                                                                                                                                                                                                                                                              =    œ
                                                                                                                                                                                                                                                                                                        oaa
                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                        *  oo-   ou
                                                                                                                                                                                                                                                                                                                 eo  o o s-p
                                                                                                                                                                                                                                                                                                                         2  * m-o..
                                                                                                                                                                                                                                                                                                                            e      r- o
                                                                                                                                                                                                                                                                                                                                             .c 1
3
co- co '.   G
            .,  =r xo- c  er   -  v
                                  c  w  cœo
                                      *-œXo *  o
                                            Y -ë   o
                                               o* m' ooz
                                                     x'O u   O=xwY        b-=       o  >       .         > e- f:   o   z     s.       y  o  -&   œ  ' >  V  -        =   *       o    o    4'
g*=
  p -
     o =-
       c
          ö +
          c
            . c oEO
            - P =
                    * m -=
                       G   P
                               o orya
                                 =   o  wrk c
                                            -  r
                                               >=
                                                   < c%
                                                   Y
                                                           o1
                                                             -  =
                                                                    o% t
                                                                    Hw=
                                                                           n(o t
                                                                          o=    uaa>.s
                                                                                or     =-> o=x  u
                                                                                                tgatz
                                                                                                    u=XzF- %  X wo t
                                                                                                           d1>G
                                                                                                               .
                                                                                                                          una< i
                                                                                                                          tX     Ksl= o=*tzt      s=
                                                                                                                                                  3&ea   :m rk%  q
                                                                                                                                                                 1 @
                                                                                                                                                                   >z   ':
                                                                                                                                                                      *Pbt7
                                                                                                                                                                          aR c   >œ  .2R2 ..
                                                                                                                                                                                          -6cFw?oœ-=
                                                                                                                                                                                               x  u>w-xcz
                                                                                                                                                                                                              a
                                                                                                                                                                                                              =
                                                                                                                                                                                                                  c-
                                                                                                                                                                                                                  2œrc-œl-   w 8a- x
                                                                                                                                                                                                                                   ou
                                                                                                                                                                                                                                   r*       @    od
                                                                                                                                                                                                                                                 œ    ->   J=L> ar
                                                                                                                                                                                                                                                              o    mTK<==   =     o
                                                                                                                                                                                                                                                                                  mo
                                                                                                                                                                                                                                                                                  m    vl   2mc
                                                                                                                                                                                                                                                                                              o    o
                                                                                                                                                                                                                                                                                                   x    ccc
                                                                                                                                                                                                                                                                                                        x*
                                                                                                                                                                                                                                                                                                        M     o
                                                                                                                                                                                                                                                                                                           Y=WO -o *Etc
                                                                                                                                                                                                                                                                                                              ww<            WWN-
                                                                                                                                                                                                                                                                                                                             zp-   =  a<     y.-O
                                                                                                                                                                                                                                                                                                                                                . rE
                                                 c r *  l  o o   o  x                                                                                                                             w& oP       mu =cwcy-a          *ï: =c*    oo           w=- x oo           =
                                                                                                                                                                                                                                                                             v E      a'
                                                                                                                                                                                                                                                                                      =car  #-î=   *
                                                                                                                                                                                                                                                                                                   c D    r $V=>     * 0*      = .$             œ  u
.
.
zu
n  'a m.e
  wng    -
         o
            G<
            ouo sœo r m s g m c o-
                    ..-   foa        x
                                        w o xœ .-a coao o
                                        xen        =2  *   0       w  w *=
                                                                      m   xo
                                                                          =     Dwœ
                                                                                o   =< œ œœ
                                                                                       <   oe   a   o    G œ Y <=-
                                                                                                         o<œ  Da=
                                                                                                              =           x  o   :=   &w-
                                                                                                                                         O *S - o 61- 9 c % onc
                                                                                                                                         œ   t=y        u   '
                                                                                                                                                            .    y    o$     >3       e    ; t    O       =   Y
                                                                                                                                                                                                              -   og      o-
                                                                                                                                                                                                                          wœ =     -   l*    x
                                                                                                                                                                                                                                             wu   xo  œ    eP
                                                                                                                                                                                                                                                           *. m    oœ
                                                                                                                                                                                                                                                                   ./             o                p    GQ oc    o.      UOUG
                                                                                                                                                                                                                                                                                                                         >m     c     Wcx    K= o- %
boxos
z
bm
     œm w ac
     =vE
       -o
            .G=
              p
              =  * -uo
                 umrw= -
                       c
                           .s
                           &o =-'=
                                  ïp*
                                     m =6=
                                        . o-* oq
                                               Fï
                                               -
                                                 =y
                                                  .o
                                                   O to
                                                   w b-
                                                     a  =J=wïœc
                                                           .eo
                                                                ox
                                                                 <v*E
                                                                    > i *ox r Q=<
                                                                          * +I&
                                                                          YD        0.
                                                                                            =œ
                                                                                            -
                                                                                            <=
                                                                                                    >=
                                                                                                > oxto =D
                                                                                                         u
                                                                                                              =œ==-œ6œ=:O=s*oï
                                                                                                              -tr m=
                                                                                                                          xz o a : :. z < : ==
                                                                                                                          <>     $       =Ys         ë      M    *
                                                                                                                                                                      wo.
                                                                                                                                                                         oyA
                                                                                                                                                                            a:    o%  v
                                                                                                                                                                                      u
                                                                                                                                                                                           1.
                                                                                                                                                                                           =
                                                                                                                                                                                           oc
                                                                                                                                                                                              = c o=
                                                                                                                                                                                                  GGew-+c/.-  O
                                                                                                                                                                                                                'Oo=-
                                                                                                                                                                                                                 =œS
                                                                                                                                                                                                                  =  oc  o    oo=
                                                                                                                                                                                                                              S
                                                                                                                                                                                                                                   = Y
                                                                                                                                                                                                                                   oy  *%œ* = ï=  u.=     5X
                                                                                                                                                                                                                                                           d
                                                                                                                                                                                                                                                               woon
                                                                                                                                                                                                                                                              m.   <c
                                                                                                                                                                                                                                                                   E*O
                                                                                                                                                                                                                                                                       -     œ O
                                                                                                                                                                                                                                                                             > .
                                                                                                                                                                                                                                                                                  > *=
                                                                                                                                                                                                                                                                                  c9
                                                                                                                                                                                                                                                                                  Nco  =l-= c =p
                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                               c  a  &Xw
                                                                                                                                                                                                                                                                                                        Z
                                                                                                                                                                                                                                                                                                        a>
                                                                                                                                                                                                                                                                                                        os
                                                                                                                                                                                                                                                                                                           W= - xo
                                                                                                                                                                                                                                                                                                              r=
                                                                                                                                                                                                                                                                                                               va-
                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                     =o  > ï=OM
                                                                                                                                                                                                                                                                                                                             mvoï. & **      -- u <
. E oe - = = =    .>   œ  =ç           rl   M  uai   cbw     co     w
                                                                    o b   ==-       0       xo       =Q    a  f        <  œo     o    œ
                                                                                                                                      =o      =   o m    u . .   =Z      <        <   c    x  b
a -**
..   w=E * -- e=   -*<-O 0=5  W v
                           m c&-     *=o!=W :o mœ=      ->
                                                        . * **
                                                             wv     ==m   œ<=w=
                                                                          x         =e1         =ox=Q;=c<o&K*
                                                                                                     =w<y<<   -. %. = œwY Y=                         >.v2=%
                                                                                                                                                         r=9N         o+ UZ *         R==S        g?  +-sw:G      **2.==6
                                                                                                                                                                                                                     -rc>U                      '=U'  w   oo-oE        Dë       *     -mP   =o=o   *= œo-  too.      o
                                                                                                                                                                                                                                                                                                                     w!'yomoj-
                                                                                                                                                                                                                                                                                                                         *-c=
                                                                                                                                                                                                                                                                                                                           y=s u    woS     w.
                                                                                                                                                                                                                                                                                                                                             - Q1
                               . -o            o=>
                                                 oo>                                                                                                                                              o   .   o
                                                                                                                                                                                                          .-k  5E uE
                                                                                                                                                                                                                   .t    w
                                                                                                                                                                                                                         inw       œ   =oœ        œ
                                                                                                                                                                                                                                                  -..o= <     >.===-
                                                                                                                                                                                                                                                              .         =!o c     '
                                                                                                                                                                                                                                                                                  o-
                                                                                                                                                                                                                                                                                   *s   :>P.-*=Ee             o ==   g   qp
                                                                                                                                                                                                                                                                                                                          oœoc
?R          *>  z<=                                 ,V
v 2 9= œ
       /me =P W -o<o :                 œ oc wR       o -ô
                                                     w          i *.
                                                                *
                                                        o =o -u *
                                                                x     w œcœ
                                                                      o
                                                                          o w-      wu m œœ     m   <>                d xm-œ em       œ% : .         .   esossu             t
                                                                                                                                                                            * *w- =.o ï    œo b u.z                                =x        pq   '       u.       cap          œE                               o>
Ad
&=
     /*
       <% '   # zorrof
             'vucxw
                       x >>
                                 œ j=g
                                      R-
                                       o *u2     O G<
                                                 Yr-    =
                                                        r/ *--
                                                                    ko
                                                                    dœ wc œ= &-(
                                                                                =u     -o.x =
                                                                                            xo <o    -œ o     >œz
                                                                                                           ==oE           >*
                                                                                                                                 = cao
                                                                                                                                 w   zr5>   u co
                                                                                                                                                  ==
                                                                                                                                                  rm     biw'-   o
                                                                                                                                                                 m ba       a     cï
                                                                                                                                                                                  zo       os E   <z
                                                                                                                                                                                                   ht .r
                                                                                                                                                                                                       qlomç
                                                                                                                                                                                                       o-.$
                                                                                                                                                                                                              c
                                                                                                                                                                                                              t? .q
                                                                                                                                                                                                                rto-/@
                                                                                                                                                                                                                     c
                                                                                                                                                                                                                     .s.yv
                                                                                                                                                                                                                         o-
                                                                                                                                                                                                                              (o
                                                                                                                                                                                                                              r2P
                                                                                                                                                                                                                             =c1    4tn>o   .x-o
                                                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                                  gz*=tv'ttqe
                                                                                                                                                                                                                                                            f;s.
                                                                                                                                                                                                                                                              c qw4
                                                                                                                                                                                                                                                              a Ig   /omtEp:y     ug
                                                                                                                                                                                                                                                                                2r1
                                                                                                                                                                                                                                                                                  o    ..m  *:.8
                                                                                                                                                                                                                                                                                            q
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               oE*
                                                                                                                                                                                                                                                                                               --..
                                                                                                                                                                                                                                                                                                   = .1
                                                                                                                                                                                                                                                                                                   gn
                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                      s!>
                                                                                                                                                                                                                                                                                                        Q
                                                                                                                                                                                                                                                                                                        u7**
                                                                                                                                                                                                                                                                                                         zm=
                                                                                                                                                                                                                                                                                                           o'>
                                                                                                                                                                                                                                                                                                              O
                                                                                                                                                                                                                                                                                                              ï
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                              .-<Q0't
                                                                                                                                                                                                                                                                                                                 (q  *
                                                                                                                                                                                                                                                                                                                     tot. ?
                                                                                                                                                                                                                                                                                                                          E.9
                                                                                                                                                                                                                                                                                                                             =
                                                                                                                                                                                                                                                                                                                             :5+u
                                                                                                                                                                                                                                                                                                                                œ.œ *G
                                                                                                                                                                                                                                                                                                                                    p ;@':   -=
                                                                                                                                                                                                                                                                                                                                                ..
L
c=   . .-
  wo=mc     -
       - * < w: oc= c--        y >oa   o=*o%=.a
                                          +-   o
                                               G w-ocowowa
                                               -0* o =-
                                                     euœ     *G m 3ï-o. = =œU
                                                                            **      <=
                                                                                    zD o<   >œ
                                                                                           oD œIa    1->
                                                                                                    =O> A     &%%
                                                                                                              ==X         o< w
                                                                                                                          == œ1% V
                                                                                                                                 >
                                                                                                                                 c'** œ     P =om =*s
                                                                                                                                                  p% =**     *= =-    >
                                                                                                                                                                      mEcBX
                                                                                                                                                                        'R>        D  m    *
                                                                                                                                                                                   *2 SZ $ m      t    p     =
                                                                                                                                                                                                      xam*o..=to.= o o
                                                                                                                                                                                                                 *-.=-*  > .
                                                                                                                                                                                                                         C Greo    :
                                                                                                                                                                                                                                   .- cr
                                                                                                                                                                                                                                       u   (
                                                                                                                                                                                                                                       œw/o+     = >ow -
                                                                                                                                                                                                                                                      =. =67o EP   *   F
                                                                                                                                                                                                                                                                      .o1w   .
                                                                                                                                                                                                                                                                            d-q s7. 7
                                                                                                                                                                                                                                                                                  =n.1 v ;    g
                                                                                                                                                                                                                                                                                          !=S?-   = >t6Q ==      g
                                                                                                                                                                                                                                                                                                              o o=* >           *
                                                                                                                                                                                                                                                                                                                         o-=*'*.s  L. -*=#*ï
                                                                                                                                                                                                                                                                                                                                    - -
                                                                                                                                                                                                                                                                                                                                             =.X
. œ *oP     .
            -cw
            i-
            G **    :.=
                     . =   *Y  x->     =       *&c ï :=   wu
                                                        mmw.    v
                                                                =         w =   t   -=                        -   -*      œœ                                                m    Eœx1            X(   tJzed.. 9pSC >5o  =* =p w
                                                                                                                                                                                                                              t*F-f                                ck       c   o      =      -
                                                                                                                                                                                                                                       oE. R.,f  af-O= >a = >.-             . .-ua..-O<o Ka)(5          :Ra   .:*.- -    e.  =
                                                                                                                                                                                                                                                                                                                             O-=
                                                                                                                                                                                                                                                                                                                               *=
                                                                                                                                                                                                                                                                                                                                q' WVo**      * Q.
                                                                            -                                                                                                                                                   .
o               u>*9ol m   kr                                                                                                                                                                    o            i  ..* #5*                                                                                                 =        zc
            c=
            e
            o EB            '-:=xa*'ao.e>
                                       O
                                       u :* œ 8=o
                                            %
                                            <  mo- p O%*
                                                     oo      œ='
                                                             Oh o U
                                                             D G O*
                                                                      c o                                                                                                                        >o
                                                                                                                                                                                                  o'r lë tf
                                                                                                                                                                                                          Oc  o  c
                                                                                                                                                                                                                 a  kE Eo    =n.   u   c axx.or
                                                                                                                                                                                                                                              '>
                                                                                                                                                                                                                                                 w
                                                                                                                                                                                                                                                     o:                                                                  #.E
                                                                                                                                                                                                                                                                                                                        .-   tnga àP   ogœ
            >8oxI -Gm-oo==
                 o =oD e c= D* -
                                       mx
                                       = -cY- axw
                                               *o c >I oo=woxg
                               1 e5 œo%a = m=. n=
                                               -m          moc      =-
                                                                      ç                                                                                                                                   *
                                                                                                                                                                                                        =mc
                                                                                                                                                                                                          R:u
                                                                                                                                                                                                              uz )u
                                                                                                                                                                                                            =zo.-t
                                                                                                                                                                                                            c
                                                                                                                                                                                                                     oc
                                                                                                                                                                                                                 w>4v=-'.
                                                                                                                                                                                                                 f
                                                                                                                                                                                                                         ro == =
                                                                                                                                                                                                                        11o 0>
                                                                                                                                                                                                                          >...càe
                                                                                                                                                                                                                                a:
                                                                                                                                                                                                                                 r.
                                                                                                                                                                                                                                   o >*
                                                                                                                                                                                                                                  o-uu
                                                                                                                                                                                                                                     o-          w
                                                                                                                                                                                                                                                 w. E                                                             X1*
                                                                                                                                                                                                                                                                                                                  <
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                    =n*tp'<v+'
                                                                                                                                                                                                                                                                                                                    -       o*c:. :t
                                                                                                                                                                                                                                                                                                                                   v.'=
                                                                                                                                                                                                                                                                                                                                      *- >
                                                                                                                                                                                                        v                                                                                                         tm            o
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 109 of
                                     120




          li      uo        wx Ix          o            u                                                 .*    l                  = * c*                a -xc* -o    s*o       x
                                                                                                                                                                                =                 7
'       u
                .x        =e
                            <. '          acocc . s. k  tn, E a
                                                              u:, x;x?z(
                                                                       = o  ,*z
                                                                              =,    E
                                                                                    '-:      m
                                                                                             o           c  *6 Ks
                                                                                                         C =C=          6
                                                                                                                     o -o-
                                                                                                                        w -
                                                                                                                                  N%-o .
                                                                                                                                       B. s
                                                                                                                                          oc
                                                                                                                                          >o ç*       xo  oW        om=m        e.              ea
*       tav
          m)    m
                a F-wf s
                s.a
                  - ta:u
                        . k
                       ua
                        aoazo
                            ku i
                                a. =
                               'a
                                =eo'(x2
                                         uc
                                      >-z:
                                         F-u
                                           tao          x >oD i
                                                              e-. Y'.0
                                                                     $=tet'
                                                                          A9=
                                                                            4/l     =o -     5
                                                                                             o       u      < = .-* -     x <*                         w so
                                                                                                                                                       oo . nc
                                                                                                                                                             œ     *.=:=      wB
                                                                                                                                                                              =  s              sa.
                                                               o' 2û   .  k
                                                                          Z a  l                     o-
                                                                                                     oozeo. œ                      .-o Z               ë= E
                                                                                                                                                          =œ2   c       *   oY  o-              B
aZ
 z' œœ.
    tou
      p         ww oo         oou            = oI t;'i5wK
                                   xxwo œ/- z > z=- x o o œ . os
                                                              :cy                      =
                                                                                    ï. o '''                m=
                                                                                                            uw..œo
                                                                                                                uosl o *o-=ç      o:   w o=+
                                                                                                                                          <œ o         =s.
                                                                                                                                                       o   Ms ' o r P a-=
                                                                                                                                                                        -   o>o E*.=            œ.R
                                                                                                                                                                                                  -
                                                                                                                                                                                                  -
                                                                                                    ço=
                                                                                                    % uoc     Fwg-eW
                                                                                                                o'u cûx*          c
                                                                                                                                  wEEoro-<  c c          w    = .=  *           .
mZZ
* .e
     -œ
     XMw
     œ>œ=
   o o 01
                A
                e
                == =y=
                  :z -   >.
                œœ œ . m -
                   -oR   <0=
                              Om xmxxY
                                 %-fœ
                                    = *o=-
                                 =*<o
                                 =ot= OY
                                      aDa
                                         s<
                                         ot
                                            2;=2a=o
                                            =:
                                          > E
                                                  eog
                                            * 9 a3<w
                                                  >* -Iœ
                                                        mtx q=>P1s
                                                            eS8
                                                     D- - R : = H Pm
                                                            - me- x e
                                                                    x
                                                                                    a G eo
                                                                                    a@
                                                                                    r   œ=
                                                                                    oms =
                                                                                      -  Y
                                                                                                      =  G
                                                                                                         =  2 <
                                                                                                    3 -o- oP -o
                                                                                                    s         u         X %
                                                                                                                   AE ogw
                                                                                                       o - e y om y x r
                                                                                                                          *
                                                                                                                                  p-=A
                                                                                                                                     œ = =-o o
                                                                                                                                  c .ocsqicz
                                                                                                                                              <
                                                                                                                                              e
                                                                                                                                                      vm?=o: o
                                                                                                                                                      so
                                                                                                                                                       œ3-x
                                                                                                                                                              a*w-
                                                                                                                                                            a =o=.
                                                                                                                                                                    sV-c
                                                                                                                                                                  e =m
                                                                                                                                                                   g-
                                                                                                                                                                        Q=e 2
                                                                                                                                                                      czm
                                                                                                                                                                            *==o
                                                                                                                                                                              o
                                                                                                                                                                          t . a-
                                                                                                                                                                                oe =
                                                                                                                                                                                  Nm            ;=m
                                                                                                                                                                                                =-
1
=. œ==-
    D>  o- .x=xz
            Iwoo=   =ou
                    cc
                    <1= -K=Kx=
                          n== XO.*D
                                 œ. ftzœ
                                       =' ==
                                          == ?5>=
                                               <w- =2e.o
                                                   Eœ=P=œub a                        6 F 6o
                                                                                     *5 ç
                                                                                            2
                                                                                            =       1- r ot
                                                                                                         E -%Eo
                                                                                                            = c Z<mnu&    wo      ooP
                                                                                                                                  fr-m o a  co        ajw
                                                                                                                                                      !=
                                                                                                                                                          m
                                                                                                                                                          08x
                                                                                                                                                              œs/ooss u
                                                                                                                                                                      P=e
                                                                                                                                                                        -
                                                                                                                                                                        o*s
                                                                                                                                                                          œE   Oj
                                                                                                                                                      w==Eeba%œ'/
                                                                                                                                                               md/ho  =x
                                                                                                                                                                      ?=
                                                                                                                                                                       .=w=-
                                                                                                                                                                          *   X--
                                     0       ==>    r                                     o v:       oœ
                                                                                                    =-   -
                                                                                                       co=  o woo -c
                                                                                                                   owa-E1=
                                                                                                                        xwob      tvoEM     oo-
    x x-x
 =X opt
    ooo     %+oe<
          o .œ
            =m œ >< Q
                    =m    aozmowox
                      w< '<w =
                             o >wx
                               uto m soowoœx
                                   o o ygmo 1o=  -
                                             -ox . go#Bo-1                          2c:o
                                                                                       '- e n,                o                        w au *w               euowss   8.xzo   va
' x;>o .. o oo -<
               x--
         œ YœoQx      op  &op          ..xx œ      =w oc
                                                      y uw
                                                1UyœcxHxx c>
                                                     œ& >< N c  c  œ 22o* 0          r
                                                                                     o > o w!
                                                                                       *' *
                                                                                          u t
                                                                                            '       wojH
                                                                                                    Mwoo =
                                                                                                    g eœ -
                                                                                                            xowx=6o
                                                                                                                m
                                                                                                              o =e o ..
                                                                                                                      .mm
                                                                                                                     1 O:
                                                                                                                          <
                                                                                                                          nT
                                                                                                                          z
                                                                                                                          oo m     cm>
                                                                                                                                   xooo     ïœ
                                                                                                                                   o o c' w.= w
                                                                                                                                              d
                                                                                                                                                      .y=1>:
                                                                                                                                                        omo sEzs: g = o:= r g.=
                                                                                                                                                                              .
œ*
oa              œ             txt
                                mo =ZoO>ex<
                                    wx-o      w Mw              msmAmoo             olc o           .o *
                                                                                                       .O- =oc
                                                                                                            - -.s  r:   o- F      =*
                                                                                                                                   goo a c=
                                                                                                                                          o. *'
                                                                                                                                              a       x-mo
                                                                                                                                                      ov oogg-o.
                                                                                                                                                             oo
                                                                                                                                                      omE=*:s=   awm
                                                                                                                                                                  M. om
                                                                                                                                                              .Yg>=  .
                                                                                                                                                                     cyoœs
                                                                                                                                                                        e =oj
                                                                                                                                                                      tfys  e
E* I
$   o
    ==-uK
      -o = *œ
         œ
           == œ
              eWœr
              =&
           oo œK-             =
                              o œ*
                                œ  Dw
                                   xo <
                                      *&= I--
                              2 X '=<o =1
                                           m-
                                            - X
                                              - f *
                                                  ys%œ
                                                     xo
                                                     -œ  =
                                                         <=
                                                         c<o0=<
                                                              =
                                                              w P
                                                                % %za
                                                                    :y
                                                                    o >o
                                                                       *eas
                                                                          o
                                                                          =         o
                                                                                    œ
                                                                                      o oc
                                                                                    oo w
                                                                                         n
                                                                                        0v           oo
                                                                                                     w -  .u m  Qw
                                                                                                                .> *x *-oF.-o     na
                                                                                                                                   o *   G
                                                                                                                                       o ror=-        sxB ::olmœ   m E>==R E>
-#u œœ=Z
    oo     xœw =              obo ixx<oao=o d          *
                                                yogœuoœœw       :=oS1? X                 =
                                                                                     Fs2 z'.-       o   wo
                                                                                                        o$ a=
                                                                                                    mw= -   ïxe=. mo
                                                                                                                  x =ou oc  ec oc
                                                                                                                               u  *vug
                                                                                                                                 * uo
                                                                                                                                   0Pw -wc
                                                                                                                                         e             os  o-œ:soYeumww
                                                                                                                                                       esw o < sa =s w
                                                                                                                                                                          m, -x
                                                                                                                                                                             yogss
                                                                                                                                                                                .. x            og
                                                                                                                                                                                                w
                                                                                                                                                                                               .:?
                                                                                                        .w      w
j% >
   m:*2
     D o m==m
         ecoAo
         œ= =2œ zxz
                R Ie xD
                      =
                      ><-K>=O*
                       o=2m<Od
                        <x ro >œ 5
                                 uC.ï=rX==œ
                                     om-o-;
                                       **0 * *o
                                             oba-eo?
                                                 ï
                                                 z* Z                                =:=
                                                                                     o   ju*
                                                                                           ora          O w -ce o-s
                                                                                                             m cu o - y:wœ  *=   --s                   a-e=w
                                                                                                                                                       o m Ec Er:ve2   œm
                                                                                                                                                                       t=
                                                                                                                                                                        w e* o m=v
                                                                                                                                                                             oy
                                                                                                                                                                             *- o
                                                                                                                                                                                >œws              :
 s: .    cx-m = =lœ* mc
                     S>Ox     o 0.m-
                                O- w m
                                    >,=> < t=c>2
                                              =0    1E
                                                   sAEg=-  x=O
                                                            w -     * rxyoo oè
                                                                    .       ow'z*
                                                                                =
                                                                                    .- E!
                                                                                    .#-g   2
                                                                                         -Po  >o-c
                                                                                                 . Y 5o * c o*=R
                                                                                                   oo-s8o-         s bo oo$ =mz*w    og
                                                                                                                                     >                 oo
                                                                                                                                                       cv
                                                                                                                                                       ==
                                                                                                                                                           oe=s
                                                                                                                                                           yv r   g.U
                                                                                                                                                              . * sc.. .b uç =
                                                                                                                                                                          > cm
                                                                                                                                                                        v =-
                                                                                                                                                                          Xa ew so =
                                                                                                                                                                                   o
                                                                                                                                                                                  =0           a
                                                                                                                                                                                               >
                                                                                                                                                                                                 *-x
 o
 E       o=o
         =w1                  =        cx  ofwu<      cœq cox
                                                           œxc  x   E                  = =*    Sw9 =o
                                                                                                   -m -o  V mo l.:>
                                                                                                                 -c >'
                                                                                                                    mc
                                                                                                                     - a- o-'o <o occ   œ*             P*  c1>=s      n       w-og             :;
 %:-     o xco.< Aœ<
         ce=
                 e=-wm
                   u -o=
                       W=œ%   = œ> =mQ
                              oom
                              > oo
                                >œ n=-< oeœ
                                    o=>=
                                               >
                                          .X-œQ<
                                              Dc
                                                   f
                                                   woocox
                                                   Z oo*>M&
                                                     + I -œ/œ <>w
                                                                œ
                                                                    o
                                                                    u ozy m
                                                                    > S-
                                                                            oo-
                                                                      0 =2 B:
                                                                                     *m= we
                                                                                          tœ
                                                                                     u7c o ;
                                                                                     7         +- *
                                                                                               za
                                                                                               .y  v. o
                                                                                                    o=o=
                                                                                                        P=
                                                                                                        x
                                                                                                      - y  o o w œ o o4o* =
                                                                                                           oEh
                                                                                                             u  om  m mu       =1
                                                                                                                               o 'a
                                                                                                                            * xp
                                                                                                                            s      r*u9=
                                                                                                                                   . = eo             -*swde  e u
                                                                                                                                                                a''e   ol oo
                                                                                                                                                                       wex't
                                                                                                                                                         R e< - =BQ . = v.=œ
                                                                                                                                                                             c=
                                                                                                                                                                             zœ ï=
                                                                                                                                                                                xe o
                                                                                                                                                                                   u           e-$
 $#      w==
           wa t= =G
                 * = >-o  g   - 0/
                              <       o=e
                                   .-.*  2 Qo<
                                           -<* =
                                            xo&z   k
                                                   oa=>
                                                      sœ
                                                       w y œ
                                                         x /ocm x   >
                                                                    oYs te    *
                                                                          x ocv     mN
                                                                                        .- .
                                                                                         o-    m==    *v
                                                                                           o < % - -'= ' o lG  -G .q-=
                                                                                                                  --  >R       .
                                                                                                                            S- Qm=   s:
                                                                                                                                 /r X =                E*>
                                                                                                                                                         Ueawuuceioc
                                                                                                                                                            = ï 9= C' 8- =o   H :=U            %-
 ï
2w =
         P-g
         >
         oZs - œ
                 S&  >
                 wr <oœ
                       o      m
                              Kw
                                -w  x
                                    =o
                                w= l1zo
                                         o
                                       w< o
                                               -
                                           xoa =
                                                   $
                                                   o.  -œ
                                                     yro   xwœ
                                                            s .
                                                                <   oa oa
                                                                    çm yy a
                                                                            eoz
                                                                            x% >    0
                                                                                    >t1o /
                                                                                         *C
                                                                                           =
                                                                                           .- =  om =eo 1 oC;-e yo  -r
                                                                                                                  *3 moœ
                                                                                                                        c M
                                                                                                                          m ni<*=
                                                                                                                          n    ox *p*mc  >            rœ
                                                                                                                                                       >   mo                r=
                                                                                                                                                                              aoc oe           X1
al
   .2
         œ-+*
         m     X uœoœ
                 -   =Om
                         o
                              =<x
                              o >M .
                                   .s
                                    aowoœmoœ
                                     = œwooxo ésœ*
                                                         oo wz                  :   t .- t
                                                                                     nu
                                                                                      '
                                                                                      A    &   F=-
                                                                                               o=   o ?*
                                                                                                      x o< *%
                                                                                                           9= = œ W%m
                                                                                                                    x W c *
                                                                                                                          o O*
                                                                                                                            o.o o- =u o  E             gplo   oee qr
                                                                                                                                                             w=.=  w on -v a
                                                                                                                                                                       awma
                                                                                                                                                                          su ya w oo
                                                                                                                                                                                vG e
                                                                                                                                                                                   w           eoc
                                                                                                                                                                                               :%?
g-
 A ï
           m
        >mwaœ
           =u  o mœ
                 Iœ= rxo
                       œt     2 oe
                                <œ xX =-   .o o
                                      w2 ==<  o yçœ%  œ=a
                                                  rx œ.ow o
                                              > *be o oxe
                                                        *x
                                                          -
                                                                    :=
                                                                      P.e -xo
                                                                    B uœ%
                                                                      >   y
                                                                            =ïa
                                                                              xe
                                                                              /
                                                                                    *
                                                                                    *
                                                                                    H
                                                                                    ;  :
                                                                                      r' <
                                                                                         e>
                                                                                          ;t
                                                                                           qo
                                                                                            z m
                                                                                              3  2C
                                                                                                 1 2  *=
                                                                                                      - 0  uE=ï
                                                                                                           * = 0  -<c*<
                                                                                                                     2.0
                                                                                                                        -
                                                                                                                          c
                                                                                                                          l o Rf co
                                                                                                                                 o *
                                                                                                                                   'er   u             = o GG e um &= o
                                                                                                                                                      vzsacx-exy-
                                                                                                                                                      . o ===YE =obr z Esu//    9
                                                                                                                                                                           le xj E             p>
 :o     œ  = >œ= K = txw      m  w 1
                                   #O    =X- œ
                                             *                        **        %   u.o m Z?          o
                                                                                                     nuS=  *
                                                                                                         *xuY- <
                                                                                                               c-o
                                                                                                                 o-r    . oc owp o f
                                                                                                                      sœa   o    w m >'
                                                                                                                                     œ'> o
                                                                                                                                         >Y=
                                                                                                                                           v          >a=A
                                                                                                                                                      $   owmx
Yg o    œ
           >-
        &.Yœ
           .o
                 >-o<=
                 =Kœ   w-     t>>
                              .
                                   . =-œ <D<
                                   duoosoo=
                                =-.y-
                                   x = o uxx o
                                             =
                                                   > EB oxlmow
                                                   a :s
                                                        < <*L D=
                                                     w rm œxo
                                                           w <  m
                                                                    8
                                                                    o
                                                                    > yw
                                                                        E OZ
                                                                    o#oamys
                                                                        z me-
                                                                              O
                                                                            w y
                                                                                    (.
                                                                                     t
                                                                                      0
                                                                                      o*
                                                                                     E4>
                                                                                        r
                                                                                        ;
                                                                                         -
                                                                                         l
                                                                                        $%
                                                                                           =
                                                                                           q/=
                                                                                         Zt: .
                                                                                             >      eo
                                                                                                     m oow oouv
                                                                                                             -     -  -=
                                                                                                                   o $mm
                                                                                                                      :o -*
                                                                                                                          o2o
                                                                                                                            =    u
                                                                                                                                 oœ=m R om <c
                                                                                                                                           w m   x        aa=.=z.=
                                                                                                                                                               z aoêf
                                                                                                                                                                    -a
                                                                                                                                                                 sy--  -y-
                                                                                                                                                                       x.=
                                                                                                                                                                      K= x*e y>
                                                                                                                                                            * *= wE mw Ny:s    oo       = w œe
                                                                                                                                                                                             *o $R œu
                                                                                         'o xqo      uo  Ne1 o *=  =             -ov                        yosmoe                . m o e oo
                                                                                                                                                                                           z. œ-&or
                                                                                               h
.Ey
 oo     o-*
        x =*j w= oxmoœ
                    -xo  =    eo
                              =xw
                              ouxocox>lo
                                   om<
                                 e œo  .<xo-
                                           zoc     ;xawa
                                                   +
                                                   .  owxexxw
                                                        <  . oœ=    > s-eslo  mE     o  *
                                                                                        V' i
                                                                                           cb.
                                                                                             f-
                                                                                              :.
                                                                                               l    Ko E s c
                                                                                                           *ç  -ûarr  -.  yr
                                                                                                               a s a>wo a 0=     c
                                                                                                                                 oœm ww*
                                                                                                                                      ooo r*Ao
                                                                                                                                           myo.  o          Ecsœsooo
                                                                                                                                                              .mscwszf     oyj   sm w=yess
                                                                                                                                                                                      s= *.s             .
5  x    o
        -o -OxvD t
                 =<=<
                    o=t
                    mœ
                    o =<=o
                       o 'D/
                           o <oe =ow
                                 s = <-X           ewm  œ ww*m
                                                   1 ïF=O  w<m
                                                             =- o   oayeo
                                                                    o   zAKasmgeo   I
                                                                                     u
                                                                                    > t> oîp:'-      Dv
                                                                                                     om    w -a-
                                                                                                       o eco
                                                                                                           -  yop
                                                                                                              œ- =œ coç   ss
                                                                                                                      i V oo
                                                                                                                                 .
                                                                                                                                 o->w
                                                                                                                                 m  oco -
                                                                                                                                        uo- ïN   u
                                                                                                                                           - n =o z
                                                                                                                                                           a  z
                                                                                                                                                            o= a=s5   c-a
                                                                                                                                                                 W or-=
                                                                                                                                                                            C==
                                                                                                                                                                          * Xzlz
                                                                                                                                                                                G     =-   ya *-=2  =*
                                                                                                                                                                                                     8=O œ
;
 xw
.-
   M
   .    z
        wmxœ œ-
             w<  0=*=
                 roo=
                    .1=
                    *a o-=
                     $xo .
                         x M*cxœ
                             Wo   jQ-
                                 œ<% =             =Fwoœ   -*> =>
                                                      ..<xœw.       /y<o&
                                                                    Cv  G
                                                                        o *2  &-:   uooe%t
                                                                                              *
                                                                                            w;e
                                                                                              CZ.    œ om
                                                                                                    -e e
                                                                                                       =o
                                                                                                               ma
                                                                                                          = O =œ = O wv-=>o qa== p
                                                                                                                                 c o0
                                                                                                                                      =*
                                                                                                                                      '<
                                                                                                                                        **
                                                                                                                                         =0 00= Q     - a
                                                                                                                                                            =
                                                                                                                                                            *3  =.   =
                                                                                                                                                                      <>Pï>
                                                                                                                                                                        u
                                                                                                                                                           .*c e xaol a o  e  2=%
                                                                                                                                                                                ae   -2
                                                                                                                                                                                      vs
                                                                                                                                                                                        ==*c
                                                                                                                                                                                           woayg
                                                                                                                                                                                                 = *
                                                                                                                                                                                                 *6y . c
                                                                                                                                                                                                       o  O
                                                                                                                                                                                                          a
'e #    =<œœ
        >o o     -=œœ
                    =    D
                         'aS=w<=
                          o      - oœo             o
                                                   P. G o*0<=<
                                                           =        o -o  vc*y          a
 w>     =
        o mœ<& 2=m  œa mO
                    = < >0 w œ o xxu
                                   œO              =M o>      ms    Z
                                                                    xs*ocs'b*e/*     to to A.sQ
                                                                                              -      o-
                                                                                                     =-
                                                                                                     . o ooa
                                                                                                          m-a
                                                                                                          w oo ->=q
                                                                                                                 m  . u6<
                                                                                                                   .z#œœml= Ew o oe
                                                                                                                                 o
                                                                                                                                 w -fa- xo
                                                                                                                                         0cx =   =
                                                                                                                                                 m    ï =E*=d       $Q    Drxu'    '  oOY    2Nï-         %
;* =
        ou -œ    -=- ->
          =wo -5Q8= -oQ  >
                      =< Xx
                         co tc   xox i : S om
                                            x ewu
                                               D o
                                                      wœ/ cLo
                                                  > =-E ok ow                        >
                                                                                    u .
                                                                                    o '- -w m
                                                                                       &.:-1g.       ôm*u   > co   mœ m
                                                                                                                 ser    œë  w
                                                                                                                            ow z   q w-/
                                                                                                                               . :P-    o--
                                                                                                                                        or   c  =
                                                                                                                                                o     t  œoooiu
                                                                                                                                                         uwc    - e '
                                                                                                                                                                    p
                                                                                                                                                                    w u*
                                                                                                                                                                      *a- muexs
                                                                                                                                                                          *   x c *   r!=-y
                                                                                                                                                                                      b  ul  : - u<I=
                                                                                                                                                                                                   p-  œ œ
                               œomo    .Y=               <m:                                                            r o o e u s -o m o a e œ      wb>Ecoe        vwo:c.
                                                                                                                                                                          =u< Ks  Fv       co-w o
                                                                                                                                                                                      v/oo-vo:
5% 6mX w
       m uaowa
             =m =0
                Iœo< =.œe
                     = O=œ.=o
                           * =œ 7=oDx<
                                =*De-w-œox
                                        =* -a œ
                                              mO'V
                                                j-y&o.
                                                 o Pn >                                             ex=z
                                                                                                     œwœ c  mut =p
                                                                                                                 - $-                                 uo>ofyvsw.
                                                                                                                                                         xc=o                         * po Oa--= <..
oo
GZ =i
   Y </*
.ug =<Y+ x>= o
         -<œ    == o
          z m =- .o=
                ;=.œ<
                  D K<1 = toQ
                        xo
                   O<= !mrt  **--2
                                   oo a 2<Y
                                      j-w
                                            = y
                                          tooxœ=s    /'.E=V%
                                                                                    ao
                                                                                    o
                                                                                    =-
                                                                                      =o
                                                                                      c
                                                                                         auo
                                                                                        V> 2
                                                                                                     ç%*-
                                                                                                     62
                                                                                                     E
                                                                                                         .oœ
                                                                                                         œ * -Uö = =
                                                                                                                      x
                                                                                                                      œow>w
                                                                                                                   ;wi>
                                                                                                                      œ=>
                                                                                                                      n oo >
                                                                                                                            o m ï.=mxo=
                                                                                                                              =  xoo
                                                                                                                               * o
                                                                                                                                 wc-œc  c-w-
                                                                                                                                        o
                                                                                                                                        - roœwo  = d  o
                                                                                                                                                      i zv
                                                                                                                                                         w so   o c
                                                                                                                                                                    v=mccce
                                                                                                                                                              >eeR%***=1/ m e .p .
                                                                                                                                                                          v%
                                                                                                                                                                                      vm=  .âB=Xg
                                                                                                                                                                                         =m.
                                                                                                                                                                                         9o    s.ma -    .
    w>
 81 - < Kt
    <=x<x ==1      xx
                   - p1   ==ux
                             ..2tw=-
                                   <= o E. a / /<x
                                                ..=>
                                                   < ya a psy s                       wo              .& o
                                                                                                    -o --1  = -
                                                                                                       B = m7Y*
                                                                                                                 * k        S -
                                                                                                                   o m ox wo a %=w    O œ e  m
                                                                                                                                           o=r'2      a
                                                                                                                                                      =.=osv  n '%=o
                                                                                                                                                                  2 E2go  ,.r
                                                                                                                                                                            !o>-Er
                                                                                                                                                                                >O
                                                                                                                                                                                y . Eeo=
                                                                                                                                                                                      w  .r n. ç
                                                                                                                                                                                           so. om  o o
                                                                                                                                                                                                 czl
                                                                                                                                                                                                 -     c*
                                                                                                                                                                                                          c
$   1,        - =m
        = > ga<fo
            XKm =
                   o=&
                oc = >c
                        1rœco-
                         -o
                     < >>.œ<
                               x,.
                                Po
                            >œ Y*
                                  =t
                                   X w*
                                          <r<
                                      GQœ=-=Xxt
                                        / =< = Yœ
                                                     J ea
                                                * *h & zae
                                                          za
                                                       * E xo
                                                             oa
                                                          .:oc                      epc
                                                                                    ç t7Nu't
                                                                                           o:
                                                                                    fn t2n w        -cm=:
                                                                                                       *  o,-
                                                                                                          0 =
                                                                                                                .o o r o o Z
                                                                                                               cocœ
                                                                                                               9r  wo   ï
                                                                                                                        w ; -
                                                                                                                            a
                                                                                                                             x= o o
                                                                                                                               2 u
                                                                                                                                 S  o=
                                                                                                                                    m-
                                                                                                                                      - uëw
                                                                                                                                      o -o
                                                                                                                                        qmoRG
                                                                                                                                              =mH
                                                                                                                                           m =-
                                                                                                                                                 oo
                                                                                                                                                 r*-  u
                                                                                                                                                      x v   o
                                                                                                                                                            o yea   :.
                                                                                                                                                                        we
                                                                                                                                                                      . ,s  -a    œ   soe:mvaj         o  E
Q =0
o =                                                                                 tozc:
                                                                                        %...
                                                                                          ..+(-
                                                                                              7                                                                 .a  o   e  <      *      o  a    w
  <= <t
     <a <m&œ o frœxI.=.=
                      ==-O*=oOc
                        .= =o .œ xec m
                                     bMomo
                                       ococ  sEaNOUyZ=O
                                                 =s
                                                  o= sc
                                                                                    q                Pcx oo < -m o
                                                                                                                 m = -x u.*   -a > -o x x o s o.œ m           -
                                                                                                                                                        * & = *= < E* œ r< D * t o.        =m .;#e
                                                                                                                                                                                               =       = n
        R=. œ& X =-  o%           o *m%o -o R=       . m2                           u
                                                                                    t  ep w
                                                                                    ma D  J% <
                                                                                             D'      '
                                                                                                     ox   o> wN6ï     r** rm EQ  O x  C cP>      *.   =î%9o         yoyoraoo
                                                                                                                                                                      . o .*    .=    0>=0   1 o-x  >O o
#Z    o< om
X-pu<2+=
      =; *-< olm Dm
             =œ>   œw -
                 œ<A  œ
                      <= <> o= o OO
                              gg ww DXO
                                 >a  -.z
                                     xm o-
                                         =zO=e==
                                               ge
                                                o %e    *D>o
                                                     < Oœ
                                                  :K>Z     w.p%'g K$
                                                                   s=<*D            c  .
                                                                                       *.xcpcwj      zza;-o.lg o >.w m o
                                                                                                    ..                  G o -.u. o
                                                                                                                                 w' m xo   wmqv.mm o, Q
                                                                                                                                                      e
                                                                                                                                                        x xu =
                                                                                                                                                         vre
                                                                                                                                                                oc.
                                                                                                                                                                o m qEe
                                                                                                                                                                      oa
                                                                                                                                                                          -
                                                                                                                                                                          p%
                                                                                                                                                                           1
                                                                                                                                                                              By
                                                                                                                                                                              .
                                                                                                                                                                                  =
                                                                                                                                                                                  =. -u Yw
                                                                                                                                                                                         oo ol
                                                                                                                                                                                         E   cso - zo um .0
'K= =m w -<   œ<eœQ>X=
         = a œ-x
             =<                 .Kot-ïo
                 ïoexoaœ taDW=oœD<sr4Xœ-=<-
                              %>o    aoo-at    cœ
                                           œ œcNo wuœst/x/s=<o:
                                                     x- -oo $
                                                            a uwpyay
                                                                =2 =                jyJ
                                                                                      m?C
                                                                                        i>
                                                                                         /ç/
                                                                                    R:T * ..
                                                                                          '
                                                                                          =>
                                                                                                     =
                                                                                                     oo
                                                                                                     >
                                                                                                       %o
                                                                                                     Y Go
                                                                                                         .  œ
                                                                                                            scooaoo/-
                                                                                                            . E co
                                                                                                          H.x - p=
                                                                                                                  .-sct
                                                                                                                   oP o*
                                                                                                                           a   =...
                                                                                                                          oo-m Eoow
                                                                                                                        i f w-
                                                                                                                                    x
                                                                                                                            oco L -w-
                                                                                                                                     :1 ïz:
                                                                                                                                        =
                                                                                                                                      = m mew'
                                                                                                                                        < R.
                                                                                                                                                 Y#
                                                                                                                                             v ca o   O
                                                                                                                                             < W ' wsos
                                                                                                                                                         0=     .U  >=  ws
                                                                                                                                                              fmo/owofzB.     v=   .  = .-*c
                                                                                                                                                                                         :*= ou?
                                                                                                                                                                                             .xo.:m  >-u <-
a* =B tS<    =x-aœ<=X*                                               oD                              oo   >.=o
                                                                                                            90%       w :>            oo     -        o-
                                                                                                                                                      œ m   s w*  rw
                                                                                                                                                                zs.   s
                                                                                                                                                                      .-m >'<
                                                                                                                                                                          ycwow Y  o  2
                                                                                                                                                                                      wzE=.:=    o- ;  œ
=o: ;oz=u
      w<œ=   <  <o:><oL
         < œ >œXo             a=mQ<oa=-.z
                    O e => .D ;Oo=K
                                 œ- m KxooVo      œ>
                                                   o
                                         = = 2s=&>x= wo-.-œ
                                                          o  22oa
                                                            %lw YC                  w= œ
                                                                                       E7S
                                                                                         c>*.
                                                                                                     œ-oo
                                                                                                     u   u
                                                                                                                 w .- om e o o            . m         = wsbx-emo            .s.-   .> -    z:mz-       c
              X- <=œx                                                               .e
                                                                                     wT =*               w>   o: -zo  * wo
                                                                                                                        > w 7-2 ==
                                                                                                                                 œ wD*O-
                                                                                                                                      =<-
                                                                                                                                        +m = c
                                                                                                                                             Yc       wzr
=O.ïwX=                                           c= I
                                                     woew-z-of
                                                         w=- >'s9o4a                                                                                  -=    >qvsawsue-o:
                                                                                                                                                                .$ssns    otax        xz-ys-j:
                                                                                                                                                                                        =..omo j.
                                                                                                     EQ     w
                                                                                                            = K.   -v   u=
                                                                                                                        *           =m
                                                                                                                          -**œ                  .O
                                                                                          'r
    x eo Rœ> >-
             o=* œ swixw      Qœ-* <=K   oe-usrno-
                                      > 2œ>             X==        :gp=                                                                               =*                        .s    è..              m.
                                                                                    ugo
                                                                                      loM
                                                                                        O            0+- : --- 0=  sWœ<       na e
                                                                                                                                 ro ooE.         W>
e!  os a,o >.=
             ooLmœOvox         ===OD>        d;=-    =X   œ  âtcœ                       c /.        >wuw    v  oow    wv  -         wo   *o8     :''=    n E':c.e9oëeEo           . > -T wOs .-l;
               o =rg< . .- <  .
                              <
                              oaow <=w<œ.X
                                         - x
                                           < os2*< w œ2=mD
                                                         w=Ioo.=     -me
                                                                   ,.I-                                                                                  ,
                                                                                                       * -=
                                                                                                          oo- =  m =  %w  o eo w
                                                                                                                               w w  c * :  o g uc        .î   œ e o z *< . .s
                                                                                                                                                      ee=>2o=Q=amp=                   on            z
vx? 5 œ <*
'
                 1<
    a 2 *i >tœ o m      s   x x/ c K nz wp x o ny
                                             = %- ëw
                                                  y rœ
                                                     o -woo oa o.=o-p                               Q  =
                                                                                                    a x S -o %=    -  u
                                                                                                               * 1 =- œ o
                                                                                                                      * Eœ
                                                                                                                          x  o
                                                                                                                          c on
                                                                                                                             x-- *
                                                                                                                                 =Y - M
                                                                                                                                     =X OX a o
                                                                                                                                             :P  *>   &œ    o2  EBa   >
                                                                                                                                                                      . E<  -
                                                                                                                                                                            = - .<    s  œY P=
                                                                                                                                                                                         .   >
                                                                                                                                                                                             f.>1JzM
                                                                                                                                                                                                 ?e=
                                                                                                                                                                                                 ..-œ
Nq<.
   o o>v-
 Q1XIYWq
        z owœRxxom-
     x=œ ?      > peow-cwwcos:
                    <&wX-2==*'
                     =oœxoo=
                                 w-xyot
                       - =<R. SrSœO
                               x:
                                *œ<=G>  =*yoooas:
                                  z.œ œ=DKa=2?4Y
                                      œR=  'Q*= *% Q                                j.=
                                                                                    a:
                                                                                    - oeew
                                                                                      ..
                                                                                       1)z
                                                                                         av
                                                                                      g*O>
                                                                                                                                 - .t . o - a
                                                                                                                                 -
                                                                                                                                 @.--w
                                                                                                                                         O .9
                                                                                                                                   ï= b-qe
                                                                                                                                       = -
                                                                                                                                          wc
                                                                                                                                          o-                                     ,:v..+A1
                                                                                                                                                                                    wcaco
                                                                                                                                                                                 ul..
                                                                                                                                                                                    g-K
                                                                                                                                                                                      >'R;/
                                                                                                                                                                                          e= >u
                                                                                          ,t
                                                                                           ;s?u
                                                                                              .                                  mS
M
W*!
  œw=0*
 xC
.-
     R=t<
        ox
      <cD                          txtwm>
                                   Iclrtœ
                                   Q<     œW
                                      D RDœ wso
                                              x Jœ
                                            c=œ cn=Ycaoœm
                                                     FA=@=9e
                                                           XEo
                                                             EO=X=VUe
                                                                 cG %Be
                                                m Z* ç<m moR o %%2 w
                                                   -
                                                                                    ee
                                                                                    l =o
                                                                                       >o
                                                                                      -om
                                                                                         Wœ
                                                                                          y                                      - -*K
                                                                                                                                 wk    *==
                                                                                                                                    p&wr== *
                                                                                                                                        .o :
                                                                                                                                 m o -Q *
                                                                                                                                        < = * Ro                                 Z e c9xos <o
                                                                                                                                                                                 ep=        i:zc
                                                                                                                                                                                               o:o
                                                                                                                                                                                                 >rpic
                                                                                                                                                                                                o>.
                                                                                                                                 cao            v
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 110 of
                                     120




 =l =c
 q           6
             w       : s-z o' t  WEe
                              mo a   s    m
ç> '
(  /O        : ,     .. *
                     %             %
EY >
u
     s       E< =    so gp S
                        t  4
                           =;Q
                           = %.m
                               9
                               oz
                                   s
                                 eo=='>' e
                                          %?
                                          s
                                          4?
                                           8ob
UQ o oo     wû-h=
                =    ?A u:>. $= ClO$C5:      *
15ogro qgj.1p!       :!a5enza
                     . :
                            2.=E rv
                                  'ro
                                    Sow' <m  uu'
                                          Q (v k
!c
 2e%p!
     oO
      S t=z<c:       Co *
                     o =ow
                         '
                         :
                         k
                         p'.=
                            -
                            4
                            ,'
                            0 =
                              yoE
                                K!-
                                  O
                                  0:
                                  œ *
                                    ;
                                    L
                                    '!
                                    S
                                    !   #s
                                        .
                                        -
                                      tar
                                        a
E AI>. x
 o z wex
       - œ. o
            Et *n    %
                     :>=
                       E:B
                         Ykx
                           m:.
                             o5.
                               c2e
                                 z  aG            .q
                                                   e,S         ..    m      .
                                 :>'.(
                                                                .
 > a!G      *=       o   P e c.3 '
                     >.v''           u            >'o
                                                  u        >         8
                                                                     cl
 >a u                    %,vo G !!cm              o 22
 t  Q7%?'   P
            œr *     %qx;.u
                          m:.,?q,2=pç:p
                          c            S:55 =
                                            o.a.           X         .
                                                                     e
  dmz       =
            o =41     .
                      .@   ,A
                            zpq;v s'=o œ s5 '
                                         1.
                                         .  qb..
                                               '           c         0
                                                                     *
tM* -
  yc-A
    *       o
            w
               y
            O oy     j;(
                     .
                       %
                       :.s
                       . c
                         .
                         ug4
                         c c
                           ;v
                            =f.
                              b=
                               &>z
                                 $:' q
                                     m
                                     r
                                     rl
                                      r'
                                       ï
                                       y                   2          e
 N
 o <8
      .
            2x       g%=
                       m2
                       .=E
                         -*.'eœ
                              c
                              o-C
                                EFXq
                                '  m
                                   t
                                   =>-C
                                      k Q
                                        E!1
                                        d =s               ;
                                                                     .
                                                                     J*p.
: oo >
o    a      *2
            *         S = E'o g.*45 2 E                    $
arGzr
    z =œtl           k œo 4 >;u q>g.E o         o  a
. 9 ql +-W
                     <,S
                       >*
                       r
                     *la = d ;C= daL
                         r:=>ro ro'e
                                       '        œ
                                                Q!*=
g.@.
   !.
    '
    r- v
> eo=
o     o'v,o
          >  o?ç
             b       o
                     9 $w G t. 3 r  o:.
                                      '
                                      =2
                                      o        stqY
                                                   k>      m
..b
2 fo         zB
                     .
                      :
                      œ y
                        =  =
                           '*2a. .
                                 EZ'v
                                    . - .
                                        *  e '  a s                                 c
Q 5.u.lr     *c       * a '.
                           k = .c''v6,v*.. 1. 1,=*
                                           y    m                                   O
Eï ït       fyu
             z>2      % =P *t8v!!o>'<
                                    =o  os n, a **
                                                '  =                                E
a Y=
'go
 -:tsâta -Bu ou      4#o>t'
                          of
                           .l
                           G4rz
                              EsS9c âo!6(pc>x' Ro
                                           =     *JL
                                                *; '*'
                                                   P
 E        oe
           1          ope1;'
                           :
                           !
                           oo.-
                              '=h!yjp   ='.,
                                           .-s S g                                  LL co
t:
*
h *$E
 '= o *
    q   VX=i         %=.:.
                     .     17po= : a'<> =c u*':
>3 :
o   .Q =O m
          *          'e'kk
                     .z
                      t-           h%E?=c>
                                         >!*og-
 o u=
    Z!m
      =      k/:.6     .:
                        u1t
                          v2=*2eJ
                                E*oQ'o   x
                                         &qG
                                         *
                                            .
                                            =>;                                     =c or.
..k :       wm y          -
                      =
                      *YY     wgzoo. >   po *                                        Q 't-
                                                                                         n
-j du
    r x
      -
      *s
       -     x
             -
             *e >     ;c q,= g  >*lQj    %>Ss
                                         : a                                        =* a.
 w Ym
 d
 e6 ra-
             *
            '* S*     ë!to;=
                     .i       z.=a.cruç
                                     .
                                    i4.4
                                        to
                                         œ(
                                         5rw
                                         c ïp
 :r*
   =-o N*'>           ;gr%   =''=*
                                 ' p
                                   = s
                                     v
                                     .  t
                                        ?t
                                        =*xy
                                         as=                                        =Q
'ï   ï   np           oo v'     ,B
                                 -ctrs o
                     .. w . y. s . w     u,,.7
                                         oao ln
w- lfE o
       =v!?          r  u
                        > o    -
                               % % = t
1 .
  *c.
    >k.E
       .w
        gw
         Z
         g
         5                 . % z. o , e aa'a
                                      o    n                                        c m
                     . njS
                            'YE o1:' *   q,a
                                           :. =    ;:
F $;e                >
                     .
                                                                                    QE
h:@%
         .= c2 o
   s = e no $        d
                     = X
                       =
                       a
                       ea             *
                                      -  B 1    *  >
                          i)=vv,v è$o 't
                                       Nrs
                                         o.e
                                           Y w  t
                                                ;p
                                                 >''
                                                   !
..                                                                                  = r
s :as :q,omRn:       fv=
                     ;c:
                       o
                              .
                       >-co. =k!u..-
                                      c
                                      mUcczz
                                           .- t E4
                                                 E=
                                                   *
                                                   q;                (&             i Zo
                                                                                    I
.j
 ..
  M=
   o.y,=:*c
          Ek,W
             ec      ;a*T     =
                              onI D..mo .J)t' c  / a.z
                                                     c'                             o<-
 Y  :ê
     e?.D            >.s.%       ao,; >         ;
                                                >.wo W
                                                     '              .c
   r    v *  e           14çs         +..o . u x,s   .y              c              *
1=z-
   $
   u=*p
      *w
       *
.x = u.z ow v$x
                     'eq
                     Z j w   s    =
                                  o
                       a.= 5 < z s !
                                    . E
                                      .
                                       z a
                                         p .
                                           >
                                           o
                                           :
                                            .E
                                            .C
                                             d) S  S q.,
                                                     o
                                                   cra4
                                                                     C)
                                                                     U
                                                                                    c
              a)
               ?      K'=e il*  G=  -. ii>;ï 1êo'*                   œ              =
*                     #.czB=> y   .QzccB     s.   '-;
Zo
 xij
   z.% r
       &p!o
.                                         o  , ;t
                                               '                     D
                                                                     c'             M
   v      $          .gx.v
                         bt'
                           :2R:=v,:
                                  = 13 c
                                       'Dxw
                                          n. =
                                             okz:.k
                                                  .-;
:e>.>-vc =t
       okA  o
          2z/         #
                      w .n
                         ' Q
                           <f o.S
                                ' tcncp. ,c
                                          q,
                                           , z
                                             .-o  :                  =
                                                                     D              œ
=W*o
o  f
   S zu
      x
      y..
        a.x
        q w që,
              )
              F
                      #uR
                      .  a=o xctuE s .
                           ,
                           .Kooy'
                              t
                                       !?=,
                                  ,>= >cx o
                                                                     >w
                                                                     Cp
z  o  *
      az:
        * 'm         a .e q'= o 1:.2 o z
            s'       o ro= o.
                            = ojj>.                                  &.
y mœ    cm           .>..
                        w .v z.-.;
                                 rs.- !pc=x                          >.
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 111 of
                                     120




                               Q)
                                F *
                                K .G       c'                       '
                                                                    B         =O
                                                                                   v
                                                                                   œ
                                                                                    ;
                               =Ch .c;x   P
                                          .                         M          *   &
                                O M       N                                    œ   C)
                               'G *       E                         E         E
                               zC Xo       (7
                                          +-
                                                                        W
                               >ç
                               Q/ MO      .G                            r
                                                                        =
                                >.        -c8                              E
                               =2    1
                                t-7 .tt   Q                             Q. X
                                                                           c
                               Q. .n
                                   m                                    D
                               >. œ        œ                            O
                               OR          c                            >.
                               .a =w-      O                            kG7
                               C=k o       c
                               m Q
                                 ..       'c
                                           U                            2QJ
                               k-z =
                                   LJ      *                                                 c
                               F- o                                     .G
                                           c                                                  (7
                                i
                                u
                                   >x      O                            L5                    E
                                c .>.
                                   D                                                          (D
                               'Sl =
                                uQ w
                                (
                                           œ
                                           c.                           %C
                                           *                            *                    œ >.
                               >           W                                                  (7 G1
                               mç O
                               =
                                  >
                                     u'                                                      =c o
                                     c.
                               *
                               =           n.                                                .= X
                                          =c                                                 m (à.
                           'P &                                                              =d
                                (D        U
                                Q
                                @J
                                 )                                                           Yc Y*
                               rc         3                                                  q E
                                O         D
                                          œ =
                                            .
                                             (f                                              = r
                               dX         R rt/      O                                       :3 0
                                m         >. c)
                                          Ok
                                                     *
                                                     =                                  G    ,
                                O                    o        r                         '    0* <
                                                                                                *
             >                  QJ         o K       O                                  t
                                                                                        m: C1
             O                 S>         .= ku                O                        c.
            =                   O         =      *   œ        AQ)                       œ  =
             o       O                    =
                                          .      m            X                    D    *
            X                  O          v      =    =       C)                   r    œ    X
                     o                    œ      O    o       U)
            >        X         *
                               œ                     *t;::l   u
                                                              œ                    =    o
            O        >                    c
                                          X     ro                                 AO   m
            œ        O         yR         +P     o    E       œ                         û)
                                                                                        2
            >        >         *                 *    o       =
                                                              .                    G
                                                                                   .    .
            *:::     *:Z       r           =     X            X                         U
                               r;
                                           o
                                           x
                                                Xc    =       =                         c.




                 '
                 .         f

     11lë                  .
     X
     >



z
.
7
i
--
E
8
%
=E
œ

U

+
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 112 of
                                     120




                               =               d      Z3                                           = =
       =P
       .                       Q>
                               *               9      O *C)
                                                      >w -                                          2 =rm
  œ
  Q)                           Z3          o o        o c                             O       *:
                                                                                               9-7 kF. o
                                                                                                       u-
                                           .= .
                                            O eP
       w                       P
                               .                      *e xh                                   *(D * =e
  >    '                       c           ro œ
                                              c
  œ
  *    y                        2                     *) E
                                                      c                      œ
                                                                             r                 o .2 =
                                                                                                '

        X                      %           R 6D       Ua                                       C'am U
                                                                                                    q)
  QJ    >                                              o 's                  J
  c                             E          kK œ                                                Y = -Q?
  œ    DX                       &             u
                                           *- o       Hf2 *                  c                lV < -c5
  c                                        = %-       tl R                                     o .K o
       O                       .%          '
                                           .m> =v)
                                                (a                                             o cp ql
                                                      * u-
                                                      c Q
                                           :7 :p      m O                                     .w
                                                                                                t: oO %=
                                           D
                                           >h .(
                                               u      u
                                                      œ =c)                                   =f
                                                                                                Sa QmD q,
                                           c > 0      =t* 0
                                                          =                                     a to .*.
                                                                                                       c
                                           QJ re.                                             .1 = m
                                                      = =                                     .n o *
                                           = E
                                           R            =
                                                      = Y                                       Ch -o
                                                                                                =    a N
                                                      c m-                                          en F
                                                                                                       =
                                            ei
                                           .=
                                                      o . Px =œ                                cu œ-' G
                                           .g
                                            >!        .*
                                                       whL'
                                                          o                                   o R -Q?
                                                                                              m < cp
                                           G          =* <o)                                  'E .o- O
                                                                                                     o
                                           (u         q?                                       o o (J
                                                                                 Q)
                                                                                 *
                                           c
                                           o
                                                      = .Q
                                                      :D m                       N            .
                                                                                              <r
                                                                                               -s c. J
                                                                                                  O .t         *
                                                      o Zo
                                                         12                                       œ  J         (N
                                           =                                     CL           Mm NœCr. .l9:p    *
                                           o          o
                                           :          *
                                                      = c
                                                        <?                                    =    tm o
                                           P
                                           .
                                           >          'c
                                                       = (
                                                         nJ
                                                                                              c
                                                                                              O    m Ch
                                                                                                  9.t7
                                                                                                   .
                                                                                                               (O
                                                                                                                l.
                                                      1 -
                                                        o                                     *   = x          k
                                       w
                                       = o
                                         =x           'S
                                                       w >                                    .2 '< .n         '
                                       m                                                       m E=
                                       H2
                                        =f #
                                           =-         œ  Sx
                                                      cb o
                                                         ='                               k   ac: O   q'       Q)
                                       ?O Y*          D G
                                                      a                                        < -*; 5.>1
                                                                                                  O            E
                                                                                                               .c
                                       m   o          uz                                      -Q
                                                                                                  c5
                                                                                                2o nï  o
                                                                                                       u       O
                                       * O            * &                                       q
             c    E                     o -tu         c .
                                                      o S         î!                            op otp    o.
             œ
                  2                    Uœ =R           cp .>
                                                           7      o     .V                      o7 -u
                                                                                               (.        .r
                                                                                                          K:   R
                                                       =          o     r*                    =>. o o     o
                  r                    E=             .9 >               œ                         &' .9
                                       qa' =re
                                       t               +
                                                       t-
                                                        pG        G.                          =œ >z
                                                                                                  -Z
             E    X       -:           .5c.
                                          2 ql cf o    E =
                                                       u   O      œ                            Enm. tq4)
             o    =        c                            o u-            O
                          O                                        X                          K- r= .rn
                                                                                              o
             c    *       O            =.q-z =eo à!
                                                  ! *
                                                  o *
                                                    * .
                                                        .
                                                        G- =O
                                                            >x     O    =                     *c
                                                                                               o ** .m
                                                                                                     :
              O
             pX
             '            &              cp w o D -(5 c           rœ    =                      n.    t.>
                                                                                                       v
                                         G    o   (
                                                  a :
                                                    >w   2  O           (7                         * =
             E    r
                  œ
                          œ
                          c            + E G- E     O .'4(
                                                         g =a)     œ
                                                                   c    r                     ZN * t?
                                                                                              's m
             o    E       œ            .2 ..   z ..     ,= w            r                     ..
                                                                                               =   fu =
       o                                 (a e cp q) c! ru          o
                                                                   O    c                     o .t O
       r     c    E       G            E '> m R IJ =               >w   o                     ro cx .K
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 113 of
                                     120




        = Yo             D                            œ o D
        .=           è C)                        (D   r9 o = >h
                                                             O     r
         p R                                     r     >           O
                    'B o *'         c            c     O (> =v     =
         Cn c
        '=
                    'G M .. o       02 2
                                    t            X
                                                 k;    K
                                                       c
                                                       -. ,ç a
                                                             '-l   m
                                                                   œ
         -           u3 .fz th      (
                                    *5 ut
                                       D         >w
                                                       0 .= *
                                                           :       S>
        z           = >
                    A o q   t)                         œ >
         E          ata >%
                        o ==œ       r* D         =    =* œ
                                                         u         O
        .t
        G
        .                           R x4         Q?
                                                 >
                                                      n C          O
        >.            *
                      œ >o   =c
                                    6O %e        q)   Rœ <
        m
                    'mE rY   *:
                              -
                                                 R
                                                 D     = .
                                                          s        t>
                                                                    Y
        q;                          = >          X     c
        .V            *) U   =      k2 +               c) Q
                                                          X        Q.
        r*          Eo .%
                        9 X
                          c          R o
                                       x         E     o Q.        r
         Q)                                      *     u- r
        R           & :             Oc a        =     =œ .=h       m
                    œ w
                    c O                         q
         77
         (7         o -             cœ
                                     œ ?
                                       œ        *>    % *-                   Q)
         c          o .E                  *     D
                                                      qz                     q;
         C                          &     *     œ     7                               c
        rœ          m
                    Oï
                    r =
                                    o     œ
                                                 O                           G        (7
                     X (
                       oD
                                    f     =                                           E
                                    <.
                                    c     *
                                          œ                                            *
        *              D            c     ql
                     œ              '9 8                                              LL
        î
        .           cX *
                       =            x =O
                    F R             .G
                                     c
        O           om
                    =               t
                                    m
                                    âE                                                     *
    o v)
    ='                 a            œ q)                                                   (7
   wt- A
     o a.           * =             = .G                                                   CL
                    C1 A2            Y    *
    G  R                             @)   c
   tb .=             E F
                     O               r5   C$
                                          t l
   P o
   .
   a. o              f G'
                    .-              =œ    r
                                          aez
      tn             d (>           F =                                                    G)
   %' x
   g   p             tz a
                     o              o r                                                    E
                                                                                           r
   u
   qg                z
                     tâ;.c
                         Q
                                    o' œ
                                    RR 8                                          r        t)
        W           .î !U                                  =                      *
                     œ c            't œ=
                                     > D
                                       m                   c                      O
        O
        =           œ  <             œ .
                                         q)
                                         o œc              X                      &        <
                    W c              U>                    *
   LQ .G            = .r
                       A             (U .Yx
                                          J c.             QJ
      R             -œ . 'u
                          '-'' =
                          =    2!    n. O o                'P           >'
                                                                         x            =
       d            :ç              <.
                                     O o >x o
                                            =              d            =
       Q             . . =' t
                          O Yn                             ql                         X
        = (u         c& o           .* E ;  >'                     D    œ
                                                                        k:   r        a.
   .-   (v                           m o >=                =*           =
   O >' =                O E
                         v; .       == F .G(p = c                  O    >
                                                                             c
                                                                             O
   > 6         =
               cn                                          =            c    +=
   - f         o    coo >cp
                         = .=œ
                                     rv v
                                        o; E  *
                                              o **         =
                                                           .       *    rl   c
     xo       =u        K .m(7       œ 72 t == R           R       4/   c.   Q)
     DG        œ                     E  *  %;    o                 Qz        =
               o    1œ o.
                       > Fœ         = *=      * ==         C>
                                                           >.      G    =X   C)
                                                                             t)
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 114 of
                                     120




                          *                                                  (B
                          '                                              u   = ;n-
                          c
                          (u œ           c                           D * v'Yl =
                          c.=
                          E XO           %9 WK       o               +O
                                                                      .      =.
                                                                              =    ot
                                                                                    p   y
                                                                                        +.
                          O                          *                X
                                                                      u      u-p   ou   ou
                          c .G            Eu         L)               o       r    c    c
                         i- A*           O œ         =
                                                    =o                6        o
                                                                               O   z    <o
                                         S- '2
                                         *                            O      c c o
                          cE                         c.               O / -Qd E
                          9 X            'cB œo     .V               =o .q) .-
                                                                            s .oc
                          Gœ              o u       =*               =+
                                                                      -> î/f.p
                          Eh              S O
                                         Xœ o/                        œ =q   zz.+r?
                                                                                 c- =J
                          0 =                       G                k .0 n. aj .0
                                                                     =
                                                                     .
                                         c =                           G
                                                                       E! Po
                                                                           R:ts
                                                                              oa >S   =
                                                                                      17.
                         .G .*
                             0           0 =
                         Xc $            = 0                               =      tx o
                            Z-
                             1           = c.                        .
                                                                     ' tw  .  u.
                                                                              o  'a ..=.
                          o (7                                         45 o
                                         c d'
                                         X
                                         '15 .'!!                      =   >; X wko- uo-
                                               .t
                                               .                      .1! .= cq) .gj j2
                         Q.
                         1
                                          =
                                          o c
                                            =                        r= oU S (=5 mm
                         &                * t                          c E! o.
                                                                       -
                                                                     .E W '
                                                                                      =
                                                                      G U s   = s o ..
                                                                                     (-
                         Z                <
                                          * o                  d
                                         L. D.
                                            c.                 O
                                                               m
                                                                                       7
                                         w'
                                         =  o                  N       g   o  o   o  &           D
                                                                     ho
                                                                       . , ..
                                         o .bz
                                         >x q)                 E       b s 'a 0   o am           W)
                                                                                                 *
                                           .c                  O     .G - * aqp .g m             (>
                                           =                   G     u > z
                                                                     = o     &H 'c
                                                                                 B
                                                                       (> *o
                                                                           - tu
                                                                              u ou               X
                                                               .
                                           .V
                                                               %     o                           Q.
                                              R                       *= s
                                                                      >.  tu oE- o w7 os
                                                               Q
                                                               >
                                                                              s    :             k
                                                                                                 x
                                                                X    =ro a wc- o. on.
              c                                                =(D    * . o           .=         *
              2                                                X     == :a Ja (2 > t% *c-;       E
                                                               =      ru =, w      œ             r
                                                                c
                                                                X      * = o n.    o.  S         O
              E                                                 c     * S .- . o       .
                                                                O    -Q o eh0. =
              o                                                'm     u .w (u x ,-.              <
              S                                                &     +!2 .
                                                                         .u-' m ,  w2 &w
                                                               E      o c. o  œ =i     o
              =                  D                             (7    R f  :u7 f
                                                                              œa> .& <
                                 =                                    .. j  z =    w- =
                                                                                      .
              >o                                               S
                                                               2          D g? = u-.         =
              o                  m                                           c. = o tz
                                 '
                                 =
                                                               c.
                                                               X           cf.
                                                                             9U#
                                                                     aw-. ,9 c; a a
              =                  rl =                     Q)   Cr
              *                  c.                     'P                Y * o c
                                                                     tu y = u
                                                                            c's q
              œ                  rk k7                   >u.   E     CD    k)
                                 k   œ
                                     u
                                 *. (4                    X    =     a  +6
                                                                         2=o  -'wt
                                                                              '
                                                                              =  =
                                                                                 u
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 115 of
                                     120




       m                                 o                                                 FZ   *
           C)                         =c =        E                                             O
      M*   c
           O
                                         C
                                       O m
                                                  o
                                                  W      c         = =o 1G                 œ    -J
      r    =                          = @)                         o .G 2o =               k
      R
       œ   Q)                          U L.
                                       *          *. **
                                                  u
                                                  =
                                                  (Jc
                                                      o .9        =>.
                                                                   6d .X
                                                                       *- .(uG' o=
           R                           m  h!      Q: o G                         m
           .é%                         - X
                                       O             = E          = o * œ
           O
            c                          w n
                                       R =        @X =c >-=.
                                                          o       7 p o .2
                                                  C
                                                  CDD tu .G        o-   . u. )
           *                          E& Om
                                          w             .- ..-
                                                                   ) .9R c= q
                                                                  %.
                                                                  q         *
           c                                      ='
                                                   œ    o: =
                                                        C     o
                                       Rl œ
                                       t  >.
                                                                  œ >
                                                                  o     w- ql
                                                                        o
                                                                  G m . o. u
                                      (p (U       ro    r
                                                        Ce
                                                         :) .m2   k.r o
                                                                            .
                                      45 =              u
                                                                  -      u. .*
                                                                             0
                                      c. +œ-      =     œ .       c.
                                                                   , a cx (p
                                      '            œ)
                                                   *    k- E  *   Q)Mg >.
                                                                       cF
                                      E c
                                        o)        U 2! =          =e u tu <
                                      m *         p                   n u' X
                                                                  = g *h   o
                       d                          - ..
                                                  - o ei2
                                                    -'
                                                    m             it
                                                                   .z .u
                                                                       o h.-
                                      m :
                                        u>-       -'
                                                  =                = = o O
                       Q              m     û)    U1 =
                                                     œ >
                                                       =           O
                                                                  v'.Q = u
                                      =     œ     qh .c <            k; >. q)
                      'I
                       S              O
                                      X/   (e/3   c= =+o-
                                                  .         i     r
                                                                  o c      S
                      Xc              t     @n)
                                            -      (1 a     =
                                                            D
                                                            =     *
                                                                     = = œ
                                                                        œ >
                      Wl              Q =         t2 Z;     œ     * ou. m o
                      D               W œ         -      o *      qz
                                                                  tz ..- o w
                                                                           tx.                            =
                      C>              * p         oi
                                                   z     QJ .ZN
                                                         u            u
                                                                      o- sg E
                                                                          .                               (<)
                      %               8*          u
                                                  q)
                                                  *
                                                         :p q)
                                                         o *-     c = q> '-                                *
                      O
                      *               < c         S      u. X     Q
                                                                  E2 t
                                                                     25! t
                                                                         Eu ==                             O
                      K                                  o o            qp m c3                           CL
                      O
                      c.                   D      =œ    =r rœ     'mœ ..zu. œ .c-
                      *                    CJ      -
                                                   =
                                                   *
                                                         = o
                                                         -        n. .= S : .   o                         Q
                                           xi      >     O ro       .. .S t mg n.
                                            œ      o     c          0a
                                                                  ..-          .Q                         O
                                           =       c     œ
                                                                   2c !! -.=Y*
                                                                            q) o                     *
                                           .                                          >.
                      D                            2 .î! R                                                E
                      q;                   =E     .tg t: c                      >     o
                                                                                      =              =    r
                      .=
                                                  'Z1 r
                                                      oo. w2
                                                                  .
                                                                   G =c uv =1         o                   c
                      r                    œ       Ex m           8
                                                                  u X
                                                                    c '*
                                                                       o .@           X
                                           *
                                           Q)
                                            à      *
                                                   c       E      o Q G4              >              =    <
                 œ o
                                           >.      S *-f u
                                                      k
                                                      -    o      G G = q)
                                                                  .
                                                                                      O
                                                                                                     *1
                                                                                                     =
                 = jj                       c
                                            E
                                                   *- o .G
                                                   1
                                                                  '
                                                                  B .E .
                                                                       +2- ï          t
                 t6DD                       œ      t5 c u
                                                    7 to   D      = o   fD o
                                                                  o ..- EE *-
                                                                  *                   X              *
                                                                                                     œ
                 q) r                             =D .Q :O>x      t .Gu Ou =*
                 =
                 K =Q
                 .                          D
                                            Q      = U= G         a. =(  X M          *o
                                                                                      *
                                                                  G = a= =E G
                                                                      .-
                 .œe;                      r7-     6 u.=                              œ              c
                                                  =% c.
                                                      o *c-'      .
                 x œ                        *                     G
                                                                  20 72
                                                                  .   œ o
                                                                        cz *' C       =
                                                                      > S (=7 ==
                 &= .2                      *
                                            œ      u  O
                                                      c :                                            >
                                                                                                     =
                  X 1                       k      zy c. k-
                     œ                      ta)    o  E F  X      Rq) o
                                                                      Y ao. .*
                                                                      (      om. a
                                                                                 o.   =
                 c œ                        X      x .-                               tl             t:
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 116 of
                                     120




    Q         r*% O
    @)        = *-                >
              *                  rO
              œ =c
    '
    t
    Oz                            œ
     Q.       =O c
                 0               R    c
               œ X                    D
    rk:                               O
              A S                c    c
                &                œ
                                 'N
                                      >x
                                      c             >< .. e
                                                          z
                                                          os .
    =                                 (U
    =
    .           =                 -
                                 'U                  X    a
                                                          W$
     c           .s              *
                                 Q>                 o       ;
                  =              G                  2       U
    =O                                                      e
                                                            .
     X           %               X                  %       ez
    E            .
                 c                                  Y
    O            c                                  o
    G                                               Q.
                 X
                 QJ
    =X           F
     *
     o
     *
     =
     R
    .2
    'B
    O
    =     m
    *
    X     E
          o                 LP              d
    Q)    m                  c             '9
    >
    O     D                                u
    =     O           k     &
                            c.
    Z$                                     E             o
    D                 =Cm                  o             œ
    >.                                     S             =
     <                 D    X                            K
    =2                 D    y              'B            T
     Q                =X    =              Oc            =
                                                         *
                            .* é
     a.                c                                 Q)
                                                          &
                             = o
                      =O                   œ
                                           CL
                                                *         ::F
                            D O                 =        QD
    G                 =œ    =X (
                               D
                            *- =
                                           b
                                           Q    O        œ
                                                          >%
    =Q)                c    to
                             *2            >s            &.
                       *    *) 'E          >w   <        >.
     m                 c                   &
     *                 X    î  D           *    =
     *                 œ    m qJ
                            * -
                              r       O    Q>   c
    <                 E               E    r    O
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 117 of
                                     120




                                                                                    c
                                                                                    E
                                                                                    *
                                                                                    â
                                                                                    LL (<)
                                                                                       F)
                                                                                        *
                                                                                        %
                                                                                         (l.

                                                                                         Q)
                                                                                         E
                                                                                         r
                                                                                         O
                                                                                         R

                                                                                    >
                                                                                    œ<
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 118 of
                                     120




                                                                    3=   E
                                                                         X
                                                                    O
                                                                    *    *
                                                                    *
                                                                    c.   =
                                                                         &
                                                                                  X
                                                                                  : *
                                                                                    6r
                                                                                  3.
                                                                                       :
                                                                                  8 :
                                                                                  .

                                                                                  :
                                                                                  t
                                                                                  z .
                                                                                    4
                                                                                  .: :
                                                                                  c1 w
                                                                                     2
                                                                                     ïQ
                                                                                       O

                                                                                            0
                                                                                                @@       %
                                                                                                         (9
                                                                                                2
                                                                                                **
                                                                                                         U)
                                                                                                         X
                                                                                                         Q.
                                                                                                         k
                                                                                                         '

                                                                                                         *
                                                                                                         E
                                                                                       #m                .c
                                                                                                         O
                                  i                                          ul
                                                                             œ
                                                                             Q
                                  œ
                                  =                                          c
                                                                             O    i
                                                                                  t 1t                   <
                                  *                                          E
                                                                             &
                                                                             .
                                                                                  j x
                                                                                  B
                                                                                    -
                                                                                    :
                                                                                    e
                                  V                           aœj                                    =
                                  >                    'U
                                                        c                    E    Y
                                                                                  -    (v
            *                     >h                    Y      2!                 z    :             œ
            =                     =                     *     O                        o
                                                        c
                                  >                    9      >%             G
                                                                             .    m    +
            %o
                                  *                    CY     œ
                                                              X
                                                              QJ
                                                                             r
                                                                             A    œ
            m                                          E
                                                       * ND   =              a
                                  =                    x
            <                                          œ &
                                                         x    c
                                                              X              3

        >

                 vj                                *
                 e    ql               '           *
                 *
                 V
                 .
                      =
                      q,                   '
        œ        E    L2                       X   '
        *
        c
        o
                 u
                 ql    u               .   .
        E        m
                 v)   .*
                       t:                      .   v
                 u
                 o    >.
                      t'
                       ;
                 =    L
                      .     u
        œ        w
                 o-
                 *    t'
                      O
                      *     =ql
        t
        c        œ
                 =    >     cs
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 119 of
                                     120




                  *
                m o
               -= =
               '1 k
                  9
                o
               UNv.
               q) o
               >
               (D =m                        >    '
                                                          o
                                                          r.
               am =l
                - *
                (
                z) *
               =q? .>x
                    c
                                            i!!l
                                            >.
                                               i%-
                                                 œ
                                                 U
                    ou                      =             e
                                                          .
               .= (                         %         Kœ.
                c o
               D (4
                                            D
                                            œ
       *
                    P.
                    .

       Q :
         uj         &
                    D
       D b          D
                    o'
                    D
        l s         V
                    tcl
        E x1
           -     =c
                    E
                    3
                  X
               W1 œ
      %-O
        z      G =
               t m
               = =
               Mc o
                  &
               ED                                    œ
               r G                                   Q)
                                                     .=
               0 =                                   c
               &
               c =
                 œ                                   O
               g    > i
                    o                                œ
               O
               m    ez
                    .                 .'             D
                                                     Cr
               *    M= X
                       U
                                      .
                                      j
                                                     &
               *. m œ
               X (b >
               ;                s     f              >.
                                                     Q)
               N*C
                 - .<
                    œ' 9t'xJ
                           -
               ,

               c. >'
               c
                    c
               ou' i'- .&
                   s .p;
                                o     )              ;>.

               < .=o œ<?
Case 1:19-cv-25046-RNS Document 4-7 Entered on FLSD Docket 12/09/2019 Page 120 of
                                     120




                                                                                    (c7
                                                                                    E%
                                                                                    u.to
                                                                                     œ (n
                                                                                    r rw
                                                                                    -c Yrn
                                                                                    =œ F
                                                                                    * (l.
                                                                                    œ
                                                                                    = A
                                                                                    c *
                                                                                    RE
                                                                                    = r
                                                                                    : ?0
                                                                                    m
                                                                                    O)<
                                                                                    q
                                                                                    (2
                                                                                    =
                                                                                    %
                                                                                    œ
